        Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 1 of 92




AI G Pr o p ert y C a s u alt y C o m p a n y
( N a m e of i s s ui n g c o m p a n y)                                                                                    R e n e w al                       Eff e cti v e: 0 4/ 1 2/ 2 0 1 9


                                             Fl ori d a H o m e o w n er s D e cl ar ati o n s P a g e
Y o ur D e cl ar ati o n s P a g e s h o w s at a gl a n c e t h e c o v er a g e y o u h a v e a n d y o ur pr e mi u m. Y o ur D e cl ar ati o n s P a g e i s p art
of y o ur p oli c y. Pl e a s e r e a d y o ur p oli c y c ar ef ull y, i n cl u di n g y o ur D e cl ar ati o n s P a g e a n d a n y att a c h e d E n d or s e m e nt s,
f or a d e s cri pti o n of y o ur c o v er a g e.
P oli c y N u m b er:                                                                                             P oli c y P eri o d: 0 4/ 1 2/ 2 0 1 9 - 0 4/ 1 2/ 2 0 2 0
P C G 0002403912                                                                                                  At 1 2: 0 1 A. M. st a n d ar d ti m e at y o ur m aili n g a d dr e s s s h o w n b el o w


N a m e of I n s ur e d a n d M aili n g A d dr e s s:                                                                                     A g e n c y N a m e, A d dr e s s, P h o n e # & C o d e:
R o b ert C Br o w n                                                                                                                       Affl u e nt I n s Pr o gr a m- B o c a
6 9 0 0 N W 8 7t h A v e                                                                                                                   5 0 0 W. Br o w n D e er R o a d
P ar kl a n d, F L 3 3 0 6 7                                                                                                               S uit e 1 0 1
                                                                                                                                           Mil w a u k e e, WI 5 3 2 1 7

                                                                                                                                           ( 8 7 7) 2 7 5- 2 3 3 5 - 0 0 5 3 6 2 3

Y O U        WI L L B E BI L L E D S E P A R A T E L Y F O R A N Y P R E MI U M D U E.
T h e ki n d of l o s s e s t h at ar e c o v er e d a n d a n y s p e ci al li mit s or d e d u cti bl e s t h at a p pl y, ar e e x pl ai n e d i n d et ail i n y o ur
P oli c y.
S u m m ar y of C o v er a g e b y L o c ati o n:


               6 9 0 0 N W 8 7t h A v e, P ar kl a n d, F L 3 3 0 6 7

                C O VE R A GE                                             P A Y M E N T B A SI S                                                                          C   O V E R A G E LI MI T
                D w elli n g                                              E xt e n d e d R e b uil di n g C o st                                                          $   2, 7 2 2, 7 0 0
                Ot h er P er m a n e nt Str u ct ur e s                   E xt e n d e d R e b uil di n g C o st                                                          $   1 9 9, 1 4 1
                C o nt e nt s                                             R e pl a c e m e nt C o st                                                                      $   1, 3 2 7, 6 1 0
                A d diti o n al Li vi n g E x p e n s e                                                                                                                   $   8 1 6, 8 1 0
                Li a bilit y                                                                                                                                              $   5 0 0, 0 0 0
                M e di c al P a y m e nt s                                                                                                                                $   1 0, 0 0 0
                R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e - 3 0 %)                                                                                       $   8 1 6, 8 1 0
                                           F L E m er g e n c y M a n a g e m e nt a n d Pr e p ar e d n e s s S ur c h ar g e                                            $   2. 0 0
                                                                                                                                            L o c ati o n Pr e mi u m: $ 9, 8 3 1. 0 0




                   P C H O- D E C- F L H U R ( 1 1/ 1 0)                                                                                                                 E X HI BI T " A "
        Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 2 of 92




AI G Pr o p ert y C a s u alt y C o m p a n y
( N a m e of i s s ui n g c o m p a n y)


                         H o m e o w n er s L o c ati o n E xt e n si o n S c h e d ul e P a g e
           S u m m ar y of C o v er a g e b y L o c ati o n f or P oli c y: P C G 0 0 0 2 4 0 3 9 1 2

       D e d u cti bl e A p pli e d t o T hi s L o c ati o n:
       St a n d ar d ( All Ot h er P eril s): $ 5, 0 0 0

      H urri c a n e D e d u cti bl e: $ 5 4, 4 5 4 ( 2 % of H o u s e c o v er a g e )


      T HI S P O LI C Y C O N T AI N S A S E P A R A T E D E D U C TI B L E F O R
      H U R RI C A N E L O S S E S, W HI C H M A Y R E S U L T I N HI G H
      O U T- O F- P O C K E T E X P E N S E S T O Y O U.
      I nfl ati o n G u ar d – T h e a m o u nt of c o v er a g e of t h e h o u s e, c o nt e nt s a n d ot h er p er m a n e nt
      str u ct ur e s f or t h e a b o v e l o c ati o n will b e i n cr e a s e d a n n u all y b y 6. 1 0 % a p pli e d pr o r at a d uri n g
      t h e P oli c y P eri o d.


                F or m s a n d E n d or s e m e nt s Att a c h e d f or L o c ati o n:
                P   C H O- D E C- F L H U R ( 1 1/ 1 0),   P C H O- F L ( 1 1/ 1 0), P C H O- F L H D ( 0 6/ 0 5), P C H O- F L- L O N O T ( 1 0/ 0 5)
                P   C G- C L N O ( 0 6/ 0 6), P C H O-     D W L L ( 0 9/ 0 6), P C G- O F A C ( 1 0/ 1 3), P C H O- C H E C K LI S T- F L ( 0 7/ 1 0)
                P   C H O- F R D S G ( 0 9/ 0 6), P C H    O-I E F ( 1 2/ 0 5), P C G- P RI V N O T ( 0 7/ 1 6), P C H O- L O N O A- F L ( 0 6/ 1 7)
                P   C H O- F L O O D N O T ( 0 9/ 0 6),    P C H O- H D N O T ( 0 6/ 0 5), P C H O- H P D ( 0 6/ 0 5), P C H O- L M D S C ( 0 2/ 1 0)
                P   C H O- M VI- F L ( 0 1/ 1 2), P C H    O- R P N- F L ( 0 1/ 0 9), P C H O- S H C- F L ( 1 1/ 1 0), P C H O- E B ( 0 9/ 0 6)
                9   1 2 2 2 P C G ( 0 9/ 1 6)

                Fir st M ort g a g e e       L o a n #: 3 0 1 0 0 2 3 5 4 1                             Second               Loan    #: 6 8 2 1 8 0 0 9 0 4 8 0 9 9
                                             J P M or g a n C h a s e B a n k N A                       M ort g a g e e      Bank    of A m eri c a, N A
                                             It s S u c c e s s or s A n d/ Or A s si g n s                                  P O B   O X 961291
                                             (I S A O A) A n d/ Or A TI M A                                                  F ort   W ort h, T X, 7 6 1 6 1, U S
                                             P O Box 1 0 0 5 6 4
                                             Fl or e n c e, S C, 2 9 5 0 2, U S




                5 1 5 1 G o dfr e y R o a d                Po mpano Beach FL 3 3 0 6 7
                C O VE R A GE                                                                                                               C O V E R A G E LI MI T
                Li a bilit y                                                                                                                $ 5 0 0, 0 0 0. 0 0
                M e di c al P a y m e nt s                                                                                                  $ 1 0, 0 0 0. 0 0


                6 6 0 0 E Tr o pi c al       Way             Pl a nt ati o n F L 3 3 3 1 7
                C O VE R A GE                                                                                                               C O V E R A G E LI MI T
                Li a bilit y                                                                                                                $ 5 0 0, 0 0 0. 0 0
                M e di c al P a y m e nt s                                                                                                  $ 1 0, 0 0 0. 0 0


                     P C H O- D E C- F L H U R ( 1 1/ 1 0)
        Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 3 of 92




AI G Pr o p ert y C a s u alt y C o m p a n y
( N a m e of i s s ui n g c o m p a n y)


                        H o m e o w n er s L o c ati o n E xt e n si o n S c h e d ul e P a g e
           S u m m ar y of C o v er a g e b y L o c ati o n f or P oli c y: P C G 0 0 0 2 4 0 3 9 1 2

                2 7 2 4 M ai n Str e et            B ar n st a bl e M A 0 2 6 3 0
                C O VE R A GE                                                                                  C O V E R A G E LI MI T
                Li a bilit y                                                                                   $ 5 0 0, 0 0 0. 0 0
                M e di c al P a y m e nt s                                                                     $ 1 0, 0 0 0. 0 0

                                                                                                        T ot al Pr e mi u m: $ 9, 8 3 1. 0 0




    A ut h ori z e d A g e nt' s Si g n at ur e:




                   P C H O- D E C- F L H U R ( 1 1/ 1 0)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 4 of 92




                                                     P O LI C Y H O L D E R N O TI C E

   T h a n k y o u f or p ur c h a si n g i n s ur a n c e fr o m a m e m b er c o m p a n y of A m eri c a n I nt er n ati o n al Gr o u p,
   I n c. ( AI G). T h e AI G m e m b er c o m p a ni e s g e n er all y p a y c o m p e n s ati o n t o br o k er s a n d i n d e p e n d e nt
   a g e nt s, a n d m a y h a v e p ai d c o m p e n s ati o n i n c o n n e cti o n wit h y o ur p oli c y. Y o u c a n r e vi e w a n d
   o bt ai n i nf or m ati o n a b o ut t h e n at ur e a n d r a n g e of c o m p e n s ati o n p ai d b y AI G m e m b er c o m p a ni e s
   t o br o k er s a n d i n d e p e n d e nt a g e nt s i n t h e U nit e d St at e s b y vi siti n g o ur w e b sit e                     at
   w w w. ai g. c o m/ pr o d u c er- c o m p e n s ati o n or b y c alli n g 1- 8 0 0- 7 0 6- 3 1 0 2.




   9 1 2 2 2 P C G ( 9/ 1 6)        © A m eri c a n I nt er n ati o n al Gr o u p, I n c. All ri g ht s r e s er v e d.           P a g e 1 of 1
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 5 of 92




                                                H O ME O W NE R S C O VE R A GE

                                                         Q UI C K R E F E R E N C E
                                                                  D e cl ar ati o n s P a g e

                                                           Y o ur N a m e a n d A d dr e s s
                                                                     Tr a n s a cti o n
                                                                    P oli c y P eri o d
                                                                 C o v er a g e Li mit s
                                                                        Pr e mi u m
                                                                          F or m s

   C o v er a g e i s pr o vi d e d b y t h e A m eri c a n I nt er n ati o n al Gr o u p,      I n c., m e m b er   co mpany na med      on   the
   D e cl ar ati o n s P a g e. E a c h i s a st o c k c o m p a n y.


        P oli c y Pr o vi si o n s                                                              B e gi n ni n g o n P a g e

               P A R T I - D efi niti o n s                                                                  1

               P A R T II - Pr o p ert y                                                                     2

                        A.   I n s uri n g A gr e e m e nt
                        B.      P a y m e nt of a L o s s
                        C.     A d diti o n al C o v er a g e s
                        D.    E x cl u si o n s

               P A R T III - Li a bilit y                                                                    9
                       A. I n s uri n g A gr e e m e nt
                       B. P a y m e nt of a L o s s
                       C. D ef e n s e C o v er a g e a n d Cl ai m E x p e n s e
                       D. A d diti o n al C o v er a g e s
                       E. E x cl u si o n s

               P A R T I V - C o n diti o n s                                                              12




   T h e C o ntr a ct t o g et h er wit h t h e D e cl ar ati o n s P a g e a n d E n d or s e m e nt s, if a n y, c o m pl et e t h e p oli c y.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 6 of 92


                        T HI S P O LI C Y I S N O T C O M P L E T E D          WI T H O U T A D E C L A R A TI O N S P A G E

                                       H O M E O W N E R S C O V E R A G E - P O LI C Y P R O VI SI O N S

   T h e i n s ur a n c e c o m p a n y n a m e d o n y o ur D e cl ar ati o n s P a g e will pr o vi d e t h e i n s ur a n c e d e s cri b e d i n t hi s
   p oli c y. Y o u a gr e e t o p a y t h e pr e mi u m a n d c o m pl y wit h y o ur r e s p o n si biliti e s d e s cri b e d i n t hi s p oli c y.
   V ari o u s pr o vi si o n s i n t hi s p oli c y r e stri ct or e x cl u d e c o v er a g e. R e a d t h e e ntir e p oli c y c ar ef ull y t o d et er mi n e
   y o ur ri g ht s a n d d uti e s, a n d w h at i s a n d i s n ot c o v er e d. W e h a v e n o d ut y t o pr o vi d e c o v er a g e u nl e s s t h er e
   h a s b e e n f ull c o m pli a n c e wit h p oli c y P A R T I V - C O N DI TI O N S.

                        P A R T I - D E FI NI TI O N S                                  f a mil y d w elli n g at w hi c h y o u r e si d e at, i nt e n d t o r e-
                                                                                        si d e at, or a n y l o c ati o n n a m e d o n t h e D e cl ar ati o n s
   W or d s wit h s p e ci al m e a ni n g s ar e d efi n e d h er e or i n             P a g e t h at i s n ot a c o n d o mi ni u m or a c o o p er ati v e.
   t h e p art of t h e p oli c y w h er e t h e y ar e u s e d.                        H urri c a n e m e a n s a st or m s y st e m t h at h a s b e e n d e-
   T hr o u g h o ut t h e p oli c y, d efi n e d t er m s will b e b ol d e d          cl ar e d t o b e a h urri c a n e b y t h e N ati o n al H urri c a n e
   w h e n u s e d.                                                                     C e nt er of t h e N ati o n al W e at h er S er vi c e w hi c h:
   I n t hi s p oli c y, t h e w or d s " y o u ", " y o ur " a n d " y o ur s "        a. B e gi n s at t h e ti m e a h urri c a n e w at c h or w ar n-
   r ef er t o t h e p er s o n or p er s o n s n a m e d o n t h e D e cl a-                  i n g i s i s s u e d f or a n y p art of Fl ori d a b y t h e N a-
   r ati o n s P a g e a n d hi s or h er s p o u s e w h o li v e s i n t h e                 ti o n al H urri c a n e C e nt er of t h e N ati o n al W e at h er
   s a m e h o u s e h ol d. T h e w or d s " w e ", " u s ", " o ur " a n d                   S er vi c e;
   " o ur s " m e a n t h e i n s ur a n c e c o m p a n y n a m e d o n t h e          b. C o nti n u e s f or t h e p eri o d of ti m e d uri n g w hi c h
   D e cl ar ati o n s P a g e.                                                                t h e h urri c a n e c o n diti o n s e xi st a n y w h er e i n Fl or-
                                                                                               i d a; a n d
   A s u s e d h er ei n, a D e cl ar ati o n s P a g e i n cl u d e s a n y            c. E n d s 7 2 h o ur s f oll o wi n g t h e t er mi n ati o n of t h e
   s c h e d ul e t h at s u p pl e m e nt s it.                                               l a st h urri c a n e w at c h or h urri c a n e w ar ni n g i s-
   Al s o, i n t hi s p oli c y t h e w or d s:                                                s u e d f or a n y p art of Fl ori d a b y t h e N ati o n al
                                                                                               H urri c a n e C e nt er of t h e N ati o n al W e at h er S er v-
   Air cr aft m e a n s a n y c o ntri v a n c e u s e d or d e si g n e d                     i c e.
   f or fli g ht, e x c e pt m o d el or h o b b y cr aft n ot u s e d or
   d e si g n e d t o c arr y p e o pl e or c ar g o.                                   C at a str o p hi c gr o u n d c o v er c oll a p s e m e a n s g e ol o gi-
                                                                                        c al a cti vit y t h at r e s ult s i n all of t h e f oll o wi n g:
   B o dil y I nj ur y m e a n s b o dil y h ar m, i n cl u di n g r e s ulti n g
                                                                                                      a. T h e a br u pt c oll a p s e of t h e gr o u n d c o v-
   si c k n e s s or di s e a s e, r e q uir e d c ar e, l o s s of s er vi c e s                           er;
   or d e at h.                                                                                       b. A d e pr e s si o n i n t h e gr o u n d c o v er
   B u si n e s s m e a n s a p art-ti m e or f ull-ti m e tr a d e, o c c u-                               cl e arl y vi si bl e t o t h e n a k e d e y e;
   p ati o n or pr of e s si o n, i n cl u di n g f ar mi n g or r a n c hi n g,                      c. Str u ct ur al d a m a g e, ot h er t h a n s ettli n g
   ot h er t h a n i n ci d e nt al b u si n e s s.                                                         or cr a c ki n g, of a b uil di n g or str u ct ur e
   C o nt e nt s m e a n s p er s o n al pr o p ert y o w n e d b y, or i n                                 i n s ur e d u n d er t hi s p oli c y, i n cl u di n g t h e
   t h e p o s s e s si o n of, y o u or a f a mil y m e m b er.                                            f o u n d ati o n; a n d
                                                                                                      d. T h e b uil di n g or str u ct ur e b ei n g c o n-
   F or a n y r e si d e n c e li st e d o n t h e D e cl ar ati o n s P a g e                              d e m n e d a n d or d er e d t o b e v a c at e d b y
   t h at i s a c o n d o mi ni u m or c o o p er ati v e, or r e nt al                                     t h e g o v er n m e nt al a g e n c y a ut h ori z e d b y
   u nit, c o nt e nt s i n cl u d e s a d diti o n s, alt er ati o n s, it e m s                           l a w t o i s s u e s u c h a n or d er f or t h at
   of r e al pr o p ert y, i n st all ati o n s or fi xt ur e s t h at y o u                                b uil di n g or str u ct ur e.
   p ai d f or or a c q uir e d at y o ur e x p e n s e al o n g wit h t h e
   r e si d e n c e. T h e pr o p ert y m u st b e y o ur i n s ur a n c e r e-         I n ci d e nt al B u si n e s s m e a n s a b u si n e s s a cti vit y t h at
   s p o n si bilit y u n d er t h e g o v er ni n g r ul e s of t h e C o n-           d o e s n ot pr o d u c e gr o s s r e v e n u e s i n e x c e s s of
   d o mi ni u m or C o o p er ati v e A s s o ci ati o n.                              $ 1 0, 0 0 0 i n a n y y e ar, h a s n o e m pl o y e e s s u bj e ct t o
                                                                                        w or k er s' c o m p e n s ati o n or ot h er si mil ar di s a bilit y
   D a m a g e s m e a n s t h e s u m r e q uir e d t o s ati sf y a n y               l a w s, a n d c o nf or m s t o f e d er al, st at e a n d l o c al
   cl ai m, c o v er e d b y t hi s p oli c y, w h et h er s ettl e d a n d             l a w s. I n ci d e nt al b u si n e s s i n cl u d e s t h e b u si n e s s of
   a gr e e d t o i n writi n g b y u s or r e s ol v e d b y j u di ci al r e-         f ar mi n g pr o vi d e d t h at it d o e s n ot i n v ol v e e m pl o y-
   vi e w.                                                                              m e nt of ot h er s f or m or e t h a n 1, 2 5 0 h o ur s of f ar m
   F a mil y M e m b er m e a n s a p er s o n r el at e d t o y o u b y                w or k d uri n g t h e P oli c y P eri o d, a n d d o e s n ot pr o-
   bl o o d, m arri a g e or a d o pti o n t h at li v e s i n y o ur                   d u c e m or e t h a n $ 2 5, 0 0 0 i n gr o s s a n n u al r e v e n u e s
   h o u s e h ol d i n cl u di n g a w ar d or f o st er c hil d.                      fr o m t h e r ai si n g or c ar e of a ni m al s or a gri c ult ur e.
   F u n gi m e a n s a n y t y p e or f or m of f u n g u s, i n cl u di n g           I n ci d e nt al b u si n e s s i n cl u d e s r e si d e n c e s li st e d o n
   b ut n ot li mit e d t o all f or m s of m ol d or mil d e w, a n d                  t h e D e cl ar ati o n s P a g e t h at y o u o w n a n d r e nt t o
   a n y m y c ot o xi n s, s p or e s, s c e nt s, v a p or s, g a s or                ot h er s.
   s u b st a n c e, i n cl u di n g a n y b y- pr o d u ct s, pr o d u c e d or        I n s ur e d p er s o n m e a n s:
   r el e a s e d b y f u n gi.
                                                                                        a.    Y o u or a f a mil y m e m b er;
   H o u s e m e a n s t h e o w n e d o n e, t w o, t hr e e or f o ur
                                                                                        b.    A n A d diti o n al I n s ur e d n a m e d i n t h e p oli c y;




   P C H O- F L ( 1 1/ 1 0)                                                         1
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 7 of 92


   c.     A n y p er s o n gi v e n p er mi s si o n b y y o u or a f a mil y                    y o ur r e si d e n c e; or
          m e m b er t o u s e a v e hi cl e or w at er cr aft c o v er e d               c.     A m ot ori z e d l a n d v e hi cl e u s e d s ol el y o n a n d t o
          u n d er t hi s p oli c y wit h r e s p e ct t o t h eir l e g al r e-                 s er vi c e a l o c ati o n s h o w n o n t h e D e cl ar ati o n s
          s p o n si bilit y ari si n g o ut of it s u s e; or                                   P a g e.
   d. A s p o u s e . A s p o u s e i s a m arri a g e p art n er.                        R e si d e n c e m e a n s a n y of t h e f oll o wi n g w hi c h i s
   L a n d s c a pi n g m e a n s y o ur tr e e s, l a w n, s hr u b s, a n d             li st e d o n t h e D e cl ar ati o n s P a g e:
   ot h er pl a nt s, n ot i n cl u di n g f or e str y or br u s h, o n t h e            a. A n y h o u s e , ot h er p er m a n e nt str u ct ur e s a n d
   gr o u n d s of y o ur r e si d e n c e.                                                      gr o u n d s t h at y o u o w n;
   M e di c al E x p e n s e s m e a n s r e a s o n a bl e c h ar g e s f or             b. A n y c o n d o mi ni u m u nit, c o o p er ati v e, or a p art-
   m e di c al, d e nt al, h o s pit al, s ur gi c al, X-r a y, pr o st h eti c                  m e nt t h at y o u o w n or r e si d e i n; or
   d e vi c e s, pr of e s si o n al n ur si n g, a m b ul a n c e, a n d f u-
   n er al s er vi c e s.                                                                 c. A n y ot h er t y p e of h o m e y o u r e nt t o li v e i n.
   O c c urr e n c e m e a n s:                                                           R e si d e n c e E m pl o y e e m e a n s:
   a. A l o s s or a n a c ci d e nt, t o w hi c h t hi s i n s ur a n c e                a. Y o ur e m pl o y e e w h o s e d uti e s ar e r el at e d t o t h e
          a p pli e s, i n cl u di n g c o nti n u o u s or r e p e at e d e x p o-              m ai nt e n a n c e or u s e of t h e r e si d e n c e pr e mi s e s,
          s ur e t o s u b st a nti all y t h e s a m e g e n er al h ar mf ul                   i n cl u di n g h o u s e h ol d or d o m e sti c s er vi c e s; or
          c o n diti o n s, w hi c h o c c ur s d uri n g t h e P oli c y P eri-          b. O n e w h o p erf or m s si mil ar d uti e s el s e w h er e n ot
          o d a n d r e s ult s i n p er s o n al i nj ur y or pr o p ert y                      r el at e d t o y o ur b u si n e s s .
          d a m a g e; or                                                                 W at er cr aft m e a n s a b o at or cr aft d e si g n e d f or u s e
   b. A n off e n s e, t o w hi c h t hi s i n s ur a n c e a p pli e s, i n-             o n, o v er or u n d er w at er.
          cl u di n g a s eri e s of r el at e d off e n s e s, c o m mitt e d
          d uri n g t h e P oli c y P eri o d t h at r e s ult s i n p er s o n al                              P A R T II - P R O P E R T Y
          i nj ur y or pr o p ert y d a m a g e .
   Ot h er P er m a n e nt Str u ct ur e s m e a n s o ut d o or str u c-                 A.   I n s uri n g A gr e e m e nt
   t ur e s y o u o w n t h at ar e sit u at e d o n t h e gr o u n d s of                     T hi s p oli c y c o v er s y o u a g ai n st all ri s k s of dir e ct
   y o ur r e si d e n c e.                                                                    p h y si c al l o s s or d a m a g e t o y o ur h o u s e, c o n-
   P er s o n al I nj ur y m e a n s t h e f oll o wi n g i nj uri e s, or r e-                t e nt s a n d ot h er p er m a n e nt str u ct ur e s u nl e s s a n
   s ulti n g d e at h:                                                                        e x cl u si o n a p pli e s.
   a. B o dil y i nj ur y ;                                                               B.   P a y m e nt of a L o s s
   b. Wr o n gf ul d et e nti o n, f al s e i m pri s o n m e nt or f al s e                   1. A m o u nt of C o v er a g e f or Y o ur H o u s e a n d
          arr e st;                                                                                   Ot h er P er m a n e nt Str u ct ur e s
   c. S h o c k, e m oti o n al di str e s s, m e nt al i nj ur y;                                    T h e a m o u nt of c o v er a g e f or e a c h h o u s e
                                                                                                      a n d f or ot h er p er m a n e nt str u ct ur e s at e a c h
   d. I n v a si o n of pri v a c y;                                                                  l o c ati o n s h o w n o n t h e D e cl ar ati o n s P a g e i s
   e. D ef a m ati o n, li b el or sl a n d er;                                                       d et er mi n e d b y t h e p a y m e nt b a si s s h o w n o n
   f. M ali ci o u s pr o s e c uti o n;                                                              t h e D e cl ar ati o n s P a g e:
   g. Wr o n gf ul e ntr y or e vi cti o n; or                                                        a. E xt e n d e d R e b uil di n g C o st C o v er a g e
   h. A s s a ult a n d b att er y w h e n c o m mitt e d wit h t h e                                       W e will p a y E xt e n d e d R e b uil di n g C o st
          i nt e nt of pr ot e cti n g p er s o n s.                                                        w h e n s h o w n o n t h e D e cl ar ati o n s P a g e
                                                                                                            of t hi s p oli c y. E xt e n d e d R e b uil di n g C o st
   Pr o p ert y D a m a g e m e a n s p h y si c al i nj ur y t o, d e str u c-                             c o v er a g e m e a n s t h at f or a c o v er e d l o s s
   ti o n of, or l o s s of u s e of t a n gi bl e pr o p ert y a n d t h e                                 w e will p a y t h e r e c o n str u cti o n c o st of
   r e s ulti n g l o s s of it s u s e.                                                                    y o ur h o u s e or ot h er p er m a n e nt str u c-
   R e c o n str u cti o n C o st m e a n s t h e l e s s er of t h e                                       t ur e s, f or e a c h o c c urr e n c e. If t h e r e c o n-
   a m o u nt at t h e ti m e of t h e l o s s r e q uir e d t o:                                           str u cti o n c o st of y o ur h o u s e e x c e e d s
   a. R e st or e or r e p air a str u ct ur e; or                                                          t h e a m o u nt of c o v er a g e f or y o ur h o u s e
                                                                                                            a s s h o w n o n t h e D e cl ar ati o n s P a g e, w e
   b. R e pl a c e or r e b uil d a str u ct ur e at t h e s a m e l o c a-                                 will p a y u p t o 5 0 % m or e t h a n t hi s
          ti o n;                                                                                           a m o u nt of c o v er a g e, if n e c e s s ar y, f or
   wit h m at eri al s of li k e ki n d a n d q u alit y, w h et h er or                                    t h e r e c o n str u cti o n c o st. If t h e r e c o n-
   n ot r e p air e d or r e pl a c e d. R e c o n str u cti o n c o st d o e s                             str u cti o n c o st of y o ur ot h er p er m a n e nt
   n ot i n cl u d e d e d u cti o n f or d e pr e ci ati o n or a n y                                      str u ct ur e s e x c e e d s t h e a m o u nt of c o v-
   a m o u nt r e q uir e d f or t h e e x c a v ati o n, r e pl a c e m e nt or                            er a g e f or y o ur ot h er p er m a n e nt str u c-
   st a bili z ati o n of l a n d u n d er or ar o u n d a str u ct ur e.                                   t ur e s a s s h o w n o n t h e D e cl ar ati o n s
   R e cr e ati o n al M ot or V e hi cl e m e a n s:                                                       P a g e, w e will p a y u p t o 5 0 % m or e t h a n
                                                                                                            t hi s a m o u nt of c o v er a g e, if n e c e s s ar y,
   a. A m ot ori z e d l a n d v e hi cl e d e si g n e d f or u s e off                                    f or t h e r e c o n str u cti o n c o st . H o w e v er, if
          p u bli c r o a d s a n d n ot s u bj e ct t o m ot or v e hi cl e                                y o u d o n ot r e p air or r e b uil d y o ur h o u s e
          r e gi str ati o n or o p er at or li c e n si n g;                                               or ot h er p er m a n e nt str u ct ur e s at t h e
   b. A m ot ori z e d l a n d v e hi cl e i n d e a d st or a g e at                                       s a m e l o c ati o n, t h e m a xi m u m p a y a bl e i s
                                                                                                            t h e a m o u nt t h at w e w o ul d h a v e p ai d if


   P C H O- F L ( 1 1/ 1 0)                                                           2
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 8 of 92


                    y o u h a d r e p air e d or r e b uilt y o u h o u s e               b.     If a l o s s o c c ur s t o c o nt e nt s l o c at e d at a
                    or ot h er p er m a n e nt str u ct ur e s at t h e                          r e si d e n c e t h at d o e s n ot h a v e c o nt e nt s
                    s a m e l o c ati o n.                                                       c o v er a g e or at a h o u s e , c o n d o mi ni u m,
                                                                                                 c o o p er ati v e or r e nt al u nit o w n e d or
              b.    R e pl a c e m e nt C o st C o v er a g e                                    r e nt e d b y t h e i n s ur e d p er s o n n ot li st e d
                     W e will p a y R e pl a c e m e nt C o st w h e n                           o n t h e D e cl ar ati o n s P a g e of t hi s p oli c y
                     s h o w n o n t h e D e cl ar ati o n s P a g e of t hi s                   or a n y ot h er p oli c y i s s u e d b y u s or o n e
                     p oli c y. R e pl a c e m e nt C o st C o v er a g e                        of o ur affili at e d c o m p a ni e s:
                     m e a n s t h at f or a c o v er e d l o s s w e will                       W e will p a y u p t o 1 0 % of t h e hi g h e st
                     p a y t h e r e c o n str u cti o n c o st of y o ur                        c o v er a g e li mit f or c o nt e nt s of a n y si n-
                     h o u s e or ot h er p er m a n e nt str u ct ur e s,                       gl e l o c ati o n li st e d i n t hi s p oli c y, f or
                     u p t o t h e c o v er a g e li mit s h o w n f or t h at                   e a c h o c c urr e n c e. P a y m e nt will b e m a d e
                     l o c ati o n o n y o ur D e cl ar ati o n s P a g e, f or                  b a s e d o n t h e si n gl e l o c ati o n a n d will
                     e a c h o c c urr e n c e. F or a c o v er e d t ot al                      n ot b e m a d e u n d er m or e t h a n o n e p oli-
                     l o s s w e will p a y t h e r e c o n str u cti o n c o st                 c y i s s u e d b y u s or o n e of o ur affili at e d
                     u p t o t h e c o v er a g e li mit s h o w n f or t h at                   c o m p a ni e s.
                     l o c ati o n o n y o ur D e cl ar ati o n s P a g e, f or                  H o w e v er, c o nt e nt s at a n e wl y a c q uir e d
                     e a c h o c c urr e n c e, w h et h er or n ot y o u                        r e si d e n c e ar e n ot s u bj e ct t o t hi s li mit a-
                     a ct u all y r e b uil d or r e p air y o ur h o u s e or                   ti o n f or si xt y ( 6 0) d a y s aft er y o u b e gi n
                     ot h er        p er m a n e nt      str u ct ur e s .  The                  t o m o v e pr o p ert y t h er e.
                     a m o u nt of c o v er a g e will b e i n cr e a s e d
                     d ail y t o r efl e ct t h e c urr e nt eff e ct of i n-             A w a y Fr o m a R e si d e n c e;
                     fl ati o n. At t h e ti m e of a c o v er e d l o s s,               c. If a l o s s o c c ur s t o c o nt e nt s l o c at e d
                     y o ur h o u s e a n d ot h er p er m a n e nt str u c-                     a w a y fr o m a n y r e si d e n c e or l o c ati o n
                     t ur e s c o v er a g e will i n cl u d e a n y i n cr e a s e              y o u o w n or li v e at:
                     i n t h e U nit e d St at e s C o n s u m er Pri c e I n-                   W e will p a y u p t o t h e hi g h e st c o v er a g e
                     d e x fr o m t h e b e gi n ni n g of t h e P oli c y                       li mit f or c o nt e nt s f or a n y si n gl e l o c ati o n
                     P eri o d.                                                                  li st e d i n t hi s p oli c y, f or e a c h o c c ur-
              If at a n y ti m e d uri n g t h e P oli c y P eri o d, y o u                      r e n c e. P a y m e nt will b e m a d e b a s e d o n
              ar e n e wl y c o n str u cti n g y o ur h o u s e or ot h er                      t h e si n gl e l o c ati o n a n d will n ot b e m a d e
              p er m a n e nt str u ct ur e s ; c o n str u cti n g a d di-                      u n d er m or e t h a n o n e p oli c y i s s u e d b y
              ti o n s; or u n d er g oi n g r e n o v ati o n s e q u al t o or                 u s or o n e of o ur affili at e d c o m p a ni e s.
              i n e x c e s s of t h e l e s s er of 1 0 % of t h e h o u s e             T h e m o st w e will p a y f or a c o v er e d l o s s i s
              c o v er a g e li mit or $ 5 0 0, 0 0 0, a n d/ or it r e-                  t h e r e pl a c e m e nt c o st of t h e c o nt e nt s wit h-
              s ult s i n y o ur m o vi n g o ut of t h e h o u s e f or                  o ut d e d u cti o n f or d e pr e ci ati o n, w h et h er or
              a n y p eri o d of ti m e, t h e p a y m e nt b a si s f or                 n ot r e p air e d or r e pl a c e d, u p t o t h e c o v er-
              y o ur h o u s e or ot h er p er m a n e nt str u ct ur e s                 a g e li mit.
              i s t h e r e c o n str u cti o n c o st .
                                                                                          H o w e v er, t h e m o st w e will p a y f or a c o v-
              W e m a y c h a n g e t h e a m o u nt of c o v er a g e                    er e d l o s s i s t h e c o st t o r e p air or r e pl a c e t h e
              s h o w n o n t h e D e cl ar ati o n s P a g e w h e n t h e               c o nt e nt s l e s s d e pr e ci ati o n, u p t o t h e c o v er-
              p oli c y r e n e w s or w h e n a p pr ai s al s ar e c o n-               a g e li mit, if t h e c o nt e nt s ar e o b s ol et e or u n-
              d u ct e d t o r efl e ct c urr e nt c o st s a n d v al u e s.             u s a bl e f or t h e p ur p o s e f or w hi c h t h e y w er e
        2.    A m o u nt of C o v er a g e F or Y o ur C o nt e nt s                      ori gi n all y i nt e n d e d b e c a u s e of t h eir a g e or
              T h e c o v er a g e a m o u nt f or y o ur c o nt e nt s f or              c o n diti o n.
              e a c h c o v er e d r e si d e n c e i s li st e d o n y o ur              If, aft er a c o v er e d l o s s t o b ot h h o u s e a n d
              D e cl ar ati o n s P a g e. T h e a m o u nt w e will p a y                c o nt e nt s , w e p a y m or e t h a n t h e c o v er a g e
              f or a c o v er e d l o s s will d e p e n d o n w h er e t h e             li mit f or h o u s e c o v er a g e b e c a u s e of E x-
              c o v er e d l o s s o c c ur s:                                            t e n d e d R e b uil di n g C o st, w e will a ut o m ati-
              At a R e si d e n c e ;                                                     c all y i n cr e a s e t h e a m o u nt of c o nt e nt s c o v-
                                                                                          er a g e f or t h at l o s s b y t h e s a m e p er c e nt a g e
              a. If a l o s s o c c ur s t o c o nt e nt s l o c at e d at a              t h at w e i n cr e a s e d t h e a m o u nt of h o u s e
                     r e si d e n c e wit h c o nt e nt s c o v er a g e:                 c o v er a g e.
                     i. Li st e d o n t h e D e cl ar ati o n s P a g e of                T h e a m o u nt of c o v er a g e f or y o ur c o nt e nt s
                            t hi s p oli c y:                                             will b e i n cr e a s e d d ail y t o r efl e ct t h e c urr e nt
                            W e will p a y u p t o t h e c o v er a g e li mit            eff e ct of i nfl ati o n. At t h e ti m e of a c o v er e d
                            f or c o nt e nt s f or t h at l o c ati o n, f or            l o s s, y o ur c o nt e nt s c o v er a g e will i n cl u d e
                            e a c h o c c urr e n c e ; or                                a n y i n cr e a s e i n t h e U nit e d St at e s C o n s u m er
                     ii. U n d er a n ot h er H o m e o w n er s p oli c y                Pri c e I n d e x fr o m t h e b e gi n ni n g of t h e P oli c y
                            i n f or c e wit h u s:                                       P eri o d.
                            W e will n ot p a y a n y a m o u nt u n d er                 C o nt e nt s c o v er a g e i n cl u d e s pr o p ert y t h at i s
                            t hi s p oli c y.                                             m o v e d t o a n ot h er l o c ati o n d u e t o r e n o v a-
                                                                                          ti o n or r e p air.



   P C H O- F L ( 1 1/ 1 0)                                                           3
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 9 of 92


        3.    D e d u cti bl e                                                                                    l ett er s of cr e dit, n ot e s
              T h e d e d u cti bl e s h o w n o n t h e D e cl ar ati o n s                                      ( ot h er t h a n b a n k n ot e s),
                                                                                                                  m a n u s cri pt s, p a s s p ort s,
              P a g e i s t h e a m o u nt of a c o v er e d l o s s y o u                                        ti c k et s
              will p a y f or e a c h o c c urr e n c e .
                                                                                                    c. W e will p a y u p t o t h e c o v er a g e li mit f or
              Y o ur d e d u cti bl e s h o w n o n t h e D e cl ar ati o n s                              c o nt e nt s c o v er a g e li st e d i n t h e p oli c y
              P a g e will b e r e d u c e d b y a n y ot h er d e d u cti-                                f or e a c h o c c urr e n c e f or c o nt e nt s i n t h e
              bl e i n t hi s p oli c y u nl e s s t h e d e d u cti bl e i s a                            f oll o wi n g c at e g ori e s u nl e s s t h e y ar e
              H urri c a n e or E art h q u a k e d e d u cti bl e.                                        l o st, mi s pl a c e d or st ol e n, i n w hi c h c a s e
                                                                                                           w e will o nl y p a y u p t o t h e li mit s h o w n
        4.    P air s, S et s a n d P art s                                                                b el o w. T h e s e s p e ci al li mit s d o n ot i n-
              F or a c o v er e d l o s s t o a p air or s et, w e will                                    cr e a s e t h e a m o u nt of c o v er a g e of y o ur
              p a y w hi c h e v er i s l e s s:                                                           c o nt e nt s.
              a.    T h e c o st t o r e pl a c e t h e l o st or d a m a g e d                            i. J e w elr y, w at c h e s,                   $ 5, 0 0 0
                    pr o p ert y;                                                                                 pr e ci o u s st o n e s or s e mi-
                                                                                                                  pr e ci o u s st o n e s, w h et h er
              b.    T h e c o st t o r e st or e or r e p air t h e d a m-                                        s et or u n s et
                    a g e d pr o p ert y t o it s pr e-l o s s c o n diti o n;                             ii. F ur s                                      $ 5, 0 0 0
              c.    T h e diff er e n c e b et w e e n t h e m ar k et v al-                               iii. G u n s                                    $ 5, 0 0 0
                    u e of t h e p air or s et b ef or e t h e l o s s a n d                               i v. Sil v er w ar e, g ol d w ar e,         $ 1 0, 0 0 0
                    aft er t h e l o s s; or                                                                      p e wt er w ar e or tr o p hi e s
              d.    T h e a m o u nt of c o v er a g e.                                             d. W e will p a y u p t o t h e t ot al a m o u nt of
              H o w e v er, w e will p a y y o u t h e f ull r e pl a c e-                                 c o nt e nt s c o v er a g e li st e d i n t h e p oli c y
              m e nt c o st of t h e e ntir e p air or s et if y o u                                       f or e a c h o c c urr e n c e f or c o nt e nt s i n t h e
              a gr e e t o s urr e n d er t h e r e m ai ni n g arti cl e( s)                              f oll o wi n g c at e g ori e s u nl e s s t h e l o s s i s
                                                                                                           c a u s e d b y br e a k a g e, i n w hi c h c a s e w e
              of t h e p air or s et t o u s.                                                              will o nl y p a y u p t o t h e li mit s h o w n b e-
        5.    S p e ci al Li mit s of Li a bilit y                                                         l o w. T h e s e s p e ci al li mit s d o n ot i n-
              a. T h e li mit s h o w n f or e a c h of t h e f oll o w-                                   cr e a s e t h e a m o u nt of c o v er a g e of y o ur
                     i n g c at e g ori e s i s t h e m a xi m u m w e will                                c o nt e nt s.
                     p a y f or a c o v er e d l o s s t o t h at t y p e of                               i. Cr y st al, c hi n a,                     $ 5 0, 0 0 0
                     c o nt e nt s . T h e s e s p e ci al li mit s d o n ot                                      p or c el ai n s, fi g uri n e s,
                     i n cr e a s e t h e a m o u nt of c o v er a g e of                                         st at u e s, s c ul pt ur e s,
                     y o ur c o nt e nt s .                                                                       mirr or s, wi n e b ottl e s,
                     i. M o n e y, b a n k n ot e s,                   $ 2, 5 0 0                                 gl a s s w ar e a n d si mil ar
                               m o n e y or d er s, dr aft s,                                                     it e m s.
                            c h e c k s or g ol d, sil v er                             C.   A d diti o n al C o v er a g e s
                            or pl ati n u m b ulli o n or                                    T h e s e c o v er a g e s ar e off er e d i n a d diti o n t o t h e
                            i n g ot s                                                       a m o u nt of c o v er a g e s h o w n o n t h e D e cl ar ati o n s
                     ii. W at er cr aft , i n cl u di n g              $ 5, 0 0 0            P a g e u nl e s s st at e d ot h er wi s e. Y o ur d e d u cti bl e
                            t h eir o ut b o ar d m ot or s,                                 a p pli e s t o t h e s e c o v er a g e s u nl e s s st at e d ot h er-
                            e q ui p m e nt a n d f ur ni s hi n g s                         wi s e. E x cl u si o n s ar e d e s cri b e d i n s e cti o n D. E x-
                     iii. Tr ail er s                                  $ 5, 0 0 0            cl u si o n s a n d li mit s of li a bilit y, ar e d e s cri b e d i n
                                                                                             s e cti o n B., 5. S p e ci al Li mit s of Li a bilit y a p pl y t o
                     i v. Gr a v e m ar k er s a n d                 $ 5 0, 0 0 0            t h e s e c o v er a g e s.
                            M a u s ol e u m s
                                                                                             1. A d diti o n al Li vi n g E x p e n s e
              b. T h e li mit s h o w n f or e a c h of t h e f oll o w-
                     i n g c at e g ori e s i s t h e m a xi m u m w e will                         A s d e s cri b e d b el o w, u n d er c ert ai n c o n di-
                     p a y f or a c o v er e d l o s s t o t h at t y p e of                        ti o n s w h e n y o ur r e si d e n c e c a n n ot b e li v e d
                     c o nt e nt s u nl e s s t h e y ar e st or e d i n a                          i n b e c a u s e of a c o v er e d l o s s t o y o ur h o u s e
                     b a n k v a ult or b a n k s af e d e p o sit b o x, i n                       or, if a p pli c a bl e, y o ur c o nt e nt s , w e pr o vi d e
                     w hi c h c a s e w e will p a y u p t o t h e t ot al                          c o v er a g e f or a d diti o n al li vi n g e x p e n s e s,
                     a m o u nt f or c o nt e nt s c o v er a g e li st e d i n                     w hi c h c o n si st of e xtr a li vi n g e x p e n s e s, l o s s
                     t h e p oli c y f or e a c h o c c urr e n c e . T h e s e                     of f air r e nt al v al u e, a n d f or c e d e v a c u ati o n
                     s p e ci al li mit s d o n ot i n cr e a s e t h e                             e x p e n s e s. T h e m a xi m u m a m o u nt w e will
                     a m o u nt of c o v er a g e of y o ur c o nt e nt s .                         p a y f or all a d diti o n al li vi n g e x p e n s e s c o m-
                                                                                                    bi n e d f or e a c h o c c urr e n c e i s 3 0 % of t h e
                     i. St a m p s, C oi n s & M e d al s              $ 5, 0 0 0                   h o u s e c o v er a g e if t h e r e si d e n c e w h er e t h e
                     ii. N e g oti a bl e p a p er s,                  $ 5, 0 0 0                   l o s s o c c ur s i s a h o u s e ; or 3 0 % of t h e c o n-
                            s e c uriti e s, a c c o u nt s                                         t e nt s c o v er a g e if t h e r e si d e n c e w h er e t h e
                            e vi d e n c e s of d e bt,                                             l o s s o c c ur s i s a C o n d o mi ni u m, C o o p er ati v e
                                                                                                    or a p art m e nt.



   P C H O- F L ( 1 1/ 1 0)                                                         4
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 10 of 92


               a.     E xtr a Li vi n g E x p e n s e                                           c h ar g e d a s a r e s ult of a n e n s ui n g c o v er e d
                      If a c o v er e d l o s s m a k e s y o ur r e si d e n c e               l o s s d u e t o t h eft, e x pl o si o n, fir e or gl a s s
                      u ni n h a bit a bl e, w e c o v er a n y r e a s o n a bl e              br e a k a g e u nl e s s a n ot h er e x cl u si o n a p pli e s.
                      i n cr e a s e i n li vi n g e x p e n s e s i n c urr e d b y            W e will n ot p a y m or e t h a n $ 1 0, 0 0 0 f or a n y
                      y o u t o m ai nt ai n y o ur h o u s e h ol d' s u s u al                a s s e s s m e nt t h at r e s ult s fr o m a d e d u cti bl e
                      st a n d ar d of li vi n g. P a y m e nt will c o nti n-                  i n y o ur A s s o ci ati o n' s i n s ur a n c e. T h e r e s ul-
                      u e f or t h e s h ort e st r e a s o n a bl e a m o u nt                 t a nt a s s e s s m e nt m u st b e a r e s ult of a c o v-
                      of ti m e n e c e s s ar y t o r e st or e y o ur r e si-                 er e d l o s s t o pr o p ert y or a s a r e s ult of li a bil-
                      d e n c e t o a h a bit a bl e c o n diti o n or f or                     it y t h at w o ul d b e c o v er e d u n d er t hi s p oli c y.
                      y o ur h o u s e h ol d t o p er m a n e ntl y l o c at e                 W e will n ot p a y a s s e s s m e nt s c h ar g e d f or
                      el s e w h er e. If y o ur r e si d e n c e i s u n d er                  l o s s r e s ulti n g fr o m e art h q u a k e; h o w e v er,
                      c o n str u cti o n a n d y o u ar e li vi n g i n t h e                  w e will p a y y o ur s h ar e of a n a s s e s s m e nt
                      r e si d e n c e at t h e ti m e of l o s s, e xtr a li v-                c h ar g e d a s a r e s ult of a n e n s ui n g c o v er e d
                      i n g e x p e n s e s will c e a s e o n c e y o u ar e                   l o s s d u e t o t h eft, e x pl o si o n, fir e or gl a s s
                      r e st or e d t o t h e c o n diti o n y o u w er e j u st                br e a k a g e u nl e s s a n ot h er e x cl u si o n a p pli e s.
                      pri or t o t h e l o s s. W e will n ot p a y a n y                       Y o ur d e d u cti bl e d o e s n ot a p pl y t o t hi s c o v-
                      i nt er e st s f or l o a n s or i n cr e a s e d p oli c y               er a g e. T h e m a xi m u m a m o u nt of a n y u nit
                      pr e mi u m s a s s o ci at e d wit h t h e r e b uil d-                  o w n er' s l o s s a s s e s s m e nt c o v er a g e t h at c a n
                      i n g of y o ur h o m e. H o w e v er, if pri or t o                      b e a s s e s s e d f or a n y l o s s s h all b e a n
                      t h e l o s s y o u ar e n ot li vi n g i n t h e r e si-                 a m o u nt e q u al t o t h at u nit o w n er' s l o s s a s-
                      d e n c e or h a v e m o v e d o ut b e c a u s e of                      s e s s m e nt c o v er a g e li mit i n eff e ct o n e d a y
                      c o n str u cti o n or r e n o v ati o n s, t h e n e xtr a               b ef or e t h e d at e of t h e o c c urr e n c e. A n y
                      li vi n g e x p e n s e s f or t hi s l o c ati o n will n ot             c h a n g e s t o t h e li mit s of a u nit o w n er' s c o v-
                      a p pl y.                                                                 er a g e f or l o s s a s s e s s m e nt s m a d e o n or
                                                                                                aft er t h e d a y b ef or e t h e d at e of t h e o c c ur-
                      W e will al s o p a y r e a s o n a bl e e x p e n s e s                  r e n c e ar e n ot a p pli c a bl e t o s u c h l o s s.
                      a s s o ci at e d wit h t h e k e n n eli n g of y o ur
                      d o m e sti c a ni m al s o nl y.                                         T h e a s s e s s m e nt m u st o c c ur d uri n g t h e P oli-
                                                                                                c y P eri o d, b ut t h e cl ai m d o e s n ot n e e d t o
               b. F air R e nt al V al u e                                                      o c c ur d uri n g t h e P oli c y P eri o d.
                      If y o u ar e n ot a bl e t o r e nt o ut y o ur r e si-             3.   L a n d s c a pi n g
                      d e n c e, or p art of y o ur r e si d e n c e, t h at
                      y o u u s u all y r e nt t o ot h er s b e c a u s e of a                 W e will p a y u p t o 5 % of t h e c o v er a g e li mit
                      l o s s c o v er e d b y t hi s p oli c y, w e will p a y                 f or t h e h o u s e or, if h o u s e c o v er a g e i s n ot
                      t h e f air r e nt al v al u e f or t h e r e a s o n a bl e              a v ail a bl e, 5 % of t h e c o v er a g e li mit f or t h e
                      a m o u nt of ti m e n e c e s s ar y t o r e st or e                     c o nt e nt s at t h e r e si d e n c e at w hi c h t h e c o v-
                      y o ur r e si d e n c e, or t h at p art of y o ur r e s-                 er e d l o s s o c c ur s, b ut n o m or e t h a n $ 5, 0 0 0
                      i d e n c e, t o a h a bit a bl e c o n diti o n.                         f or a n y o n e tr e e, s hr u b or pl a nt. L a n d s c a p-
                                                                                                i n g d o e s n ot i n cl u d e f or e str y or br u s h.
               c. F or c e d E v a c u ati o n
                                                                                                W e will p a y o nl y f or l o s s e s c a u s e d b y:
                      If y o u ar e f or c e d t o e v a c u at e y o ur r e si-
                      d e n c e a s a dir e ct r e s ult of a l o s s or a                      a. Air cr aft;
                      r e a s o n a bl e t hr e at of a l o s s c o v er e d b y                b. Fir e, li g ht ni n g or e x pl o si o n;
                      t hi s p oli c y, w e will r ei m b ur s e y o u f or                     c. Ri ot or ci vil c o m m oti o n;
                      t h e r e a s o n a bl e i n cr e a s e i n y o ur li vi n g
                      e x p e n s e s n e c e s s ar y t o m ai nt ai n y o ur                  d. A v e hi cl e n ot o w n e d or o p er at e d b y
                      h o u s e h ol d' s n or m al st a n d ar d of li vi n g                         s o m e o n e w h o li v e s at t h e r e si d e n c e; or
                      f or u p t o t hirt y ( 3 0) d a y s. W e al s o c o v-                   e. T h eft, att e m pt e d t h eft, v a n d ali s m or
                      er a n y l o s s i n f air r e nt al v al u e f or u p t o                       m ali ci o u s mi s c hi ef.
                      t hirt y ( 3 0) d a y s if y o ur r e si d e n c e i s                    T hi s a d diti o n al c o v er a g e a p pli e s o nl y if y o u
                      r e nt e d t o ot h er s.                                                 r e p air or r e pl a c e t h e d a m a g e d l a n d s c a pi n g
         2.    A s s e s s m e nt s                                                             wit hi n t w o y e ar s aft er t h e i n s ur e d str u ct ur e
               W e will p a y u p t o $ 1 0 0, 0 0 0 p er o c c ur-                             h a s b e e n r e p air e d if it h a s b e e n d a m a g e d or
               r e n c e f or y o ur s h ar e of a n a s s e s s m e nt                         t w o y e ar s fr o m t h e d at e of l o s s, w hi c h e v er
               c h ar g e d d uri n g t h e P oli c y P eri o d a g ai n st all                 i s gr e at er.
               t h e m e m b er s of a H o m e o w n er s, C o n d o mi n-                 4.   Land
               i u m or C o o p er ati v e A s s o ci ati o n. T h e a s-                       I n t h e e v e nt of a c o v er e d l o s s t o y o ur
               s e s s m e nt m u st b e a s a r e s ult of a c o v er e d                      h o u s e or ot h er p er m a n e nt str u ct ur e s w e
               l o s s t o pr o p ert y or a s a r e s ult of li a bilit y                      will p a y f or r e q uir e d st a bili z ati o n, e x c a v a-
               t h at w o ul d b e c o v er e d u n d er t hi s p oli c y.                      ti o n, or r e pl a c e m e nt of l a n d u n d er or
               W e will n ot p a y a s s e s s m e nt s c h ar g e d f or                       ar o u n d y o ur h o u s e or ot h er p er m a n e nt
               l o s s r e s ulti n g fr o m e art h q u a k e; h o w e v er,
               w e will p a y y o ur s h ar e of a n a s s e s s m e nt




    P C H O- F L ( 1 1/ 1 0)                                                           5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 11 of 92


               str u ct ur e s . W e will p a y u p t o 1 0 % of t h e                          c.     If t h e l o s s i s t o t h e a d diti o n s a n d alt er a-
               a m o u nt of a c o v er e d l o s s t o y o ur h o u s e or                            ti o n s of y o ur C o n d o mi ni u m, C o o p er a-
               ot h er p er m a n e nt str u ct ur e s f or t hi s c o v er-                           ti v e or a p art m e nt u nit, w e will p a y u p
               a g e.                                                                                  t o 3 0 % of t h e a m o u nt of c o nt e nt s c o v-
         5.    C o n str u cti o n M at eri al s                                                       er a g e a s s h o w n o n t h e D e cl ar ati o n s
                                                                                                       P a g e.
               W e c o v er m at eri al s a n d s u p pli e s o w n e d b y
               y o u at e a c h l o c ati o n s h o w n o n t h e D e cl ar a-           1 0.   Mi n e S u b si d e n c e
               ti o n s P a g e f or u s e i n t h e r e p air, alt er ati o n,                 W e c o v er dir e ct l o s s t o y o ur h o u s e a n d
               or c o n str u cti o n of y o ur r e si d e n c e u nl e s s                     ot h er p er m a n e nt str u ct ur e s c a u s e d b y l at er-
               st at e d ot h er wi s e or a n e x cl u si o n a p pli e s.                     al or v erti c al m o v e m e nt of a m a n- m a d e
               T h e s e p a y m e nt s d o n ot i n cr e a s e t h e                           u n d er gr o u n d li n e or mi n e-r el at e d e x c a v a-
               a m o u nt of y o ur c o v er a g e.                                             ti o n s.
         6.    Pr e c a uti o n ar y R e p air s                                         1 1.   Pr o p ert y R e m o v al f or S af e k e e pi n g
               Aft er a l o s s c o v er e d b y t hi s p oli c y, w e will                     W e will p a y f or a n y r e a s o n a bl e e x p e n s e s
               p a y t h e r e a s o n a bl e e x p e n s e s y o u i n c ur f or               i n c urr e d f or t h e m o vi n g a n d st ori n g of c o n-
               n e c e s s ar y r e p air s t o pr ot e ct y o ur r e si d e n c e              t e nt s fr o m a r e si d e n c e b e c a u s e t h e c o n-
               a g ai n st f urt h er l o s s. T h e s e p a y m e nt s d o                     t e nt s ar e i n d a n g er a s a r e s ult of a c o v er e d
               n ot i n cr e a s e t h e a m o u nt of y o ur c o v er a g e.                   l o s s.
         7.    D e bri s R e m o v al                                                    1 2.   D at a R e pl a c e m e nt
               W e c o v er t h e r e a s o n a bl e e x p e n s e s y o u i n-                 W e will r ei m b ur s e y o u u p t o $ 5, 0 0 0 f or e x-
               c ur t o r e m o v e d e bri s d u e t o a c o v er e d l o s s                  p e n s e s y o u i n c ur a s a r e s ult of a c o v er e d
               a n d t h e pr o p ert y t h at c a u s e d t h e c o v er e d                   l o s s t o r e pl a c e l o st p er s o n al d at a st or e d o n
               l o s s.                                                                         a p er s o n al c o m p ut er or p ort a bl e c o m p uti n g
               a. If y o ur r e si d e n c e i s a h o u s e , w e will                         d e vi c e t h at y o u o w n or l e a s e.
                      p a y u p t o 3 0 % of t h e a m o u nt of c o v er-               1 3.   B u si n e s s Pr o p ert y
                      a g e f or y o ur h o u s e at t hi s l o c ati o n a s                   W e will p a y u p t o $ 2 5, 0 0 0 f or a c o v er e d
                      s h o w n o n y o ur D e cl ar ati o n s P a g e. T h e                   l o s s t o b u si n e s s pr o p ert y y o u o w n or l e a s e.
                      a m o u nt of c o v er a g e f or d e bri s r e m o v al
                      will n ot b e aff e ct e d b y a n y i n cr e a s e i n            1 4.   Fir e D e p art m e nt C h ar g e s
                      t h e a m o u nt of h o u s e c o v er a g e c a u s e d                  W e will p a y f or t h e c h ar g e s i m p o s e d b y
                      b y t h e a p pli c ati o n of E xt e n d e d R e b uil d-                l a w or a s s u m e d b y writt e n a gr e e m e nt
                      i n g C o st p a y m e nt b a si s if pr o vi d e d b y                   w h e n a fir e d e p art m e nt a n s w er s a c all t o
                      t hi s p oli c y.                                                         s a v e or pr ot e ct a r e si d e n c e li st e d o n t h e
               b. If y o ur r e si d e n c e i s a C o n d o mi ni u m,                         D e cl ar ati o n s P a g e. Y o ur d e d u cti bl e d o e s
                      C o o p er ati v e or a p art m e nt, w e will p a y                      n ot a p pl y t o t hi s c o v er a g e.
                      u p t o 3 0 % of t h e a m o u nt of c o v er a g e                1 5.   B a c k U p of S e w er s a n d Dr ai n s
                      f or y o ur c o nt e nt s at t hi s l o c ati o n a s                     W e will p a y u p t o t h e c o v er a g e li mit s
                      s h o w n o n t h e D e cl ar ati o n s P a g e.                          s h o w n o n t h e D e cl ar ati o n s P a g e f or p h y si-
         8.    L o c k R e pl a c e m e nt                                                      c al l o s s or d a m a g e t o pr o p ert y c a u s e d b y:
               W e will p a y f or t h e c o st of r e pl a ci n g t h e                        a. W at er w hi c h b a c k s u p t hr o u g h s e w er s
               l o c k s i n a r e si d e n c e li st e d o n t h e D e cl ar a-                       or dr ai n s o n t h e r e si d e n c e pr e mi s e s. A
               ti o n s P a g e if t h e k e y s t o t h at r e si d e n c e ar e                      s e w er or dr ai n i s a pi p e m e c h a ni c all y
               l o st or st ol e n. Y o ur d e d u cti bl e d o e s n ot a p-                          c o n n e ct e d t o t h e r e si d e n c e pl u m bi n g
               pl y t o t hi s c o v er a g e.                                                         s y st e m, g utt er s or d o w n s p o ut s, or ot h-
         9.    R e b uil di n g t o C o d e                                                            er dr ai n a g e pi p e l o c at e d o n t h e r e si-
                                                                                                       d e n c e pr e mi s e s u s e d t o dr ai n w at er a n d
               W e will p a y t h e e xtr a e x p e n s e s t o o b e y a n y                          w a st e a w a y fr o m t h e r e si d e n c e. A
               l a w or or di n a n c e t h at r e g ul at e s t h e r e p air,                        b a c k u p i s n ot d u e t o t h e i n a bilit y of a
               r e b uil di n g or d e m oliti o n of d a m a g e d pr o p-                            s e w er or dr ai n t o h a n dl e t h e a m o u nt of
               ert y c a u s e d b y a c o v er e d l o s s s u bj e ct t o                            r ai n w at er, s urf a c e w at er or gr o u n d-
               t h e f oll o wi n g:                                                                   w at er tr yi n g t o e nt er t h e s e w er or
               a. If t h e l o s s i s t o a h o u s e , w e will p a y u p                            dr ai n.
                      t o 3 0 % of t h e a m o u nt of c o v er a g e                           b. W at er w hi c h o v erfl o w s fr o m a s u m p
                      s h o w n o n t h e D e cl ar ati o n s P a g e f or                             p u m p pit if s u c h o v erfl o w r e s ult s fr o m
                      t h at h o u s e ;                                                               t h e m e c h a ni c al br e a k d o w n of t h e s u m p
               b. If t h e l o s s i s t o a n ot h er p er m a n e nt                                 p u m p. T hi s a d diti o n al c o v er a g e i s i n-
                      str u ct ur e , w e will p a y u p t o 3 0 % of t h e                            t e n d e d t o c o v er d a m a g e c a u s e d b y
                      a m o u nt of c o v er a g e s h o w n o n t h e D e c-                          w at er t h at o v erfl o w s t h e s u m p pit d u e
                      l ar ati o n s P a g e f or ot h er p er m a n e nt                              t o m e c h a ni c al br e a k d o w n of t h e s u m p
                      str u ct ur e s at t h at l o c ati o n; or                                      p u m p, b ut n ot d a m a g e c a u s e d b y s ur-




    P C H O- F L ( 1 1/ 1 0)                                                         6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 12 of 92


                      f a c e or gr o u n d w at er b ef or e it e nt er s                                  y o ur h o u s e h ol d' s u s u al st a n d ar d of li v-
                      t h e s u m p pit. T hi s c o v er a g e d o e s n ot                                 i n g if y o ur r e si d e n c e i s u ni n h a bit a bl e.
                      a p pl y t o dir e ct p h y si c al l o s s or d a m a g e                            P a y m e nt will c o nti n u e f or t h e s h ort e st
                      of t h e s u m p p u m p or r el at e d e q ui p-                                     p eri o d of ti m e n e c e s s ar y t o r e st or e
                      m e nt, w hi c h i s c a u s e d b y m e c h a ni c al                                y o ur r e si d e n c e t o a h a bit a bl e c o n diti o n.
                      br e a k d o w n.                                                              T hi s i s t h e m o st w e will p a y r e g ar dl e s s of
               T h e s e p a y m e nt s d o n ot i n cr e a s e t h e                                t h e n u m b er of o c c urr e n c e s , t h e n u m b er of
               a m o u nt of y o ur c o v er a g e.                                                  l o c ati o n s i n s ur e d, or t h e n u m b er of
        1 6.   Pr o p ert y of D o m e sti c St aff a n d G u e st s                                 cl ai m s- m a d e. W e will n ot m a k e a n y a d di-
                                                                                                     ti o n al p a y m e nt s f or E n s ui n g F u n gi or B a ct e-
               W e c o v er t h e p er s o n al pr o p ert y of y o ur d o-                          ri a u n d er a n y ot h er A d diti o n al C o v er a g e.
               m e sti c st aff a n d g u e st s w hil e it i s o n t h e
               pr e mi s e s of a n y r e si d e n c e li st e d o n t h e                           T h e s e p a y m e nt s d o n ot i n cr e a s e t h e
               D e cl ar ati o n s P a g e. T h e s e p a y m e nt s d o n ot                        a m o u nt of c o v er a g e.
               i n cr e a s e t h e a m o u nt of y o ur c o v er a g e.                      2 1. L o s s Pr e v e nti o n D e vi c e
        1 7.   L o s s b y A ni m al s                                                               Aft er a l o s s i s c o v er e d b y t hi s p oli c y, w e
               W e c o v er l o s s t o y o ur h o u s e , ot h er p er m a-                         will p a y f or t h e r e a s o n a bl e c o st s y o u i n c ur
               n e nt str u ct ur e s , a n d c o nt e nt s c a u s e d b y                          u p t o $ 2, 5 0 0 f or t h e i n st all ati o n of a n a p-
               d o m e sti c a ni m al s.                                                            pr o v e d l o s s pr e v e nti o n d e vi c e t o pr ot e ct
                                                                                                     y o ur r e si d e n c e a g ai n st t h e s a m e l o s s i n t h e
        1 8.   Ar s o n R e w ar d                                                                   f ut ur e. A p pr o v e d l o s s pr e v e nti o n d e vi c e s
               W e will p a y u p t o $ 5, 0 0 0 f or i nf or m ati o n                              i n cl u d e fir e al ar m s s y st e m s, fir e s u p pr e s-
               l e a di n g t o a n ar s o n c o n vi cti o n i n c o n n e c-                       si o n s y st e m s, s e c urit y s y st e m s, s u m p
               ti o n wit h a fir e l o s s t o pr o p ert y c o v er e d b y                        p u m p s, a ut o m ati c w at er s h ut- off d e vi c e s,
               t hi s p oli c y. T h e $ 5, 0 0 0 li mit i s t h e m o st                            li g ht ni n g s u p pr e s si o n s y st e m s, b a c k- u p
               w e will p a y, r e g ar dl e s s of t h e n u m b er of                              p o w er s y st e m s a n d h ail r e si st a nt r o ofi n g
               p er s o n s pr o vi di n g i nf or m ati o n. T hi s c o v er-                       m at eri al s. T h e s e p a y m e nt s d o n ot i n cr e a s e
               a g e i s a d diti o n al i n s ur a n c e.                                           t h e a m o u nt of c o v er a g e.
        1 9.   F o o d S p oil a g e                                                                 T hi s a d diti o n al c o v er a g e o nl y a p pli e s if t h e
               W e c o v er f o o d s p oil a g e d u e t o a t e m p er a-                          l o s s e x c e e d s t h e l o c ati o n d e d u cti bl e.
               t ur e c h a n g e i n a r efri g er at or or fr e e z er                   D. E x cl u si o n s
               c a u s e d b y a n i nt err u pti o n of t h e p o w er                        T h e f oll o wi n g e x cl u si o n s a p pl y t o P A R T II -
               s u p pl y, ori gi n ati n g eit h er o n or off- pr e m-                       P R O P E R T Y s e cti o n of y o ur p oli c y:
               i s e s, or d u e t o t h e m e c h a ni c al br e a k d o w n
               of r efri g er ati o n e q ui p m e nt at a n y r e si d e n c e                1. P oll uti o n or C o nt a mi n ati o n
               y o u li v e at or o w n. Wi n e or s pirit s ar e n ot                               W e d o n ot c o v er a n y l o s s, dir e ctl y or i n di-
               c o n si d er e d f o o d. T h e s e p a y m e nt s d o n ot                          r e ctl y, a n d r e g ar dl e s s of a n y c a u s e or e v e nt
               i n cr e a s e y o ur a m o u nt of c o v er a g e. T hi s                            c o ntri b uti n g c o n c urr e ntl y or i n a n y s e-
               c o v er a g e i s s u bj e ct t o a $ 2 5 0 d e d u cti bl e.                        q u e n c e t o t h e l o s s, c a u s e d b y t h e di s-
        2 0.   E n s ui n g F u n gi or B a ct eri a                                                 c h ar g e, di s p er s al, s e e p a g e, mi gr ati o n or r e-
                                                                                                     l e a s e or e s c a p e of p oll ut a nt s. N or d o w e
               W e will p a y u p t o $ 1 0, 0 0 0 f or e a c h o c c ur-                            c o v er t h e c o st t o e xtr a ct p oll ut a nt s fr o m
               r e n c e c a u s e d b y f u n gi or b a ct eri a r e s ulti n g                     l a n d or w at er, or t h e c o st t o r e m o v e, r e-
               fr o m a c o v er e d l o s s, i n cl u di n g:                                       st or e or r e pl a c e p oll ut e d or c o nt a mi n at e d
               a. T h e c o st t o r e m o v e, cl e a n- u p, r e m e di-                           l a n d or w at er. A " p oll ut a nt " i s a n y s oli d,
                      at e, c o nt ai n, tr e at, d et o xif y, n e utr ali z e,                     li q ui d, g a s e o u s or t h er m al irrit a nt or c o n-
                      f u n gi or b a ct eri a;                                                      t a mi n a nt, i n cl u di n g s m o k e, v a p or, s o ot,
               b. T h e c o st t o t e ar o ut a n d r e pl a c e a n y                              f u m e s, a ci d s,          al k ali s,   c h e mi c al s    and
                      p art of t h e b uil di n g or ot h er c o v er e d                            " w a st e ". A " c o nt a mi n a nt " i s a n i m p urit y
                      pr o p ert y a s n e e d e d t o g ai n a c c e s s t o                        r e s ulti n g fr o m t h e mi xt ur e of or c o nt a ct
                      t h e f u n gi or b a ct eri a;                                                wit h a f or ei g n s u b st a n c e. " W a st e " i n cl u d e s
                                                                                                     m at eri al s t o b e di s p o s e d of, r e c y cl e d, r e-
               c. T h e c o st of t e sti n g or m o nit ori n g of air                              c o n diti o n e d or r e cl ai m e d.
                      or pr o p ert y t o c o nfir m t h e a b s e n c e,
                      pr e s e n c e or l e v el of f u n gi or b a ct eri a                   2. Gr a d u al or S u d d e n L o s s
                      w h et h er p erf or m e d pri or t o, d uri n g or                            W e d o n ot c o v er a n y l o s s c a u s e d b y gr a d u-
                      aft er r e m o v al, r e p air, r e st or ati o n or r e-                      al d et eri or ati o n, w et or dr y r ot, w ar pi n g,
                      pl a c e m e nt. T h e c o st of s u c h t e sti n g                           s m o g, r u st, or ot h er c orr o si o n. I n a d diti o n,
                      will b e pr o vi d e d o nl y t o t h e e xt e nt t h at                       w e d o n ot c o v er a n y l o s s c a u s e d b y i n h er-
                      t h er e i s a r e a s o n t o b eli e v e t h at t h er e i s                 e nt vi c e, w e ar a n d t e ar, m e c h a ni c al br e a k-
                      t h e pr e s e n c e of f u n gi or b a ct eri a; a n d                        d o w n or l at e nt d ef e ct. H o w e v er, w e d o i n-
               d. T h e r e a s o n a bl e i n cr e a s e i n li vi n g e x-                         s ur e e n s ui n g c o v er e d l o s s u nl e s s a n ot h er
                      p e n s e s i n c urr e d b y y o u t o m ai nt ai n                           e x cl u si o n a p pli e s.




    P C H O- F L ( 1 1/ 1 0)                                                           7
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 13 of 92


         3.    F u n gi or B a ct eri a                                                     8.    F a ult y, I n a d e q u at e or D ef e cti v e Pl a n ni n g
               W e d o n ot c o v er a n y l o s s c a u s e d b y t h e                          W e d o n ot c o v er a n y l o s s c a u s e d b y f a ult y,
               pr e s e n c e, gr o wt h, pr olif er ati o n, s pr e a d or                       i n a d e q u at e or d ef e cti v e:
               a n y a cti vit y of f u n gi or b a ct eri a i n cl u di n g                      a. Pl a n ni n g, z o ni n g, d e v el o p m e nt, s ur v e y-
               t h e c o st t o t e st f or, m o nit or, cl e a n u p,                                   i n g, siti n g;
               m o v e, r e m e di at e, c o nt ai n, tr e at, d et o xif y,
               n e utr ali z e or i n a n y w a y r e s p o n d t o, or a s-                      b. D e si g n, s p e cifi c ati o n s, w or k m a n s hi p,
               s e s s t h e eff e ct s of f u n gi or b a ct eri a.                                     r e p air, c o n str u cti o n, r e n o v ati o n, r e m o d-
                                                                                                         eli n g, gr a di n g, c o m p a cti o n;
               T hi s e x cl u si o n d o e s n ot a p pl y t o:
                                                                                                  c. M at eri al s u s e d i n r e p air, c o n str u cti o n,
               a. C o v er a g e pr o vi d e d u n d er P A R T II -                                     r e n o v ati o n or r e m o d eli n g; or
                      P R O P E R T Y. A d diti o n al C o v er a g e. E n s u-
                      i n g F u n gi or B a ct eri a; or                                          d. M ai nt e n a n c e;
               b. E n s ui n g c o v er e d l o s s u nl e s s a n ot h er                        of p art or all of a n y pr o p ert y w h et h er o n or
                      e x cl u si o n a p pli e s.                                                off t h e r e si d e n c e. H o w e v er, w e d o i n s ur e
                                                                                                  e n s ui n g c o v er e d l o s s u nl e s s a n ot h er e x cl u-
         4.    L o s s b y R o d e nt s, I n s e ct s, Bir d s or V er mi n                       si o n a p pli e s.
               R o d e nt s, i n s e ct s, bir d s or v er mi n e x c e pt                  9.    E art h q u a k e
               l o s s t o gl a s s t h at i s p art of a b uil di n g,
               st or m d o or or wi n d o w. H o w e v er, w e d o i n-                           W e d o n ot c o v er a n y l o s s t o y o ur h o u s e or
               s ur e e n s ui n g c o v er e d l o s s u nl e s s a n ot h er                    ot h er p er m a n e nt str u ct ur e s c a u s e d b y
               e x cl u si o n a p pli e s.                                                       e art h q u a k e. H o w e v er, w e d o i n s ur e e n s u-
                                                                                                  i n g c o v er e d l o s s d u e t o t h eft, fir e, gl a s s
         5.    Str u ct ur al M o v e m e nt                                                      br e a k a g e or e x pl o si o n u nl e s s a n ot h er e x cl u-
               W e d o n ot c o v er a n y l o s s c a u s e d b y b ul g-                        si o n a p pli e s. T hi s e x cl u si o n d o e s n ot a p pl y
               i n g, e x p a n si o n, s hri n ki n g or s ettli n g, i n cl u d-                t o C at a str o p hi c Gr o u n d C o v er C oll a p s e .
               i n g r e s ult a nt cr a c ki n g, of f o u n d ati o n,                   1 0.   E art h M o v e m e nt
               fl o or s, w all s, p ati o s, p a v e m e nt s, c eili n g s or
               r o of s. H o w e v er, w e d o i n s ur e e n s ui n g c o v-                     W e d o n ot c o v er a n y l o s s t o y o ur h o u s e or
               er e d l o s s u nl e s s a n ot h er e x cl u si o n a p pli e s.                 ot h er p er m a n e nt str u ct ur e s c a u s e d b y e art h
                                                                                                  m o v e m e nt       i n cl u di n g v ol c a ni c er u pti o n s,
         6.    S urf a c e a n d Gr o u n d W at er D a m a g e                                   l a n d sli d e s, m u dfl o w s, a n d t h e si n ki n g, ri s-
               W e d o n ot c o v er a n y l o s s c a u s e d b y:                               i n g, or s hifti n g of l a n d. W e d o i n s ur e e n s u-
               a. Fl o o d, s urf a c e w at er,               w a v e s,    ti d al              i n g c o v er e d l o s s d u e t o t h eft, fir e, gl a s s
                      w at er, o v erfl o w of a b o d y of w at er, or                           br e a k a g e or e x pl o si o n u nl e s s a n ot h er e x cl u-
                      s pr a y fr o m a n y of t h e s e, w h et h er or                          si o n a p pli e s. T hi s e x cl u si o n d o e s n ot a p pl y
                      n ot dri v e n b y wi n d; or                                               t o C at a str o p hi c Gr o u n d C o v er C oll a p s e .
               b. W at er b el o w t h e s urf a c e of t h e gr o u n d,                  1 1.   B u si n e s s Pr o p ert y
                      i n cl u di n g w at er w hi c h e x ert s pr e s s ur e                    W e d o n ot c o v er a n y l o s s t o b u si n e s s pr o p-
                      o n, or s e e p s or l e a k s t hr o u g h a b uil d-                      ert y. T hi s e x cl u si o n d o e s n ot a p pl y t o c o v-
                      i n g, si d e w al k, dri v e w a y, f o u n d ati o n,                     er a g e pr o vi d e d u n d er P A R T II - P R O P E R T Y,
                      s wi m mi n g p o ol or ot h er str u ct ur e.                              A d diti o n al C o v er a g e, B u si n e s s Pr o p ert y.
               T hi s e x cl u si o n d o e s n ot a p pl y t o:                           1 2.   M ot ori z e d L a n d V e hi cl e s
               a. C o nt e nt s a w a y fr o m a n y r e si d e n c e or                          W e d o n ot c o v er a n y l o s s t o m ot ori z e d l a n d
                      l o c ati o n y o u o w n or li v e at; or                                  v e hi cl e s i n cl u di n g t h eir e q ui p m e nt a n d a c-
               b. E n s ui n g c o v er e d l o s s u nl e s s a n ot h er                        c e s s ori e s or a n y el e ctr o ni c d e vi c e s d e-
                      e x cl u si o n a p pli e s.                                                si g n e d t o b e o p er at e d s ol el y b y p o w er fr o m
                                                                                                  t h e el e ctri c al s y st e m of t h at v e hi cl e. H o w-
         7.    W at er or I c e D a m a g e t o C ert ai n Ot h er P er-                          e v er, w e d o c o v er v e hi cl e s n ot s u bj e ct t o
               m a n e nt Str u ct ur e s                                                         m ot or v e hi cl e r e gi str ati o n w hi c h ar e:
               W e d o n ot c o v er l o s s t o c ert ai n ot h er p er-                         a. U s e d t o s er vi c e a n y r e si d e n c e y o u o w n
               m a n e nt       str u ct ur e s c a u s e d b y fr e e zi n g,                           or li v e at;
               t h a wi n g, or t h e pr e s s ur e or w ei g ht of w at er
               or i c e, w h et h er dri v e n b y wi n d or n ot.                                b. D e si g n e d t o a s si st t h e h a n di c a p p e d; or
               H o w e v er, w e d o i n s ur e e n s ui n g c o v er e d                         c. D e si g n e d f or r e cr e ati o n al u s e off p u bli c
               l o s s u nl e s s a n ot h er e x cl u si o n a p pli e s. T h e                         r o a d s.
               ot h er p er m a n e nt str u ct ur e s t o w hi c h t hi s                 1 3.   R e n o v ati o n s a n d R e p air s
               e x cl u si o n a p pli e s ar e s wi m mi n g p o ol s, f e n-
               c e s, t e n ni s c o urt s, h ot t u b s, p ati o s, p a v e-                     W e d o n ot c o v er l o s s c a u s e d b y r e n o v at-
               m e nt s, f o u n d ati o n s, s e pti c s y st e m s, r et ai n-                  i n g, r efi ni s hi n g or r e p airi n g a n y ki n d of c o n-
               i n g w all s, w h ar v e s, d o c k s, pi er s, bri d g e s or                    t e nt s. T hi s e x cl u si o n d o e s n ot a p pl y t o j e w-
               b ul k h e a d s.                                                                  elr y, w at c h e s, a n d f ur s.




    P C H O- F L ( 1 1/ 1 0)                                                           8
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 14 of 92


        1 4. W at er cr aft A c ci d e nt s                                                 2 3. N u cl e ar H a z ar d
             W e d o n ot c o v er a n y l o s s c a u s e d b y t h e                           W e d o n ot c o v er a n y l o s s c a u s e d dir e ctl y
             str a n di n g, s w a m pi n g or si n ki n g of a w at er-                         or i n dir e ctl y b y " n u cl e ar h a z ar d ". N u cl e ar
             cr aft or it s tr ail er, or o ut b o ar d m ot or. W e                             h a z ar d m e a n s a n y n u cl e ar r e a cti o n, r a di a-
             al s o d o n ot c o v er a n y l o s s c a u s e d b y c olli-                      ti o n, or r a di o a cti v e c o nt a mi n ati o n, all
             si o n of a w at er cr aft ot h er t h a n c olli si o n                            w h et h er c o ntr oll e d or u n c o ntr oll e d or h o w-
             wit h a l a n d v e hi cl e u nl e s s a n ot h er e x cl u-                        e v er c a u s e d, or a n y c o n s e q u e n c e of a n y of
             si o n a p pli e s.                                                                 t h e s e. H o w e v er, e n s ui n g c o v er e d l o s s d u e
        1 5. T e n a nt Pr o p ert y                                                             t o fir e r e s ulti n g fr o m a n u cl e ar h a z ar d i s
                                                                                                 c o v er e d u nl e s s a n ot h er e x cl u si o n a p pli e s.
             W e d o n ot c o v er a n y l o s s t o pr o p ert y of
             r o o m er s, b o ar d er s, or ot h er t e n a nt s.                          2 4. B a c k U p of S e w er s or Dr ai n s
        1 6. T e m p er at ur e or D a m p n e s s                                               W e d o n ot c o v er a n y l o s s d u e t o a b a c k u p
                                                                                                 or o v erfl o w of a s e w er or dr ai n i n cl u di n g
             W e d o n ot c o v er a n y l o s s c a u s e d b y e x-                            a n y l o s s t h at c o ntri b ut e s t o a n y e v e nt. T hi s
             tr e m e s of t e m p er at ur e, d a m p n e s s or dr y-                          e x cl u si o n d o e s n ot a p pl y t o c o v er a g e pr o-
             n e s s of at m o s p h er e, or w at er v a p or t o                               vi d e d u n d er P A R T II - P R O P E R Y, A d diti o n al
             h o u s e , ot h er p er m a n e nt str u ct ur e s or c o n-                       C o v er a g e, B a c k U p of S e w er s a n d Dr ai n s.
             t e nt s.
                                                                                            2 5. C o nt e nt s U n d er A n ot h er P oli c y
             T hi s e x cl u si o n d o e s n ot a p pl y t o:
                                                                                                 W e d o n ot c o v er a n y l o s s t o c o nt e nt s t h at
             a. L o s s c a u s e d dir e ctl y b y r ai n, sl e et,                             ar e i n s ur e d u n d er a pri v at e c oll e cti o n s p oli-
                    s n o w or h ail; or                                                         c y, v al u a bl e arti cl e s or si mil ar p oli c y n ot i s-
             b. C o v er a g e pr o vi d e d u n d er P A R T II -                               s u e d b y u s or o n e of o ur affili at e d c o m p a-
                    P R O P E R T Y, A d diti o n al C o v er a g e, F o o d                     ni e s.
                    S p oil a g e.                                                          2 6. U ni n s ur e d O w n e d L o c ati o n
        1 7. Air cr aft                                                                          W e d o n ot c o v er a n y l o s s c a u s e d dir e ctl y
             W e d o n ot c o v er a n y l o s s t o air cr aft or air-                          or i n dir e ctl y b y wi n d t o c o nt e nt s l o c at e d at
             cr aft p art s.                                                                     a n o w n e d h o u s e, c o n d o mi ni u m, or c o o p er-
        1 8. C o nfi s c ati o n                                                                 ati v e t h at d o e s n ot h a v e c o nt e nt s c o v er a g e
                                                                                                 li st e d o n t h e D e cl ar ati o n s P a g e of t hi s p oli-
             W e d o n ot c o v er a n y l o s s c a u s e d b y t h e                           c y or a n y ot h er p oli c y i s s u e d b y u s or o n e
             d e str u cti o n, c o nfi s c ati o n or s ei z ur e b y a n y                     of o ur affili at e d c o m p a ni e s. T hi s e x cl u si o n
             g o v er n m e nt or p u bli c a ut h orit y.                                       o nl y p ert ai n s t o c o nt e nt s w hi c h ar e n or-
        1 9. A ct s of W ar                                                                      m all y k e pt at t h e u ni n s ur e d o w n e d l o c ati o n.
             W e d o n ot c o v er a n y dir e ct l o s s or e n s ui n g                        C o nt e nt s at a n e wl y a c q uir e d l o c ati o n ar e
             l o s s t o pr o p ert y c a u s e d b y a n y ki n d of w ar-                      n ot s u bj e ct t o t hi s e x cl u si o n f or si xt y ( 6 0)
             li k e a cti o n. W ar i n cl u d e s u n d e cl ar e d w ar,                       d a y s aft er y o u b e gi n t o m o v e c o nt e nt s
             ci vil w ar, i n s urr e cti o n, r e b elli o n, r e v ol uti o n,                 t h er e.
             w arli k e a ct b y a milit ar y f or c e or milit ar y
             p er s o n n el, d e str u cti o n or s ei z ur e or u s e f or                                  P A R T III - LI A BI LI T Y
             a milit ar y p ur p o s e, a n d i n cl u di n g a n y c o n-
             s e q u e n c e of a n y of t h e s e. Di s c h ar g e of a               A.    I n s uri n g A gr e e m e nt
             n u cl e ar w e a p o n s h all b e d e e m e d a w arli k e                    W e will p a y d a m a g e s a n i n s ur e d p er s o n i s l e-
             a ct e v e n if a c ci d e nt al.                                               g all y o bli g at e d t o p a y f or p er s o n al i nj ur y or
        2 0. L o s s t o Fi s h, Bir d s or A ni m al s                                      pr o p ert y d a m a g e c a u s e d b y a n o c c urr e n c e c o v-
             W e d o n ot c o v er a n y l o s s t o fi s h, bir d s or                      er e d b y t hi s p oli c y a n y w h er e i n t h e w orl d, u n-
             a ni m al s.                                                                    l e s s st at e d ot h er wi s e or a n e x cl u si o n a p pli e s.
        2 1. I nt e nti o n al A ct s                                                  B.    P a y m e nt of a L o s s
             W e d o n ot c o v er a n y l o s s c a u s e d b y a n y                       T h e m o st w e will p a y f or all cl ai m s f or p er s o n al
             a ct, w h o s e c o n s e q u e n c e s c o ul d h a v e b e e n                i nj ur y a n d pr o p ert y d a m a g e a s a r e s ult of a n y
             f or e s e e n b y a r e a s o n a bl e p er s o n, c o m mit-                  o n e o c c urr e n c e i s t h e Li a bilit y c o v er a g e li mit
             t e d:                                                                          s h o w n o n t h e D e cl ar ati o n s P a g e of t hi s p oli c y.
                                                                                             T hi s i n s ur a n c e a p pli e s s e p ar at el y t o e a c h i n-
             a. B y or at t h e dir e cti o n of y o u, y o ur                               s ur e d p er s o n a g ai n st w h o m a cl ai m i s m a d e or
                    s p o u s e or a f a mil y m e m b er; a n d                             s uit i s br o u g ht, b ut w e will n ot p a y m or e t h a n
             b. Wit h t h e i nt e nt t o c a u s e l o s s or d a m-                        t h e li mit s h o w n o n t h e D e cl ar ati o n s P a g e f or
                    a g e.                                                                   a n y si n gl e o c c urr e n c e r e g ar dl e s s of t h e n u m b er
        2 2. Di s h o n e st A ct s                                                          of i n s ur e d p er s o n s , cl ai m s m a d e or p er s o n s i n-
                                                                                             j ur e d. T h er e i s n o r e stri cti o n t o t h e n u m b er of
             W e d o n ot c o v er a n y l o s s c a u s e d b y a n y                       o c c urr e n c e s d uri n g t h e P oli c y P eri o d f or w hi c h
             di s h o n e st or cri mi n al a ct b y, or at t h e dir e c-                   cl ai m s m a y b e m a d e.
             ti o n of, y o u or a n y f a mil y m e m b er.



    P C H O- F L ( 1 1/ 1 0)                                                       9
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 15 of 92


         P a y m e nt s u n d er pr o vi si o n C., D ef e n s e C o v er-                   W e will p a y u p t o a t ot al of $ 1 0, 0 0 0 f or:
         a g e a n d Cl ai m E x p e n s e , e x c e pt a s ettl e m e nt                    a. A n y a m o u nt a n i n s ur e d p er s o n i s l e g all y
         p a y m e nt, ar e i n a d diti o n t o t h e Li a bilit y c o v er-                       o bli g at e d t o p a y r e s ulti n g fr o m:
         a g e li mit i n t h e p oli c y s h o w n o n t h e D e cl ar a-
         ti o n s P a g e.                                                                          i. T h eft or l o s s of a b a n k c ar d or cr e dit
                                                                                                           c ar d i s s u e d i n t h e n a m e of y o u or a
    C.   D ef e n s e C o v er a g e a n d Cl ai m E x p e n s e                                           f a mil y m e m b er; or
         W e will p a y t h e c o st s t o d ef e n d a n i n s ur e d p er-                        ii. L o s s c a u s e d b y f or g er y or alt er ati o n
         s o n a g ai n st a n y s uit s e e ki n g c o v er e d d a m a g e s                             of a n y c h e c k or n e g oti a bl e i n str u-
         f or p er s o n al i nj ur y or pr o p ert y d a m a g e , e v e n if                             m e nt.
         t h e s uit i s f al s e, fr a u d ul e nt or gr o u n dl e s s. Y o u
         m a y c h o o s e c o u n s el fr o m a p a n el of fir m s s e-                           A l o s s will n ot b e c o v er e d u nl e s s all t h e
         l e ct e d b y u s. If a p a n el c o u n s el i s n ot e st a b-                          t er m s f or u si n g t h e c ar d, c h e c k or n e-
         li s h e d i n t h e j uri s di cti o n w h er e t h e s uit i s                           g oti a bl e i n str u m e nt, ar e c o m pli e d wit h.
         br o u g ht, w e r e s er v e t h e ri g ht t o s el e ct c o u n s el.             b. L o s s c a u s e d b y a c c e pti n g i n g o o d f ait h
         W e m a y i n v e sti g at e a n d s ettl e a n y cl ai m or s uit                         a n y c o u nt erf eit p a p er c urr e n c y.
         at o ur di s cr eti o n.                                                            At o ur o pti o n w e m a y d ef e n d a cl ai m or
         A d diti o n all y, w e will p a y:                                                 s uit a g ai n st y o u or a f a mil y m e m b er f or f or-
                                                                                             g er y or c o u nt erf eiti n g. W e will d ef e n d a
         1. All c o urt c o st s a n d e x p e n s e s o n j u d g m e nt s                  cl ai m or s uit a g ai n st y o u or a f a mil y m e m-
                a s s e s s e d a g ai n st a n y i n s ur e d p er s o n;                   b er f or l o s s or t h eft of a b a n k c ar d or cr e dit
         2. R e a s o n a bl e e x p e n s e s i n c urr e d b y a n i n-                    c ar d.
                s ur e d p er s o n at o ur r e q u e st u p t o a t ot al of           3.   M e di c al P a y m e nt s t o Ot h er s
                $ 1 0, 0 0 0 f or a s si sti n g u s i n t h e i n v e sti g a-
                ti o n or d ef e n s e of a cl ai m or s uit;                                R e g ar dl e s s of li a bilit y, w e will p a y t h e n e c-
                                                                                             e s s ar y m e di c al e x p e n s e s t h at ar e i n c urr e d
         3. T h e c o st of b ail b o n d s r e q uir e d of a n i n-                        or m e di c all y a s c ert ai n e d wit hi n t hr e e ( 3)
                s ur e d p er s o n b e c a u s e of a c o v er e d l o s s;                 y e ar s fr o m t h e d at e of a n a c ci d e nt c a u si n g
         4. All pr e mi u m s o n b o n d s r e q uir e d i n a s uit                        b o dil y i nj ur y u p t o a t ot al of $ 1 0, 0 0 0 f or
                w e d ef e n d, b ut n ot f or b o n d a m o u nt s m or e                   e a c h p er s o n. T hi s c o v er a g e d o e s n ot a p pl y
                t h a n t h e c o v er a g e a m o u nt ( w e n e e d n ot a p-              t o y o u or a f a mil y m e m b er a n d o nl y a p pli e s
                pl y f or or f ur ni s h a n y b o n d);                                     t o a n a c ci d e nt t h at:
         5. All e x p e n s e s i n c urr e d b y u s;                                       a. O c c ur s t o a p er s o n, at a r e si d e n c e wit h
         6. I nt er e st o n t h e e ntir e j u d g m e nt w hi c h a c-                            li a bilit y c o v er a g e li st e d o n t h e D e cl ar a-
                cr u e s aft er e ntr y of t h e j u d g m e nt a n d b e-                          ti o n s P a g e, wit h p er mi s si o n fr o m y o u
                f or e w e p a y or t e n d er, or d e p o sit i n c o urt,                         or a f a mil y m e m b er t o b e t h er e;
                t h at p art of t h e j u d g m e nt w hi c h d o e s n ot                   b. Ari s e s fr o m a c o n diti o n at a r e si d e n c e,
                e x c e e d t h e a m o u nt of c o v er a g e; a n d                               or at t h e st e p s, dri v e w a y s or si d e w al k s
         7. All pr ej u d g m e nt i nt er e st a w ar d e d a g ai n st                            i m m e di at el y a dj oi ni n g a r e si d e n c e,
                a n i n s ur e d p er s o n o n t h at p art of t h e j u d g-                      li st e d o n t h e D e cl ar ati o n s P a g e wit h li-
                m e nt w e p a y or off er t o p a y. W e will n ot                                 a bilit y c o v er a g e.
                p a y a n y pr ej u d g m e nt i nt er e st b a s e d o n t h at             c. I s c a u s e d b y a n a ni m al o w n e d b y or i n
                p eri o d of ti m e aft er w e m a k e a n off er t o                               t h e c ar e of a n i n s ur e d p er s o n; or
                p a y t h e a m o u nt of c o v er a g e.                                    d. I s c a u s e d b y a n i n s ur e d p er s o n or a
         I n j uri s di cti o n s w h er e w e ar e pr e v e nt e d fr o m                          r e si d e n c e e m pl o y e e i n t h e c o ur s e of hi s
         d ef e n di n g a n i n s ur e d p er s o n f or a c o v er e d l o s s                    or h er e m pl o y m e nt b y a n i n s ur e d p er-
         b e c a u s e of l a w s or ot h er r e a s o n s, w e will p a y                          s o n.
         a n y e x p e n s e s i n c urr e d wit h o ur pri or writt e n                4.   Li mit e d R e si d e n c e Pr e mi s e s B u si n e s s Li a bil-
         c o n s e nt f or t h e i n s ur e d p er s o n' s d ef e n s e.                    it y
         O ur d ut y t o d ef e n d a n y cl ai m or s uit ari si n g o ut                   W e c o v er p er s o n al i nj ur y or pr o p ert y d a m-
         of a si n gl e o c c urr e n c e e n d s w h e n t h e a m o u nt                   a g e ari si n g o ut of t h e p h y si c al c o n diti o n of
         w e h a v e p ai d i n d a m a g e s f or t h at o c c urr e n c e                  a r e si d e n c e s h o w n o n t h e D e cl ar ati o n s
         e q u al s t h e Li a bilit y c o v er a g e li mit s h o w n o n t h e             P a g e w h e n b u si n e s s or pr of e s si o n al a cti v-
         D e cl ar ati o n s P a g e of t hi s p oli c y.                                    iti e s ar e l e g all y c o n d u ct e d b y a n y i n s ur e d
    D.   A d diti o n al C o v er a g e s                                                    p er s o n at t h at r e si d e n c e. T h e m o st w e will
         1. D a m a g e d Pr o p ert y                                                       p a y f or a n y c o v er e d l o s s i s t h e Li a bilit y
                                                                                             c o v er a g e li mit s h o w n o n t h e D e cl ar ati o n s
                If a n i n s ur e d p er s o n d e str o y s or d a m a g e s                P a g e. C o v er a g e i s s u bj e ct t o t h e f oll o wi n g:
                ot h er p e o pl e' s pr o p ert y w e will p a y t h e r e-
                pl a c e m e nt c o st f or t h at pr o p ert y u p t o                      a. Y o u d o n ot h a v e a n y e m pl o y e e s c o n-
                $ 1 0, 0 0 0 p er o c c urr e n c e .                                               d u cti n g b u si n e s s a cti viti e s at y o ur r e si-
                                                                                                    d e n c e w h o ar e s u bj e ct t o w or k er s'
         2. Cr e dit C ar d s, F or g er y, a n d C o u nt erf eiti n g                             c o m p e n s ati o n or ot h er si mil ar di s a bilit y
                                                                                                    l a w s;


    P C H O- F L ( 1 1/ 1 0)                                                       10
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 16 of 92


               b.      Y o u ar e n ot a h o m e d a y c ar e pr o vi d er;                      a C o n d o mi ni u m or C o o p er ati v e A s s o ci ati o n
                       and                                                                       u nl e s s a n ot h er e x cl u si o n a p pli e s.
                c. T h er e i s n o ot h er v ali d c oll e cti bl e i n s ur-             6.    C ar e, C u st o d y or C o ntr ol
                       a n c e.                                                                  Pr o p ert y D a m a g e t o pr o p ert y o w n e d b y,
    E.   E x cl u si o n s                                                                       r e nt e d t o, o c c u pi e d or u s e d b y, or i n t h e
         T hi s p oli c y d o e s n ot pr o vi d e c o v er a g e f or li a bil-                 c ar e, c u st o d y or c o ntr ol of a n i n s ur e d p er-
         it y, d ef e n s e c o st s or a n y ot h er c o st or e x p e n s e                    s o n t o t h e e xt e nt t h at t h e i n s ur e d p er s o n i s
         f or:                                                                                   r e q uir e d b y c o ntr a ct t o pr o vi d e i n s ur a n c e.
                                                                                                 T hi s e x cl u si o n d o e s n ot a p pl y t o pr o p ert y
         1. M ot ori z e d L a n d V e hi cl e s                                                 d a m a g e c a u s e d b y fir e, s m o k e, or e x pl o-
                P er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g                   si o n.
                o ut of t h e o w n er s hi p, m ai nt e n a n c e, u s e,                 7.    I n s ur e d P er s o n
                l o a di n g or u nl o a di n g of a n y m ot ori z e d l a n d
                v e hi cl e. T hi s e x cl u si o n d o e s n ot a p pl y t o                    P er s o n al i nj ur y t o a n i n s ur e d p er s o n u n d er
                r e cr e ati o n al m ot or v e hi cl e s e x c e pt w h e n                     t hi s p oli c y.
                t h e y ar e u s e d f or p arti ci p ati o n i n or pr a cti c e          8.    Di s cri mi n ati o n
                f or c o m p etiti v e r a ci n g.                                               P er s o n al i nj ur y ari si n g o ut of a ct u al, all e g e d
         2. Air cr aft                                                                           or t hr e at e n e d di s cri mi n ati o n or h ar a s s m e nt
                P er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g                   d u e t o a g e, r a c e, n ati o n al ori gi n, c ol or, s e x,
                o ut of t h e o w n er s hi p, m ai nt e n a n c e, u s e,                       cr e e d, h a n di c a p p e d st at u s, s e x u al pr ef er-
                l o a di n g, u nl o a di n g, or t o wi n g of a n y air-                       e n c e or a n y ot h er di s cri mi n ati o n.
                cr aft.                                                                    9.    S e x u al M ol e st ati o n or C or p or al P u ni s h m e nt
         3. W at er cr aft                                                                       P er s o n al i nj ur y ari si n g o ut of a n y a ct u al, al-
                P er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g                   l e g e d or t hr e at e n e d b y a n y p er s o n:
                o ut of t h e o w n er s hi p, m ai nt e n a n c e, u s e,                       a. S e x u al m ol e st ati o n, mi s c o n d u ct or h ar-
                o p er ati o n, l o a di n g or u nl o a di n g of a n y                                a s s m e nt;
                w at er cr aft :                                                                 b. C or p or al p u ni s h m e nt; or
                a. T h at i s t w e nt y- si x ( 2 6) f e et or m or e i n                       c. S e x u al, p h y si c al or m e nt al a b u s e.
                       l e n gt h or fift y ( 5 0) or m or e h or s e p o w er
                       a n d w hi c h i s o w n e d b y a n i n s ur e d p er-            1 0.   Tr a n s mitt e d Di s e a s e s
                       s o n or f ur ni s h e d or r e nt e d t o a n i n s ur e d               P er s o n al i nj ur y r e s ulti n g dir e ctl y or i n di-
                       p er s o n f or l o n g er t h a n t hirt y ( 3 0) d a y s;               r e ctl y fr o m a n y ill n e s s, si c k n e s s or di s e a s e
                b. U s e d f or a n y b u si n e s s or c o m m er ci al                         tr a n s mitt e d i nt e nti o n all y or u ni nt e nti o n all y
                       p ur p o s e; or                                                          b y a n i n s ur e d p er s o n t o a n y o n e. W e d o n ot
                                                                                                 c o v er a n y d a m a g e s f or a n y t hr e at of e x p o-
                c. U s e d f or p arti ci p ati o n i n or pr a cti c e f or                     s ur e or a n y c o n s e q u e n c e s r e s ulti n g fr o m
                       c o m p etiti v e r a ci n g ( e x c e pt s ail b o at s                  t h at ill n e s s, si c k n e s s, or di s e a s e.
                       l e s s t h a n t w e nt y- si x ( 2 6) f e et i n
                       l e n gt h).                                                       1 1.   B u si n e s s P ur s uit s
         4. W or k er s' C o m p e n s ati o n or Di s a bilit y                                 P er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g
                                                                                                 o ut of a n i n s ur e d p er s o n' s b u si n e s s pr o p-
                A n y d a m a g e s or b e n efit s a n i n s ur e d p er s o n                  ert y or b u si n e s s p ur s uit s, i n v e st m e nt a cti v-
                i s l e g all y o bli g at e d t o pr o vi d e u n d er a n y                    it y or a n y a cti vit y i nt e n d e d t o r e ali z e a pr of-
                w or k er s' c o m p e n s ati o n, di s a bilit y b e n efit s,                 it f or eit h er a n i n s ur e d p er s o n or ot h er s.
                J o n e s A ct or G e n er al M ariti m e L a w, u n e m-                        H o w e v er, t hi s e x cl u si o n d o e s n ot a p pl y t o:
                pl o y m e nt c o m p e n s ati o n, o c c u p ati o n al di s-
                e a s e or si mil ar l a w. H o w e v er, w e d o pr o-                          a. V ol u nt e er w or k f or a n or g a ni z e d c h ari-
                vi d e c o v er a g e i n e x c e s s o v er a n y ot h er i n-                         t a bl e, r eli gi o u s or c o m m u nit y gr o u p;
                s ur a n c e f or d a m a g e s a c o v er e d p er s o n i s                    b. I n ci d e nt al b u si n e s s a cti vit y; or
                l e g all y o bli g at e d t o p a y f or b o dil y i nj ur y t o                c. Li mit e d R e si d e n c e Pr e mi s e s B u si n e s s
                a r e si d e n c e e m pl o y e e of a l o c ati o n li st e d o n                      Li a bilit y C o v er a g e.
                t h e D e cl ar ati o n s P a g e w hi c h ar e n ot c o m-
                p e n s a bl e u n d er w or k er s c o m p e n s ati o n, u n-           1 2.   Pr of e s si o n al S er vi c e s
                l e s s a n ot h er e x cl u si o n a p pli e s.                                 P er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g
         5. Dir e ct or s Err or s or O mi s si o n s                                            o ut of a n i n s ur e d p er s o n' s p erf or mi n g or
                                                                                                 f ail ur e t o p erf or m pr of e s si o n al s er vi c e s f or
                P er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g                   w hi c h a n y i n s ur e d p er s o n i s l e g all y r e s p o n-
                o ut of a n y i n s ur e d p er s o n' s a ct s, err or s or                     si bl e or li c e n s e d.
                o mi s si o n s a s a n offi c er or m e m b er of t h e
                b o ar d of dir e ct or s of a n y c or p or ati o n or or-               1 3.   W ar
                g a ni z ati o n. T hi s e x cl u si o n d o e s n ot a p pl y t o               B o dil y i nj ur y or pr o p ert y d a m a g e c a u s e d di-
                p er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g                   r e ctl y or i n dir e ctl y b y w ar, i n cl u di n g t h e f ol-
                o ut of a n i n s ur e d p er s o n' s a cti o n s f or a                        l o wi n g a n d a n y c o n s e q u e n c e of t h e f oll o w-
                n o n- pr ofit c or p or ati o n or or g a ni z ati o n or f or                  i n g:


    P C H O- F L ( 1 1/ 1 0)                                                         11
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 17 of 92


                a.     U n d e cl ar e d w ar, ci vil w ar, i n s urr e cti o n,                    of a c h a n g e i n o c c u p a n c y.
                       r e b elli o n, or r e v ol uti o n;                                    2.   Y o ur d ut y i s t o n otif y y o ur a g e nt or br o k er
                b. W arli k e a ct s b y a milit ar y f or c e or mili-                             at t h e b e gi n ni n g of a n y r e n o v ati o n or c o n-
                       t ar y p er s o n n el; or                                                   str u cti o n w or k a n d t hr o u g h o ut t h e w or k t o
                c. T h e d e str u cti o n, s ei z ur e or u s e of pr o p-                         m ai nt ai n a n a p pr o pri at e a m o u nt of c o v er-
                       ert y f or a milit ar y p ur p o s e.                                        a g e a n d c o nfir m t h at a p pr o pri at e pr ot e cti v e
                                                                                                    s af e g u ar d s ar e i n pl a c e a s d et er mi n e d b y
                Di s c h ar g e of a n u cl e ar w e a p o n will b e                               u s.
                d e e m e d a w arli k e a ct e v e n if a c ci d e nt al.
                                                                                          B. Y o ur D uti e s Aft er a L o s s
         1 4.   A s s e s s m e nt s
                                                                                              I n t h e e v e nt of a n o c c urr e n c e w hi c h i s li k el y t o
                A n y a s s e s s m e nt c h ar g e d a g ai n st a n i n s ur e d            i n v ol v e t hi s p oli c y, or if y o u or a n y ot h er i n-
                p er s o n a s a m e m b er of a n a s s o ci ati o n, c or-                  s ur e d p er s o n u n d er t hi s p oli c y i s s u e d i n c o n-
                p or ati o n or c o m m u nit y of pr o p ert y o w n er s.                   n e cti o n wit h a n o c c urr e n c e w hi c h m a y b e c o v-
         1 5.   C o ntr a ct u al                                                             er e d u n d er t hi s p oli c y, y o u or a n i n s ur e d p er-
                P er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g                s o n m u st:
                fr o m c o ntr a ct s or a gr e e m e nt s, w h et h er                       1. Gi v e pr o m pt n oti c e t o u s or y o ur a g e nt or
                writt e n or u n writt e n:                                                         br o k er.
                a. M a d e i n c o n n e cti o n wit h a n y i n s ur e d                     2. N otif y t h e p oli c e i n c a s e of l o s s b y t h eft.
                       p er s o n' s b u si n e s s ; or                                      3. N otif y t h e cr e dit c ar d or f u n d tr a n sf er c ar d
                b. I n w hi c h t h e li a bilit y of ot h er s i s a s-                            c o m p a n y i n c a s e of l o s s u n d er cr e dit c ar d
                       s u m e d aft er a c o v er e d l o s s.                                     or f u n d tr a n sf er c ar d c o v er a g e.
         1 6.   N u cl e ar H a z ar d                                                        4. Pr ot e ct t h e pr o p ert y fr o m f urt h er d a m a g e.
                P er s o n al i nj ur y or pr o p ert y d a m a g e c a u s e d                     If r e p air s t o t h e pr o p ert y ar e r e q uir e d, y o u
                dir e ctl y or i n dir e ctl y b y n u cl e ar r e a cti o n, r a-                  m u st:
                di ati o n, or r a di o a cti v e c o nt a mi n ati o n.                            a. M a k e r e a s o n a bl e a n d n e c e s s ar y r e p air s
         1 7.   I nt e nti o n al A ct s                                                                   t o pr ot e ct t h e pr o p ert y; a n d
                P er s o n al i nj ur y or pr o p ert y d a m a g e r e s ult-                      b. K e e p a n a c c ur at e r e c or d of all r e p air e x-
                i n g fr o m a n y cri mi n al, willf ul, i nt e nti o n al or                             p e n s e s.
                m ali ci o u s a ct or o mi s si o n b y a n y p er s o n.                    5. Pr o vi d e u s wit h bill s, r e c ei pt s a n d r el at e d
                W e al s o will n ot c o v er cl ai m s f or a ct s or                              d o c u m e nt s.
                o mi s si o n s of a n y p er s o n w hi c h ar e i n-                        6. A s oft e n a s w e r e a s o n a bl y r e q uir e:
                t e n d e d t o r e s ult i n, or w o ul d b e e x p e ct e d
                b y a r e a s o n a bl e p er s o n t o c a u s e, pr o p ert y                     a. S h o w t h e d a m a g e d pr o p ert y;
                d a m a g e or p er s o n al i nj ur y. T hi s e x cl u si o n                      b. Pr o vi d e u s wit h r e c or d s a n d d o c u m e nt s
                a p pli e s e v e n if t h e i nj ur y or d a m a g e i s of a                             w e r e q u e st; a n d
                diff er e nt ki n d or d e gr e e, or i s s u st ai n e d b y                       c. S u b mit t o s e p ar at e e x a mi n ati o n u n d er
                a diff er e nt p er s o n, t h a n e x p e ct e d or i n-                                  o at h.
                t e n d e d. T hi s e x cl u si o n d o e s n ot a p pl y t o
                b o dil y i nj ur y if t h e i n s ur e d p er s o n a ct e d                 7. S e n d t o u s wit hi n si xt y ( 6 0) d a y s of o ur r e-
                wit h r e a s o n a bl e f or c e t o pr ot e ct a n y p er s o n                   q u e st, y o ur si g n e d s w or n pr o of of l o s s
                or pr o p ert y.                                                                    w hi c h s et s f ort h, t o t h e b e st of y o ur
                                                                                                    k n o wl e d g e:
         1 8.   Wr o n gf ul T er mi n ati o n
                                                                                                    a. T h e ti m e a n d c a u s e of l o s s;
                P er s o n al i nj ur y ari si n g o ut of wr o n gf ul t er-
                mi n ati o n of e m pl o y m e nt.                                                  b. T h e i nt er e st of all ot h er s i n t h e pr o p-
                                                                                                           ert y;
         1 9.   C o ntr oll e d S u b st a n c e( s)
                                                                                                    c. Ot h er i n s ur a n c e w hi c h m a y c o v er t h e
                P er s o n al i nj ur y or pr o p ert y d a m a g e ari si n g                             l o s s; a n d
                o ut of t h e u s e, s al e, m a n uf a ct ur e, d eli v er y
                or tr a n sf er or p o s s e s si o n of a C o ntr oll e d                          d. T h e d oll ar a m o u nt b ei n g cl ai m e d a s
                S u b st a n c e( s) a s d efi n e d b y t h e F e d er al                                 y o ur l o s s.
                F o o d a n d Dr u g L a w at 2 1 U. S. C. A. S e c-                          8. Pr o vi d e u s wit h t h e n a m e s a n d a d dr e s s e s
                ti o n s 8 1 1 a n d 8 1 2. T hi s e x cl u si o n d o e s n ot                     of a n y k n o w n p er s o n s i nj ur e d a n d a n y
                a p pl y t o t h e l e giti m at e u s e of pr e s cri pti o n                      a v ail a bl e wit n e s s e s.
                dr u g s of a p er s o n f oll o wi n g t h e or d er s of a                  9. Pr o vi d e u s wit h a n y s uit p a p er s a n d ot h er
                li c e n s e d p h y si ci a n.                                                     d o c u m e nt s w hi c h will h el p u s d ef e n d a n y
                                                                                                    i n s ur e d p er s o n.
                         P A R T I V - C O N DI TI O N S
                                                                                             1 0. A s si st a n d c o o p er at e wit h u s i n t h e c o n-
    A.    Y o ur D uti e s                                                                          d u ct of t h e d ef e n s e b y h el pi n g u s:
          1. Y o ur d ut y i s t o n otif y y o ur a g e nt or br o k er                            a. T o m a k e s ettl e m e nt;



    P C H O- F L ( 1 1/ 1 0)                                                         12
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 18 of 92


               b.    T o e nf or c e a n y ri g ht of c o ntri b uti o n or                  s h all n ot r eli e v e u s of a n y of o ur o bli g ati o n s.
                     i n d e m nit y a g ai n st a n y p er s o n or or g a ni-              F urt h er, if t h e i n s ur e d p er s o n di e s or b e c o m e s
                     z ati o n w h o m a y b e li a bl e t o a n i n s ur e d                b a n kr u pt or i n s ol v e nt d uri n g t h e P oli c y P eri o d,
                     p er s o n ;                                                            t hi s p oli c y, u nl e s s c a n c ell e d, will c o v er t h e i n-
               c. T o att e n d h e ari n g s a n d tri al s; a n d                          s ur e d p er s o n' s l e g al r e pr e s e nt ati v e f or t h e r e-
                                                                                             m ai n d er of t h e P oli c y P eri o d.
               d. T o s e c ur e a n d gi v e e vi d e n c e a n d o bt ai n
                     t h e att e n d a n c e of wit n e s s e s.                        L.   L e g al A cti o n A g ai n st U s
    C. P oli c y P eri o d a n d T errit or y                                                N o a cti o n s h all b e br o u g ht a g ai n st u s u nl e s s
                                                                                             t h e i n s ur e d p er s o n h a s c o m pli e d wit h t hi s p oli-
        T h e P oli c y P eri o d i s st at e d o n t h e D e cl ar ati o n s                c y' s pr o vi si o n s, n or u ntil fi n al j u d g m e nt or
        P a g e. T hi s p oli c y a p pli e s t o a n o c c urr e n c e                      a gr e e m e nt h a s s et t h e a m o u nt o n t h e i n s ur e d
        w hi c h t a k e s pl a c e a n y w h er e i n t h e w orl d u n-                    p er s o n' s l e g al o bli g ati o n wit h u s. Y o u al s o
        l e s s ot h er wi s e li mit e d b y t h e p oli c y.                               a gr e e t o bri n g a n y a cti o n a g ai n st u s wit hi n fi v e
    D. R e c o v er y                                                                        ( 5) y e ar s aft er a l o s s o c c ur s, b ut n ot u ntil t hirt y
        If t h e i n s ur e d p er s o n h a s ri g ht s t o r e c o v er all or             ( 3 0) d a y s aft er pr o of of l o s s h a s b e e n fil e d a n d
        p art of a n y p a y m e nt w e h a v e m a d e u n d er t hi s                      t h e a m o u nt of l o s s h a s b e e n d et er mi n e d. N o
        p oli c y, t h o s e ri g ht s ar e tr a n sf err e d t o u s. T h e                 o n e h a s t h e ri g ht t o j oi n u s i n a n y a cti o n
        i n s ur e d p er s o n m u st d o n ot hi n g aft er l o s s t o                    a g ai n st a n y i n s ur e d p er s o n.
        i m p air s u c h ri g ht s of r e c o v er y. At o ur r e q u e st,            M.   M e di ati o n or A p pr ai s al s
        t h e i n s ur e d p er s o n will bri n g s uit or tr a n sf er                     If y o u a n d w e
        t h o s e ri g ht s t o u s a n d h el p u s e nf or c e t h e m.
                                                                                             a. Ar e e n g a g e d i n a di s p ut e r e g ar di n g a cl ai m
    E. A s si g n m e nt                                                                            u n d er t hi s p oli c y, eit h er p art y m a y d e m a n d
        N o o n e c o v er e d u n d er t hi s p oli c y m a y a s si g n or                        a m e di ati o n of t h e l o s s i n a c c or d a n c e wit h
        t ur n o v er a n y ri g ht or i nt er e st i n r e g ar d t o t h e                        t h e r ul e s e st a bli s h e d b y t h e Fl ori d a D e-
        p oli c y wit h o ut o ur writt e n c o n s e nt.                                           p art m e nt of Fi n a n ci al S er vi c e s. T h e l o s s
    F. C h a n g e s                                                                                a m o u nt m u st b e $ 5 0 0 or m or e, pri or t o
                                                                                                    a p pli c ati o n of t h e d e d u cti bl e; or t h er e m u st
        N o c h a n g e or m o difi c ati o n of t hi s p oli c y s h all                           b e a diff er e n c e of $ 5 0 0 or m or e b et w e e n
        b e eff e cti v e e x c e pt w h e n m a d e b y writt e n e n-                             t h e l o s s s ettl e m e nt a m o u nt w e off er a n d
        d or s e m e nt si g n e d b y o ur l e g al r e pr e s e nt ati v e.                       t h e l o s s s ettl e m e nt a m o u nt t h at y o u
    G . C o n c e al m e nt or Fr a u d                                                             r e q u e st. T h e s ettl e m e nt i n t h e c o ur s e of
        T h e e ntir e p oli c y will b e v oi d if, w h et h er b ef or e                          t h e m e di ati o n i s bi n di n g o nl y if b ot h p arti e s
        or aft er a l o s s, y o u or a n i n s ur e d p er s o n h a v e:                          a gr e e, i n writi n g, o n a s ettl e m e nt a n d, y o u
                                                                                                    h a v e n ot r e s ci n d e d t h e s ettl e m e nt wit hi n
        1. I nt e nti o n all y c o n c e al e d or mi sr e pr e s e nt e d                         t hr e e ( 3) b u si n e s s d a y s aft er r e a c hi n g
               a n y m at eri al f a ct or cir c u m st a n c e;                                    s ettl e m e nt. Y o u m a y             n ot r e s ci n d t h e
        2. E n g a g e d i n fr a u d ul e nt c o n d u ct; or                                      s ettl e m e nt aft er c a s hi n g or d e p o siti n g t h e
                                                                                                    s ettl e m e nt c h e c k or dr aft w e pr o vi d e d t o
        3. M a d e m at eri al f al s e st at e m e nt s;
                                                                                                    y o u.
        r el ati n g t o t hi s i n s ur a n c e.
                                                                                                    W e will p a y t h e c o st of c o n d u cti n g a n y
    H. R e a s o n a bl e C ar e                                                                    m e di ati o n c o nf er e n c e e x c e pt w h e n y o u f ail
        Y o u m u st u s e r e a s o n a bl e c ar e t o m ai nt ai n h e at                        t o a p p e ar at a c o nf er e n c e. T h at c o nf er e n c e
        i n y o ur r e si d e n c e or s h ut off a n d dr ai n t h e                               will      t h e n b e r e s c h e d ul e d u p o n y o ur
        w at er s y st e m or a p pli a n c e s if t h e h o m e i s v a-                           p a y m e nt of t h e m e di at or’ s f e e f or t h e
        c a nt, u n o c c u pi e d or b ei n g c o n str u ct e d. W e d o                          r e s c h e d ul e d c o nf er e n c e. H o w e v er, if w e
        n ot c o v er a n y l o s s c a u s e d b y w at er fr e e zi n g i n                       f ail t o a p p e ar at a m e di ati o n c o nf er e n c e
        a pl u m bi n g, h e ati n g, or air c o n diti o ni n g s y st e m                         wit h o ut g o o d c a u s e , w e will p a y y o ur
        or h o u s e h ol d a p pli a n c e if r e a s o n a bl e c ar e h a s                      a ct u al c a s h e x p e n s e s y o u i n c ur i n att e n di n g
        n ot b e e n e x er ci s e d.                                                               t h e c o nf er e n c e a n d al s o p a y t h e t ot al c o st
                                                                                                    f or t h e r e s c h e d ul e d c o nf er e n c e.
    I. C o nf or mit y t o St at ut e s
                                                                                             b. F ail t o a gr e e o n t h e a m o u nt of l o s s, eit h er
        A n y pr o vi si o n of t hi s p oli c y, w hi c h i s i n c o nfli ct                      p art y m a y r e q u e st a n a p pr ai s al of t h e l o s s.
        wit h st at e or l o c al l a w, i s a m e n d e d t o c o nf or m                          H o w e v er, b ot h p arti e s m u st a gr e e t o t h e
        t o t h e l a w.                                                                            a p pr ai s al. I n t hi s e v e nt, e a c h p art y will
    J. Li b er ali z ati o n                                                                        c h o o s e a c o m p et e nt a n d i m p arti al a p pr ai s er
        If w e br o a d e n t h e c o v er a g e s pr o vi d e d b y y o ur                         wit hi n t w e nt y ( 2 0) d a y s aft er r e c ei vi n g a
        p oli c y wit h o ut a n a d diti o n al pr e mi u m c h ar g e,                            writt e n r e q u e st fr o m t h e ot h er. T h e t w o
        t h e c h a n g e s will a ut o m ati c all y a p pl y t o y o ur                           a p pr ai s er s will c h o o s e a n u m pir e. If t h e y
        p oli c y a s of t h e eff e cti v e d at e o n w hi c h t h e                              c a n n ot a gr e e u p o n a n u m pir e wit hi n fift e e n
        c h a n g e s ar e a d o pt e d i n y o ur st at e.                                         ( 1 5) d a y s, y o u or w e m a y r e q u e st t h at t h e
                                                                                                    c h oi c e b e m a d e b y a j u d g e of a c o urt of
    K. B a n kr u pt c y or D e at h                                                                r e c or d i n t h e st at e w h er e t h e “ r e si d e n c e
        T h e i n s ur e d p er s o n' s b a n kr u pt c y or i n s ol v e n c y                    pr e mi s e s ” i s l o c at e d. T h e a p pr ai s er s will


    P C H O- F L ( 1 1/ 1 0)                                                       13
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 19 of 92


                s e p ar at el y s et t h e a m o u nt of t h e l o s s. If                   m ort g a g e e t o r e c o v er t h e f ull a m o u nt u n d er t h e
                t h e a p pr ai s er s s u b mit a writt e n r e p ort of a n                 m ort g a g e e' s cl ai m.
                a gr e e m e nt t o u s, t h e a m o u nt a gr e e d u p o n                  If w e c a n c el y o ur p oli c y d u e t o t h e l e n d er' s f ail-
                will b e t h e a m o u nt of t h e l o s s. If t h e y f ail                  ur e t o p a y t h e pr e mi u m w h e n d u e, t h e p oli c y
                t o a gr e e, t h e y will s u b mit t h eir diff er e n c e s                s h all b e r ei n st at e d.
                t o t h e u m pir e. A d e ci si o n a gr e e d t o b y a n y
                t w o will s et t h e a m o u nt of t h e l o s s.                       P.   Y o ur C a n c ell ati o n
                E a c h p art y will:                                                         Y o u m a y c a n c el t hi s p oli c y or a n y p art of it at
                i. P a y it s o w n a p pr ai s er; a n d                                     a n y ti m e b y n otif yi n g u s i n writi n g of t h e f ut ur e
                ii. B e ar t h e ot h er e x p e n s e s of t h e a p pr ai s-                d at e t h at t h e c a n c ell ati o n i s t o t a k e eff e ct .
                       al a n d u m pir e e q u all y.                                   Q.   O ur C a n c ell ati o n
                If, h o w e v er, w e d e m a n d e d t h e m e di ati o n                    1. If a st at e of e m er g e n c y i s d e cl ar e d b y t h e
                a n d eit h er p art y r ej e ct s t h e m e di ati o n r e-                      G o v er n or        and       t h e C o m mi s si o n er       of
                s ult s, y o u ar e n ot r e q uir e d t o s u b mit t o, or                      I n s ur a n c e R e g ul ati o n fil e s a n E m er g e n c y
                p arti ci p at e i n, a n y a p pr ai s al of t h e l o s s a s a                 Or d er,       a n d t h e r e si d e n c e h a s          been
                pr e c o n diti o n t o a cti o n a g ai n st u s f or f ail ur e                 d a m a g e d a s a r e s ult of a h urri c a n e or wi n d
                t o p a y t h e l o s s.                                                          l o s s t h at i s t h e s u bj e ct of t h e d e cl ar e d
    N.   Ot h er I n s ur a n c e                                                                 e m er g e n c y, w e m a y c a n c el t hi s p oli c y o nl y
         If a l o s s c o v er e d b y t hi s p oli c y i s al s o c o v er e d                   f or t h e f oll o wi n g r e a s o n s, wit h r e s p e ct t o
         b y ot h er i n s ur a n c e, w e will p a y o nl y t h e pr o-                          t h e p eri o d b e gi n ni n g fr o m t h e d at e t h e
         p orti o n of t h e l o s s t h at t h e li mit of li a bilit y t h at                   st at e of e m er g e n c y i s d e cl ar e d t o t h e
         a p pli e s u n d er t hi s p oli c y b e ar s t o t h e t ot al                         e x pir ati o n of 9 0 d a y s f oll o wi n g t h e r e p air s
         a m o u nt of i n s ur a n c e c o v eri n g t h e l o s s.                              t o t h e h o u s e or ot h er p er m a n e nt str u ct ur e s
                                                                                                  l o c at e d o n t h e r e si d e n c e, b y l etti n g y o u
    O.   M ort g a g e Cl a u s e.                                                                k n o w i n writi n g of t h e d at e c a n c ell ati o n
         T h e w or d m ort g a g e e i n cl u d e s tr u st e e. If a                            t a k e s eff e ct. T hi s c a n c ell ati o n n oti c e m a y
         m ort g a g e e i s n a m e d i n t hi s p oli c y, a n y c o v er e d                   b e d eli v er e d t o y o u, or m ail e d t o y o u at
         l o s s will b e p ai d t o y o u a n d t h e m ort g a g e e a s                        y o ur m aili n g           a d dr e s s s h o w n i n t h e
         i nt er e st s a p p e ar. If t h er e i s m or e t h a n o n e                          D e cl ar ati o n s. Pr o of of m aili n g            will     be
         m ort g a g e e n a m e d i n t hi s p oli c y, t h e or d er of                         s uffi ci e nt pr o of of n oti c e.
         p a y m e nt will b e i d e nti c al t o t h e or d er of pr e c e-                      a. W h e n y o u h a v e n ot p ai d t h e pr e mi u m,
         d e n c e.                                                                                      w e m a y c a n c el d uri n g t hi s p eri o d b y
         If y o ur cl ai m i s d e ni e d, t h e d e ni al will n ot a p pl y                            l etti n g y o u k n o w at l e a st 1 0 d a y s
         t o a v ali d cl ai m s u b mitt e d b y t h e m ort g a g e e if                               b ef or e t h e d at e c a n c ell ati o n t a k e s
         t h e y:                                                                                        eff e ct.
         1. N otif y u s of a n y c h a n g e i n o w n er s hi p or                              b. If:
                s u b st a nti al c h a n g e i n ri s k of w hi c h t h e y ar e
                                                                                                         i. T h er e          has        been     a     m at eri al
                a w ar e;                                                                                      mi s st at e m e nt or fr a u d r el at e d t o t h e
         2. P a y a n y pr e mi u m d u e o n t hi s p oli c y or o n                                          cl ai m;
                d e m a n d if y o u h a v e n e gl e ct e d t o p a y t h e
                pr e mi u m; a n d                                                                       ii. W e d et er mi n e t h at y o u h a v e u n-
                                                                                                               r e a s o n a bl y c a u s e d a d el a y i n t h e
         3. S u b mit a s w or n st at e m e nt of l o s s wit hi n                                            r e p air of t h e h o u s e or ot h er
                si xt y ( 6 0) d a y s aft er r e c ei vi n g n oti c e fr o m                                 p er m a n e nt str u ct ur e s ; or
                u s of y o ur f ail ur e t o d o s o.
                                                                                                         iii. W e h a v e p ai d p oli c y li mit s;
         If y o ur p oli c y i s c a n c ell e d or n ot r e n e w e d b y                               w e m a y c a n c el d uri n g t hi s p eri o d b y
         u s, t h e m ort g a g e e will b e n otifi e d i n writi n g at                                l etti n g y o u k n o w at l e a st 4 5 d a y s
         l e a st t e n ( 1 0) d a y s b ef or e t h e c a n c ell ati o n or                            b ef or e t h e d at e c a n c ell ati o n t a k e s
         n o nr e n e w al t a k e s eff e ct.                                                           eff e ct.
         If w e d e n y p a y m e nt t o y o u b ut p a y t h e m ort g a-
         g e e:                                                                                    c.    We       s h all b e e ntitl e d t o c oll e ct a n y
                                                                                                         a d diti o n al pr e mi u m r e q uir e d t o k e e p t h e
         1. W e ar e s u br o g at e d t o all t h e ri g ht s of t h e                                  p oli c y i n eff e ct d uri n g t hi s p eri o d.
                m ort g a g e e gr a nt e d u n d er t h e m ort g a g e o n
                t h e pr o p ert y; or                                                                   H o w e v er, t hi s pr o vi si o n (Q. 1. c.) d o e s
         2. At o ur o pti o n, w e m a y p a y t h e m ort g a g e e                                     n ot a p pl y if y o u h a v e o bt ai n e d
                t h e e ntir e pri n ci p al o n t h e m ort g a g e pl u s                              r e pl a c e m e nt c o v er a g e wit h r e s p e ct t o
                a n y a c cr u e d i nt er e st. I n t hi s e v e nt w e will                            the da maged                  pr o p ert y,   and     the
                r e c ei v e a f ull a s si g n m e nt a n d tr a n sf er of                             c o v er a g e i s i n eff e ct f or a cl ai m
                t h e m ort g a g e a n d all s e c uriti e s h el d a s c ol-                           o c c urri n g d uri n g t h e d ur ati o n of t h e
                l at er al t o t h e m ort g a g e d e bt.                                               e xt e n si o n.
                                                                                              2.   If t h e c o n diti o n s d e s cri b e d i n P ar a gr a p h
         S u br o g ati o n will n ot i m p air t h e ri g ht of t h e                             Q. 1 . d o n ot a p pl y, w e m a y c a n c el o nl y f or
                                                                                                   t h e f oll o wi n g r e a s o n s:


    P C H O- F L ( 1 1/ 1 0)                                                        14
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 20 of 92


               a.   W h e n t hi s p oli c y h a s b e e n i n eff e ct f or                           o c c urr e n c e of s u c h a cl ai m.
                    9 0 d a y s or l e s s, w e                 may       c a n c el                   H o w e v er, w e m a y c a n c el t hi s
                    i m m e di at el y if:                                                             p oli c y if:
                    i. T h er e h a s b e e n a m at eri al mi s-                                      ( 1.) T h e t ot al of s u c h pr o p ert y
                           st at e m e nt or mi sr e pr e s e nt ati o n or                                   cl ai m p a y m e nt s f or t hi s p o-
                           f ail ur e t o c o m pl y wit h u n d er writi n g                                 li c y e x c e e d s t h e c urr e nt p o-
                           r e q uir e m e nt s; a n d                                                        li c y li mit s of c o v er a g e f or
                    ii. T h e r e si d e n c e h a s n ot b e e n i n s ur e d                                pr o p ert y d a m a g e ; or
                           b y u s or a n y of o ur affili at e d                                      ( 2.) Y o u h a v e f ail e d t o r e p air t h e
                           i n s ur er s f or at l e a st fi v e y e ar s                                     str u ct ur e       i n a c c or d a n c e
                           i m m e di at el y pri or t o t h e d at e of t h e                                wit h t h e e n gi n e eri n g r e c o m-
                           writt e n n oti c e.                                                               m e n d ati o n s u p o n w hi c h a n y
               b.   W e m a y al s o c a n c el t hi s p oli c y s u bj e ct                                  l o s s p a y m e nt or p oli c y pr o-
                    t o t h e f oll o wi n g pr o vi si o n s. A writt e n                                    c e e d s w er e b a s e d.
                    c a n c ell ati o n n oti c e, t o g et h er wit h t h e                E x c e pt a s pr o vi d e d i n P ar a gr a p h s
                    s p e cifi c r e a s o n s f or c a n c ell ati o n, will b e           Q. 2. a. a n d Q. 2. b.i. of t hi s pr o vi si o n,
                    d eli v er e d t o y o u, or m ail e d t o y o u at                     w e will l et y o u k n o w of o ur a cti o n at
                    y o ur m aili n g a d dr e s s s h o w n i n t h e                      l e a st:
                    D e cl ar ati o n s.                                                         a.     1 8 0 d a y s b ef or e t h e d at e
                    Pr o of of m aili n g will b e s uffi ci e nt pr o of                               c a n c ell ati o n t a k e s eff e ct if t h e
                    of n oti c e.                                                                       r e si d e n c e h a s b e e n i n s ur e d b y
                    i.    When          y o u h a v e n ot p ai d t h e                                 u s or a n y of o ur affili at e d
                          pr e mi u m, w e m a y c a n c el at a n y                                    i n s ur er s f or at l e a st fi v e y e ar s
                          ti m e b y l etti n g y o u k n o w at l e a st                               i m m e di at el y pri or t o t h e d at e of
                          10         da ys         b ef or e      the d at e                            t h e writt e n n oti c e; or
                          c a n c ell ati o n t a k e s eff e ct.                                b. 2 0 d a y s b ef or e t h e d at e c a n-
                    ii. W h e n t hi s p oli c y h a s b e e n i n eff e ct                             c ell ati o n t a k e s eff e ct i n all ot h er
                        f or 9 0 d a y s or l e s s, w e m a y c a n c el                               c a s e s.
                        f or a n y r e a s o n, e x c e pt w e m a y n ot                   iii. W h e n t hi s p oli c y h a s b e e n i n eff e ct
                        c a n c el:                                                              f or m or e t h a n 9 0 d a y s, w e m a y
                          ( a) O n      t h e b a si s       of     pr o p ert y                 c a n c el:
                               i n s ur a n c e cl ai m s t h at ar e t h e                      ( a) If t h er e h a s       been      a   m at eri al
                               r e s ult of a n A ct of G o d, u nl e s s                             mi s st at e m e nt;
                               w e c a n d e m o n str at e, b y cl ai m s                       ( b) If t h e ri s k h a s c h a n g e d s u b-
                               fr e q u e n c y or ot h er wi s e, t h at                             st a nti all y si n c e t h e p oli c y w a s
                               t h e i n s ur e d p er s o n h a s f ail e d t o                      i s s u e d;
                               t a k e a cti o n r e a s o n a bl y n e c e s-
                               s ar y a s r e q u e st e d b y u s t o                           ( c) I n t h e e v e nt of f ail ur e t o c o m pl y
                               pr e v e nt r e c urr e n c e of d a m a g e                           wit h u n d er writi n g r e q uir e m e nt s
                               t o t h e i n s ur e d pr o p ert y;                                   e st a bli s h e d b y u s wit hi n 9 0
                                                                                                      d a y s of t h e eff e cti v e d at e of
                          ( b) O n t h e b a si s of a si n gl e cl ai m                              c o v er a g e;
                               w hi c h i s t h e r e s ult of w at er
                               d a m a g e, u nl e s s w e c a n d e m o n-                      ( d) If t h e c a n c ell ati o n i s f or all
                               str at e t h at t h e i n s ur e d p er s o n                          i n s ur e d p er s o n s u n d er p oli ci e s
                               h a s f ail e d t o t a k e a cti o n r e a-                           of t hi s t y p e f or a gi v e n cl a s s of
                               s o n a bl y r e q u e st e d b y u s t o                              i n s ur e d s;
                               pr e v e nt a f ut ur e si mil ar o c c ur-                       ( e) O n      t h e b a si s       of     pr o p ert y
                               r e n c e of d a m a g e t o t h e i n s ur e d                        i n s ur a n c e cl ai m s t h at ar e t h e
                               pr o p ert y; or                                                       r e s ult of a n A ct of G o d, if w e
                          ( c) O n t h e b a si s of fili n g of cl ai m s                            c a n d e m o n str at e, b y cl ai m s
                               f or p arti al l o s s c a u s e d b y si n k-                         fr e q u e n c y or ot h er wi s e, t h at
                               h ol e d a m a g e or cl a y s hri n k a g e,                          t h e i n s ur e d p er s o n h a s f ail e d t o
                               r e g ar dl e s s of w h et h er t hi s p o-                           t a k e a cti o n r e a s o n a bl y n e c e s-
                               li c y h a s b e e n t h e s u bj e ct of a                            s ar y a s r e q u e st e d b y u s t o
                               si n k h ol e cl ai m, or o n t h e b a si s                           pr e v e nt r e c urr e n c e of d a m a g e
                               of t h e ri s k a s s o ci at e d wit h t h e                          t o t h e i n s ur e d pr o p ert y;




    P C H O- F L ( 1 1/ 1 0)                                                           15
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 21 of 92


                          (f) O n t h e b a si s of a si n gl e cl ai m                              n oti c e.
                               w hi c h i s t h e r e s ult of w at er                   3. If t h e d at e of c a n c ell ati o n b e c o m e s eff e cti v e
                               d a m a g e, if w e c a n d e m o n str at e                 d uri n g a h urri c a n e o c c urr e n c e :
                               t h at t h e i n s ur e d p er s o n h a s                     a. T h e d at e of c a n c ell ati o n will n ot b e-
                               f ail e d t o t a k e a cti o n r e a s o n a bl y                   c o m e eff e cti v e u ntil t h e e n d of t h e h ur-
                               r e q u e st e d b y u s t o pr e v e nt a                           ri c a n e o c c urr e n c e; a n d
                               f ut ur e si mil ar o c c urr e n c e of
                               d a m a g e t o t h e i n s ur e d pr o p ert y;                b.    W e s h all b e e ntitl e d t o c oll e ct a d diti o n al
                               or                                                                    pr e mi u m f or t h e p eri o d b e y o n d t h e
                                                                                                     ori gi n al d at e of c a n c ell ati o n f or w hi c h
                          ( g) O n t h e b a si s of fili n g of cl ai m s                           t h e p oli c y r e m ai n s i n eff e ct.
                               f or p arti al l o s s c a u s e d b y
                               si n k h ol e d a m a g e or cl a y s hri n k-                 H o w e v er, t hi s pr o vi si o n ( Q. 3.) d o e s n ot
                               a g e, r e g ar dl e s s of w h et h er t hi s                 a p pl y if y o u h a v e o bt ai n e d r e pl a c e m e nt
                               p oli c y h a s b e e n t h e s u bj e ct of a                 c o v er a g e wit h r e s p e ct t o t h e d a m a g e d
                               si n k h ol e cl ai m, or o n t h e b a si s                   pr o p ert y, a n d t h e c o v er a g e i s i n eff e ct f or a
                               of t h e ri s k a s s o ci at e d wit h t h e                  cl ai m o c c urri n g d uri n g t h e d ur ati o n of t h e
                               o c c urr e n c e of s u c h a cl ai m, if:                    h urri c a n e o c c urr e n c e .
                               ( 1.) T h e t ot al of s u c h pr o p ert y               4. W h e n t hi s p oli c y i s c a n c ell e d, t h e pr e mi u m
                                      cl ai m p a y m e nt s f or t hi s p o-                 f or t h e p eri o d fr o m t h e d at e of c a n c ell ati o n
                                      li c y e x c e e d s t h e c urr e nt p o-              t o t h e e x pir ati o n d at e will b e r ef u n d e d pr o
                                      li c y li mit s of c o v er a g e f or                  r at a.
                                      pr o p ert y d a m a g e ; or                      5. If t h e r et ur n pr e mi u m i s n ot r ef u n d e d wit h
                               ( 2.) Y o u h a v e f ail e d t o r e p air t h e              t h e n oti c e of c a n c ell ati o n or w h e n t hi s
                                      str u ct ur e       i n a c c or d a n c e              p oli c y i s r et ur n e d t o u s, w e will r ef u n d it
                                      wit h t h e e n gi n e eri n g r e c o m-               wit hi n 1 5 d a y s aft er t h e d at e c a n c ell ati o n
                                      m e n d ati o n s u p o n w hi c h a n y                t a k e s eff e ct.
                                      l o s s p a y m e nt or p oli c y pr o-
                                      c e e d s w er e b a s e d.                   R.   N o nr e n e w al
                          We       will      pr o vi d e t h e f oll o wi n g            1. W e m a y el e ct n ot t o r e n e w t hi s p oli c y. W e
                          n oti c e:                                                          m a y d o s o b y d eli v eri n g t o y o u, or m aili n g
                          ( a) If t h e r e si d e n c e h a s b e e n                        t o y o u at y o ur m aili n g a d dr e s s s h o w n i n
                                i n s ur e d b y u s or a n y of o ur                         t h e D e cl ar ati o n s, writt e n n oti c e, t o g et h er
                                affili at e d i n s ur er s f or at l e a st                  wit h t h e s p e cifi c r e a s o n s f or n o nr e n e w al.
                                fi v e y e ar s i m m e di at el y pri or t o                 Pr o of of m aili n g will b e s uffi ci e nt pr o of of
                                t h e d at e of t h e writt e n n oti c e,                    n oti c e.
                                w e will l et y o u k n o w at l e a st                        a. If a st at e of e m er g e n c y i s d e cl ar e d b y
                                1 8 0 d a y s b ef or e t h e d at e                              t h e G o v er n or a n d t h e C o m mi s si o n er of
                                c a n c ell ati o n t a k e s eff e ct.                           I n s ur a n c e R e g ul ati o n fil e s a n E m er g e n c y
                          If P ar a gr a p h ( a) d o e s n ot a p pl y,                          Or d er, a n d t h e r e si d e n c e h a s b e e n
                          a n d:                                                                  d a m a g e d a s a r e s ult of a h urri c a n e or
                                                                                                  wi n d l o s s t h at i s t h e s u bj e ct of t h e
                          ( b) If t h e d at e of c a n c ell ati o n b e-                        d e cl ar e d e m er g e n c y, t h e n, d uri n g t h e
                                 c o m e s eff e cti v e o n or aft er                            p eri o d b e gi n ni n g fr o m t h e d at e t h e st at e
                                 D e c e m b er 1 a n d b ef or e J u n e 1,
                                                                                                  of e m er g e n c y i s d e cl ar e d t o t h e e x-
                                 w e will l et y o u k n o w at l e a st
                                                                                                  pir ati o n of 9 0 d a y s f oll o wi n g t h e r e p air s
                                 1 0 0 d a y s b ef or e t h e d at e
                                                                                                  t o t h e h o u s e or ot h er p er m a n e nt str u c-
                                 c a n c ell ati o n t a k e s eff e ct; or
                                                                                                  t ur e s l o c at e d o n t h e r e si d e n c e, w e m a y
                          ( c) If t h e d at e of c a n c ell ati o n b e-                        el e ct n ot t o r e n e w t hi s p oli c y o nl y if:
                                 c o m e s eff e cti v e o n or aft er
                                                                                                     i.   Y o u h a v e n ot p ai d t h e r e n e w al
                                 J u n e 1 a n d b ef or e D e c e m b er 1,
                                                                                                          pr e mi u m;
                                 w e will l et y o u k n o w:
                                                                                                     ii. T h er e        has       been        a     m at eri al
                               ( 1.) At l e a st 1 0 0 d a y s b ef or e
                                                                                                          mi s st at e m e nt or fr a u d r el at e d t o t h e
                               t h e d at e c a n c ell ati o n t a k e s
                                                                                                          cl ai m ;
                               eff e ct; or
                                                                                                     iii. W e       d et er mi n e      t h at y o u h a v e
                               ( 2.) B y J u n e 1;
                                                                                                          u nr e a s o n a bl y c a u s e d a d el a y i n t h e
                                w hi c h e v er i s e arli er.                                            r e p air of t h e h o u s e or ot h er
                    If m or e t h a n o n e n oti c e r e q uir e m e nt                                  p er m a n e nt str u ct ur e s ; or
                    a p pli e s, w e will pr o vi d e t h e br o a d e st                                 W e h a v e p ai d p oli c y li mit s.

    P C H O- F L ( 1 1/ 1 0)                                                 16
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 22 of 92


                    W e m a y d o s o b y l etti n g y o u k n o w at                                    cl ai m s fr e q u e n c y or ot h er      wi s e, t h at t h e
                    l e a st 4 5 d a y s b ef or e t h e e x pir ati o n d at e                          i n s ur e d p er s o n h a s f ail e d   t o t a k e a cti o n
                    of t h e p oli c y.                                                                  r e a s o n a bl y n e c e s s ar y a s    r e q u e st e d b y
                                                                                                         u s t o pr e v e nt r e c urr e n c e     of d a m a g e t o
               b.   We       s h all b e e ntitl e d t o c oll e ct a n y                                t h e i n s ur e d pr o p ert y;
                    a d diti o n al pr e mi u m r e q uir e d t o k e e p t h e
                    p oli c y i n eff e ct d uri n g t hi s p eri o d.                              b.  O n t h e b a si s of a si n gl e cl ai m w hi c h i s
                                                                                                        t h e r e s ult of w at er d a m a g e, u nl e s s w e
                    H o w e v er, t hi s pr o vi si o n (R. 1. b .) d o e s                             c a n d e m o n str at e t h at t h e i n s ur e d
                    n ot a p pl y if y o u h a v e o bt ai n e d r e-                                   p er s o n h a s f ail e d t o t a k e a cti o n
                    pl a c e m e nt c o v er a g e wit h r e s p e ct t o t h e                         r e a s o n a bl y r e q u e st e d b y u s t o pr e v e nt
                    d a m a g e d pr o p ert y, a n d t h e c o v er a g e i s                          a f ut ur e si mil ar o c c urr e n c e of d a m a g e
                    i n eff e ct f or a cl ai m o c c urri n g d uri n g                                t o t h e i n s ur e d pr o p ert y; or
                    t h e d ur ati o n of t h e e xt e n si o n.
                                                                                                  c. O n t h e b a si s of fili n g of cl ai m s f or
               c.   If t h e c o n diti o n s d e s cri b e d i n P ar a gr a p h                       p arti al l o s s c a u s e d b y si n k h ol e d a m a g e
                    1. a. d o n ot a p pl y, w e m a y el e ct n ot t o                                 or       cl a y     s hri n k a g e,   r e g ar dl e s s of
                    r e n e w t hi s p oli c y b y pr o vi di n g t h e                                 w h et h er       t hi s p oli c y h a s b e e n t h e
                    f oll o wi n g n oti c e b ef or e t h e e x pir ati o n                            s u bj e ct of a si n k h ol e cl ai m, or o n t h e
                    d at e of t hi s p oli c y:                                                         b a si s of t h e ri s k a s s o ci at e d wit h t h e
                    i.   If t h e r e si d e n c e h a s b e e n i n s ur e d b y                       o c c urr e n c e of s u c h a cl ai m. H o w e v er,
                         u s or a n y of o ur affili at e d i n s ur er s                               w e m a y el e ct n ot t o r e n e w t hi s p oli c y
                         f or at l e a st fi v e y e ar s i m m e di at el y                            if:
                         pri or t o t h e d at e of t h e writt e n                                     i. T h e t ot al of s u c h pr o p ert y cl ai m
                         n oti c e, w e will l et y o u k n o w at                                             p a y m e nt s f or t hi s p oli c y e x c e e d s
                         l e a st 1 8 0 d a y s b ef or e t h e e x pir ati o n                                t h e c urr e nt p oli c y li mit s of c o v er a g e
                         d at e of t hi s p oli c y;                                                           f or pr o p ert y d a m a g e ; or
                    ii. If w e el e ct n ot t o r e n e w t hi s p oli c y                              ii. Y o u h a v e f ail e d t o r e p air t h e
                         d u e t o a r e vi si o n i n c o v er a g e f or                                     str u ct ur e i n a c c or d a n c e wit h t h e
                         si n k h ol e l o s s or c at a str o p hi c gr o u n d                               e n gi n e eri n g r e c o m m e n d ati o n s u p o n
                         c o v er c oll a p s e b a s e d o n t h e 2 0 0 7                                    w hi c h a n y l o s s p a y m e nt or p oli c y
                         c h a n g e s i n t h e Fl ori d a I n s ur a n c e                                   pr o c e e d s w er e b a s e d.
                         L a w s, w e will l et y o u k n o w at l e a st
                         1 0 0 d a y s b ef or e t h e e x pir ati o n d at e                 3. If t h e d at e of n o nr e n e w al b e c o m e s eff e cti v e
                         of t hi s p oli c y;                                                     d uri n g a h urri c a n e o c c urr e n c e :
                    iii. If:                                                                        a.   T h e e x pir ati o n d at e of t hi s p oli c y will
                                                                                                         n ot b e c o m e eff e cti v e u ntil t h e e n d of
                          ( a) T h e d at e of n o nr e n e w al b e-                                    t h e h urri c a n e o c c urr e n c e ; a n d
                               c o m e s eff e cti v e o n or aft er
                               D e c e m b er 1 a n d b ef or e J u n e 1,                          b.   W e s h all b e e ntitl e d t o c oll e ct a d diti o n al
                               w e will l et y o u k n o w at l e a st                                   pr e mi u m f or t h e p eri o d t h e p oli c y
                               1 0 0 d a y s b ef or e t h e e x pir ati o n                             r e m ai n s i n eff e ct.
                               d at e of t hi s p oli c y; or                                       H o w e v er, t hi s pr o vi si o n ( R. 3.) d o e s n ot
                          ( b) T h e d at e of n o nr e n e w al b e-                               a p pl y if y o u h a v e o bt ai n e d r e pl a c e m e nt
                               c o m e s eff e cti v e o n or aft er                                c o v er a g e wit h r e s p e ct t o t h e d a m a g e d
                               J u n e 1 a n d b ef or e D e c e m b er 1,                          pr o p ert y, a n d t h e c o v er a g e i s i n eff e ct f or a
                               w e will l et y o u k n o w:                                         cl ai m o c c urri n g d uri n g t h e d ur ati o n of t h e
                                                                                                    h urri c a n e o c c urr e n c e .
                               1.    At l e a st 1 0 0 d a y s b ef or e
                                     t h e e x pir ati o n d at e of t hi s              S. L o s s P a y m e nt
                                     p oli c y; or
                                                                                         W e will a dj u st all l o s s e s wit h y o u. W e will p a y y o u
                                2. B y J u n e 1;                                        u nl e s s s o m e ot h er p er s o n i s n a m e d i n t h e p oli c y or
                                w hi c h e v er i s e arli er.                           i s l e g all y e ntitl e d t o r e c ei v e p a y m e nt. L o s s will b e
                    If m or e t h a n o n e n oti c e r e q uir e m e nt                 p a y a bl e u p o n t h e e arli er of t h e f oll o wi n g:
                    a p pli e s, w e will pr o vi d e t h e br o a d e st                1. 2 0 d a y s aft er w e r e c ei v e y o ur pr o of of l o s s a n d
                    n oti c e.                                                                  r e a c h writt e n a gr e e m e nt wit h y o u; or
         2. W e will n ot n o nr e n e w t hi s p oli c y:                               2. 6 0 d a y s aft er w e r e c ei v e y o ur pr o of of l o s s
                                                                                                a n d:
                  a. O n t h e b a si s of pr o p ert y i n s ur a n c e                        a. T h er e i s a n e ntr y of a fi n al j u d g m e nt; or
                  cl ai m s t h at ar e t h e r e s ult of a n A ct of
                  G o d, u nl e s s w e c a n d e m o n str at e, b y                           b. T h er e i s a fili n g of a n a p pr ai s al a w ar d or a
                                                                                                       m e di ati o n s ettl e m e nt wit h u s; or


    P C H O- F L ( 1 1/ 1 0)                                                        17
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 23 of 92


    3.   If p a y m e nt i s n ot p ai d or d e ni e d wit hi n 9 0 d a y s                   b e y o n d o ur c o ntr ol r e a s o n a bl y pr e v e nt s u c h
         aft er w e r e c ei v e n oti c e of cl ai m. H o w e v er, t hi s                   p a y m e nt.
         pr o vi si o n ( S. 3.) d o e s n ot a p pl y if f a ct or s




    I n wit n e s s w h er e of, w e h a v e c a u s e d t hi s p oli c y t o b e e x e c ut e d a n d att e st e d, a n d if r e q uir e d b y st at e l a w
    t hi s p oli c y s h all n ot b e v ali d u nl e s s c o u nt er si g n e d b y o ur a ut h ori z e d r e pr e s e nt ati v e.




    AI G Pr o p ert y C a s u alt y C o m p a n y



                       S e cr et ar y                                                                           Pr e si d e nt




              I n cl u d e s c o p yri g ht e d m at eri al fr o m I n s ur a n c e S er vi c e s Offi c e, I n c. wit h it s p er mi s si o n.


    P C H O- F L ( 1 1/ 1 0)                                                      18
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 24 of 92




       T HI S E N D O R S E M E N T C H A N G E S T H E P O LI C Y. P L E A S E R E A D I T C A R E F U L L Y.



                              E C O N O MI C S A N C TI O N S E N D O R S E M E N T


    T h e f oll o wi n g i s a d d e d t o t h e p oli c y t o w hi c h it i s att a c h e d:

    T h e I n s ur er s h all n ot b e d e e m e d t o pr o vi d e c o v er a n d t h e I n s ur er s h all n ot b e li a bl e
    t o p a y a n y cl ai m or pr o vi d e a n y b e n efit h er e u n d er t o t h e e xt e nt t h at t h e pr o vi si o n
    of s u c h c o v er, p a y m e nt of s u c h cl ai m or pr o vi si o n of s u c h b e n efit w o ul d e x p o s e
    t h e I n s ur er, it s p ar e nt c o m p a n y or it s ulti m at e c o ntr olli n g e ntit y t o a n y s a n cti o n,
    pr o hi biti o n or r e stri cti o n u n d er U nit e d N ati o n s r e s ol uti o n s or t h e tr a d e or e c o n o mi c
    s a n cti o n s, l a w s or r e g ul ati o n s of t h e E ur o p e a n U ni o n or t h e U nit e d St at e s of
    A m eri c a.




    P C G- O F A C ( 1 0/ 1 3)                                                                               P a g e 1 of 1
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 25 of 92




                                               N O TI C E



                             T o r e p ort a cl ai m, pl e a s e c o nt a ct:
                                         1- 8 8 8- 7 6 0- 9 1 9 5




     P C G- C L N O ( 0 6/ 0 6)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 26 of 92




                                                          C h e c kli st of C o v er a g e

                                            P oli c y T y p e :        H o m e o w n er s
                                   ( H o m e o w n er' s, C o n d o mi ni u m/ C o o p U nit O w n er' s or T e n a nt' s)


    T h e f oll o wi n g c h e c kli st i s f or i nf or m ati o n al p ur p o s e s o nl y. Fl ori d a l a w pr o hi bit s t hi s c h e c kli st fr o m
    c h a n gi n g a n y of t h e pr o vi si o n s of t h e i n s ur a n c e c o ntr a ct w hi c h i s t h e s u bj e ct of t hi s c h e c kli st. A n y
    e n d or s e m e nt r e g ar di n g c h a n g e s i n t y p e s of c o v er a g e, e x cl u si o n s, li mit ati o n s, r e d u cti o n s,
    d e d u cti bl e s, c oi n s ur a n c e, r e n e w al pr o vi si o n s, c a n c ell ati o n pr o vi si o n s, s ur c h ar g e s, or cr e dit s will b e
    s e nt s e p ar at el y.
    R e vi e wi n g t hi s c h e c kli st t o g et h er wit h y o ur p oli c y c a n h el p y o u g ai n a b ett er u n d er st a n di n g of y o ur
    p oli c y' s a ct u al c o v er a g e s a n d li mit ati o n s, a n d m a y e v e n g e n er at e q u e sti o n s. B y a d dr e s si n g a n y
    q u e sti o n s n o w, y o u will b e m or e pr e p ar e d l at er i n t h e e v e nt of a cl ai m. E x p eri e n c e h a s s h o w n t h at
    m a n y q u e sti o n s t e n d t o ari s e r e g ar di n g t h e c o v er a g e of att a c h e d or d et a c h e d s cr e e n e d p o ol
    e n cl o s ur e s, s cr e e n e d p or c h e s, a n d ot h er t y p e s of e n cl o s ur e s. Li k e wi s e, if y o ur p oli c y i n s ur e s a
    c o n d o mi ni u m u nit, q u e sti o n s m a y ari s e r e g ar di n g t h e c o v er a g e of c ert ai n it e m s, s u c h a s i n di vi d u al
    h e ati n g a n d air c o n diti o ni n g u nit s; i n di vi d u al w at er h e at er s; fl o or, w all, a n d c eili n g c o v eri n g s; b uilt-i n
    c a bi n et s a n d c o u nt er t o p s; a p pli a n c e s; wi n d o w tr e at m e nt s a n d h ar d w ar e; a n d el e ctri c al fi xt ur e s. A
    cl e ar u n d er st a n di n g of y o ur p oli c y' s c o v er a g e s a n d li mit ati o n s will r e d u c e c o nf u si o n t h at m a y ari s e
    d uri n g cl ai m s s ettl e m e nt.
    Pl e a s e r ef er t o t h e p oli c y f or d et ail s a n d a n y e x c e pti o n s t o t h e c o v er a g e s li st e d i n t hi s c h e c kli st. All
    c o v er a g e s ar e s u bj e ct t o t h e pr o vi si o n s a n d c o n diti o n s of t h e p oli c y a n d a n y e n d or s e m e nt s. If y o u
    h a v e q u e sti o n s r e g ar di n g y o ur p oli c y, pl e a s e c o nt a ct y o ur a g e nt or c o m p a n y. C o n s u m er a s si st a n c e
    i s a v ail a bl e fr o m t h e D e p art m e nt of Fi n a n ci al S er vi c e s, Di vi si o n of C o n s u m er S er vi c e s' H el pli n e at
    ( 8 0 0) 3 4 2- 2 7 6 2 or w w w.fl df s. c o m.
    T hi s f or m w a s a d o pt e d b y t h e Fl ori d a Fi n a n ci al S er vi c e s C o m mi s si o n.


    A s R e s p e ct s t h e F oll o wi n g L o c ati o n:
    6 9 0 0 N W 8 7t h A v e                                                        P ar kl a n d, F L 3 3 0 6 7


                                        D w elli n g Str u ct ur e C o v er a g e ( Pl a c e of R e si d e n c e)

     Li mit of I n s ur a n c e:   $ 2, 7 2 2, 7 0 0                 L o s s S ettl e m e nt B a si s: E xt e n d e d R e b uil di n g C o st
                                                                     (i. e.: R e pl a c e m e nt C o st, A ct u al C a s h V al u e, St at e d V al u e, et c.)


                                     Ot h er Str u ct ur e s C o v er a g e ( D et a c h e d fr o m D w elli n g)

     Li mit of I n s ur a n c e:   $ 1 9 9, 1 4 1                    L o s s S ettl e m e nt B a si s: E xt e n d e d R e b uil di n g C o st
                                                                     (i. e.: R e pl a c e m e nt C o st, A ct u al C a s h V al u e, St at e d V al u e, et c.)


                                                          P er s o n al Pr o p ert y C o v er a g e

     Li mit of I n s ur a n c e:   $ 1, 3 2 7, 6 1 0                 L o s s S ettl e m e nt B a si s: R e pl a c e m e nt C o st
                                                                     (i. e.: R e pl a c e m e nt C o st, A ct u al C a s h V al u e, St at e d V al u e, et c.)


                                                                      D e d u cti bl e s

     A n n u al H urri c a n e:       2 %/ $ 5 4, 4 5 4              All P eril s ( Ot h er T h a n H urri c a n e):    $ 5, 0 0 0




    P C H O- C h e c kli st - F L ( 0 7/ 1 0)                                                                                                          1 of 3
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 27 of 92


                                                             C h e c kli st of C o v er a g e ( c o nti n u e d)

    T h e a b o v e Li mit of I n s ur a n c e, D e d u cti bl e s, a n d L o s s S ettl e m e nt B a si s a p pl y t o t h e f oll o wi n g p eril s i n s ur e d
    a g ai n st:
    (It e m s b el o w m ar k e d Y ( Y e s) i n di c at e c o v er a g e I S i n cl u d e d, t h o s e m ar k e d N ( N o) i n di c at e c o v er a g e i s N O T
    i n cl u d e d)
     Y     Fir e or Li g ht ni n g
     Y     H urri c a n e
     N     Fl o o d (I n cl u di n g st or m s ur g e)
           Wi n d st or m or H ail ( ot h er t h a n h urri c a n e)
     Y
           u nl e s s e x cl u d e d vi a P C H O- W H C Wi n d or H ail E x cl u si o n E n d or s e m e nt
     Y     E x pl o si o n
     Y     Ri ot or Ci vil C o m m oti o n
     Y     Air cr aft
     Y     V e hi cl e s
     Y     S moke
     Y     V a n d ali s m or M ali ci o u s Mi s c hi ef
     Y     T h eft
     Y     F alli n g O bj e ct s
     Y     W ei g ht of I c e, S n o w or Sl e et
     Y     A c ci d e nt al Di s c h ar g e or O v erfl o w of W at er or St e a m
     N     S u d d e n a n d A c ci d e nt al T e ari n g A p art, Cr a c ki n g, B ur ni n g or B ul gi n g
     Y     Fr e e zi n g
     Y     S u d d e n a n d A c ci d e nt al D a m a g e fr o m Artifi ci all y G e n er at e d El e ctri c al C urr e nt
     N     V ol c a ni c Er u pti o n
     Y     Si n k h ol e
     Y      A n y Ot h er P eril N ot S p e cifi c all y E x cl u d e d ( d w elli n g a n d ot h er str u ct ur e s o nl y)

          S p e ci al li mit s a n d l o s s s ettl e m e nt e x c e pti o n s m a y a p pl y t o c ert ai n it e m s. R ef er t o y o ur p oli c y f or d et ail s.

                                                                       L o s s of U s e C o v er a g e
          C o v er a g e                                                                                    Li mit of I n s ur a n c e               Ti m e Li mit
     (It e m s b el o w      m ar k e d Y ( Y e s) i n di c at e c o v er a g e I S i n cl u d e d, t h o s e m ar k e d   N ( N o) i n di c at e c o v er a g e i s
     N O T i n cl u d e d)
     Y     A d diti o n al Li vi n g E x p e n s e                                                          3 0 % of D w elli n g                                     None
     Y     F air R e nt al V al u e                                                                         3 0 % of D w elli n g                               None
     Y     Ci vil A ut h orit y Pr o hi bit s U s e                                                         3 0 % of D w elli n g                           3 0 Da ys


                                                         Pr o p ert y - A d diti o n al/ Ot h er C o v er a g e s

     (It e m s b el o w m ar k e d Y ( Y e s) i n di c at e                Li mit of I n s ur a n c e   A m o u nt of i n s ur a n c e i s a n a d diti o n al a m o u nt
     c o v er a g e I S i n cl u d e d, t h o s e m a k e d N ( N o)                                    of c o v er a g e or i s i n cl u d e d wit hi n t h e p oli c y
     i n di c at e c o v er a g e i s n ot i n cl u d e d)                                              li mit.
                                                                                                                       I n cl u d e d               A d diti o n al
     Y     D e bri s R e m o v al                                                          30 %                                              Y
     Y     R e a s o n a bl e R e p air s                                                   None                                             Y
     Y     Pr o p ert y R e m o v e d                                                       None                                         Y
     Y     Cr e dit C ar d, El e ctr o ni c F u n d Tr a n sf er                      $ 1 0, 0 0 0                                       Y
           C ar d, or A c c e s s D e vi c e, F or g er y a n d
           C o u nt erf eit M o n e y
     Y     L o s s A s s e s s m e nt                                                $ 1 0 0, 0 0 0                                      Y
     N     C oll a p s e                                                                                                                 N
     Y     Gl a s s or S af et y Gl a zi n g M at eri al                                                                                 Y
     N     L a n dl or d' s F ur ni s hi n g s                                                                                           N
     Y     L a w a n d Or di n a n c e                                                30 %                                                   Y
     Y     Gr a v e M ar k er s                                                        $ 5 0, 0 0 0                                          Y
     Y     M ol d / F u n gi                                                          $ 1 0, 0 0 0                                       Y



    P C H O- C h e c kli st - F L ( 0 7/ 1 0)                                                                                                                     2 of 3
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 28 of 92


                                                         C h e c kli st of C o v er a g e ( c o nti n u e d)

                                                                                    Di s c o u nt s
     (It e m s b el o w m ar k e d Y ( Y e s) i n di c at e                                                       D oll ar ( $) A m o u nt of Di s c o u nt
     di s c o u nt I S a p pli e d, t h o s e m ar k e d
     N ( N o) i n di c at e di s c o u nt i s N O T a p pli e d)
      Y     M ulti pl e P oli c y
      Y     Fir e Al ar m/ S m o k e Al ar m/ B ur gl ar Al ar m
      N     S pri n kl er
      Y     Wi n d st or m L o s s R e d u cti o n
      Y     B uil di n g C o d e Eff e cti v e n e s s Gr a di n g S c h e d ul e
            Ot h er


                                                 I n s ur er M a y I n s ert A n y Ot h er Pr o p ert y C o v er a g e B el o w
     (It e m s b el o w m ar k e d Y ( Y e s) i n di c at e                  Li mit of I n s ur a n c e                      L o s s S ettl e m e nt B a si s
     C o v er a g e I S i n cl u d e d, t h o s e m ar k e d                                                     (i. e. R e pl a c e m e nt C o st, A ct u al C a s h
     N ( N o) i n di c at e c o v er a g e i s N O T                                                                      V al u e, St at e d V al u e, et c.)
     I n cl u d e d)




                                                                     P er s o n al Li a bilit y C o v er a g e
     Li mit of I n s ur a n c e:    $ 5 0 0, 0 0 0

                                                         M e di c al P a y m e nt s t o Ot h er s C o v er a g e

                    Li mit of I n s ur a n c e: $ 1 0, 0 0 0



                                                          Li a bilit y - A d diti o n al/ Ot h er C o v er a g e s
     (It e m s b el o w m ar k e d Y ( Y e s) i n di c at e                   Li mit of I n s ur a n c e           A m o u nt of i n s ur a n c e i s a n a d diti o n al
     C o v er a g e I S i n cl u d e d, t h o s e m ar k e d N                                                       a m o u nt of c o v er a g e or i s i n cl u d e d
     ( N o) i n di c at e c o v er a g e i s N O T I n cl u d e d)                                                           wit hi n t h e p oli c y li mit.
                                                                                                                      I n cl u d e d               A d diti o n al
     Y       Cl ai m E x p e n s e s                                                                                                   Y
     Y       Fir st Ai d E x p e n s e s                                                                                               Y
     Y       D a m a g e t o Pr o p ert y of Ot h er s                                $ 1, 0 0 0                                       Y
     Y       L o s s A s s e s s m e nt                                             $ 5 0, 0 0 0                                       Y



                                           I n s ur er M a y I n s ert A n y Ot h er Li a bilit y C o v er a g e B el o w
     (It e m s b el o w m ar k e d Y ( Y e s) i n di c at e c o v er a g e I S i n cl u d e d, t h o s e m ar k e d N ( N o)                 Li mit of I n s ur a n c e
     i n di c at e c o v er a g e i s N O T i n cl u d e d)




    P C H O- C h e c kli st - F L ( 0 7/ 1 0)                                                                                                                        3 of 3
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 29 of 92



                                                 D E D U C TI B L E   W AI V E R F O R L A R G E L O S S E S


    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e p oli c y
    a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n( s):
      6 9 0 0 N W 8 7t h A v e
      P ar kl a n d, F L 3 3 0 6 7
    It i s a gr e e d a n d u n d er st o o d t h at f or t h e pr e mi u m c h ar g e d P art II - P R O P E R T Y. B. P a y m e nt of a L o s s ,
    D e d u cti bl e i s d el et e d a n d r e pl a c e d wit h t h e f oll o wi n g:

    D e d u cti bl e

    T h e d e d u cti bl e s h o w n o n t h e D e cl ar ati o n s P a g e i s t h e a m o u nt of a c o v er e d l o s s y o u will p a y f or
    e a c h o c c urr e n c e . T h e d e d u cti bl e d o e s n ot a p pl y t o a c o v er e d l o s s of m or e t h a n $ 5 0, 0 0 0. T hi s
    w ai v er of d e d u cti bl e d o e s n ot a p pl y t o:

         1. S p e ci al d e d u cti bl e s f or wi n d, h urri c a n e, h ail or e art h q u a k e; or
         2. S e p ar at e c o v er a g e d e d u cti bl e s c o nt ai n e d wit hi n t h e E q ui p m e nt Br e a k d o w n or Fr a u d S af e-
            g u ar d e n d or s e m e nt s.




    P C H O- D W L L ( 0 9/ 0 6)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 30 of 92

                                                    E Q UI P M E N T B R E A K D O W N C O V E R A G E


    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e p oli c y
    a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n:
         6 9 0 0 N W 8 7t h A v e
         P ar kl a n d, F L 3 3 0 6 7
    T h e f oll o wi n g a d diti o n al c o v er a g e i s a d d e d t o t h e AI G Pri v at e Cli e nt Gr o u p H o m e o w n er s p oli c y.

    A G REE ME N T

    W e will pr o vi d e t h e i n s ur a n c e d e s cri b e d i n t hi s e n d or s e m e nt i n c o m pli a n c e wit h all a p pli c a bl e
    pr o vi si o n s of t hi s p oli c y. T h e m o st w e will p a y f or l o s s, d a m a g e or e x p e n s e u n d er t hi s e n d or s e m e nt
    ari si n g fr o m a n y o n e a c ci d e nt i s $ 1 0 0, 0 0 0 C o v er a g e pr o vi d e d u n d er t hi s e n d or s e m e nt d o e s n ot
    i n cr e a s e a n y li mit of li a bilit y u n d er P art II, P R O P E R T Y.


    D E FI NI TI O N S

    T h e f oll o wi n g d efi niti o n s ar e a d d e d:
    1.           A c ci d e nt m e a n s s u d d e n a n d a c ci d e nt al:
                 a            m e c h a ni c al or el e ctri c al br e a k d o w n; or
                 b.           t e ari n g a p art, cr a c ki n g, b ur ni n g or b ul gi n g of a st e a m or h ot w at er h e ati n g s y st e m,
                              or a n air c o n diti o ni n g s y st e m;
                 t h at r e s ult s i n dir e ct p h y si c al d a m a g e t o c o v er e d e q ui p m e nt .

    2.            C o v er e d e q ui p m e nt
                  a.          C o v er e d e q ui p m e nt m e a n s pr o p ert y, ot h er t h a n c o nt e nt s , c o v er e d u n d er P art II --
                              P R O P E R T Y:
                              ( 1)        t h at g e n er at e s, tr a n s mit s or utili z e s e n er g y; or
                              ( 2)        w hi c h, d uri n g n or m al u s a g e, o p er at e s u n d er v a c u u m or pr e s s ur e, ot h er t h a n
                                          t h e w ei g ht of it s c o nt e nt s.
                  b.          N o n e of t h e f oll o wi n g i s c o v er e d e q ui p m e nt :
                              ( 1)        s u p p orti n g str u ct ur e, c a bi n et or c o m p art m e nt;
                              ( 2)        i n s ul ati n g m at eri al;
                              ( 3)        s e w er pi pi n g, b uri e d v e s s el s or pi pi n g, or pi pi n g f or mi n g a p art of a fir e
                                          pr ot e cti v e s pri n kl er s y st e m;
                              ( 4)        w at er pi pi n g ot h er t h a n b oil er f e e d w at er pi pi n g, b oil er c o n d e n s at e r et ur n
                                          pi pi n g or w at er pi pi n g f or mi n g a p art of a r efri g er ati n g or air c o n diti o ni n g
                                          s y st e m;
                              ( 5)        kit c h e n or l a u n dr y a p pli a n c e s, ot h er t h a n t h o s e p er m a n e ntl y i n st all e d,
                                          i n cl u di n g b ut n ot li mit e d t o, r efri g er at or, di s h w a s h er, o v e n, st o v e, cl ot h e s
                                          w a s h er or cl ot h e s dr y er; or
                              ( 6)        el e ctr o ni c e nt ert ai n m e nt or c o m p ut er e q ui p m e nt, i n cl u di n g b ut n ot li mit e d t o:
                                          ( a)         t el e vi si o n e q ui p m e nt i n cl u si v e of pl a s m a t el e vi si o n e q ui p m e nt;
                                          ( b)         st er e o e q ui p m e nt; or
                                          ( c)         a n y el e ctr o ni c c o m p o n e nt u s e d wit h s u c h el e ctr o ni c e nt ert ai n m e nt or
                                                       c o m p ut er e q ui p m e nt.
                                          C o v er e d e q ui p m e nt d o e s, h o w e v er, i n cl u d e p er m a n e ntl y i n st all e d wiri n g
                                          a s s o ci at e d wit h s u c h el e ctr o ni c e nt ert ai n m e nt or c o m p ut er e q ui p m e nt.




    P C H O- E B ( 0 9/ 0 6)                                                                                                            P a g e 1 of 3
               I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c., wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 31 of 92

    3.         O n e a c ci d e nt m e a n s: If a n i niti al a c ci d e nt c a u s e s ot h er a c ci d e nt s , all will b e c o n si d er e d o n e
               a c ci d e nt . All a c ci d e nt s t h at ar e t h e r e s ult of t h e s a m e e v e nt will b e c o n si d er e d o n e a c ci d e nt .

    P R OPE R T Y C O VE R A GE S

    1.         W e will p a y f or dir e ct p h y si c al d a m a g e t o c o v er e d e q ui p m e nt t h at i s t h e r e s ult of a n
               a c ci d e nt .

    2.         A d diti o n al Li vi n g E x p e n s e
               C o v er a g e f or A d diti o n al Li vi n g E x p e n s e, a s pr o vi d e d u n d er C. A d diti o n al C o v er a g e s, i s
               e xt e n d e d t o t h e c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt. W e                        will     pay up to
               $ 2 0, 0 0 0 p er a c ci d e nt u n d er t hi s c o v er a g e. W e will n ot p a y f or a n y e x p e n s e i n c urr e d b y y o u
               b e y o n d 3 0 d a y s aft er t h e a c ci d e nt e v e n if it t a k e s m or e t h a n 3 0 d a y s t o r e st or e y o ur
               r e si d e n c e t o a h a bit a bl e c o n diti o n or f or y o ur h o u s e h ol d t o p er m a n e ntl y l o c at e el s e w h er e.


    E X C L U SI O N S

    T h e f oll o wi n g e x cl u si o n s ar e a d d e d:
    1.           W e will n ot p a y u n d er t hi s e n d or s e m e nt f or l o s s, d a m a g e or e x p e n s e c a u s e d b y or r e s ulti n g
                 fr o m el e ctri c al p o w er s ur g e or br o w n o ut.

    2.         W e d o n ot c o v er u n d er t hi s e n d or s e m e nt a n y pr o p ert y t h at i s n ot       c o v er e d e q ui p m e nt .

    D E D U C TI B L E

    T h e f oll o wi n g d e d u cti bl e pr o vi si o n r e pl a c e s a n y ot h er d e d u cti bl e pr o vi si o n i n t h e p oli c y or o n t h e
    D e cl ar ati o n s P a g e wit h r e s p e ct t o l o s s c o v er e d u n d er t hi s e n d or s e m e nt.

    I n c a s e of a l o s s u n d er t hi s e n d or s e m e nt, w e will               p a y o nl y f or t h at p art of t h e l o s s o v er
    $ 5 0 0 . N o ot h er d e d u cti bl e a p pli e s t o t hi s c o v er a g e.

    T hi s d e d u cti bl e a p pli e s t o t h e aff e ct e d e q ui p m e nt r e g ar dl e s s of a n y ot h er d e d u cti bl e i n t hi s p oli c y or
    a n y ot h er p oli c y. Y o ur h o m e o w n er d e d u cti bl e will a p pl y t o a n y e n s ui n g l o s s, b ut will b e r e d u c e d b y
    t hi s d e d u cti bl e a m o u nt.


    C O N DI TI O N S

    T h e f oll o wi n g c o n diti o n s ar e a d d e d:
    1.           E n vir o n m e nt al, S af et y a n d Effi ci e n c y I m pr o v e m e nt s
                 If c o v er e d e q ui p m e nt r e q uir e s r e pl a c e m e nt d u e t o a n a c ci d e nt , w e will p a y y o ur a d diti o n al
                 c o st t o r e pl a c e wit h e q ui p m e nt t h at i s b ett er f or t h e e n vir o n m e nt, s af er or m or e effi ci e nt
                 t h a n t h e e q ui p m e nt b ei n g r e pl a c e d.
                 H o w e v er, w e will n ot p a y m or e t h a n 1 2 5 % of w h at t h e c o st w o ul d h a v e b e e n t o r e pl a c e
                 wit h li k e ki n d a n d q u alit y. T hi s c o n diti o n d o e s n ot i n cr e a s e a n y of t h e a p pli c a bl e li mit s.

    2.         P a y m e nt of a L o s s
               L o s s e s u n d er t hi s e n d or s e m e nt will b e s ettl e d a s f oll o w s:
               a.          O ur p a y m e nt f or d a m a g e d c o v er e d e q ui p m e nt will b e t h e s m all e st of:
                           ( 1)         T h e c o v er a g e li mit s h o w n f or E q ui p m e nt Br e a k d o w n;
                           ( 2)         T h e c o st t o r e p air t h e d a m a g e d c o v er e d e q ui p m e nt ;
                           ( 3)         T h e c o st t o r e pl a c e t h e d a m a g e d c o v er e d e q ui p m e nt o n t h e s a m e pr e mi s e s;
                                        or
                           ( 4)         T h e n e c e s s ar y a m o u nt a ct u all y s p e nt t o r e p air or r e pl a c e t h e d a m a g e d
                                        c o v er e d e q ui p m e nt .




    P C H O- E B ( 0 9/ 0 6)                                                                                                          P a g e 2 of 3
               I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c., wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 32 of 92
               b.         E x c e pt a s d e s cri b e d i n E n vir o n m e nt al, S af et y a n d Effi ci e n c y I m pr o v e m e nt s a b o v e,
                          y o u ar e r e s p o n si bl e f or t h e e xtr a c o st of r e pl a ci n g d a m a g e d c o v er e d e q ui p m e nt wit h
                          pr o p ert y of a b ett er ki n d or q u alit y or of a diff er e nt si z e or c a p a cit y.
               c.         If y o u d o n ot r e p air or r e pl a c e t h e d a m a g e d c o v er e d e q ui p m e nt wit hi n 2 4 m o nt h s,
                          aft er t h e d at e of t h e a c ci d e nt , t h e n w e will p a y o nl y t h e s m all er of t h e:
                          ( 1)        C o st it w o ul d h a v e t a k e n t o r e p air at t h e ti m e of t h e a c ci d e nt ; or
                          ( 2)        A ct u al c a s h v al u e at t h e ti m e of t h e a c ci d e nt .




    P C H O- E B ( 0 9/ 0 6)                                                                                                         P a g e 3 of 3
               I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c., wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 33 of 92




                                                 H U R RI C A N E D E D U C TI B L E

    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e
    p oli c y a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.
    A s r e s p e ct s t h e f oll o wi n g l o c ati o n
    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7



    F or t h e cr e dit gi v e n, it i s a gr e e d a n d u n d er st o o d t h at P art II. B. P a y m e nt of a L o s s , It e m 3.
    D e d u cti bl e i s a m e n d e d t o i n cl u d e t h e f oll o wi n g:

    W e will p a y o nl y t h at p art of t h e t ot al of h urri c a n e l o s s t o y o ur h o u s e, c o nt e nt s, a n d ot h er
    p er m a n e nt str u ct ur e s i n cl u di n g a d diti o n al c o v er a g e s t h at e x c e e d t h e h urri c a n e d e d u cti bl e
    st at e d o n y o ur D e cl ar ati o n s P a g e. T hi s d e d u cti bl e a p pli e s i n t h e e v e nt of dir e ct p h y si c al
    l o s s t o pr o p ert y c o v er e d u n d er t hi s p oli c y c a u s e d dir e ctl y or i n dir e ctl y b y h urri c a n e. S u c h
    d e d u cti bl e a p pli e s r e g ar dl e s s of a n y ot h er c a u s e or e v e nt c o ntri b uti n g c o n c urr e ntl y or i n
    a n y s e q u e n c e t o t h e l o s s. N o ot h er d e d u cti bl e pr o vi si o n i n t h e p oli c y a p pli e s t o dir e ct
    p h y si c al l o s s c a u s e d b y h urri c a n e.

    " H urri c a n e "   m e a n s a st or m s y st e m t h at h a s b e e n d e cl ar e d t o b e a h urri c a n e b y t h e
    N ati o n al H urri c a n e C e nt er of t h e N ati o n al W e at h er S er vi c e w hi c h:
        a. B e gi n s at t h e ti m e a h urri c a n e w at c h or w ar ni n g i s i s s u e d f or a n y p art of Fl ori d a
                b y t h e N ati o n al H urri c a n e C e nt er of t h e N ati o n al W e at h er S er vi c e;
        b. C o nti n u e s f or t h e p eri o d of ti m e d uri n g w hi c h t h e h urri c a n e c o n diti o n s e xi st
                a n y w h er e i n Fl ori d a; a n d
        c. E n d s 7 2 h o ur s f oll o wi n g t h e t er mi n ati o n of t h e l a st h urri c a n e w at c h or h urri c a n e
                w ar ni n g i s s u e d f or a n y p art of Fl ori d a b y t h e N ati o n al H urri c a n e C e nt er of t h e
                N ati o n al W e at h er S er vi c e.

    T h e h urri c a n e d e d u cti bl e will b e a p pli e d o n a n a n n u al b a si s t o all h urri c a n e l o s s e s t h at
    o c c ur d uri n g t h e c al e n d ar y e ar i n a n y o n e of t h e p oli ci e s i s s u e d b y u s or a n A m eri c a n
    I nt er n ati o n al Gr o u p m e m b er c o m p a n y f or t h e s a m e i n s ur e d l o c ati o n.

    F or s e c o n d a n d s u b s e q u e nt c o v er e d h urri c a n e l o s s e s o c c urri n g i n t h e s a m e c al e n d ar y e ar,
    t h e d oll ar a m o u nt of t h e h urri c a n e d e d u cti bl e will b e r e d u c e d b y all d e d u cti bl e a m o u nt s
    a p pli e d t o w ar d pri or c o v er e d l o s s e s d uri n g t h e s a m e c al e n d ar y e ar f or t h e s a m e i n s ur e d
    l o c ati o n. T h e gr e at er of t h e r e m ai ni n g h urri c a n e d e d u cti bl e or t h e all ot h er p eril d e d u cti bl e
    will a p pl y. T h e all ot h er p eril d e d u cti bl e will n ot b e w ai v e d f or a c o v er e d l o s s gr e at er t h a n
    $ 5 0, 0 0 0.

    If y o u h a v e c o v er e d h urri c a n e l o s s e s f or t hi s l o c ati o n i n a c al e n d ar y e ar u n d er m or e t h a n
    o n e p oli c y i s s u e d b y u s or a n A m eri c a n I nt er n ati o n al Gr o u p m e m b er c o m p a n y , y o ur
    h urri c a n e d e d u cti bl e will b e e q u al t o t h e gr e at e st d oll ar a m o u nt of a n y h urri c a n e d e d u cti bl e
    i n a n y o n e of t h e p oli ci e s f or t hi s l o c ati o n.

    Y o u ar e r e q uir e d t o r e p ort h urri c a n e l o s s e s t h at ar e b el o w t h e h urri c a n e d e d u cti bl e i n or d er
    t o a p pl y s u c h h urri c a n e l o s s e s t o s u b s e q u e nt h urri c a n e cl ai m s.
               I n cl u d e s c o p yri g ht e d m at eri al s fr o m I n s ur a n c e S er vi c e s Offi c e, I n c. wit h it s p er mi s si o n.
    P C H O- F L H D ( 0 6/ 0 5)                                                                                                                     1
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 34 of 92




    I n t h e e v e nt t h er e i s a h urri c a n e l o s s ( or l o s s e s) d uri n g a c al e n d ar y e ar a n d a l o w er
    h urri c a n e d e d u cti bl e i s t h e n p ur c h a s e d u n d er t h e n e w or r e n e w al p oli c y i n t h e s a m e
    c al e n d ar y e ar, t h e l o w er h urri c a n e d e d u cti bl e will n ot a p pl y u ntil J a n u ar y 1 of t h e
    f oll o wi n g c al e n d ar y e ar.




             I n cl u d e s c o p yri g ht e d m at eri al s fr o m I n s ur a n c e S er vi c e s Offi c e, I n c. wit h it s p er mi s si o n.
    P C H O- F L H D ( 0 6/ 0 5)                                                                                                                   2
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 35 of 92




                I M P O R T A N T N O TI C E R E G A R DI N G Y O U R
                           H O M E O W N E R S P O LI C Y

    F L O RI D A S T A T U T E I N DI C A T E S T H A T " L A W A N D O R DI N A N C E
    C O VE R A GE IS A N I MP ORT A NT C O VE R A GE T H AT Y O U M A Y
    WI S H T O P U R C H A S E. Y O U M A Y A L S O N E E D T O C O N SI D E R
    T H E P U R C H A S E O F F L O O D I N S U R A N C E F R O M T H E N A TI O N A L
    F L O O D I N S U R A N C E P R O G R A M. WI T H O U T T HI S C O V E R A G E,
    Y O U M A Y H A V E U N C O V E R E D L O S S E S.          P L E A S E DI S C U S S
    T H E S E C O V E R A G E S WI T H Y O U R I N S U R A N C E A G E N T "


    FL O O D C O VE R A GE

    Y O U R H O M E O W N E R S I N S U R A N C E P O LI C Y D O E S N O T C O V E R
    P R O P E R T Y D A M A G E F R O M F L O O D S *. A S E P A R A T E P O LI C Y
    O F F L O O D I N S U R A N C E M A Y B E A V AI L A B L E T O C O V E R F L O O D
    D A M A G E F O R A N A D DI TI O N A L P R E MI U M F R O M T H E F E D E R A L
    G O V E R N M E N T.        T O     O B T AI N  F U R T HE R      I N F O R M A TI O N
    R E G A R DI N G T HI S C O V E R A G E, P L E A S E C A L L T H E N A TI O N A L
    F L O O D I N S U R A N C E P R O G R A M A T 1- 8 0 0- 6 1 1- 6 1 2 2.


    * F L O O D I S D E FI N E D A S A G E N E R A L A N D T E M P O R A R Y
      C O N DI TI O N O F P A R TI A L O R C O M P L E T E C O V E R O F
      N O R M A L L Y D R Y L A N D A R E A F R O M:

         . T HE           O V E R F L O W O F I N L A N D O R TI D A L   W A T E R S;
         . T HE       U N U S U AL A N D          R A PI D A C C U M U L A TI O N    OR
              R U N OFF OF S U RF A CE            W A T E R S F R O M A N Y S O U R C E;



    P C H O- F L- L O N oti c e ( 1 0/ 0 5)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 36 of 92



            . M U D S LI D E S    ( M U D F L O W S) T H A T A R E P R O XI M A T E L Y
                 C A U S E D B Y F L O O DI N G A N D A R E A KI N T O A RI V E R
                 O F LI Q UI D A N D F L O WI N G M U D O N T H E S U R F A C E S
                 O F N O R M A L L Y D R Y L A N D A R E A S, I N C L U DI N G Y O U R
                 P R E MI S E S, A S W H E N E A R T H I S C A R RI E D B Y A
                 C U R R E N T O F W A T E R A N D D E P O SI T E D A L O N G T H E
                 P A T H O F T H E C U R R E N T.


 R E B UI L DI N G T O C O D E ( L A W A N D O R DI N A N C E) C O V E R A G E


 R E B UI L DI N G T O C O D E ( L A W A N        D O R DI N A N C E) C O V E R A G E P R O-
 VI D E S E X T R A E X P E N S E S T O O         B E Y A N Y L A W O R O R DI N A N C E
 T H A T R E G U L A T E S T H E R E P AI R,      R E B UI L DI N G O R D E M O LI TI O N O F
 D A M A GE D P R OPE R T Y C A U SE D              B Y A C O V E R E D L O S S. Y O U R
 P O LI C Y P R O VI D E S A S U B LI MI T         O F T HI S C O V E R A G E. A HI G H E R
 LI MI T I S A V AI L A B L E T H A T Y O U        M A Y WI S H T O P U R C H A S E.




 P L E A S E DI S C U S S T H E S E C O V E R A G E S WI T H         Y O U R I N S U R A N CE
 A G E N T.      WI T H O U T    T H E S E C O V E R A G E S,        Y O U M AY       H A VE
 U N C O V E R E D L O S S E S.




 P C H O- F L- L O N oti c e ( 1 0/ 0 5)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 37 of 92




          I M P O R T A N T N O TI C E R E G A R DI N G Y O U R H O M E O W N E R S P O LI C Y


    A s r e s p e ct s t h e f oll o wi n g l o c ati o n( s):

    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7


    Y O U R H O M E O W N E R S I N S U R A N C E P O LI C Y D O E S                N OT    P R O VI D E C O V E R A G E       F O R P R OPE R T Y
    D A M A GE C A U SE D B Y FL O O D .


    Fl o o d     m e a n s:

    1.    A g e n er al a n d t e m p or ar y c o n diti o n of p arti al or c o m pl et e i n u n d ati o n of n or m all y dr y l a n d ar e a
          fr o m:
          a. O v erfl o w of i nl a n d or ti d al w at er s;
          b. U n u s u al a n d r a pi d a c c u m ul ati o n or r u n off of s urf a c e w at er s fr o m a n y s o ur c e; or
          c. M u dfl o w . M u dfl o w m e a n s a ri v er of li q ui d a n d fl o wi n g m u d o c c urri n g o n l e v el or n e ar- l e v el
               s urf a c e s of n or m all y dr y l a n d ar e a s t h at h a v e n ot b e e n aff e ct e d b y l a n d sli d e, a s w h e n e art h
               i s c arri e d b y a c urr e nt of w at er. Ot h er e art h m o v e m e nt s, s u c h a s l a n d sli d e, sl o p e f ail ur e, or
               a s at ur at e d s oil m a s s m o vi n g b y li q ui dit y d o w n a sl o p e, ar e n ot m u dfl o w s . L a n d sli d e m e a n s
               t h e r a pi d m o v e m e nt of a m a s s of s oil d o w n sl o p e al o n g a c ur v e d or pl a n ar f ail ur e s urf a c e,
               wit h o ut d ef or m ati o n of t h e s oil str u ct ur e.



    2.    C oll a p s e or s u b si d e n c e of l a n d al o n g t h e s h or e of a l a k e or si mil ar b o d y of w at er a s a r e s ult of
          er o si o n or u n d er mi ni n g c a u s e d b y w a v e s or c urr e nt s of w at er e x c e e di n g a nti ci p at e d c y cli c al
          l e v el s t h at r e s ult i n a fl o o d a s d efi n e d i n 1. a. a b o v e.




    If y o u ar e i nt er e st e d i n p ur c h a si n g Fl o o d C o v er a g e o n t h e r e si d e n c e( s) li st e d a b o v e, y o ur a g e nt or
    br o k er c a n f a cilit at e t hi s p ur c h a s e o n y o ur b e h alf. F or f urt h er i nf or m ati o n, pl e a s e c o nt a ct y o ur
    a g e nt or br o k er.




    P C H O- F L O O D N O T ( 0 9/ 0 6)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 38 of 92




                                                      Fr a u d S af e G u ar d S       M
                                                                                           C o v er a g e

    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e p oli c y
    a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

                                                                    S C HE D ULE
                                            Li mit of I n s ur a n c e                                                  D e d u cti bl e
     Fr a u d, E m b e z zl e m e nt or     $ 3 0, 0 0 0. 0 0 ( e a c h e v e nt)                                       $ 2, 5 0 0
     F or g er y                            $ 3 0, 0 0 0. 0 0 ( e a c h i n s ur e d a n n u al a g gr e g at e)

     A T M R o b b er y                     $ 2, 5 0 0. 0 0     ( e a c h i n s ur e d)                                 N o d e d u cti bl e a p pli e s
                                            $ 2, 5 0 0. 0 0     ( e a c h i n s ur e d a n n u al a g gr e g at e)


     St ol e n I d e ntit y E v e nt        $ 3 0, 0 0 0. 0 0 ( e a c h e v e nt)                                       N o d e d u cti bl e a p pli e s
                                            $ 3 0, 0 0 0. 0 0 ( e a c h i n s ur e d a n n u al a g gr e g at e)


    It i s a gr e e d a n d u n d er st o o d t h at P A R T I - D E FI NI TI O N S h a s b e e n a m e n d e d t o i n cl u d e t h e f oll o wi n g:

    F or g er y m e a n s t h e si g ni n g of t h e n a m e of a n ot h er p er s o n or or g a ni z ati o n        wit h i nt e nt t o d e c ei v e; it
    d o e s n ot m e a n a si g n at ur e w hi c h c o n si st s i n w h ol e or i n p art of o n e' s o              w n n a m e si g n e d wit h or
    wit h o ut a ut h orit y, i n a n y c a p a cit y, f or a n y p ur p o s e. F or g er y will r e s ult            dir e ctl y fr o m f or g er y of
    c h e c k s, dr aft s, pr o mi s s or y n ot e s, or si mil ar writt e n pr o mi s e s, or d er s or             dir e cti o n s t o p a y a s u m
    c ert ai n i n m o n e y t h at ar e:
             a. M a d e or dr a w n b y or dr a w n u p o n y o u or a             f a mil y m e m b er; or
             b. M a d e or dr a w n b y o n e a cti n g a s y o ur or a           f a mil y m e m b er' s a g e nt;
                  or t h at ar e p ur p ort e d t o h a v e b e e n s o m a d e or dr a w n.

    Fr a u d or e m b e z zl e m e nt m e a n s:
             a. A n el e ctr o ni c, t el e gr a p hi c, c a bl e, t el et y p e, t el ef a c si mil e, t el e p h o n e, c o m p ut er, or m a g n eti c
                t a p e i n str u cti o n w hi c h p ur p ort s t o h a v e b e e n tr a n s mitt e d b y y o u or a f a mil y m e m b er, b ut
                w hi c h w a s i n f a ct fr a u d ul e ntl y tr a n s mitt e d b y s o m e o n e el s e wit h o ut y o ur or a f a mil y
                m e m b er' s k n o wl e d g e or c o n s e nt;
             b. A writt e n i n str u cti o n i s s u e d b y y o u or a f a mil y m e m b er, w hi c h w a s f or g e d or alt er e d b y
                s o m e o n e ot h er t h a n y o u or a f a mil y m e m b er wit h o ut y o ur or a f a mil y m e m b er' s
                k n o wl e d g e or c o n s e nt, or w hi c h p ur p ort s t o h a v e b e e n i s s u e d b y y o u or a f a mil y m e m b er
                b ut w a s i n f a ct fr a u d ul e ntl y i s s u e d wit h o ut y o ur or a f a mil y m e m b er' s k n o wl e d g e or
                c o n s e nt; or
             c. A n y ot h er i nt e nti o n al p er v er si o n of tr ut h b y s o m e o n e ot h er t h a n y o u or a f a mil y m e m b er
                p er p etr at e d i n or d er t o i n d u c e y o u or a f a mil y m e m b er t o p art wit h s o m et hi n g of v al u e.
    Fr a u d S af e g u ar d e v e nt m e a n s fr a u d, e m b e z zl e m e nt, or f or g er y, A T M r o b b er y, or st ol e n i d e ntit y
    e v e nt a s s et f ort h i n t hi s e n d or s e m e nt.

    Money        m e a n s:
             a. C urr e n c y, c oi n s a n d b a n k n ot e s i n c urr e nt u s e a n d h a vi n g a f a c e v al u e; a n d
             b. Tr a v el er s c h e c k s, r e gi st er c h e c k s a n d m o n e y or d er s.




    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                         P a g e 1 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 39 of 92




    Ot h er pr o p ert y m e a n s a n d i s li mit e d t o j e w elr y, pr e ci o u s m et al s,       a nti q u e s, fi n e art, c er a mi c s, f ur s,
    c oll e cti bl e s, a n d g e m st o n e s.

    R e st or ati o n S er vi c e s m e a n s t h o s e s er vi c e s p erf or m e d i n r e s p o n s e t o a st ol e n i d e ntit y e v e nt , a n d o n
    y o ur or a f a mil y m e m b er' s , b e h alf aft er r e c ei pt of a ut h ori z ati o n fr o m y o u or a f a mil y m e m b er,
    i n cl u di n g b ut n ot li mit e d t o:
         1. Pr o vi di n g y o u or a f a mil y m e m b er wit h a p a c k a g e of i nf or m ati o n w hi c h i n cl u d e s a d e s cri pti o n
            of t h e r e s ol uti o n pr o c e s s, e d u c ati o n al arti cl e s, a n d g ui d a n c e f or a v oi di n g f ut ur e c o m pli-
            c ati o n s.
         2. N otif yi n g t h e t hr e e m aj or cr e dit b ur e a u s a n d pr o vi di n g a s si st a n c e wit h r e q u e sti n g t h at a fr a u d
            al ert b e pl a c e d o n y o ur or a f a mil y m e m b er' s cr e dit fil e s a n d aff e ct e d cr e dit a c c o u nt s.
         3. R e vi e wi n g y o ur or a f a mil y m e m b er' s cr e dit fil e s wit h           y o u or a f a mil y m e m b er t o d et er mi n e
            t h e a c c ur a c y of t h e fil e a n d p ot e nti al ar e a s of fr a u d.
         4. N otif yi n g a s n e e d e d, y o ur or a f a mil y m e m b er' s aff e ct e d cr e dit or s, fi n a n ci al i n stit uti o n s, cr e dit
            c ar d c o m p a ni e s, utilit y pr o vi d er s, a n d m er c h a nt s of t h e i d e ntit y fr a u d.
         5. Pr o vi di n g i nf or m ati o n t o t h e F e d er al Tr a d e C o m mi s si o n ( F T C), a n d t o ot h er g o v er n m e nt a g e n-
            ci e s a s a p pr o pri at e.
         6. W h e n a p pr o pri at e, pr o vi di n g a s si st a n c e wit h        o bt ai ni n g a n d r e vi e wi n g y o ur S o ci al S e c urit y
            P er s o n al E ar ni n g s a n d B e n efit s St at e m e nt.
         7. Cr e ati n g a n d m ai nt ai ni n g a c a s e fil e t o d o c u m e nt t h e i d e ntit y fr a u d.
         8. W h e n a p pr o pri at e, pr o vi di n g ot h er a s si st a n c e w e mi g ht r e a s o n a bl y b e a bl e t o off er y o u or a
            f a mil y m e m b er o n a c a s e b y c a s e b a si s, a s d et er mi n e d i n o ur s ol e a n d a b s ol ut e di s cr eti o n.
         W e r e s er v e t h e ri g ht t o r ef u s e or t er mi n at e t h e pr o vi si o n of r e st or ati o n s er vi c e s w h er e y o u or a
         f a mil y m e m b er ar e d e e m e d t o b e c o m mitti n g fr a u d or ot h er ill e g al a ct s, m a ki n g u ntr u e
         st at e m e nt s, or f aili n g t o p erf or m y o ur or t h e f a mil y m e m b er' s p orti o n of t h e r e c o v er y pl a n.

    R o b b er y m e a n s t h e u nl a wf ul t a ki n g of pr o p ert y fr o m t h e c ar e a n d c u st o d y of a p er s o n, a c c o m-
    pli s h e d b y m e a n s of f or c e or f e ar.

    S e c uriti e s m e a n   n e g oti a bl e a n d n o n- n e g oti a bl e i n str u m e nt s or c o ntr a ct s r e pr e s e nti n g eit h er m o n e y
    or pr o p ert y .

    St ol e n i d e ntit y e v e nt m e a n s t h e ill e g al u s e of y o ur or a f a mil y m e m b er' s               n a m e, s o ci al s e c urit y
    n u m b er, or ot h er m et h o d of i d e ntit y wit h o ut p er mi s si o n.

    It i s a gr e e d a n d u n d er st o o d t h at P A R T III - LI A BI LI T Y h a s b e e n a m e n d e d t o i n cl u d e t h e f oll o wi n g:

    F R A U D S AFE G U A R D

    I n s uri n g A gr e e m e nt s

    A. Fr a u d, E m b e z zl e m e nt or F or g er y
         W e will p a y y o u or a f a mil y m e m b er f or l o s s of m o n e y, s e c uriti e s, or ot h er pr o p ert y u p t o t h e
         a p pli c a bl e Li mit s of I n s ur a n c e s h o w n i n t h e s c h e d ul e, r e s ulti n g dir e ctl y fr o m fr a u d, e m b e z-
         zl e m e nt, or f or g er y p er p etr at e d a g ai n st y o u or a f a mil y m e m b er d uri n g t h e P oli c y P eri o d. T h e
         l o s s m u st b e di s c o v er e d n ot l at er t h a n ni n et y ( 9 0) d a y s fr o m t h e e n d of t h e P oli c y P eri o d.
    B. A T M R o b b er y
         W e will p a y y o u or a f a mil y m e m b er, u p t o t h e a p pli c a bl e Li mit s of I n s ur a n c e s h o w n i n t h e
         s c h e d ul e, f or l o s s of m o n e y r e s ulti n g dir e ctl y fr o m a r o b b er y t h at o c c ur s wit hi n 1 0 0 f e et fr o m a n
         A ut o m ati c T ell er M a c hi n e ( A T M), i m m e di at el y aft er wit h dr a wi n g s u c h m o ni e s fr o m t h e s a m e
         A T M. T hi s c o v er a g e d o e s n ot a p pl y t o a n y ot h er l o s s of m o n e y or v al u a bl e s i n y o ur or a f a mil y
         m e m b er' s p o s s e s si o n r e s ulti n g fr o m t h e r o b b er y.




    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                       P a g e 2 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 40 of 92




    C. St ol e n I d e ntit y E v e nt
        W e will p a y C o st s a n d L e g al          C o st s,     a s s et f ort h b el o w i n P a y m e nt of L o s s f or a st ol e n i d e ntit y
        e v e nt , u p t o t h e a p pli c a bl e Li    mit s of     I n s ur a n c e s h o w n i n t h e s c h e d ul e, i n cl u di n g a st ol e n i d e ntit y
        e v e nt o c c urri n g o n or ari si n g      o ut of      t h e u s e of t h e I nt er n et. T h e st ol e n i d e ntit y e v e nt m u st o c c ur
        a n d b e di s c o v er e d d uri n g t h e    P oli c y    P eri o d.
        1. P a y m e nt of L o s s F or A St ol e n I d e ntit y E v e nt
            a.       C o st s

            1.     C o st s i n c urr e d b y y o u or a f a mil y m e m b er f or r e-fili n g a p pli c ati o n s f or l o a n s, gr a nt s,
                   ot h er cr e dit or d e bt i n str u m e nt s t h at ar e r ej e ct e d s ol el y b e c a u s e t h e l e n d er r e c ei v e d
                   fr o m a n y s o ur c e i n c orr e ct i nf or m ati o n a s a r e s ult of a st ol e n i d e ntit y e v e nt ;

            2.     C o st s f or    n ot ari zi n g affi d a vit s or ot h er si mil ar d o c u m e nt s, l o n g di st a n c e t el e p h o n e
                   c all s, a n d    p o st a g e r e a s o n a bl y i n c urr e d a s a r e s ult of y o ur or a f a mil y m e m b er’ s
                   eff ort s t o    r e p ort a st ol e n i d e ntit y e v e nt or a m e n d or r e ctif y r e c or d s a s t o y o ur or a
                   f a mil y m e     m b er’ s tr u e n a m e or i d e ntit y a s a r e s ult of a st ol e n i d e ntit y e v e nt ;

             3.    C o st s i n c urr e d b y y o u or a f a mil y m e m b er f or a m a xi m u m of si x ( 6) cr e dit r e p ort s
                   fr o m a n e ntit y a p pr o v e d b y u s. T h e fir st cr e dit r e p ort m a y n ot b e r e q u e st e d u ntil
                   aft er t h e di s c o v er y of a st ol e n i d e ntit y e v e nt ;

             4.    C o st s f or c o nt e sti n g t h e a c c ur a c y or c o m pl et e n e s s of a n y i nf or m ati o n c o nt ai n e d i n a
                   cr e dit r e p ort f oll o wi n g a st ol e n i d e ntit y e v e nt ;

             5.    A ct u al l o st w a g e s n ot t o e x c e e d $ 1 0, 0 0 0 t h at w o ul d h a v e b e e n e ar n e d i n t h e U nit e d
                   St at e s, w h et h er p arti al or w h ol e d a y s, f or ti m e r e a s o n a bl y a n d n e c e s s aril y t a k e n off
                   w or k a n d a w a y fr o m y o ur or a f a mil y m e m b er’ s w or k pr e mi s e s s ol el y a s a r e s ult of
                   y o ur or a f a mil y m e m b er’ s eff ort s t o a m e n d or r e ctif y r e c or d s a s t o y o ur or a f a mil y
                   m e m b er’ s tr u e n a m e or i d e ntit y a s a r e s ult of a st ol e n i d e ntit y e v e nt . A ct u al l o st
                   w a g e s i n cl u d e s r e m u n er ati o n f or v a c ati o n d a y s, di s cr eti o n ar y d a y s, fl o ati n g h oli d a y s,
                   a n d p ai d p er s o n al d a y s b ut n ot f or si c k d a y s or a n y c o st ari si n g fr o m ti m e t a k e n fr o m
                   s elf- e m pl o y m e nt. C o v er a g e i s li mit e d t o w a g e s l o st wit hi n t w el v e ( 1 2) m o nt h s aft er
                   y o ur or a f a mil y m e m b er’ s di s c o v er y of a st ol e n i d e ntit y e v e nt a n d i s li mit e d al s o t o
                   t h e a p pli c a bl e A g gr e g at e Li mit s of I n s ur a n c e s h o w n i n t h e s c h e d ul e.

              b. L e g al C o st s
              C o st s f or r e a s o n a bl e f e e s f or a n att or n e y a p p oi nt e d b y u s a n d r el at e d c o urt f e e s, i n c urr e d b y
              y o u or a f a mil y m e m b er wit h o ur c o n s e nt, f or:
                  1. A n y l e g al a cti o n br o u g ht a g ai n st y o u or a f a mil y m e m b er b y a cr e dit or or c oll e cti o n
                     a g e n c y or e ntit y a cti n g o n b e h alf of a cr e dit or f or n o n- p a y m e nt of g o o d s or s er vi c e s or
                     d ef a ult o n a l o a n a s a r e s ult of a st ol e n i d e ntit y e v e nt ;
                  2. R e m o vi n g a n y ci vil j u d g m e nt wr o n gf ull y           e nt er e d a g ai n st y o u or a f a mil y m e m b er a s a
                     r e s ult of a st ol e n i d e ntit y e v e nt ; a n d
                  3. Cri mi n al d ef e n s e f or c h ar g e s br o u g ht a g ai n st y o u or a f a mil y m e m b er a s a r e s ult of a
                     st ol e n i d e ntit y e v e nt .
        2. A d diti o n al C o v er a g e - St ol e n I d e ntit y E v e nt
        R e st or ati o n S er vi c e s
        W e will pr o vi d e y o u or a f a mil y m e m b er wit h r e st or ati o n s er vi c e s aft er a st ol e n i d e ntit y e v e nt .
        T h e st ol e n i d e ntit y e v e nt m u st o c c ur d uri n g t h e P oli c y P eri o d. R e st or ati o n s er vi c e s e x p e n s e s d o
        n ot r e d u c e t h e a m o u nt of li mit a v ail a bl e u n d er P a y m e nt of a L o s s f or a st ol e n i d e ntit y e v e nt .
    S p e ci al Li mit s of I n s ur a n c e
                  1. W e will o nl y p a y t h e a m o u nt of l o s s i n e x c e s s of a n y a p pli c a bl e D e d u cti bl e, u p t o t h e
                     a p pli c a bl e Li mit of I n s ur a n c e s h o w n i n t h e s c h e d ul e f or t h at c o v er a g e.
    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                             P a g e 3 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 41 of 92




                  2. T h e m o st w e will p a y e a c h i n s ur e d f or all l o s s r e s ulti n g fr o m fr a u d, e m b e z zl e m e nt, or
                     f or g er y i s t h e Fr a u d, E m b e z zl e m e nt, or F or g er y E a c h I n s ur e d A g gr e g at e Li mit s h o w n i n
                     t h e s c h e d ul e.
                  3. T h e m o st w e will p a y e a c h i n s ur e d f or all l o s s r e s ulti n g fr o m a st ol e n i d e ntit y e v e nt i s
                     t h e St ol e n I d e ntit y E a c h I n s ur e d A g gr e g at e Li mit s h o w n i n t h e s c h e d ul e.
                  4. T h e m o st w e will p a y e a c h i n s ur e d f or all l o s s r e s ulti n g fr o m a n A T M R o b b er y i s t h e
                     A T M R o b b er y E a c h I n s ur e d A g gr e g at e Li mit s h o w n i n t h e s c h e d ul e.
                  5. All l o s s ari si n g fr o m c o nti n u o u s, r e p e at e d, or r el at e d fr a u d s af e g u ar d e v e nt s will       be
                     tr e at e d a s o n e fr a u d s af e g u ar d e v e nt.
                  6. T h e m o st w e will p a y f or a n y l o s s i s t h e a p pli c a bl e Li mit of I n s ur a n c e. If, h o w e v er, a
                     l o s s:
                     a) E x c e e d s t h e a p pli c a bl e Li mit of I n s ur a n c e; a n d
                     b) T h er e i s m or e t h a n o n e i n s ur e d p er s o n cl ai mi n g a l o s s; a n d
                     c) T h e c o m bi n e d l o s s i s gr e at er t h a n t h e Li mit o f I n s ur a n c e f or a n y o n e i n s ur e d
                           p er s o n ; a n d
                     d) T h e aff e ct e d i n s ur e d p er s o n s c a n r e a s o n a bl y d e m o n str at e j oi nt o w n er s hi p of t h e
                           m o n e y, s e c uriti e s, or ot h er pr o p ert y ;
                     w e will p a y e a c h i n s ur e d p er s o n u p t o t h e a p pli c a bl e Li mit of I n s ur a n c e f or m o n e y,
                     s e c uriti e s, or ot h er pr o p ert y, u ntil t h e l o s s i s s ati sfi e d, b ut u n d er n o cir c u m st a n c e will
                     w e p a y:
                     a) m or e t h a n t h e a dj u st e d v al u e of t h e m o n e y, s e c uriti e s, or ot h er pr o p ert y; or
                     b) e a c h i n s ur e d p er s o n f or t h e s a m e m o n e y, s e c uriti e s or ot h er pr o p ert y , or p orti o n
                           t h er e of.
                  7. W e will n ot p a y f or l o s s f or a n y o c c urr e n c e of fr a u d, e m b e z zl e m e nt, or f or g er y u ntil
                     t h e a m o u nt of l o s s e x c e e d s t h e Fr a u d, E m b e z zl e m e nt, or F or g er y D e d u cti bl e s h o w n i n
                     t h e s c h e d ul e. A s e p ar at e Fr a u d, E m b e z zl e m e nt, or F or g er y D e d u cti bl e will a p pl y t o
                     e a c h i n s ur e d.
    It i s a gr e e d a n d u n d er st o o d t h at P A R T III - LI A BI LI T Y, E x cl u si o n s, h a s b e e n a m e n d e d t o i n cl u d e t h e
    f oll o wi n g:
    A s r e s p e ct s F R A U D S A F E G U A R D c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt:
    T hi s i n s ur a n c e d o e s n ot pr o vi d e c o v er a g e f or li a bilit y, d ef e n s e c o st s or a n y ot h er c o st or e x p e n s e
    f or:
    1. I nt e nti o n al L o s s
        W e d o n ot c o v er a n y l o s s f or a n y a ct c o m mitt e d at y o ur or a f a mil y m e m b er' s dir e cti o n or wit h
        y o ur or a f a mil y m e m b er' s k n o wl e d g e.
    2. Di s h o n e st A ct s
        W e d o n ot c o v er a n y l o s s ari si n g o ut of a n y di s h o n e st or cri mi n al a ct b y y o u or a          f a mil y m e m b er.
    3. C o nfi s c ati o n
        W e d o n ot c o v er a n y l o s s c a u s e d b y t h e c o nfi s c ati o n, d e str u cti o n, or s ei z ur e of pr o p ert y b y a n y
        g o v er n m e nt or p u bli c e ntit y or t h eir a ut h ori z e d r e pr e s e nt ati v e.
    4. C o m p ut er Err or
        W e d o n ot c o v er a n y l o s s r e s ulti n g fr o m a n err or i n c o m p ut er pr o gr a m mi n g or err or i n
        i n str u cti o n s t o a c o m p ut er.
    5. B u si n e s s Or Pr of e s si o n al S er vi c e s
        W e d o n ot c o v er a n y l o s s ari si n g o ut of a b u si n e s s or pr of e s si o n al s er vi c e e n g a g e d i n b y y o u or
        a f a mil y m e m b er.




    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                    P a g e 4 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 42 of 92




    6.    Pr o p ert y D a m a g e, B o dil y I nj ur y , or P er s o n al I nj ur y .
          W e d o n ot c o v er a n y     b o dil y i nj ur y , pr o p ert y d a m a g e , or p er s o n al i nj ur y.
    7. Fi n a n ci al G u ar a nt e e s
          W e d o n ot c o v er a n y g u ar a nt e e of t h e fi n a n ci al p erf or m a n c e of a n y fi n a n ci al i n str u m e nt or
          i n v e st m e nt v e hi cl e.
    8.    I n dir e ct L o s s
          W e d o n ot c o v er a n y l o s s t h at i s a n i n dir e ct r e s ult of a n y fr a u d g u ar d e v e nt i n cl u di n g b ut n ot
          li mit e d t o:
             1. Y o ur or a f a mil y m e m b er' s i n a bilit y t o r e ali z e i n c o m e t h at y o u w o ul d            h a v e r e ali z e d h a d
                t h er e b e e n n o l o s s or d a m a g e t o m o n e y, s e c uriti e s, or ot h er pr o p ert y;
             2. P a y m e nt of d a m a g e s of a n y t y p e f or w hi c h y o u or a f a mil y m e m b er ar e l e g all y li a bl e; or
             3. P a y m e nt of c o st s, f e e s or ot h er e x p e n s e s y o u or a f a mil y m e m b er i n c ur i n e st a bli s hi n g
                eit h er t h e e xi st e n c e or t h e a m o u nt of l o s s u n d er t hi s e n d or s e m e nt ot h er t h a n t h o s e s et
                f ort h u n d er t hi s e n d or s e m e nt.
    9.    L e g al E x p e n s e s
          E x p e n s e s r el at e d t o a n y l e g al a cti o n, e x c e pt a s s et f ort h i n t hi s e n d or s e m e nt r el at e d t o a st ol e n
          i d e ntit y e v e nt.
    1 0. G a m e s of C h a n c e
          A n y l o s s r e s ulti n g fr o m a n y g a m e of c h a n c e.
    1 1. F or g eri e s
          A n y f or g er y t h at i s el e ctr o ni c, di git al, or m e c h a ni c al.
    1 2. S er vi c e Di s p ut e s
          A n y l o s s ari si n g o ut of a n y di s p ut e or di s a gr e e m e nt c o n c er ni n g t h e q u alit y of g o o d s or s er vi c e s
          u nl e s s t h e l o s s ari s e s o ut of fr a u d, e m b e z zl e m e nt, or f or g er y .
    1 3. N ot-f or- Pr ofit Or g a ni z ati o n s
          A n y l o s s ari si n g o ut of t h e gi vi n g of a n y c o ntri b uti o n, d o n ati o n, r e stri ct e d gift, or p a y m e nt of
          a n y ki n d t o a n y n ot-f or- pr ofit or g a ni z ati o n.
    1 4. I n v e st m e nt L o s s D u e t o C or p or at e Fr a u d
          W e d o n ot c o v er a n y l o s s d u e t o t h e c h a n g e i n v al u e of s e c uriti e s i s s u e d b y a b u si n e s s w h er e
          l o s s r e s ult s dir e ctl y or i n dir e ctl y fr o m or all e g e s or i n v ol v e s i n a n y m a n n er w h at s o e v er, fr a u d,
          e m b e z zl e m e nt or f or g er y b y t h e b u si n e s s i n cl u di n g b ut n ot li mit e d t o it s Dir e ct or s or Offi c er s,
          w hi c h i s s u e d t h e s e c uriti e s .

    It i s a gr e e d a n d u n d er st o o d t h at P A R T I V - C O N DI TI O N S                 h a s b e e n a m e n d e d t o i n cl u d e t h e
    f oll o wi n g:

    A.    Y o ur or a F a mil y M e m b er' s        D uti e s Aft er a Fr a u d S af e g u ar d E v e nt
          I n t h e e v e nt of a Fr a u d S af e g u ar d E v e nt or l o s s y o u or a f a mil y m e m b er m u st:
          1. N otif y t h e p oli c e if a l a w m a y h a v e b e e n br o k e n;
          2. Pr o vi d e u s wit h        a p oli c e r e p ort or a r e p ort t h at w a s            s u b mitt e d t o t h e a p pr o pri at e ci vil
             a ut h oriti e s;
          3. Gi v e u s pr o m pt n oti c e of t h e l o s s;
          4. T a k e a cti o n t o a v oi d f ut ur e l o s s, i n cl u di n g s e c uri n g a n y r e si d e n c e, s af e g u ar di n g y o ur or a
             f a mil y m e m b er' s a s s et s a n d e n di n g y o ur or a f a mil y m e m b er' s b u si n e s s r el ati o n s hi p wit h a n y
             o n e r e s p o n si bl e f or a Fr a u d S af e g u ar d E v e nt ;



    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                       P a g e 5 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 43 of 92




        5. A s s o o n a s p o s si bl e, gi v e u s a d e s cri pti o n of h o w, w h e n, a n d w h er e t h e l o s s o c c urr e d a n d a
           d e s cri pti o n of t h e l o s s, i n cl u di n g a d e s cri pti o n of m o n e y , s e c uriti e s , a n d ot h er pr o p ert y ;
        6. If r e q u e st e d, p er mit u s t o q u e sti o n y o u a n d f a mil y m e m b er s u n d er o at h at s u c h ti m e s a s m a y
           b e r e a s o n a bl y r e q uir e d, a b o ut a n y m att er r el ati n g t o t hi s i n s ur a n c e or y o ur or a f a mil y
           m e m b er' s cl ai m, i n cl u di n g i n s p e cti o n of y o ur or a f a mil y m e m b er' s b o o k s a n d r e c or d s. I n
           s u c h e v e nt , y o ur or a f a mil y m e m b er' s st at e m e nt c o nt ai ni n g y o ur or a f a mil y m e m b er' s
           a n s w er s will b e si g n e d;
        7. S e n d u s a si g n e d, s w or n pr o of of l o s s or affi d a vit c o nt ai ni n g t h e i nf or m ati o n w e r e q u e st t o
           i n v e sti g at e t h e cl ai m. Y o u or a f a mil y m e m b er will d o t hi s wit hi n t hirt y ( 3 0) d a y s aft er o ur
           r e q u e st. W e will s u p pl y y o u or a f a mil y m e m b er wit h t h e n e c e s s ar y f or m s;
        8. I n t h e e v e nt of a cr e dit c ar d l o s s, i n a d diti o n t o all of t h e a b o v e, y o u or a f a mil y m e m b er will
           n otif y t h e cr e dit c ar d s er vi c e c o m p a n y or t h e i s s ui n g b a n k i m m e di at el y, b ut i n n o e v e nt n o
           l at er t h a n t w o ( 2) b u si n e s s d a y s aft er di s c o v er y;
        9. U p o n di s c o v er y of a n e v e nt of a l o s s i n v ol vi n g a n el e ctr o ni c f u n d tr a n sf er, i n a d diti o n t o all of
           t h e a b o v e, y o u or a f a mil y m e m b er will n otif y t h e s er vi c e pr o vi d er s a n d fi n a n ci al i n stit uti o n s
           i n v ol v e d i n t h e tr a n sf er i m m e di at el y, b ut i n n o e v e nt n o l at er t h a n t w o ( 2) b u si n e s s d a y s aft er
           di s c o v er y;
      1 0. Y o u or a f a mil y m e m b er m u st           c o o p er at e wit h   u s i n i n v e sti g ati n g, e v al u ati n g a n d s ettli n g a
           cl ai m a n d h el p u s:
             a. E nf or c e a n y l e g al ri g ht s y o u, a f a mil y m e m b er or w e m a y h a v e a g ai n st a n y o n e w h o             may
                b e li a bl e t o y o u or a f a mil y m e m b er;
             b. Att e n d d e p o siti o n s, h e ari n g s a n d tri al s; a n d
             c. S e c ur e a n d gi v e e vi d e n c e, a n d o bt ai n t h e att e n d a n c e of wit n e s s e s; a n d
      1 1. W e r e s er v e t h e ri g ht t o r e q u e st a n y ot h er r e a s o n a bl e d o c u m e nt or a cti o n of y o u or a f a mil y
           m e m b er .
    B. V al u ati o n
        1. S e c uriti e s
             I n t h e e v e nt of a l o s s of s e c uriti e s , w e m a y el e ct t o p a y y o u or a f a mil y m e m b er t h e c o st of
             r e pl a ci n g s u c h s e c uriti e s , d et er mi n e d b y t h e m ar k et v al u e at t h e ti m e of s u c h s ettl e m e nt. W e
             will n ot b e li a bl e f or m or e t h a n t h e a ct u al c a s h v al u e of t h e s e c uriti e s at t h e cl o s e of b u si n e s s
             o n t h e b u si n e s s d a y pr e c e di n g t h e d a y o n w hi c h t h e l o s s w a s di s c o v er e d. If o ur p a y m e nt i s
             n ot s uffi ci e nt t o i n d e m nif y y o u or a f a mil y m e m b er i n f ull f or t h e l o s s of s e c uriti e s , o ur
             li a bilit y i s li mit e d t o t h e r e pl a c e m e nt of or t h e p a y m e nt f or s u c h s e c uriti e s w hi c h e v er i s l e s s,
             b ut i n n o e v e nt will t h e p a y m e nt b e m or e t h a n t h e a p pli c a bl e Li mit of I n s ur a n c e.
        2. F or ei g n C urr e n c y
             I n t h e e v e nt of a l o s s of f or ei g n c urr e n c y, w e will b e li a bl e f or t h e U nit e d St at e s d oll ar
             e q ui v al e nt at t h e e x c h a n g e r at e p u bli s h e d i n t h e W all Str e et J o ur n al o n t h e d a y of t h e
             di s c o v er y of t h e l o s s.
        3. Ot h er Pr o p ert y
             I n e v e nt of l o s s of ot h er pr o p ert y , w e will n ot b e li a bl e f or m or e t h a n t h e a ct u al c a s h v al u e of
             t h e ot h er pr o p ert y o n t h e d at e of t h e di s c o v er y of t h e l o s s, or f or m or e t h a n t h e a ct u al c o st
             of r e p airi n g or of r e pl a ci n g s u c h pr o p ert y wit h pr o p ert y or m at eri al of li k e q u alit y a n d v al u e.




    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                     P a g e 6 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 44 of 92




                                              I M P O R T A N T N O TI C E
                          M A N D A T O R Y H U R RI C A N E C O V E R A G E D E D U C TI B L E


    A s r e s p e ct s t h e f oll o wi n g l o c ati o n:
                                 6 9 0 0 N W 8 7t h A v e
                                 P ar kl a n d, F L 3 3 0 6 7



    Y o ur p oli c y i n cl u d e s a s e p ar at e d e d u cti bl e f or l o s s e s d u e t o t h e p eril of h urri c a n e. W e will
    p a y o nl y t h at p art of t h e t ot al t h at e x c e e d s t h e h urri c a n e d e d u cti bl e st at e d i n y o ur D e cl a-
    r ati o n s P a g e. T hi s d e d u cti bl e a p pli e s i n t h e e v e nt of dir e ct p h y si c al l o s s t o pr o p ert y c o v-
    er e d u n d er t hi s p oli c y c a u s e d dir e ctl y or i n dir e ctl y b y h urri c a n e. T h e h urri c a n e d e d u cti bl e
    will b e a p pli e d o n a n a n n u al b a si s t o all h urri c a n e l o s s e s t h at o c c ur d uri n g t h e c al e n d ar y e ar
    i n a n y of t h e p oli ci e s i s s u e d b y u s or a n A m eri c a n I nt er n ati o n al Gr o u p m e m b er c o m p a n y f or
    t h e s a m e i n s ur e d l o c ati o n.

    If y o ur h urri c a n e d e d u cti bl e i s r ef er e n c e d a s a p er c e nt a g e, t h e n t h e d oll ar a m o u nt of y o ur
    h urri c a n e d e d u cti bl e i s c al c ul at e d b y m ulti pl yi n g t h e s p e cifi c p er c e nt a g e b y t h e c o v er a g e
    li mit f or y o ur H o m e o w n er s f or t hi s l o c ati o n li st e d i n y o ur D e cl ar ati o n s P a g e.

    F or s e c o n d a n d s u b s e q u e nt c o v er e d h urri c a n e l o s s e s o c c urri n g i n t h e s a m e c al e n d ar y e ar,
    t h e d oll ar a m o u nt of t h e h urri c a n e d e d u cti bl e will b e r e d u c e d b y all h urri c a n e d e d u cti bl e
    a m o u nt s a p pli e d t o w ar d pri or c o v er e d h urri c a n e l o s s e s d uri n g t h e s a m e c al e n d ar y e ar f or
    t h e s a m e i n s ur e d l o c ati o n. T h e gr e at er of th e r e m ai ni n g h urri c a n e d e d u cti bl e or t h e all ot h er
    p eril d e d u cti bl e will a p pl y. T h e all ot h er p eril d e d u cti bl e will n ot b e w ai v e d f or a c o v er e d
    l o s s gr e at er t h a n $ 5 0, 0 0 0.

    If y o u h a v e c o v er e d h urri c a n e l o s s e s f or t hi s l o c ati o n i n a c al e n d ar y e ar u n d er m or e t h a n
    o n e p oli c y i s s u e d b y u s or a n A m eri c a n I nt er n ati o n al Gr o u p m e m b er c o m p a n y, y o ur
    h urri c a n e d e d u cti bl e will b e e q u al t o t h e gr e at e st d oll ar a m o u nt of a n y h urri c a n e d e d u cti bl e
    i n a n y o n e of t h e p oli ci e s f or t hi s l o c ati o n.

    Y o u ar e r e q uir e d t o r e p ort h urri c a n e l o s s e s t h at ar e b el o w t h e h urri c a n e d e d u cti bl e i n or d er
    t o a p pl y s u c h h urri c a n e l o s s e s t o s u b s e q u e nt h urri c a n e cl ai m s.

    I n t h e e v e nt t h er e i s a h urri c a n e l o s s ( or l o s s e s) d uri n g a c al e n d ar y e ar a n d a l o w er h urri-
    c a n e d e d u cti bl e i s t h e n p ur c h a s e d u n d er t h e n e w or r e n e w al p oli c y i n t h e s a m e c al e n d ar
    y e ar, t h e l o w er h urri c a n e d e d u cti bl e will n ot a p pl y u ntil J a n u ar y 1 of t h e f oll o wi n g c al e n-
    d ar y e ar.




    P C H O- H D N O T ( 0 6/ 0 5)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 45 of 92




                                         H U R RI C A N E P R O T E C TI V E D E VI C E S
    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e
    p oli c y a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n
    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7



    It i s a gr e e d a n d u n d er st o o d t h at f or a pr e mi u m cr e dit, P art I V.       C O N DI TI O N S i s a m e n d e d t o i n cl u d e
    t h e f oll o wi n g:
    H urri c a n e Pr ot e cti v e D e vi c e s

    Y o u h a v e i n di c at e d t o u s t h at y o ur r e si d e n c e i s e q ui p p e d wit h h urri c a n e pr ot e cti v e d e vi c e s. We
    a c k n o wl e d g e t h e n e c e s sit y a n d b e n efit of st or m s h utt er s, pl y w o o d a n d ot h er att a c h a bl e c o v eri n g s
    r e p ort e d b y y o u a n d u s e d f or pr ot e cti v e p ur p o s e s.

    Y o u a gr e e t o:
          1. M ai nt ai n e a c h st or m s h utt er or ot h er st or m pr ot e cti v e d e vi c e i n w or ki n g or d er o n all e xt eri or
             gl a s s a n d s k yli g ht s of y o ur r e si d e n c e ;
          2. Cl o s e a n d s e c ur e all st or m s h utt er s or ot h er st or m pr ot e cti v e d e vi c e s b e gi n ni n g at t h e i s s u-
             a n c e of a h urri c a n e w at c h or w ar ni n g b y t h e N ati o n al H urri c a n e C e nt er c o v eri n g t h e ar e a
             w h er e y o ur r e si d e n c e i s l o c at e d a n d r e m ai n s e c ur e u ntil t h e N ati o n al H urri c a n e C e nt er
             di s c o nti n u e s t h e h urri c a n e w at c h or w ar ni n g;
          3. I nf or m u s pr o m ptl y of t h e alt er ati o n, di s a bl e m e nt, r e pl a c e m e nt, or r e m o v al of, or si g nifi c a nt
             d a m a g e t o, a n y st or m s h utt er or ot h er st or m pr ot e cti v e d e vi c e; a n d
          4. I nf or m u s pr o m ptl y of a n y alt er ati o n s or a d diti o n s t o e xi sti n g pr o p ert y o w n e d b y y o u or t h e
             c o n str u cti o n of a n y n e w pr o p ert y o w n e d b y y o u at y o ur r e si d e n c e .

    If t h e st or m s h utt er s, pl y w o o d a n d ot h er att a c h a bl e c o v eri n g s w hi c h w er e r e pr e s e nt e d t o u s a s
    b ei n g utili z e d f or pr ot e cti v e p ur p o s e s ar e n ot m ai nt ai n e d or a p pli e d pr o p erl y, a s st at e d a b o v e, i n
    pr e p ar ati o n f or a h urri c a n e l o s s, w e r e s er v e t h e ri g ht t o di s c o nti n u e t h e b e n efit of t hi s e n d or s e-
    m e nt, i n cl u di n g a n y r el at e d pr e mi u m cr e dit or pr e mi u m r e d u cti o n.




                I n cl u d e s c o p yri g ht e d m at eri al s fr o m I n s ur a n c e S er vi c e s Offi c e, I n c. wit h it s p er mi s si o n.


     P C H O- H P D ( 0 6/ 0 5)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 46 of 92




                             I N C R E A S E D E N S UI N G F U N GI              O R B A C T E RI A C O V E R A G E


           Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of
           t h e p oli c y a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

           A s r e s p e ct s t h e f oll o wi n g l o c ati o n( s):
           6 9 0 0 N W 8 7t h A v e
           P ar kl a n d, F L 3 3 0 6 7


           It i s a gr e e d a n d u n d er st o o d t h at:
           P A R T II - P R O P E R T Y C. A d diti o n al C o v er a g e s E n s ui n g F u n gi or B a ct eri a, i s d el et e d a n d
           r e pl a c e d wit h t h e f oll o wi n g:
                      E n s ui n g F u n gi or B a ct eri a
                      W e will p a y u p t o $ 5 0, 0 0 0 i n t ot al f or l o s s t o y o ur h o u s e, c o nt e nt s a n d ot h er
                      p er m a n e nt str u ct ur e s c a u s e d b y f u n gi or b a ct eri a r e s ulti n g fr o m a c o v er e d l o s s,
                      i n cl u di n g:
                      1.     T h e c o st t o r e m o v e, cl e a n- u p, r e m e di at e, c o nt ai n, tr e at, d et o xif y, n e utr ali z e,
                             f u n gi or b a ct eri a;
                      2. T h e c o st t o t e ar o ut a n d r e pl a c e a n y p art of t h e b uil di n g or ot h er c o v er e d
                          pr o p ert y a s n e e d e d t o g ai n a c c e s s t o t h e f u n gi or b a ct eri a;
                      3.     T h e c o st of t e sti n g or m o nit ori n g of air or pr o p ert y t o c o nfir m t h e a b s e n c e,
                             pr e s e n c e or l e v el of f u n gi or b a ct eri a w h et h er p erf or m e d pri or t o, d uri n g or
                             aft er r e m o v al, r e p air, r e st or ati o n or r e pl a c e m e nt. T h e c o st of s u c h t e sti n g
                             will b e pr o vi d e d o nl y t o t h e e xt e nt t h at t h er e i s a r e a s o n t o b eli e v e t h at t h er e
                             i s t h e pr e s e n c e of f u n gi or b a ct eri a; a n d
                      4.     U p t o $ 5, 0 0 0 f or t h e r e a s o n a bl e i n cr e a s e i n li vi n g e x p e n s e s i n c urr e d b y y o u
                             t o m ai nt ai n y o ur h o u s e h ol d' s u s u al st a n d ar d of li vi n g if y o ur r e si d e n c e i s u n-
                             i n h a bit a bl e. P a y m e nt will c o nti n u e f or t h e s h ort e st p eri o d of ti m e n e c e s s ar y
                             t o r e st or e y o ur r e si d e n c e t o a h a bit a bl e c o n diti o n.
                      T hi s i s t h e m o st w e will p a y r e g ar dl e s s of t h e n u m b er of o c c urr e n c e s, t h e n u m-
                      b er of l o c ati o n s i n s ur e d, or t h e n u m b er of cl ai m s m a d e. W e will n ot m a k e a n y
                      a d diti o n al p a y m e nt s f or e n s ui n g f u n gi or b a ct eri a u n d er a n y ot h er A d diti o n al
                      C o v er a g e.
                      T h e s e p a y m e nt s d o n ot i n cr e a s e t h e a m o u nt of c o v er a g e.




 P C H O-I E F ( 1 2/ 0 5)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 47 of 92

                                N oti c e of Pr e mi u m Di s c o u nt s f or H urri c a n e L o s s Miti g ati o n

                                                        * * * I m p ort a nt I nf or m ati o n * * *
                                                A b o ut Y o ur P er s o n al R e si d e nti al I n s ur a n c e P oli c y


    D e ar H o m e o w n er,

    H urri c a n e s h a v e c a u s e d t e n s of billi o n s of d oll ar s i n i n s ur e d d a m a g e s a n d pr e di cti o n s of m or e c at a str o p hi c
    h urri c a n e s m a ki n g l a n df all i n Fl ori d a h a v e tri g g er e d i n cr e a s e s i n i n s ur a n c e pr e mi u m s t o c o v er p ot e nti al
    f ut ur e l o s s e s. E n cl o s e d i s i nf or m ati o n r e g ar di n g wi n d l o s s miti g ati o n t h at will m a k e y o ur h o m e m or e
    r e si st a nt t o wi n d a n d h el p pr ot e ct y o ur f a mil y d uri n g a c at a str o p hi c e v e nt. I n a d diti o n t o r e d u ci n g y o ur
    h urri c a n e- wi n d pr e mi u m b y i n st alli n g miti g ati o n f e at ur e s, y o u m a y al s o r e d u c e t h e li k eli h o o d of o ut of
    p o c k et e x p e n s e s, s u c h a s y o ur h urri c a n e d e d u cti bl e, y o u m a y ot h er wi s e i n c ur aft er a c at a str o p hi c e v e nt.

                                                                             Si n c er el y,

                                                                             AI G Pri v at e Cli e nt Gr o u p



    W h at f a ct or s ar e c o n si d er e d i n e st a bli s hi n g m y pr e mi u m ?

    Y o ur l o c ati o n: T h e cl o s er a h o m e i s t o t h e c o a st, t h e m or e v ul n er a bl e it i s t o d a m a g e c a u s e d b y h urri c a n e
    wi n d s. T hi s m a k e s t h e h urri c a n e- wi n d pr e mi u m hi g h er t h a n f or si mil ar h o m e s i n ot h er ar e a s of t h e st at e.

    Y o ur p oli c y: Y o ur i n s ur a n c e p oli c y i s di vi d e d i nt o t w o pr e mi u m s: o n e f or d a m a g e c a u s e d b y h urri c a n e f or c e
    wi n d s ( h urri c a n e- wi n d) a n d o n e f or all ot h er d a m a g e ( all p eril s), s u c h a s fir e.

    Y o ur d e d u cti bl e: U n d er t h e l a w, y o u ar e all o w e d t o c h o o s e a $ 5 0 0, 2 %, 5 % or 1 0 % d e d u cti bl e, d e p e n di n g
    o n t h e a ct u al v al u e of y o ur h o m e. T h e l ar g er y o ur d e d u cti bl e, t h e l o w er y o ur h urri c a n e- wi n d pr e mi u m.
    H o w e v er, if y o u s el e ct a hi g h er d e d u cti bl e y o ur o ut- of- p o c k et e x p e n s e s i n t h e e v e nt of a h urri c a n e cl ai m
    will b e hi g h er.

    I m pr o v e m e nt s t o y o ur h o m e: T h e st at e r e q uir e s i n s ur a n c e c o m p a ni e s t o off er di s c o u nt s f or pr ot e cti n g y o ur
    h o m e a g ai n st d a m a g e c a u s e d b y h urri c a n e wi n d s. S e c uri n g y o ur r o of s o it d o e s n't bl o w off a n d pr ot e cti n g
    y o ur wi n d o w s fr o m fl yi n g d e bri s ar e t h e t w o m o st c o st eff e cti v e m e a s ur e s y o u c a n t a k e t o s af e g u ar d y o ur
    h o m e a n d r e d u c e y o ur h urri c a n e- wi n d pr e mi u m. T h e s e di s c o u nt s a p pl y o nl y t o t h e h urri c a n e- wi n d p orti o n
    of y o ur p oli c y.

    T h e c o st s of t h e i m pr o v e m e nt pr oj e ct s v ar y. H o m e o w n er s s h o ul d c o nt a ct a li c e n s e d c o ntr a ct or f or a n
    e sti m at e. Y o u c a n fi n d a C ertifi e d C o ntr a ct or i n y o ur ar e a b y vi siti n g t h e Fl ori d a D e p art m e nt of B u si n e s s
    a n d Pr of e s si o n al R e g ul ati o n o nli n e at w w w. m yfl ori d ali c e n s e. c o m.

    Y o ur m a xi m u m di s c o u nt: Di s c o u nt s ar e n ot c al c ul at e d c u m ul ati v el y. T h e t ot al di s c o u nt i s n ot t h e s u m of
    t h e i n di vi d u al di s c o u nt s. I n st e a d, w h e n o n e di s c o u nt i s a p pli e d, ot h er di s c o u nt s ar e r e d u c e d u ntil y o u
    r e a c h y o ur m a xi m u m di s c o u nt of 9 0 %.

    H o w c a n I t a k e a d v a nt a g e of t h e di s c o u nt s ?

    H o m e o w n er s will n e e d a q u alifi e d i n s p e ct or s u c h a s a g e n er al, b uil di n g, or r e si d e nti al c o ntr a ct or li c e n s e d
    u n d er S e cti o n 4 8 9. 1 1 1, Fl ori d a St at ut e s, or a pr of e s si o n al e n gi n e er li c e n s e d u n d er S e cti o n 4 7 1. 0 1 5,
    Fl ori d a St at ut e s, w h o h a s p a s s e d t h e a p pr o pri at e e q ui v al e n c y t e st of t h e B uil di n g C o d e tr ai ni n g pr o gr a m a s
    r e q uir e d b y S e cti o n 5 5 3. 8 4 1, Fl ori d a St at ut e s, or a pr of e s si o n al ar c hit e ct li c e n s e d u n d er S e cti o n 4 8 1. 2 1 3,
    Fl ori d a St at ut e s, or a b uil di n g c o d e i n s p e ct or c ertifi e d u n d er S e cti o n 4 6 8. 6 0 7, t o i n s p e ct t h e h o m e t o
    i d e ntif y p ot e nti al miti g ati o n m e a s ur e s a n d l e g all y v erif y i m pr o v e m e nt s. F or a li sti n g of i n di vi d u al s a n d/ or
    i n s p e cti o n c o m p a ni e s m e eti n g t h e s e q u alifi c ati o n s c o nt a ct y o ur I n s ur a n c e a g e nt or i n s ur a n c e c o m p a n y.


    P C H O L o s s Miti g ati o n Di s c o u nt s ( 0 2/ 1 0)
    OI R- BI- 1 6 5 5 ( R e v. 0 2/ 1 0) A d o pt e d b y R ul e 6 9 0- 1 7 0- 0 1 5 5                                                                           1
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 48 of 92


    T h e f oll o wi n g i s a n e x a m pl e of h o w m u c h y o u c a n r e d u c e y o ur i n s ur a n c e pr e mi u m if y o u h a v e miti g ati n g
    f e at ur e s o n y o ur h o m e. T h e e x a m pl e i s b a s e d o n y o ur h urri c a n e- wi n d pr e mi u m * of $ 6, 5 0 0 w hi c h i s p art of
    y o ur t ot al a n n u al pr e mi u m of $ 1 0, 0 0 0. R e m e m b er, t h e di s c o u nt s s h o w n o nl y a p pl y t o t h e h urri c a n e- wi n d
    p orti o n of t h e pr e mi u m a n d t h e di s c o u nt s f or t h e c o n str u cti o n t e c h ni q u e s a n d f e at ur e s li st e d b el o w ar e n ot
    c u m ul ati v e.

    * Wi n d miti g ati o n cr e dit s a p pl y t o t h at p orti o n of y o ur pr e mi u m t h at c o v er s t h e p eril of wi n d, w h et h er                 or
    n ot a h urri c a n e e xi st s.


                                             H o m e s b uilt pri or t o t h e 2 0 0 1 b uil di n g c o d e
                                                                                                                                    E sti m at e d * A n n u al
                              D e s cri pti o n of F e at ur e                                   E sti m at e d * Pr e mi u m       Pr e mi u m ( $) i s
                                                                                                 Di s c o u nt P er c e nt          R e d u c e d b y:


              .
       R o of C o v eri n g (i. e., s hi n gl e s or til e s)
                   M e et s t h e Fl ori d a B uil di n g C o d e                                A v er a g e:
                                                                                                 M a x:
                                                                                                                    5 %
                                                                                                                    9 %
                                                                                                                                             $455
                                                                                                                                             $910
              .    R ei nf or c e d C o n cr et e R o of D e c k.
                   (If t hi s f e at ur e i s i n st all e d o n y o ur h o m e y o u
                                                                                                 A v er a g e:
                                                                                                 M a x:
                                                                                                                  17 %
                                                                                                                  31 %
                                                                                                                                            $1690
                                                                                                                                            $3120
                   m o st li k el y will n ot q u alif y f or a n y ot h er
                   di s c o u nt.)


              .
           H o w Y o ur R o of i s Att a c h e d
                  U si n g a 2 " n ail s p a c e d at 6 " fr o m t h e e d g e of
                  t h e pl y w o o d a n d 1 2 " i n t h e fi el d of t h e pl y w o o d         None

              .    U si n g a 2 1/ 2 " n ail s p a c e d at 6 " fr o m t h e e d g e of
                   t h e pl y w o o d a n d 1 2 " i n t h e fi el d of t h e pl y w o o d
                                                                                                 A v er a g e:
                                                                                                 M a x:
                                                                                                                    8 %                      $845
                                                                                                                   23 %                     $2275

              .    U si n g a 2 1/ 2 " n ail s p a c e d at 6 " fr o m t h e e d g e of
                    t h e pl y w o o d a n d 6 " i n t h e fi el d of t h e pl y w o o d
                                                                                                 A v er a g e:
                                                                                                 M a x:
                                                                                                                   8 %
                                                                                                                  28 %
                                                                                                                                             $845
                                                                                                                                            $2795


              .
           R o of-t o- W all C o n n e cti o n
                    U si n g " T o e N ail s " - d efi n e d a s 3 n ail s
                    dri v e n at a n a n gl e t hr o u g h t h e r aft er a n d i nt o t h e
                    t o p r o of.                                                                None

              .    U si n g Cli p s - d efi n e d a s pi e c e s of m et al t h at ar e
                   n ail e d i nt o t h e si d e of t h e r aft er/tr u s s a n d i nt o t h e
                                                                                                 A v er a g e:
                                                                                                 M a x:
                                                                                                                   11 %
                                                                                                                  34 %
                                                                                                                                            $1105
                                                                                                                                            $3380
                   si d e of t h e t o p pl at e or w all st u d

              .    U si n g Si n gl e Wr a p s - a si n gl e str a p t h at i s
                   att a c h e d t o t h e si d e a n d/ or b ott o m of t h e t o p
                                                                                                 A v er a g e:
                                                                                                 M a x:
                                                                                                                  13 %
                                                                                                                  36 %
                                                                                                                                            $1300
                                                                                                                                            $3640
                   pl at e a n d ar e n ail e d t o t h e r aft er/tr u s s

              .    U si n g D o u bl e Wr a p s - str a p s ar e att a c h e d t o t h e
                   si d e a n d/ or b ott o m of t h e t o p pl at e a n d ar e n ail e d
                                                                                                 A v er a g e:
                                                                                                 M a x:
                                                                                                                  13 %
                                                                                                                  37 %
                                                                                                                                            $1300
                                                                                                                                            $3705
                   t o t h e r aft er/tr u s s


              .
           R o of S h a p e
                   Hi p R o of - d efi n e d a s y o ur r o of sl o pi n g d o w n t o
                   m e et all y o ur o ut si d e w all s (li k e a p yr a mi d).
                                                                                                 A v er a g e:
                                                                                                 M a x:
                                                                                                                   9 %
                                                                                                                  31 %
                                                                                                                                             $910
                                                                                                                                            $3055

              .    Ot h er




    P C H O L o s s Miti g ati o n Di s c o u nt s ( 0 2/ 1 0)
    OI R- BI- 1 6 5 5 ( R e v. 0 2/ 1 0) A d o pt e d b y R ul e 6 9 0- 1 7 0- 0 1 5 5                                                                             2
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 49 of 92



             .
          S e c o n d ar y W at er R e si st a n c e ( S W R)
                    S W R - d efi n e d a s a l a y er of pr ot e cti o n b et w e e n
                    t h e s hi n gl e s a n d t h e pl y w o o d u n d er n e at h t h at
                                                                                               A v er a g e:
                                                                                               M a x:
                                                                                                                 3 %
                                                                                                                10 %
                                                                                                                                          $260
                                                                                                                                         $1040
                    pr ot e ct s t h e b uil di n g if t h e s hi n gl e s bl o w off.
             .     No S W R



             .
          S h utt er s
                   None

             .     I nt er m e di at e T y p e - s h utt er s t h at ar e str o n g
                   e n o u g h t o m e et h alf t h e ol d Mi a mi- D a d e b uil di n g
                                                                                               A v er a g e:
                                                                                               M a x:
                                                                                                                10 %
                                                                                                                25 %
                                                                                                                                         $1040
                                                                                                                                         $2470
                   c o d e st a n d ar d s

             .     H urri c a n e Pr ot e cti o n T y p e -- s h utt er s t h at ar e          A v er a g e:    13 %                     $1300
                   str o n g e n o u g h t o m e et t h e c urr e nt Mi a mi- D a d e          M a x:           31 %                     $3120
                   b uil di n g c o d e st a n d ar d s


             * E sti m at e i s b a s e d o n i nf or m ati o n c urr e ntl y o n fil e a n d t h e a ct u al a m o u nt m a y v ar y.

                                      H o m e s b uilt u n d er t h e 2 0 0 1 b uil di n g c o d e or l at er

                                                                                                       E sti m at e d *          E sti m at e d * A n n u al
                                                                                                         Pr e mi u m                 Pr e mi u m ( $) i s
                                D e s cri pti o n of F e at ur e                                         Di s c o u nt                R e d u c e d b y:
                                                                                                          P er c e nt


      H o m e s b uilt u n d er t h e 2 0 0 1 Fl ori d a B uil di n g C o d e or l at er       Mi ni m u m:     44 %                     $4420
      e diti o n ( al s o i n cl u di n g t h e 1 9 9 4 S o ut h Fl ori d a B uil di n g
      C o d e f or h o m e s i n Mi a mi- D a d e a n d Br o w ar d C o u nti e s) ar e
      eli gi bl e f or a mi ni m u m 6 8 % di s c o u nt o n t h e h urri c a n e- wi n d
      p orti o n of y o ur pr e mi u m. Y o u m a y b e eli gi bl e f or gr e at er
      di s c o u nt if ot h er miti g ati o n f e at ur e s ar e i n st all e d o n y o ur
      h o m e.


             .
          S h utt er s
                   None

             .     I nt er m e di at e T y p e - s h utt er s t h at ar e str o n g
                   e n o u g h t o m e et h alf t h e ol d Mi a mi- D a d e b uil di n g
                                                                                               A v er a g e:
                                                                                               M a x:
                                                                                                                  3 %
                                                                                                                  5 %
                                                                                                                                          $260
                                                                                                                                          $520
                   c o d e st a n d ar d s

             .     H urri c a n e Pr ot e cti o n T y p e -- s h utt er s t h at ar e
                   str o n g e n o u g h t o m e et t h e c urr e nt Mi a mi- D a d e
                   b uil di n g c o d e st a n d ar d s


          R o of S h a p e

             .     Hi p R o of - d efi n e d a s y o ur r o of sl o pi n g d o w n t o
                   m e et all y o ur o ut si d e w all s (li k e a p yr a mi d).
                                                                                               A v er a g e:
                                                                                               M a x:
                                                                                                                  3 %
                                                                                                                  7 %
                                                                                                                                          $260
                                                                                                                                          $650

             .     Ot h er

             * E sti m at e i s b a s e d o n i nf or m ati o n c urr e ntl y o n fil e a n d t h e a ct u al a m o u nt m a y v ar y.

    P C H O L o s s Miti g ati o n Di s c o u nt s ( 0 2/ 1 0)
    OI R- BI- 1 6 5 5 ( R e v. 0 2/ 1 0) A d o pt e d b y R ul e 6 9 0- 1 7 0- 0 1 5 5                                                                         3
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 50 of 92


               Alt er n at el y a n d r e g ar dl e s s of t h e y e ar of c o n str u cti o n, if y o u m e et t h e mi ni m u m fi xt ur e a n d
               c o n str u cti o n r e q uir e m e nt s of t h e 2 0 0 1 Fl ori d a B uil di n g C o d e y o u h a v e t h e o pti o n t o r e d u c e y o ur
               h urri c a n e- wi n d d e d u cti bl e fr o m 1 0 % t o 2 %.

               If y o u h a v e f urt h er q u e sti o n s a b o ut t h e c o n str u cti o n t e c h ni q u e s a n d f e at ur e s or ot h er c o n str u cti o n
               t e c h ni q u e s a n d f e at ur e s t h at c o ul d r e s ult i n a di s c o u nt, pl e a s e c o nt a ct y o ur i n s ur a n c e a g e nt or t h e
               i n s ur a n c e c o m p a n y at 1- 8 0 0- 6 1 3- 5 2 0 7.




    P C H O L o s s Miti g ati o n Di s c o u nt s ( 0 2/ 1 0)
    OI R- BI- 1 6 5 5 ( R e v. 0 2/ 1 0) A d o pt e d b y R ul e 6 9 0- 1 7 0- 0 1 5 5                                                                             4
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 51 of 92


                                    N O TI C E O F A V AI L A BI LI T Y O F R E B UI L DI N G T O C O D E
                                        ( L A W A N D O R DI N A N C E) C O V E R A G E O P TI O N S
                                                                F L O RI D A

    T HI S N O TI C E O F A V AI L A BI LI T Y P R O VI D E S Y O U WI T H I N F O R M A TI O N R E G A R DI N G C O V E R A G E
    O P TI O N S A V AI L A B L E F O R R E B UI L DI N G T O C O D E ( L A W A N D O R DI N A N C E) C O V E R A G E.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n:

    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7




    R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e i s a n i m p ort a nt c o v er a g e t h at pr o vi d e s e xtr a
    e x p e n s e s t o o b e y a n y l a w or or di n a n c e t h at r e g ul at e s t h e r e p air, r e b uil di n g or d e m oliti o n of
    d a m a g e d pr o p ert y c a u s e d b y a c o v er e d l o s s.

    Fl ori d a l a w r e q uir e s t h at H o m e o w n er p oli ci e s off er c o v er a g e t o m e et a p pli c a bl e l a w s a n d or di n a n c e s
    li mit e d t o eit h er 2 5 % or 5 0 % of t h e h o u s e c o v er a g e s h o w n o n t h e D e cl ar ati o n s P a g e, a s s el e ct e d
    b y t h e p oli c y h ol d er. S u c h c o v er a g e s h all a p pl y o nl y t o r e p air s of t h e d a m a g e d p orti o n of t h e h o u s e
    or ot h er p er m a n e nt str u ct ur e u nl e s s t h e t ot al d a m a g e t o t h e h o u s e or ot h er p er m a n e nt str u ct ur e
    e x c e e d s 5 0 % of t h e r e pl a c e m e nt c o st of t h e h o u s e or ot h er p er m a n e nt str u ct ur e .

    Y o ur p oli c y pr o vi d e s R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e of u p t o 3 0 % of t h e a m o u nt
    of h o u s e c o v er a g e s h o w n o n t h e D e cl ar ati o n s P a g e. I n or d er t o c o m pl y wit h Fl ori d a l a w, t hi s N oti c e
    of A v ail a bilit y pr o vi d e s y o u wit h t h e o pti o n t o p ur c h a s e c o v er a g e e q u al t o 5 0 % of t h e a m o u nt of
    h o u s e c o v er a g e s h o w n o n t h e D e cl ar ati o n s P a g e. I n a d diti o n, y o u h a v e t h e o pti o n, f or a pr e mi u m
    cr e dit, t o r e d u c e c o v er a g e t o 2 5 % of t h e a m o u nt of h o u s e c o v er a g e s h o w n o n t h e D e cl ar ati o n s
    P a g e.

    Pl e a s e n ot e t h at R e b uil di n g t o C o d e          ( L a w a n d Or di n a n c e)     c o v er a g e d o e s n ot a p pl y t o t e n a nt
    p oli ci e s.

    T o p ur c h a s e a n o pti o n of R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e ot h er t h a n t h e 3 0 %
    pr o vi d e d b y t h e p oli c y, pl e a s e m a k e y o ur s el e cti o n b el o w a n d r et ur n t hi s f or m t o y o ur i n s ur a n c e
    a g e nt. Pl e a s e n ot e t h at a d diti o n al pr e mi u m will b e a p pli e d t o y o ur p oli c y if y o u s el e ct a n i n cr e a s e i n
    R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e.

    If y o u d o n ot s el e ct eit h er t h e 2 5 % or 5 0 % R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e
    o pti o n, y o ur p oli c y will pr o vi d e R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e q u al t o 3 0 % of
    t h e h o u s e c o v er a g e a s s h o w n o n y o ur D e cl ar ati o n s P a g e. F or r e n e w al s, t hi s c o v er a g e will b e e q u al
    t o t h e p er c e nt a g e a m o u nt i n di c at e d o n y o ur e x pir e d p oli c y.

    Y o u al s o h a v e t h e o pti o n t o r ej e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e ntir el y. If y o u
    r ej e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e b el o w, y o u will r e c ei v e a pr e mi u m cr e dit.




    P C H O- L O N O A- F L ( 0 6/ 1 7)            © A m eri c a n I nt er n ati o n al Gr o u p, I n c. All ri g ht s r e s er v e d.               P a g e 1 of 2
                                                 I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c.,
                                                                                  wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 52 of 92



    _ _ _ _ _ _ I h er e b y el e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e q u al t o 5 0 % of t h e
    h o u s e li mit a s s h o w n o n t h e D e cl ar ati o n s P a g e. *


    _ _ _ _ _ _I h er e b y el e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e q u al t o 2 5 % of t h e
    h o u s e li mit a s s h o w n o n t h e D e cl ar ati o n s P a g e. *


    _ _ _ _ _ _I h er e b y r ej e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e ntir el y. I u n d er st a n d
    t h at i n t h e e v e nt of a l o s s, m y p oli c y will n ot pr o vi d e a n y c o v er a g e f or r e b uil di n g t o c o d e (l a w
    a n d or di n a n c e) .

    * C h o o si n g t hi s p er c e nt a g e li mit c o n stit ut e s r ej e cti o n of t h e ot h er p er c e nt a g e li mit s a v ail a bl e.



     I n s ur e d’ s Pri nt e d N a m e:

      I n s ur e d’ s Si g n at ur e:                                                                         D at e:




                                                                                                                                               I n s ur e d C o p y
    P C H O- L O N O A- F L ( 0 6/ 1 7)      © A m eri c a n I nt er n ati o n al Gr o u p, I n c. All ri g ht s r e s er v e d.                 P a g e 2 of 2
                                           I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c.,
                                                                            wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 53 of 92


                                    N O TI C E O F A V AI L A BI LI T Y O F R E B UI L DI N G T O C O D E
                                        ( L A W A N D O R DI N A N C E) C O V E R A G E O P TI O N S
                                                                F L O RI D A

    T HI S N O TI C E O F A V AI L A BI LI T Y P R O VI D E S Y O U WI T H I N F O R M A TI O N R E G A R DI N G C O V E R A G E
    O P TI O N S A V AI L A B L E F O R R E B UI L DI N G T O C O D E ( L A W A N D O R DI N A N C E) C O V E R A G E.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n:

    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7




    R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e i s a n i m p ort a nt c o v er a g e t h at pr o vi d e s e xtr a
    e x p e n s e s t o o b e y a n y l a w or or di n a n c e t h at r e g ul at e s t h e r e p air, r e b uil di n g or d e m oliti o n of
    d a m a g e d pr o p ert y c a u s e d b y a c o v er e d l o s s.

    Fl ori d a l a w r e q uir e s t h at H o m e o w n er p oli ci e s off er c o v er a g e t o m e et a p pli c a bl e l a w s a n d or di n a n c e s
    li mit e d t o eit h er 2 5 % or 5 0 % of t h e h o u s e c o v er a g e s h o w n o n t h e D e cl ar ati o n s P a g e, a s s el e ct e d
    b y t h e p oli c y h ol d er. S u c h c o v er a g e s h all a p pl y o nl y t o r e p air s of t h e d a m a g e d p orti o n of t h e h o u s e
    or ot h er p er m a n e nt str u ct ur e u nl e s s t h e t ot al d a m a g e t o t h e h o u s e or ot h er p er m a n e nt str u ct ur e
    e x c e e d s 5 0 % of t h e r e pl a c e m e nt c o st of t h e h o u s e or ot h er p er m a n e nt str u ct ur e .

    Y o ur p oli c y pr o vi d e s R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e of u p t o 3 0 % of t h e a m o u nt
    of h o u s e c o v er a g e s h o w n o n t h e D e cl ar ati o n s P a g e. I n or d er t o c o m pl y wit h Fl ori d a l a w, t hi s N oti c e
    of A v ail a bilit y pr o vi d e s y o u wit h t h e o pti o n t o p ur c h a s e c o v er a g e e q u al t o 5 0 % of t h e a m o u nt of
    h o u s e c o v er a g e s h o w n o n t h e D e cl ar ati o n s P a g e. I n a d diti o n, y o u h a v e t h e o pti o n, f or a pr e mi u m
    cr e dit, t o r e d u c e c o v er a g e t o 2 5 % of t h e a m o u nt of h o u s e c o v er a g e s h o w n o n t h e D e cl ar ati o n s
    P a g e.

    Pl e a s e n ot e t h at R e b uil di n g t o C o d e          ( L a w a n d Or di n a n c e)     c o v er a g e d o e s n ot a p pl y t o t e n a nt
    p oli ci e s.

    T o p ur c h a s e a n o pti o n of R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e ot h er t h a n t h e 3 0 %
    pr o vi d e d b y t h e p oli c y, pl e a s e m a k e y o ur s el e cti o n b el o w a n d r et ur n t hi s f or m t o y o ur i n s ur a n c e
    a g e nt. Pl e a s e n ot e t h at a d diti o n al pr e mi u m will b e a p pli e d t o y o ur p oli c y if y o u s el e ct a n i n cr e a s e i n
    R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e.

    If y o u d o n ot s el e ct eit h er t h e 2 5 % or 5 0 % R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e
    o pti o n, y o ur p oli c y will pr o vi d e R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e q u al t o 3 0 % of
    t h e h o u s e c o v er a g e a s s h o w n o n y o ur D e cl ar ati o n s P a g e. F or r e n e w al s, t hi s c o v er a g e will b e e q u al
    t o t h e p er c e nt a g e a m o u nt i n di c at e d o n y o ur e x pir e d p oli c y.

    Y o u al s o h a v e t h e o pti o n t o r ej e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e ntir el y. If y o u
    r ej e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e b el o w, y o u will r e c ei v e a pr e mi u m cr e dit.




    P C H O- L O N O A- F L ( 0 6/ 1 7)            © A m eri c a n I nt er n ati o n al Gr o u p, I n c. All ri g ht s r e s er v e d.               P a g e 1 of 2
                                                 I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c.,
                                                                                  wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 54 of 92



    _ _ _ _ _ _ I h er e b y el e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e q u al t o 5 0 % of t h e
    h o u s e li mit a s s h o w n o n t h e D e cl ar ati o n s P a g e. *


    _ _ _ _ _ _I h er e b y el e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e q u al t o 2 5 % of t h e
    h o u s e li mit a s s h o w n o n t h e D e cl ar ati o n s P a g e. *


    _ _ _ _ _ _I h er e b y r ej e ct R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e) c o v er a g e e ntir el y. I u n d er st a n d
    t h at i n t h e e v e nt of a l o s s, m y p oli c y will n ot pr o vi d e a n y c o v er a g e f or r e b uil di n g t o c o d e (l a w
    a n d or di n a n c e) .

    * C h o o si n g t hi s p er c e nt a g e li mit c o n stit ut e s r ej e cti o n of t h e ot h er p er c e nt a g e li mit s a v ail a bl e.



     I n s ur e d’ s Pri nt e d N a m e:

      I n s ur e d’ s Si g n at ur e:                                                                         D at e:




                                                                                                                                               Co mpany Copy
    P C H O- L O N O A- F L ( 0 6/ 1 7)      © A m eri c a n I nt er n ati o n al Gr o u p, I n c. All ri g ht s r e s er v e d.                P a g e 2 of 2
                                           I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c.,
                                                                            wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 55 of 92

                                               U nif or m Miti g ati o n V erifi c ati o n I n s p e cti o n F or m
               M ai nt ai n a c o p y of t hi s f or m a n d a n y d o c u m e nt ati o n pr o vi d e d wit h t h e i n s ur a n c e p oli c y
     I n s p e cti o n D at e:
     O w n er I nf or m ati o n
     O w n er N a m e:                                                                                                  C o nt a ct P er s o n:
     A d dr e s s:                                                                                                      H o m e P h o n e:
     Cit y:                                                                  Zi p:                                      W or k P h o n e:
     C o u nt y:                                                                                                        C ell P h o n e:
     I n s ur a n c e C o m p a n y:                                                                                    P oli c y #:
     Y e ar of H o m e:                                                    # of St ori e s:                             E m ail:

    N O T E:       A n y d o c u m e nt ati o n u s e d i n v ali d ati n g t h e c o m pli a n c e or e xi st e n c e of e a c h c o n str u cti o n or
    miti g ati o n attri b ut e m u st a c c o m p a n y t hi s f or m. At l e a st o n e p h ot o gr a p h m u st a c c o m p a n y t hi s f or m t o
    v ali d at e e a c h attri b ut e m ar k e d i n q u e sti o n s 3 t h o u g h 7. T h e i n s ur er m a y a s k a d diti o n al q u e sti o n s r e g ar di n g
    t h e miti g at e d f e at ur e( s) v erifi e d o n t hi s f or m
    1.    B uil di n g C o d e : W a s t h e str u ct ur e b uilt i n c o m pli a n c e wit h t h e Fl ori d a B uil di n g C o d e ( F B C 2 0 0 1 or l at er)
          O R f or h o m e s l o c at e d i n t h e H V H Z ( Mi a mi- D a d e or Br o w ar d c o u nti e s), S o ut h Fl ori d a B uil di n g C o d e
          ( S F B C- 9 4) ?
                 A. B uilt i n c o m pli a n c e wit h t h e F B C: Y e ar B uilt _ _ _ _ _ _ _ _ _. F or h o m e s b uilt i n 2 0 0 2/ 2 0 0 3 pr o vi d e a
                 p er mit a p pli c ati o n wit h a d at e aft er 3/ 1/ 2 0 0 2: B uil di n g P er mit A p pli c ati o n D at e ( M M/ D D/ Y Y Y Y)
                 _ _ _ _/ _ _ _ _/ _ _ _ _ _ _ _
                 B. F or t h e H V H Z O nl y: B uilt i n c o m pli a n c e wit h t h e S F B C- 9 4: Y e ar B uilt _ _ _ _ _ _. F or h o m e s b uilt i n
                 1 9 9 4, 1 9 9 5, a n d 1 9 9 6 pr o vi d e a p er mit a p pli c ati o n wit h a d at e aft er 9/ 1/ 1 9 9 4: B uil di n g P er mit
                 A p pli c ati o n D at e ( M M/ D D/ Y Y Y Y) _ _ _/ _ _ _/ _ _ _ _ _ _ _
                 C. U n k n o w n or d o e s n ot m e et t h e r e q uir e m e nt s of A n s w er “ A ” or “ B ”
     2. R o of C o v eri n g: S el e ct all r o of c o v eri n g t y p e s i n u s e. Pr o vi d e t h e p er mit a p pli c ati o n d at e O R F B C/ M D C
        Pr o d u ct A p pr o v al n u m b er O R Y e ar of Ori gi n al I n st all ati o n/ R e pl a c e m e nt O R i n di c at e t h at n o i nf or m ati o n
        w a s a v ail a bl e t o v erif y c o m pli a n c e f or e a c h r o of c o v eri n g i d e ntifi e d.
                                                                                                                                        Y e ar of Ori gi n al        N o I nf or m ati o n
                                                                           P er mit A p pli c ati o n      F B C or M D C                  I n st all ati o n           Pr o vi d e d f or
                 2. 1 R o of C o v eri n g T y p e:                               D at e                 Pr o d u ct A p pr o v al #   or R e pl a c e m e nt          C o m pli a n c e
                       1. A s p h alt Fi b er gl a s s S hi n gl e        _ _ _/ _ _ _/ _ _ _ _ _ _ _

                       2. C o n cr et e/ Cl a y Til e                      _ _ _/ _ _ _/ _ _ _ _ _ _ _
                       3. M et al                                         _ _ _/ _ _ _/ _ _ _ _ _ _ _
                       4. B uilt U p                                      _ _ _/ _ _ _/ _ _ _ _ _ _ _
                       5. M e m br a n e                                  _ _ _/ _ _ _/ _ _ _ _ _ _ _

                       6   . Ot h er _ _ _ _ _ _ _ _ _ _ _ _ _            _ _ _/ _ _ _/ _ _ _ _ _ _ _

                 A. All r o of c o v eri n g s li st e d a b o v e m e et t h e F B C wit h a F B C or Mi a mi- D a d e Pr o d u ct A p pr o v al li sti n g
                 c urr e nt at ti m e of i n st all ati o n O R h a v e a r o ofi n g p er mit a p pli c ati o n d at e o n or aft er 3/ 1/ 0 2 O R t h e
                 r o of i s ori gi n al a n d b uilt i n 2 0 0 4 or l at er
                 B. All r o of c o v eri n g s h a v e a Mi a mi- D a d e Pr o d u ct A p pr o v al li sti n g c urr e nt at ti m e of i n st all ati o n O R (
                 f or t h e H V H Z o nl y) a r o ofi n g p er mit a p pli c ati o n aft er 9/ 1/ 1 9 9 4 a n d b ef or e 3/ 1/ 2 0 0 2 O R t h e r o of i s
                 ori gi n al n d b uilt i n 1 9 9 7 or l at er.
                 C. O n e or m or e r o of c o v eri n g s d o n ot m e et t h e r e q uir e m e nt s of A n s w er “ A ” or “ B ".
                 D. N o r o of c o v eri n g s m e et t h e r e q uir e m e nt s of A n s w er “ A ” or “ B ".
    3.    R o of D e c k Att a c h m e nt :                      W h at i s t h e w e a k e st f or m of r o of d e c k att a c h m e nt ?
                 A. Pl y w o o d/ Ori e nt e d str a n d b o ar d ( O S B) r o of s h e at hi n g att a c h e d t o t h e r o of tr u s s/r aft er ( s p a c e d a
                 m a xi m u m of 2 4 " i n c h e s o. c.) b y st a pl e s or 6 d n ail s s p a c e d at 6 " al o n g t h e e d g e a n d 1 2 " i n t h e
                 fi el d. - O R- B att e n d e c ki n g s u p p orti n g w o o d s h a k e s or w o o d s hi n gl e s. - O R- A n y s y st e m of s cr e w s,
                 n ail s, a d h e si v e s, ot h er d e c k f a st e ni n g s y st e m or tr u s s/r aft er s p a ci n g t h at h a s a n e q ui v al e nt m e a n
                 u plift l e s s t h a n t h at r e q uir e d f or O pti o n s B or C b el o w.
    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 1 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 56 of 92


                  B. Pl y w o o d/ O S B r o of s h e at hi n g wit h a mi ni m u m t hi c k n e s s of 7/ 1 6 " i n c h att a c h e d t o t h e r o of
                  tr u s s/r aft er ( s p a c e d a m a xi m u m of 2 4 " i n c h e s o. c.) b y 8 d c o m m o n n ail s s p a c e d a m a xi m u m of 1 2 ”
                  i n c h e s i n t h e fi el d.- O R- A n y s y st e m of s cr e w s, n ail s, a d h e si v e s, ot h er d e c k f a st e ni n g s y st e m or
                  tr u s s/r aft er s p a ci n g t h at i s s h o w n t o h a v e a n e q ui v al e nt or gr e at er r e si st a n c e t h a n 8 d n ail s s p a c e d a
                  m a xi m u m of 1 2 i n c h e s i n t h e fi el d or h a s a m e a n u plift r e si st a n c e of at l e a st 1 0 3 p sf.
                  C. Pl y w o o d/ O S B r o of s h e at hi n g wit h a mi ni m u m t hi c k n e s s of 7/ 1 6 " i n c h att a c h e d t o t h e r o of
                  tr u s s/r aft er ( s p a c e d a m a xi m u m of 2 4 " i n c h e s o. c.) b y 8 d c o m m o n n ail s s p a c e d 6 " i n c h e s i n t h e
                  fi el d. - O R- Di m e n si o n al l u m b er/ T o n g u e & Gr o o v e d e c ki n g wit h a mi ni m u m of 2 n ail s p er b o ar d ( or 1
                  n ail p er b o ar d i s e q u al t o or l e s s t h a n 6 i n c h e s i n wi dt h). -O R - A n y s y st e m of s cr e w s, n ail s,
                  a d h e si v e s, ot h er d e c k f a st e ni n g s y st e m or tr u s s/r aft er s p a ci n g t h at i s s h o w n t o h a v e a n e q ui v al e nt
                  or gr e at er r e si st a n c e t h a n 8 d c o m m o n n ail s s p a c e d a m a xi m u m of 6 i n c h e s i n t h e fi el d or h a s a
                  m e a n u plift r e si st a n c e of at l e a st 1 8 2 p sf.
                  D.     R ei nf or c e d C o n cr et e R o of D e c k.
                  E.     Ot h er:     ______________________________________________________
                  F.     U n k n o w n or u ni d e ntifi e d.
                  G.     N o atti c a c c e s s.
     4.    R o of t o W all Att a c h m e nt : W h at i s t h e W E A K E S T r o of t o w all c o n n e cti o n ? ( D o n ot i n cl u d e att a c h m e nt
           of hi p/ v all e y j a c k s wit hi n 5 f e et of t h e i n si d e or o ut si d e c or n er of t h e r o of i n d et er mi n ati o n of W E A K E S T
           t y p e.
                 A. T o e N ail s
                      T r u s s/r aft er a n c h or e d t o t o p pl at e of w all u si n g n ail s dri v e n at a n a n gl e t hr o u g h t h e tr u s s/r aft er
                      a n d att a c h e d t o t h e t o p pl at e of t h e w all, or
                      M et al c o n n e ct or s t h at d o n ot m e et t h e mi ni m al c o n diti o n s or r e q uir e m e nt s of B, C, or D

           Mi ni m al c o n diti o n s t o q u alif y f or c at e g ori e s B, C, or D. All vi si bl e m et al c o n n e ct or s ar e:
                      S e c ur e d t o tr u s s/r aft er wit h a mi ni m u m of t hr e e ( 3) n ail s, a n d
                      Att a c h e d t o t h e w all t o p pl at e of t h e w all fr a mi n g, or e m b e d d e d i n t h e b o n d b e a m, wit h l e s s
                      t h a n a ½ " g a p fr o m t h e bl o c ki n g or tr u s s/r aft er a n d bl o c k e d n o m or e t h a n 1. 5 ” of t h e
                      tr u s s/r aft er, a n d fr e e of vi si bl e s e v er e c orr o si o n.
                 B. Cli p s
                      M et al c o n n e ct or s t h at d o n ot wr a p o v er t h e t o p of t h e tr u s s/r aft er, or
                      M et al c o n n e ct or s wit h a mi ni m u m of 1 str a p t h at wr a p s o v er t h e t o p of t h e tr u s s/r aft er a n d
                      d o e s n ot m e et t h e n ail p o siti o n r e q uir e m e nt s of C or D, b ut i s s e c ur e d wit h a mi ni m u m of 3
                      n ail s.
                 C. Si n gl e Wr a p s
                      M et al c o n n e ct or s c o n si sti n g of a si n gl e str a p t h at wr a p s o v er t h e t o p of t h e tr u s s/r aft er a n d i s
                      s e c ur e d wit h a mi ni m u m of 2 n ail s o n t h e fr o nt si d e a n d a mi ni m u m of 1 n ail o n t h e o p p o si n g
                      si d e.
                 D. D o u bl e Wr a p s
                      M et al C o n n e ct or s c o n si sti n g of 2 s e p ar at e str a p s t h at ar e att a c h e d t o t h e w all fr a m e, or
                      e m b e d d e d i n t h e b o n d b e a m, o n eit h er si d e of t h e tr u s s/r aft er w h er e e a c h str a p wr a p s o v er t h e
                      t o p of t h e tr u s s/r aft er a n d i s s e c ur e d wit h a mi ni m u m of 2 n ail s o n t h e fr o nt si d e, a n d a
                      mi ni m u m of 1 n ail o n t h e o p p o si n g si d e, or
                         M et al c o n n e ct or s c o n si sti n g of a si n gl e str a p t h at wr a p s o v er t h e t o p of t h e tr u s s/r aft er, i s
                         s e c ur e d t o t h e w all o n b ot h si d e s, a n d i s s e c ur e d t o t h e t o p pl at e wit h a mi ni m u m of t hr e e n ail s
                         o n e a c h si d e.
                  E.     Str u ct ur al            A n c h or b olt s str u ct ur all y c o n n e ct e d or r ei nf or c e d c o n cr et e r o of.
                  F.     Ot h er:     ______________________________________________________
                  G.     U n k n o w n or u ni d e ntifi e d
                  H.     N o atti c a c c e s s


    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 2 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 57 of 92

    5.       R o of G e o m etr y:      W h at i s t h e r o of s h a p e ? ( D o n ot c o n si d er r o of s of p or c h e s or c ar p ort s t h at ar e
             att a c h e d o nl y t o t h e f a s ci a or w all of t h e h o st str u ct ur e o v er u n e n cl o s e d s p a c e i n t h e d et er mi n ati o n of
             r o of p eri m et er or r o of ar e a f or r o of g e o m etr y cl a s sifi c ati o n).
                   A. Hi p R o of        Hi p r o of wit h n o ot h er r o of s h a p e s gr e at er t h a n 1 0 % of t h e t ot al b uil di n g p eri m et er.
                                         T ot al l e n gt h of n o n- hi p f e at ur e s: _ _ _ _ _ _ _ _ f e et;
                                         T ot al r o of s y st e m p eri m et er: _ _ _ _ _ _ _ _ f e et
                   B. Fl at R o of       R o of o n a b uil di n g wit h 5 or m or e u nit s w h er e at l e a st 9 0 % of t h e m ai n r o of ar e a
                                         h a s a r o of sl o p e of l e s s t h a n 2: 1 2. R o of ar e a wit h sl o p e l e s s t h a n 2: 1 2 _ _ _ _ _ _ _ _ s q
                                         ft; T ot al r o of ar e a _ _ _ _ _ _ _ _ s q ft
                   C. Ot h er R o of A n y r o of t h at d o e s n ot q u alif y a s eit h er ( A) or ( B) a b o v e.
    6.       S e c o n d ar y W at er R e si st a n c e ( S W R): ( st a n d ar d u n d erl a y m e nt s or h ot- m o p p e d f elt s d o n ot q u alif y a s a n
             S W R)
                    A. S W R ( al s o c all e d S e al e d R o of D e c k) S elf- a d h eri n g p ol y m er m o difi e d- bit u m e n                      r o ofi n g
                          u n d erl a y m e nt a p pli e d dir e ctl y t o t h e s h e at hi n g or f o a m a d h e si v e S W R b arri er ( n ot f o a m e d- o n
                          i n s ul ati o n) a p pli e d a s a s u p pl e m e nt al m e a n s t o pr ot e ct t h e d w elli n g fr o m w at er i ntr u si o n i n t h e
                          e v e nt of r o of c o v eri n g l o s s.
                    B. N o S W R.
                    C. U n k n o w n or u n d et er mi n e d.
    7.       O p e ni n g Pr ot e cti o n : W h at i s t h e w e a k e st f or m of wi n d b or n e d e bri s pr ot e cti o n i n st all e d o n t h e
             str u ct ur e ? Fir st , u s e t h e t a bl e t o d et er mi n e t h e w e a k e st f or m of pr ot e cti o n f or e a c h c at e g or y of
             o p e ni n g. S e c o n d , ( a) c h e c k o n e a n s w er b el o w ( A, B, C, N, or X) b a s e d u p o n t h e l o w e st pr ot e cti o n l e v el
             f or A L L Gl a z e d o p e ni n g s a n d ( b) c h e c k t h e pr ot e cti o n l e v el f or all N o n- Gl a z e d o p e ni n g s (. 1, . 2, or . 3) a s
             a p pli c a bl e.
    O p e ni n g Pr ot e cti o n L e v el C h art                                                                                  Gl a z e d O p e ni n g s                    N o n- Gl a z e d
    Pl a c e a n “ X ” i n e a c h r o w t o i d e ntif y all f or    m s of pr ot e cti o n i n u s e f or e a c h                                                               O p e ni n g s
    o p e ni n g t y p e. C h e c k o nl y o n e a n s w er b el o    w ( A t hr u X), b a s e d o n t h e w e a k e st    Wi n d o w s   G ar a g e               Gl a s s   E ntr y G ar a g e
    f or m of pr ot e cti o n (l o w e st r o w) f or a n y of       t h e Gl a z e d o p e ni n g s a n d i n di c at e   or e ntr y      D o or s S k yli g ht s Bl o c k    D o or s D o or s
    t h e w e a k e st f or m of pr ot e cti o n (l o w e st r o     w) f or N o n- Gl a z e d o p e ni n g s.              D o or s

    N/ A      N ot A p pli c a bl e- t h er e ar e n o o p e ni n g s of t hi s t y p e o n t h e str u ct ur e
     A        V erifi e d c y cli c pr e s s ur e & l ar g e mi s sil e ( 9-l b f or wi n d o w s d o or s/ 4. 5 l b
             f or s k yli g ht s)
         B   V erifi e d c y cli c pr e s s ur e & l ar g e mi s sil e ( 4- 8 l b f or wi n d o w s d o or s/ 2 l b
             f or s k yli g ht s)
     C       V erifi e d pl y w o o d/ O S B m e eti n g T a bl e 1 6 0 9. 1. 2 of t h e F B C 2 0 0 7

         D    V erifi e d N o n- Gl a z e d E ntr y or G ar a g e d o or s i n di c ati n g c o m pli a n c e
              wit h A S T M E 3 3 0, A N SI/ D A S M A 1 0 8, or P A/ T A S 2 0 2 f or wi n d
             pr e s s ur e r e si st a n c e
     N        O p e ni n g Pr ot e cti o n pr o d u ct s t h at a p p e ar t o b e A or B b ut ar e n ot v erifi e d
              Ot h er pr ot e cti v e c o v eri n g s t h at c a n n ot b e i d e ntifi e d a s A, B, or C
         X    No   Wi n d b or n e D e bri s Pr ot e cti o n


             A. E xt eri or O p e ni n g s C y cli c Pr e s s ur e a n d 9-l b L ar g e Mi s sil e ( 4. 5 l b f or s k yli g ht s o nl y) All Gl a z e d
             o p e ni n g s ar e pr ot e ct e d at a mi ni m u m, wit h i m p a ct r e si st a nt c o v eri n g s or pr o d u ct s li st e d a s wi n d b or n e
             d e bri s pr ot e cti o n d e vi c e s i n t h e pr o d u ct a p pr o v al s y st e m of t h e St at e of Fl ori d a or Mi a mi- D a d e C o u nt y
             a n d m e et t h e r e q uir e m e nt s of o n e of t h e f oll o wi n g f or “ C y cli c Pr e s s ur e a n d L ar g e Mi s sil e I m p a ct ” ( L e v el
             A i n t h e t a bl e a b o v e).
                          •      Mi a mi- D a d e C o u nt y P A 2 0 1, 2 0 2, a n d 2 0 3
                          •      Fl ori d a B uil di n g C o d e T e sti n g A p pli c ati o n St a n d ar d ( T A S) 2 0 1, 2 0 2, a n d 2 0 3
                          •      A m eri c a n S o ci et y f or T e sti n g a n d M at eri al s ( A S T M) E 1 8 8 6                and AST M E 1996
                          •      S o ut h er n St a n d ar d s T e c h ni c al D o c u m e nt ( S S T D) 1 2
                          •      F or S k yli g ht s O nl y: A S T M E 1 8 8 6 a n d A S T M E 1 9 9 6
                          •      F or G ar a g e D o or s O nl y: A N SI/ D A S M A 1 1 5

    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 3 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 58 of 92


                  A. 1 All N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s A i n t h e t a bl e a b o v e, or n o N o n- Gl a z e d o p e ni n g s e xi st
                  A. 2 O n e or M or e N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el D i n t h e t a bl e a b o v e, a n d n o N o n- Gl a z e d
                  o p e ni n g s cl a s sifi e d a s L e v el B, C, N, or X i n t h e t a bl e a b o v e
                  A. 3 O n e or M or e N o n- Gl a z e d O p e ni n g s i s cl a s sifi e d a s L e v el B, C, N, or X i n t h e t a bl e a b o v e


          B. E xt eri or O p e ni n g Pr ot e cti o n- C y cli c Pr e s s ur e a n d 4 t o 8-l b L ar g e Mi s sil e ( 2- 4. 5 l b f or s k yli g ht s o nl y)
          All Gl a z e d o p e ni n g s ar e pr ot e ct e d, at a mi ni m u m, wit h i m p a ct r e si st a nt c o v eri n g s or pr o d u ct s li st e d a s
          wi n d b or n e d e bri s pr ot e cti o n d e vi c e s i n t h e pr o d u ct a p pr o v al s y st e m of t h e St at e of Fl ori d a or
          Mi a mi- D a d e C o u nt y a n d m e et t h e r e q uir e m e nt s of o n e of t h e f oll o wi n g f or “ C y cli c Pr e s s ur e a n d L ar g e
          Mi s sil e I m p a ct ” ( L e v el B i n t h e t a bl e a b o v e):
                         •      A S T M E 1 8 8 6 a n d A S T M E 1 9 9 6 ( L ar g e Mi s sil e - 4. 5l b.)
                         •      S S T D 1 2 ( L ar g e Mi s sil e – 4 l b. t o 8 l b.)
                         •      F or S k yli g ht s O nl y: A S T M E 1 8 8 6 a n d A S T M E 1 9 9 6 ( L ar g e Mi s sil e - 2 t o 4. 5 l b.)
                  B. 1 All N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s A or B i n t h e t a bl e a b o v e, or n o N o n- Gl a z e d o p e ni n g s
                  e xi st
                  B. 2 O n e or M or e N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el D i n t h e t a bl e a b o v e, a n d n o N o n- Gl a z e d
                  o p e ni n g s cl a s sifi e d a s L e v el C, N, or X i n t h e t a bl e a b o v e
                  B. 3 O n e or M or e N o n- Gl a z e d o p e ni n g s i s cl a s sifi e d a s L e v el C, N, or X i n t h e t a bl e a b o v e


          C. E xt eri or O p e ni n g Pr ot e cti o n- W o o d Str u ct ur al P a n el s m e eti n g F B C 2 0 0 7 All Gl a z e d o p e ni n g s ar e
          c o v er e d wit h pl y w o o d/ O S B m e eti n g t h e r e q uir e m e nt s of T a bl e 1 6 0 9. 1. 2 of t h e F B C 2 0 0 7 ( L e v el C i n
          t h e t a bl e a b o v e).
                  C. 1 All N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s A, B, or C i n t h e t a bl e a b o v e, or n o N o n- Gl a z e d o p e ni n g s
                  e xi st
                  C. 2 O n e or M or e N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el D i n t h e t a bl e a b o v e, a n d n o N o n- Gl a z e d
                  o p e ni n g s cl a s sifi e d a s L e v el N or X i n t h e t a bl e a b o v e
                  C. 3 O n e or M or e N o n- Gl a z e d o p e ni n g s i s cl a s sifi e d a s L e v el N or X i n t h e t a bl e a b o v e


          N. E xt eri or O p e ni n g Pr ot e cti o n ( u n v erifi e d s h utt er s y st e m s wit h n o d o c u m e nt ati o n) All Gl a z e d o p e ni n g s
          ar e pr ot e ct e d wit h pr ot e cti v e c o v eri n g s n ot m e eti n g t h e r e q uir e m e nt s of A n s w er “ A ”, “ B ”, or C ” or
          s y st e m s t h at a p p e ar t o m e et A n s w er “ A ” or “ B ” wit h n o d o c u m e nt ati o n of c o m pli a n c e ( L e v el N i n t h e
          t a bl e a b o v e).
                  N. 1 All N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el A, B, C, or N i n t h e t a bl e a b o v e, or n o N o n- Gl a z e d
                  o p e ni n g s e xi st
                  N. 2 O n e or M or e N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el D i n t h e t a bl e a b o v e, a n d n o N o n- Gl a z e d
                  o p e ni n g s cl a s sifi e d a s L e v el X i n t h e t a bl e a b o v e
                  N. 3 O n e or M or e N o n- Gl a z e d o p e ni n g s i s cl a s sifi e d a s L e v el X i n t h e t a bl e a b o v e.


          X. N o n e or S o m e Gl a z e d O p e ni n g s                  O n e or m or e           Gl a z e d o p e ni n g s cl a s sifi e d a n d L e v el X i n t h e t a bl e
              a b o v e.


                             MI TI G A TI O N I N S P E C TI O N S M U S T B E C E R TI FI E D B Y A Q U A LI FI E D I N S P E C T O R.
                           S e cti o n 6 2 7. 7 1 1( 2), Fl ori d a St at ut e s, pr o vi d e s a li sti n g of i n di vi d u al s w h o m a y si g n t hi s f or m.
    Q u alifi e d I n s p e ct or N a m e:                                            Li c e n s e T y p e:                         Li c e n s e or C ertifi c at e #:

     I n s p e cti o n C o m p a n y:                                                                                P h o n e:




    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 4 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 59 of 92


    Q u alifi e d I n s p e ct or - I h ol d a n a cti v e li c e n s e a s a: ( c h e c k o n e)
          H o m e i n s p e ct or li c e n s e d u n d er S e cti o n 4 6 8. 8 3 1 4, Fl ori d a St at ut e s w h o h a s c o m pl et e d t h e st at ut or y
          n u m b er of h o ur s of h urri c a n e miti g ati o n tr ai ni n g a p pr o v e d b y t h e C o n str u cti o n I n d u str y Li c e n si n g B o ar d
          a n d c o m pl eti o n of a pr ofi ci e n c y e x a m.
          B uil di n g c o d e i n s p e ct or c ertifi e d u n d er S e cti o n 4 6 8. 6 0 7, Fl ori d a St at ut e s.
          G e n er al, b uil di n g or r e si d e nti al c o ntr a ct or li c e n s e d u n d er S e cti o n 4 8 9. 1 1 1, Fl ori d a St at ut e s.
          Pr of e s si o n al e n gi n e er li c e n s e d u n d er S e cti o n 4 7 1. 0 1 5, Fl ori d a St at ut e s.
          Pr of e s si o n al ar c hit e ct li c e n s e d u n d er S e cti o n 4 8 1. 2 1 3, Fl ori d a St at ut e s.
          A n y ot h er i n di vi d u al or e ntit y r e c o g ni z e d b y t h e i n s ur er a s p o s s e s si n g t h e n e c e s s ar y q u alifi c ati o n s t o
          pr o p erl y c o m pl et e a u nif or m miti g ati o n v erifi c ati o n f or m p ur s u a nt t o S e cti o n 6 2 7. 7 1 1( 2), Fl ori d a
          st at ut e s.


     In di vi d u al s ot h er t h a n li c e n s e d c o ntr a ct or s                 li c e n s e d u n d er S e cti o n 4 8 9. 1 1 1, Fl ori d a St at ut e s, or
     pr of e s si o n al e n gi n e er li c e n s e d u n d er S e cti o n               4 7 1. 0 1 5, Fl ori d a St at u e s, m u st i n s p e ct t h e str u ct ur e s
     p er s o n all y a n d n ot t hr o u g h e m pl o y e e s or ot h er              p er s o n s.
     Li c e n s e e s u n d er s. 4 7 1. 0 1 5 or s. 4 8 9. 1 1 1 m a y                  a ut h ori z e a dir e ct e m pl o y e e w h o p o s s e s s e s t h e r e q ui sit e
     s kill, k n o wl e d g e, a n d e x p eri e n c e t o c o n d u ct a             miti g ati o n v erifi c ati o n i n s p e cti o n.

      I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ a m a q u alifi e d i n s p e ct or a n d I p er s o n all y p erf or m e d t h e i n s p e cti o n or
                       ( pri nt n a m e)


     (li c e n s e d c o ntr a ct or s a n d pr of e s si o n al e n gi n e er s o nl y) I h a d m y e m pl o y e e ( _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _)
                                                                                                                                            ( pri nt n a m e of i n s p e ct or)
     p erf or m t h e i n s p e cti o n a n d I a gr e e t o b e r e s p o n si bl e f or hi s/ h er w or k.

     Q u alifi e d I n s p e ct or Si g n at ur e: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ D at e: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

     A n i n di vi d u al or e ntit y w h o k n o wi n gl y or t hr o u g h gr o s s n e gli g e n c e pr o vi d e s a f al s e or fr a u d ul e nt
     miti g ati o n v erifi c ati o n f or m i s s u bj e ct t o i n v e sti g ati o n b y t h e Fl ori d a Di vi si o n of I n s ur a n c e Fr a u d a n d m a y
     b e s u bj e ct t o a d mi ni str ati v e a cti o n b y t h e a p pr o pri at e li c e n si n g a g e n c y or t o cri mi n al pr o s e c uti o n.
     ( S e cti o n 6 2 7. 7 1 1( 4)-( 7), Fl ori d a St at ut e s) T h e Q u alifi e d I n s p e ct or w h o c ertifi e s t hi s f or m s h all b e dir e ctl y
     li a bl e f or t h e mi s c o n d u ct of e m pl o y e e s a s if t h e a ut h ori z e d miti g ati o n i n s p e ct or p er s o n all y p erf or m e d t h e
     i n s p e cti o n.



     H o m e o w n er t o c o m pl et e: I c ertif y t h at t h e n a m e d Q u alifi e d I n s p e ct or or hi s or h er e m pl o y e e di d p erf or m
     a n i n s p e cti o n of t h e r e si d e n c e i d e ntifi e d o n t hi s f or m a n d t h at pr o of of i d e ntifi c ati o n w a s pr o vi d e d t o m e
     or m y A ut h ori z e d R e pr e s e nt ati v e.


     Si g n at ur e:                                                                                                                      D at e:

     A n i n di vi d u al or e ntit y w h o k n o wi n gl y pr o vi d e s or utt er s a f al s e or fr a u d ul e nt miti g ati o n v erifi c ati o n f or m
     wit h t h e i nt e nt t o o bt ai n or r e c ei v e a di s c o u nt o n a n i n s ur a n c e pr e mi u m t o w hi c h t h e i n di vi d u al or e ntit y i s
     n ot e ntitl e d c o m mit s a mi s d e m e a n or of t h e fir st d e gr e e. ( S e cti o n 6 2 7. 7 1 1( 7), Fl ori d a St at ut e s).


     T h e d efi niti o n s o n t hi s f or m ar e f or i n s p e cti o n p ur p o s e s o nl y a n d c a n n ot b e u s e d t o c ertif y a n y pr o d u ct or
     c o n str u cti o n f e at ur e a s off eri n g pr ot e cti o n fr o m h urri c a n e s.



    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
                                                                                                                                                                        I n s ur e d C o p y
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 5 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 60 of 92

                                               U nif or m Miti g ati o n V erifi c ati o n I n s p e cti o n F or m
               M ai nt ai n a c o p y of t hi s f or m a n d a n y d o c u m e nt ati o n pr o vi d e d wit h t h e i n s ur a n c e p oli c y
     I n s p e cti o n D at e:
     O w n er I nf or m ati o n
     O w n er N a m e:                                                                                                  C o nt a ct P er s o n:
     A d dr e s s:                                                                                                      H o m e P h o n e:
     Cit y:                                                                  Zi p:                                      W or k P h o n e:
     C o u nt y:                                                                                                        C ell P h o n e:
     I n s ur a n c e C o m p a n y:                                                                                    P oli c y #:
     Y e ar of H o m e:                                                    # of St ori e s:                             E m ail:

    N O T E:       A n y d o c u m e nt ati o n u s e d i n v ali d ati n g t h e c o m pli a n c e or e xi st e n c e of e a c h c o n str u cti o n or
    miti g ati o n attri b ut e m u st a c c o m p a n y t hi s f or m. At l e a st o n e p h ot o gr a p h m u st a c c o m p a n y t hi s f or m t o
    v ali d at e e a c h attri b ut e m ar k e d i n q u e sti o n s 3 t h o u g h 7. T h e i n s ur er m a y a s k a d diti o n al q u e sti o n s r e g ar di n g
    t h e miti g at e d f e at ur e( s) v erifi e d o n t hi s f or m
    1.    B uil di n g C o d e : W a s t h e str u ct ur e b uilt i n c o m pli a n c e wit h t h e Fl ori d a B uil di n g C o d e ( F B C 2 0 0 1 or l at er)
          O R f or h o m e s l o c at e d i n t h e H V H Z ( Mi a mi- D a d e or Br o w ar d c o u nti e s), S o ut h Fl ori d a B uil di n g C o d e
          ( S F B C- 9 4) ?
                 A. B uilt i n c o m pli a n c e wit h t h e F B C: Y e ar B uilt _ _ _ _ _ _ _ _ _. F or h o m e s b uilt i n 2 0 0 2/ 2 0 0 3 pr o vi d e a
                 p er mit a p pli c ati o n wit h a d at e aft er 3/ 1/ 2 0 0 2: B uil di n g P er mit A p pli c ati o n D at e ( M M/ D D/ Y Y Y Y)
                 _ _ _ _/ _ _ _ _/ _ _ _ _ _ _ _
                 B. F or t h e H V H Z O nl y: B uilt i n c o m pli a n c e wit h t h e S F B C- 9 4: Y e ar B uilt _ _ _ _ _ _. F or h o m e s b uilt i n
                 1 9 9 4, 1 9 9 5, a n d 1 9 9 6 pr o vi d e a p er mit a p pli c ati o n wit h a d at e aft er 9/ 1/ 1 9 9 4: B uil di n g P er mit
                 A p pli c ati o n D at e ( M M/ D D/ Y Y Y Y) _ _ _/ _ _ _/ _ _ _ _ _ _ _
                 C. U n k n o w n or d o e s n ot m e et t h e r e q uir e m e nt s of A n s w er “ A ” or “ B ”
     2. R o of C o v eri n g: S el e ct all r o of c o v eri n g t y p e s i n u s e. Pr o vi d e t h e p er mit a p pli c ati o n d at e O R F B C/ M D C
        Pr o d u ct A p pr o v al n u m b er O R Y e ar of Ori gi n al I n st all ati o n/ R e pl a c e m e nt O R i n di c at e t h at n o i nf or m ati o n
        w a s a v ail a bl e t o v erif y c o m pli a n c e f or e a c h r o of c o v eri n g i d e ntifi e d.
                                                                                                                                        Y e ar of Ori gi n al        N o I nf or m ati o n
                                                                           P er mit A p pli c ati o n      F B C or M D C                  I n st all ati o n           Pr o vi d e d f or
                 2. 1 R o of C o v eri n g T y p e:                               D at e                 Pr o d u ct A p pr o v al #   or R e pl a c e m e nt          C o m pli a n c e
                       1. A s p h alt Fi b er gl a s s S hi n gl e        _ _ _/ _ _ _/ _ _ _ _ _ _ _

                       2. C o n cr et e/ Cl a y Til e                      _ _ _/ _ _ _/ _ _ _ _ _ _ _
                       3. M et al                                         _ _ _/ _ _ _/ _ _ _ _ _ _ _
                       4. B uilt U p                                      _ _ _/ _ _ _/ _ _ _ _ _ _ _
                       5. M e m br a n e                                  _ _ _/ _ _ _/ _ _ _ _ _ _ _

                       6   . Ot h er _ _ _ _ _ _ _ _ _ _ _ _ _            _ _ _/ _ _ _/ _ _ _ _ _ _ _

                 A. All r o of c o v eri n g s li st e d a b o v e m e et t h e F B C wit h a F B C or Mi a mi- D a d e Pr o d u ct A p pr o v al li sti n g
                 c urr e nt at ti m e of i n st all ati o n O R h a v e a r o ofi n g p er mit a p pli c ati o n d at e o n or aft er 3/ 1/ 0 2 O R t h e
                 r o of i s ori gi n al a n d b uilt i n 2 0 0 4 or l at er
                 B. All r o of c o v eri n g s h a v e a Mi a mi- D a d e Pr o d u ct A p pr o v al li sti n g c urr e nt at ti m e of i n st all ati o n O R (
                 f or t h e H V H Z o nl y) a r o ofi n g p er mit a p pli c ati o n aft er 9/ 1/ 1 9 9 4 a n d b ef or e 3/ 1/ 2 0 0 2 O R t h e r o of i s
                 ori gi n al n d b uilt i n 1 9 9 7 or l at er.
                 C. O n e or m or e r o of c o v eri n g s d o n ot m e et t h e r e q uir e m e nt s of A n s w er “ A ” or “ B ".
                 D. N o r o of c o v eri n g s m e et t h e r e q uir e m e nt s of A n s w er “ A ” or “ B ".
    3.    R o of D e c k Att a c h m e nt :                      W h at i s t h e w e a k e st f or m of r o of d e c k att a c h m e nt ?
                 A. Pl y w o o d/ Ori e nt e d str a n d b o ar d ( O S B) r o of s h e at hi n g att a c h e d t o t h e r o of tr u s s/r aft er ( s p a c e d a
                 m a xi m u m of 2 4 " i n c h e s o. c.) b y st a pl e s or 6 d n ail s s p a c e d at 6 " al o n g t h e e d g e a n d 1 2 " i n t h e
                 fi el d. - O R- B att e n d e c ki n g s u p p orti n g w o o d s h a k e s or w o o d s hi n gl e s. - O R- A n y s y st e m of s cr e w s,
                 n ail s, a d h e si v e s, ot h er d e c k f a st e ni n g s y st e m or tr u s s/r aft er s p a ci n g t h at h a s a n e q ui v al e nt m e a n
                 u plift l e s s t h a n t h at r e q uir e d f or O pti o n s B or C b el o w.
    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 1 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 61 of 92


                  B. Pl y w o o d/ O S B r o of s h e at hi n g wit h a mi ni m u m t hi c k n e s s of 7/ 1 6 " i n c h att a c h e d t o t h e r o of
                  tr u s s/r aft er ( s p a c e d a m a xi m u m of 2 4 " i n c h e s o. c.) b y 8 d c o m m o n n ail s s p a c e d a m a xi m u m of 1 2 ”
                  i n c h e s i n t h e fi el d.- O R- A n y s y st e m of s cr e w s, n ail s, a d h e si v e s, ot h er d e c k f a st e ni n g s y st e m or
                  tr u s s/r aft er s p a ci n g t h at i s s h o w n t o h a v e a n e q ui v al e nt or gr e at er r e si st a n c e t h a n 8 d n ail s s p a c e d a
                  m a xi m u m of 1 2 i n c h e s i n t h e fi el d or h a s a m e a n u plift r e si st a n c e of at l e a st 1 0 3 p sf.
                  C. Pl y w o o d/ O S B r o of s h e at hi n g wit h a mi ni m u m t hi c k n e s s of 7/ 1 6 " i n c h att a c h e d t o t h e r o of
                  tr u s s/r aft er ( s p a c e d a m a xi m u m of 2 4 " i n c h e s o. c.) b y 8 d c o m m o n n ail s s p a c e d 6 " i n c h e s i n t h e
                  fi el d. - O R- Di m e n si o n al l u m b er/ T o n g u e & Gr o o v e d e c ki n g wit h a mi ni m u m of 2 n ail s p er b o ar d ( or 1
                  n ail p er b o ar d i s e q u al t o or l e s s t h a n 6 i n c h e s i n wi dt h). -O R - A n y s y st e m of s cr e w s, n ail s,
                  a d h e si v e s, ot h er d e c k f a st e ni n g s y st e m or tr u s s/r aft er s p a ci n g t h at i s s h o w n t o h a v e a n e q ui v al e nt
                  or gr e at er r e si st a n c e t h a n 8 d c o m m o n n ail s s p a c e d a m a xi m u m of 6 i n c h e s i n t h e fi el d or h a s a
                  m e a n u plift r e si st a n c e of at l e a st 1 8 2 p sf.
                  D.     R ei nf or c e d C o n cr et e R o of D e c k.
                  E.     Ot h er:     ______________________________________________________
                  F.     U n k n o w n or u ni d e ntifi e d.
                  G.     N o atti c a c c e s s.
     4.    R o of t o W all Att a c h m e nt : W h at i s t h e W E A K E S T r o of t o w all c o n n e cti o n ? ( D o n ot i n cl u d e att a c h m e nt
           of hi p/ v all e y j a c k s wit hi n 5 f e et of t h e i n si d e or o ut si d e c or n er of t h e r o of i n d et er mi n ati o n of W E A K E S T
           t y p e.
                 A. T o e N ail s
                      T r u s s/r aft er a n c h or e d t o t o p pl at e of w all u si n g n ail s dri v e n at a n a n gl e t hr o u g h t h e tr u s s/r aft er
                      a n d att a c h e d t o t h e t o p pl at e of t h e w all, or
                      M et al c o n n e ct or s t h at d o n ot m e et t h e mi ni m al c o n diti o n s or r e q uir e m e nt s of B, C, or D

           Mi ni m al c o n diti o n s t o q u alif y f or c at e g ori e s B, C, or D. All vi si bl e m et al c o n n e ct or s ar e:
                      S e c ur e d t o tr u s s/r aft er wit h a mi ni m u m of t hr e e ( 3) n ail s, a n d
                      Att a c h e d t o t h e w all t o p pl at e of t h e w all fr a mi n g, or e m b e d d e d i n t h e b o n d b e a m, wit h l e s s
                      t h a n a ½ " g a p fr o m t h e bl o c ki n g or tr u s s/r aft er a n d bl o c k e d n o m or e t h a n 1. 5 ” of t h e
                      tr u s s/r aft er, a n d fr e e of vi si bl e s e v er e c orr o si o n.
                 B. Cli p s
                      M et al c o n n e ct or s t h at d o n ot wr a p o v er t h e t o p of t h e tr u s s/r aft er, or
                      M et al c o n n e ct or s wit h a mi ni m u m of 1 str a p t h at wr a p s o v er t h e t o p of t h e tr u s s/r aft er a n d
                      d o e s n ot m e et t h e n ail p o siti o n r e q uir e m e nt s of C or D, b ut i s s e c ur e d wit h a mi ni m u m of 3
                      n ail s.
                 C. Si n gl e Wr a p s
                      M et al c o n n e ct or s c o n si sti n g of a si n gl e str a p t h at wr a p s o v er t h e t o p of t h e tr u s s/r aft er a n d i s
                      s e c ur e d wit h a mi ni m u m of 2 n ail s o n t h e fr o nt si d e a n d a mi ni m u m of 1 n ail o n t h e o p p o si n g
                      si d e.
                 D. D o u bl e Wr a p s
                      M et al C o n n e ct or s c o n si sti n g of 2 s e p ar at e str a p s t h at ar e att a c h e d t o t h e w all fr a m e, or
                      e m b e d d e d i n t h e b o n d b e a m, o n eit h er si d e of t h e tr u s s/r aft er w h er e e a c h str a p wr a p s o v er t h e
                      t o p of t h e tr u s s/r aft er a n d i s s e c ur e d wit h a mi ni m u m of 2 n ail s o n t h e fr o nt si d e, a n d a
                      mi ni m u m of 1 n ail o n t h e o p p o si n g si d e, or
                         M et al c o n n e ct or s c o n si sti n g of a si n gl e str a p t h at wr a p s o v er t h e t o p of t h e tr u s s/r aft er, i s
                         s e c ur e d t o t h e w all o n b ot h si d e s, a n d i s s e c ur e d t o t h e t o p pl at e wit h a mi ni m u m of t hr e e n ail s
                         o n e a c h si d e.
                  E.     Str u ct ur al            A n c h or b olt s str u ct ur all y c o n n e ct e d or r ei nf or c e d c o n cr et e r o of.
                  F.     Ot h er:     ______________________________________________________
                  G.     U n k n o w n or u ni d e ntifi e d
                  H.     N o atti c a c c e s s


    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 2 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 62 of 92

    5.       R o of G e o m etr y:      W h at i s t h e r o of s h a p e ? ( D o n ot c o n si d er r o of s of p or c h e s or c ar p ort s t h at ar e
             att a c h e d o nl y t o t h e f a s ci a or w all of t h e h o st str u ct ur e o v er u n e n cl o s e d s p a c e i n t h e d et er mi n ati o n of
             r o of p eri m et er or r o of ar e a f or r o of g e o m etr y cl a s sifi c ati o n).
                   A. Hi p R o of        Hi p r o of wit h n o ot h er r o of s h a p e s gr e at er t h a n 1 0 % of t h e t ot al b uil di n g p eri m et er.
                                         T ot al l e n gt h of n o n- hi p f e at ur e s: _ _ _ _ _ _ _ _ f e et;
                                         T ot al r o of s y st e m p eri m et er: _ _ _ _ _ _ _ _ f e et
                   B. Fl at R o of       R o of o n a b uil di n g wit h 5 or m or e u nit s w h er e at l e a st 9 0 % of t h e m ai n r o of ar e a
                                         h a s a r o of sl o p e of l e s s t h a n 2: 1 2. R o of ar e a wit h sl o p e l e s s t h a n 2: 1 2 _ _ _ _ _ _ _ _ s q
                                         ft; T ot al r o of ar e a _ _ _ _ _ _ _ _ s q ft
                   C. Ot h er R o of A n y r o of t h at d o e s n ot q u alif y a s eit h er ( A) or ( B) a b o v e.
    6.       S e c o n d ar y W at er R e si st a n c e ( S W R): ( st a n d ar d u n d erl a y m e nt s or h ot- m o p p e d f elt s d o n ot q u alif y a s a n
             S W R)
                    A. S W R ( al s o c all e d S e al e d R o of D e c k) S elf- a d h eri n g p ol y m er m o difi e d- bit u m e n                      r o ofi n g
                          u n d erl a y m e nt a p pli e d dir e ctl y t o t h e s h e at hi n g or f o a m a d h e si v e S W R b arri er ( n ot f o a m e d- o n
                          i n s ul ati o n) a p pli e d a s a s u p pl e m e nt al m e a n s t o pr ot e ct t h e d w elli n g fr o m w at er i ntr u si o n i n t h e
                          e v e nt of r o of c o v eri n g l o s s.
                    B. N o S W R.
                    C. U n k n o w n or u n d et er mi n e d.
    7.       O p e ni n g Pr ot e cti o n : W h at i s t h e w e a k e st f or m of wi n d b or n e d e bri s pr ot e cti o n i n st all e d o n t h e
             str u ct ur e ? Fir st , u s e t h e t a bl e t o d et er mi n e t h e w e a k e st f or m of pr ot e cti o n f or e a c h c at e g or y of
             o p e ni n g. S e c o n d , ( a) c h e c k o n e a n s w er b el o w ( A, B, C, N, or X) b a s e d u p o n t h e l o w e st pr ot e cti o n l e v el
             f or A L L Gl a z e d o p e ni n g s a n d ( b) c h e c k t h e pr ot e cti o n l e v el f or all N o n- Gl a z e d o p e ni n g s (. 1, . 2, or . 3) a s
             a p pli c a bl e.
    O p e ni n g Pr ot e cti o n L e v el C h art                                                                                  Gl a z e d O p e ni n g s                    N o n- Gl a z e d
    Pl a c e a n “ X ” i n e a c h r o w t o i d e ntif y all f or    m s of pr ot e cti o n i n u s e f or e a c h                                                               O p e ni n g s
    o p e ni n g t y p e. C h e c k o nl y o n e a n s w er b el o    w ( A t hr u X), b a s e d o n t h e w e a k e st    Wi n d o w s   G ar a g e               Gl a s s   E ntr y G ar a g e
    f or m of pr ot e cti o n (l o w e st r o w) f or a n y of       t h e Gl a z e d o p e ni n g s a n d i n di c at e   or e ntr y      D o or s S k yli g ht s Bl o c k    D o or s D o or s
    t h e w e a k e st f or m of pr ot e cti o n (l o w e st r o     w) f or N o n- Gl a z e d o p e ni n g s.              D o or s

    N/ A      N ot A p pli c a bl e- t h er e ar e n o o p e ni n g s of t hi s t y p e o n t h e str u ct ur e
     A        V erifi e d c y cli c pr e s s ur e & l ar g e mi s sil e ( 9-l b f or wi n d o w s d o or s/ 4. 5 l b
             f or s k yli g ht s)
         B   V erifi e d c y cli c pr e s s ur e & l ar g e mi s sil e ( 4- 8 l b f or wi n d o w s d o or s/ 2 l b
             f or s k yli g ht s)
     C       V erifi e d pl y w o o d/ O S B m e eti n g T a bl e 1 6 0 9. 1. 2 of t h e F B C 2 0 0 7

         D    V erifi e d N o n- Gl a z e d E ntr y or G ar a g e d o or s i n di c ati n g c o m pli a n c e
              wit h A S T M E 3 3 0, A N SI/ D A S M A 1 0 8, or P A/ T A S 2 0 2 f or wi n d
             pr e s s ur e r e si st a n c e
     N        O p e ni n g Pr ot e cti o n pr o d u ct s t h at a p p e ar t o b e A or B b ut ar e n ot v erifi e d
              Ot h er pr ot e cti v e c o v eri n g s t h at c a n n ot b e i d e ntifi e d a s A, B, or C
         X    No   Wi n d b or n e D e bri s Pr ot e cti o n


             A. E xt eri or O p e ni n g s C y cli c Pr e s s ur e a n d 9-l b L ar g e Mi s sil e ( 4. 5 l b f or s k yli g ht s o nl y) All Gl a z e d
             o p e ni n g s ar e pr ot e ct e d at a mi ni m u m, wit h i m p a ct r e si st a nt c o v eri n g s or pr o d u ct s li st e d a s wi n d b or n e
             d e bri s pr ot e cti o n d e vi c e s i n t h e pr o d u ct a p pr o v al s y st e m of t h e St at e of Fl ori d a or Mi a mi- D a d e C o u nt y
             a n d m e et t h e r e q uir e m e nt s of o n e of t h e f oll o wi n g f or “ C y cli c Pr e s s ur e a n d L ar g e Mi s sil e I m p a ct ” ( L e v el
             A i n t h e t a bl e a b o v e).
                          •      Mi a mi- D a d e C o u nt y P A 2 0 1, 2 0 2, a n d 2 0 3
                          •      Fl ori d a B uil di n g C o d e T e sti n g A p pli c ati o n St a n d ar d ( T A S) 2 0 1, 2 0 2, a n d 2 0 3
                          •      A m eri c a n S o ci et y f or T e sti n g a n d M at eri al s ( A S T M) E 1 8 8 6                and AST M E 1996
                          •      S o ut h er n St a n d ar d s T e c h ni c al D o c u m e nt ( S S T D) 1 2
                          •      F or S k yli g ht s O nl y: A S T M E 1 8 8 6 a n d A S T M E 1 9 9 6
                          •      F or G ar a g e D o or s O nl y: A N SI/ D A S M A 1 1 5

    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 3 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 63 of 92


                  A. 1 All N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s A i n t h e t a bl e a b o v e, or n o N o n- Gl a z e d o p e ni n g s e xi st
                  A. 2 O n e or M or e N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el D i n t h e t a bl e a b o v e, a n d n o N o n- Gl a z e d
                  o p e ni n g s cl a s sifi e d a s L e v el B, C, N, or X i n t h e t a bl e a b o v e
                  A. 3 O n e or M or e N o n- Gl a z e d O p e ni n g s i s cl a s sifi e d a s L e v el B, C, N, or X i n t h e t a bl e a b o v e


          B. E xt eri or O p e ni n g Pr ot e cti o n- C y cli c Pr e s s ur e a n d 4 t o 8-l b L ar g e Mi s sil e ( 2- 4. 5 l b f or s k yli g ht s o nl y)
          All Gl a z e d o p e ni n g s ar e pr ot e ct e d, at a mi ni m u m, wit h i m p a ct r e si st a nt c o v eri n g s or pr o d u ct s li st e d a s
          wi n d b or n e d e bri s pr ot e cti o n d e vi c e s i n t h e pr o d u ct a p pr o v al s y st e m of t h e St at e of Fl ori d a or
          Mi a mi- D a d e C o u nt y a n d m e et t h e r e q uir e m e nt s of o n e of t h e f oll o wi n g f or “ C y cli c Pr e s s ur e a n d L ar g e
          Mi s sil e I m p a ct ” ( L e v el B i n t h e t a bl e a b o v e):
                         •      A S T M E 1 8 8 6 a n d A S T M E 1 9 9 6 ( L ar g e Mi s sil e - 4. 5l b.)
                         •      S S T D 1 2 ( L ar g e Mi s sil e – 4 l b. t o 8 l b.)
                         •      F or S k yli g ht s O nl y: A S T M E 1 8 8 6 a n d A S T M E 1 9 9 6 ( L ar g e Mi s sil e - 2 t o 4. 5 l b.)
                  B. 1 All N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s A or B i n t h e t a bl e a b o v e, or n o N o n- Gl a z e d o p e ni n g s
                  e xi st
                  B. 2 O n e or M or e N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el D i n t h e t a bl e a b o v e, a n d n o N o n- Gl a z e d
                  o p e ni n g s cl a s sifi e d a s L e v el C, N, or X i n t h e t a bl e a b o v e
                  B. 3 O n e or M or e N o n- Gl a z e d o p e ni n g s i s cl a s sifi e d a s L e v el C, N, or X i n t h e t a bl e a b o v e


          C. E xt eri or O p e ni n g Pr ot e cti o n- W o o d Str u ct ur al P a n el s m e eti n g F B C 2 0 0 7 All Gl a z e d o p e ni n g s ar e
          c o v er e d wit h pl y w o o d/ O S B m e eti n g t h e r e q uir e m e nt s of T a bl e 1 6 0 9. 1. 2 of t h e F B C 2 0 0 7 ( L e v el C i n
          t h e t a bl e a b o v e).
                  C. 1 All N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s A, B, or C i n t h e t a bl e a b o v e, or n o N o n- Gl a z e d o p e ni n g s
                  e xi st
                  C. 2 O n e or M or e N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el D i n t h e t a bl e a b o v e, a n d n o N o n- Gl a z e d
                  o p e ni n g s cl a s sifi e d a s L e v el N or X i n t h e t a bl e a b o v e
                  C. 3 O n e or M or e N o n- Gl a z e d o p e ni n g s i s cl a s sifi e d a s L e v el N or X i n t h e t a bl e a b o v e


          N. E xt eri or O p e ni n g Pr ot e cti o n ( u n v erifi e d s h utt er s y st e m s wit h n o d o c u m e nt ati o n) All Gl a z e d o p e ni n g s
          ar e pr ot e ct e d wit h pr ot e cti v e c o v eri n g s n ot m e eti n g t h e r e q uir e m e nt s of A n s w er “ A ”, “ B ”, or C ” or
          s y st e m s t h at a p p e ar t o m e et A n s w er “ A ” or “ B ” wit h n o d o c u m e nt ati o n of c o m pli a n c e ( L e v el N i n t h e
          t a bl e a b o v e).
                  N. 1 All N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el A, B, C, or N i n t h e t a bl e a b o v e, or n o N o n- Gl a z e d
                  o p e ni n g s e xi st
                  N. 2 O n e or M or e N o n- Gl a z e d o p e ni n g s cl a s sifi e d a s L e v el D i n t h e t a bl e a b o v e, a n d n o N o n- Gl a z e d
                  o p e ni n g s cl a s sifi e d a s L e v el X i n t h e t a bl e a b o v e
                  N. 3 O n e or M or e N o n- Gl a z e d o p e ni n g s i s cl a s sifi e d a s L e v el X i n t h e t a bl e a b o v e.


          X. N o n e or S o m e Gl a z e d O p e ni n g s                  O n e or m or e           Gl a z e d o p e ni n g s cl a s sifi e d a n d L e v el X i n t h e t a bl e
              a b o v e.


                             MI TI G A TI O N I N S P E C TI O N S M U S T B E C E R TI FI E D B Y A Q U A LI FI E D I N S P E C T O R.
                           S e cti o n 6 2 7. 7 1 1( 2), Fl ori d a St at ut e s, pr o vi d e s a li sti n g of i n di vi d u al s w h o m a y si g n t hi s f or m.
    Q u alifi e d I n s p e ct or N a m e:                                            Li c e n s e T y p e:                         Li c e n s e or C ertifi c at e #:

     I n s p e cti o n C o m p a n y:                                                                                P h o n e:




    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 4 of 5
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 64 of 92


    Q u alifi e d I n s p e ct or - I h ol d a n a cti v e li c e n s e a s a: ( c h e c k o n e)
          H o m e i n s p e ct or li c e n s e d u n d er S e cti o n 4 6 8. 8 3 1 4, Fl ori d a St at ut e s w h o h a s c o m pl et e d t h e st at ut or y
          n u m b er of h o ur s of h urri c a n e miti g ati o n tr ai ni n g a p pr o v e d b y t h e C o n str u cti o n I n d u str y Li c e n si n g B o ar d
          a n d c o m pl eti o n of a pr ofi ci e n c y e x a m.
          B uil di n g c o d e i n s p e ct or c ertifi e d u n d er S e cti o n 4 6 8. 6 0 7, Fl ori d a St at ut e s.
          G e n er al, b uil di n g or r e si d e nti al c o ntr a ct or li c e n s e d u n d er S e cti o n 4 8 9. 1 1 1, Fl ori d a St at ut e s.
          Pr of e s si o n al e n gi n e er li c e n s e d u n d er S e cti o n 4 7 1. 0 1 5, Fl ori d a St at ut e s.
          Pr of e s si o n al ar c hit e ct li c e n s e d u n d er S e cti o n 4 8 1. 2 1 3, Fl ori d a St at ut e s.
          A n y ot h er i n di vi d u al or e ntit y r e c o g ni z e d b y t h e i n s ur er a s p o s s e s si n g t h e n e c e s s ar y q u alifi c ati o n s t o
          pr o p erl y c o m pl et e a u nif or m miti g ati o n v erifi c ati o n f or m p ur s u a nt t o S e cti o n 6 2 7. 7 1 1( 2), Fl ori d a
          st at ut e s.


     In di vi d u al s ot h er t h a n li c e n s e d c o ntr a ct or s                 li c e n s e d u n d er S e cti o n 4 8 9. 1 1 1, Fl ori d a St at ut e s, or
     pr of e s si o n al e n gi n e er li c e n s e d u n d er S e cti o n               4 7 1. 0 1 5, Fl ori d a St at u e s, m u st i n s p e ct t h e str u ct ur e s
     p er s o n all y a n d n ot t hr o u g h e m pl o y e e s or ot h er              p er s o n s.
     Li c e n s e e s u n d er s. 4 7 1. 0 1 5 or s. 4 8 9. 1 1 1 m a y                  a ut h ori z e a dir e ct e m pl o y e e w h o p o s s e s s e s t h e r e q ui sit e
     s kill, k n o wl e d g e, a n d e x p eri e n c e t o c o n d u ct a             miti g ati o n v erifi c ati o n i n s p e cti o n.

      I, _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ a m a q u alifi e d i n s p e ct or a n d I p er s o n all y p erf or m e d t h e i n s p e cti o n or
                       ( pri nt n a m e)


     (li c e n s e d c o ntr a ct or s a n d pr of e s si o n al e n gi n e er s o nl y) I h a d m y e m pl o y e e ( _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _)
                                                                                                                                           ( pri nt n a m e of i n s p e ct or)
     p erf or m t h e i n s p e cti o n a n d I a gr e e t o b e r e s p o n si bl e f or hi s/ h er w or k.

     Q u alifi e d I n s p e ct or Si g n at ur e: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ D at e: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

     A n i n di vi d u al or e ntit y w h o k n o wi n gl y or t hr o u g h gr o s s n e gli g e n c e pr o vi d e s a f al s e or fr a u d ul e nt
     miti g ati o n v erifi c ati o n f or m i s s u bj e ct t o i n v e sti g ati o n b y t h e Fl ori d a Di vi si o n of I n s ur a n c e Fr a u d a n d m a y
     b e s u bj e ct t o a d mi ni str ati v e a cti o n b y t h e a p pr o pri at e li c e n si n g a g e n c y or t o cri mi n al pr o s e c uti o n.
     ( S e cti o n 6 2 7. 7 1 1( 4)-( 7), Fl ori d a St at ut e s) T h e Q u alifi e d I n s p e ct or w h o c ertifi e s t hi s f or m s h all b e dir e ctl y
     li a bl e f or t h e mi s c o n d u ct of e m pl o y e e s a s if t h e a ut h ori z e d miti g ati o n i n s p e ct or p er s o n all y p erf or m e d t h e
     i n s p e cti o n.



     H o m e o w n er t o c o m pl et e: I c ertif y t h at t h e n a m e d Q u alifi e d I n s p e ct or or hi s or h er e m pl o y e e di d p erf or m
     a n i n s p e cti o n of t h e r e si d e n c e i d e ntifi e d o n t hi s f or m a n d t h at pr o of of i d e ntifi c ati o n w a s pr o vi d e d t o m e
     or m y A ut h ori z e d R e pr e s e nt ati v e.


     Si g n at ur e:                                                                                                                      D at e:

     A n i n di vi d u al or e ntit y w h o k n o wi n gl y pr o vi d e s or utt er s a f al s e or fr a u d ul e nt miti g ati o n v erifi c ati o n f or m
     wit h t h e i nt e nt t o o bt ai n or r e c ei v e a di s c o u nt o n a n i n s ur a n c e pr e mi u m t o w hi c h t h e i n di vi d u al or e ntit y i s
     n ot e ntitl e d c o m mit s a mi s d e m e a n or of t h e fir st d e gr e e. ( S e cti o n 6 2 7. 7 1 1( 7), Fl ori d a St at ut e s).


     T h e d efi niti o n s o n t hi s f or m ar e f or i n s p e cti o n p ur p o s e s o nl y a n d c a n n ot b e u s e d t o c ertif y a n y pr o d u ct or
     c o n str u cti o n f e at ur e a s off eri n g pr ot e cti o n fr o m h urri c a n e s.



    I n s p e ct or s I niti al s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Pr o p ert y A d dr e s s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
    * T hi s v erifi c ati o n f or m i s v ali d u p t o fi v e ( 5) y e ar s pr o vi d e d n o m at eri al c h a n g e s h a v e b e e n m a d e t o t h e
    str u ct ur e.
                                                                                                                                                                        Co mpany Copy
    P C H O- M VI- F L ( 0 1/ 1 2)
    OI R- B 1- 1 8 0 2 ( R e v. 0 1/ 1 2) A d o pt e d b y R ul e 6 9 O- 1 7 0. 0 1 5 5                                                                                     P a g e 5 of 5
 Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 65 of 92

                                              W H A T D O E S A M E RI C A N I N T E R N A TI O N A L G R O U P, I N C. ( AI G) D O WI T H                       Y O UR
            F A CTS                           P E R S O N A L I N F O R M A TI O N ?

                                              Fi n a n ci al c o m p a ni e s c h o o s e h o w t h e y s h ar e y o ur p er s o n al i nf or m ati o n. F e d er al
              Why?                            l a w gi v e s c o n s u m er s t h e ri g ht t o li mit s o m e b ut n ot all s h ari n g. F e d er al l a w al s o
                                              r e q uir e s u s t o t ell y o u h o w w e c oll e ct, s h ar e, a n d pr ot e ct y o ur p er s o n al
                                              i nf or m ati o n. Pl e a s e r e a d t hi s n oti c e c ar ef ull y t o u n d er st a n d w h at w e d o.

                W h at ?                      T h e t y p e s of p er s o n al i nf or m ati o n w e c oll e ct a n d s h ar e d e p e n d o n t h e
                                              pr o d u ct or s er vi c e y o u h a v e wit h u s. T hi s i nf or m ati o n c a n i n cl u d e:
                                              • S o ci al S e c urit y n u m b er a n d M e di c al I nf or m ati o n
                                              • I n c o m e a n d Cr e dit Hi st or y
                                              • P a y m e nt Hi st or y a n d E m pl o y m e nt I nf or m ati o n
                                              W h e n y o u ar e n o l o n g er o ur c u st o m er, w e c o nti n u e t o s h ar e y o ur
                                              i nf or m ati o n a s d e s cri b e d i n t hi s n oti c e.
              Ho w?                            All fi n a n ci al c o m p a ni e s n e e d t o s h ar e c u st o m er s' p er s o n al i nf or m ati o n t o r u n
                                               t h eir e v er y d a y b u si n e s s. I n t h e s e cti o n b el o w, w e li st t h e r e a s o n s fi n a n ci al
                                               c o m p a ni e s c a n s h ar e t h eir c u st o m er s' p er s o n al i nf or m ati o n; t h e r e a s o n s AI G
                                               c h o o s e s t o s h ar e; a n d w h et h er y o u c a n li mit t hi s s h ari n g.

 R e a s o n s w e c a n s h ar e y o ur p er s o n al i nf or m ati o n                               D o e s AI G s h ar e ?
                                                                                                                                                  C a n y o u li mit
                                                                                                                                                  t hi s s h ari n g ?
 F or o ur e v er y d a y b u si n e s s p ur p o s e s — s u c h a s t o pr o c e s s                           Yes                                       No
 y o ur tr a n s a cti o n s, m ai nt ai n y o ur a c c o u nt( s), r e s p o n d t o c o urt
 or d er s a n d l e g al i n v e sti g ati o n s, c o n d u ct r e s e ar c h i n cl u di n g
 d at a a n al yti c s, or r e p ort t o cr e dit b ur e a u s

 F or o ur m ar k eti n g p ur p o s e s      — t o off er o ur pr o d u ct s                                    Yes                                      No
 a n d s er vi c e s t o y o u
 F or j oi nt m ar k eti n g wit h ot h er fi n a n ci al c o m p a ni e s                                       Yes                                      No
 F or o ur affili at e s’ e v er y d a y b u si n e s s p ur p o s e s —                                         Yes                                      No
 i nf or m ati o n a b o ut y o ur tr a n s a cti o n s a n d e x p eri e n c e s

 F or o ur affili at e s’ e v er y d a y b u si n e s s p ur p o s e s     —                                      No                            W e d o n’t s h ar e
 i nf or m ati o n a b o ut y o ur cr e dit w ort hi n e s s

 F or n o n affili at e s t o m ar k et t o y o u                                                                 No                            W e d o n’t s h ar e

Q u e sti o n s ?
                                       F or AI G I n s ur a n c e C o m p a ni e s: C all 8 6 6- 2 4 4- 4 7 8 6; F a x: 2 1 2- 4 5 8- 7 0 8 1 or E- M ail:
                                       CI Pri v a c y @ ai g. c o m
                                       F or P et i n s ur a n c e s ol d b y AI G I n s ur a n c e C o m p a ni e s: C all 8 0 0- 9 3 7- 7 3 8 7 or E- M ail:
                                         CI Pri v a c y @ ai g. c o m
                                       F or M or ef ar M ar k eti n g, I n c. ( N o n- W arr a nt y):
                                       F or p oli ci e s/ s er vi c e s s ol d pri or t o 2 0 1 5, c all 8 6 6- 2 4 4- 4 7 8 6 or E- M ail: CI Pri v a c y @ ai g. c o m
                                       F or p oli ci e s/ s er vi c e s s ol d i n 2 0 1 5 or l at er, c all 8 0 0- 9 8 2- 5 7 0 1 or E- M ail: CI Pri v a c y @ ai g. c o m
                                       F or M or ef ar M ar k eti n g, I n c. ( W arr a nt y): C all 8 0 0- 9 8 2- 5 7 0 1 or E- M ail: CI Pri v a c y @ ai g. c o m
                                       F or Li v etr a v el, I n c.: C all 8 6 6- 2 4 4- 4 7 8 6 or E- M ail: CI Pri v a c y @ ai g. c o m



P C G- P RI V N O T ( 0 7/ 1 6)                     © A m eri c a n I nt er n ati o n al Gr o u p, I n c. All ri g ht s r e s er v e d.                P a g e 1 of 3
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 66 of 92

 Who           W e Ar e
 W h o i s pr o vi di n g t hi s n oti c e ?                   T h e i n s ur a n c e c o m p a n y s u b si di ari e s of A m eri c a n I nt er n ati o n al Gr o u p, I n c. ( AI G)
                                                               u n d er writi n g pr o p ert y- c a s u alt y, a c ci d e nt & h e alt h, lif e i n s ur a n c e a n d r el at e d
                                                               s er vi c e s a n d c ert ai n m ar k eti n g s u b si di ari e s of AI G li st e d b el o w.

  W h at         We Do
 H o w d o e s AI G pr ot e ct m y                             T o pr ot e ct y o ur p er s o n al i nf or m ati o n fr o m u n a ut h ori z e d a c c e s s a n d u s e, w e
 p er s o n al i nf or m ati o n ?                             u s e s e c urit y m e a s ur e s t h at c o m pl y wit h f e d er al l a w. T h e s e m e a s ur e s i n cl u d e
                                                               c o m p ut er s af e g u ar d s a n d s e c ur e d fil e s a n d b uil di n g s. W e r e stri ct a c c e s s t o
                                                               e m pl o y e e s, r e pr e s e nt ati v e s, a g e nt s, or s el e ct e d t hir d p arti e s w h o h a v e b e e n
                                                               tr ai n e d t o h a n dl e n o n p u bli c p er s o n al i nf or m ati o n.

 H o w d o e s AI G c oll e ct m y                               W e c oll e ct y o ur p er s o n al i nf or m ati o n, f or e x a m pl e, w h e n y o u
 p er s o n al i nf or m ati o n ?                                            a p pl y f or i n s ur a n c e or p a y i n s ur a n c e pr e mi u m s
                                                                              fil e a n i n s ur a n c e cl ai m or gi v e u s y o ur i n c o m e i nf or m ati o n
                                                                              pr o vi d e e m pl o y m e nt i nf or m ati o n
                                                                 W e al s o c oll e ct y o ur p er s o n al i nf or m ati o n fr o m ot h er s, s u c h a s cr e dit b ur e a u s,
                                                                 affili at e s, or ot h er c o m p a ni e s.
                                                               F e d er al l a w gi v e s y o u t h e ri g ht t o li mit o nl y
  W h y c a n’t I li mit all s h ari n g ?                                  s h ari n g f or affili at e s’ e v er y d a y b u si n e s s p ur p o s e s i nf or m ati o n a b o ut
                                                                            y o ur cr e dit w ort hi n e s s
                                                                            affili at e s fr o m u si n g y o ur i nf or m ati o n t o m ar k et t o y o u
                                                                            s h ari n g f or n o n affili at e s t o m ar k et t o y o u
                                                               St at e l a w s a n d i n di vi d u al c o m p a ni e s m a y gi v e y o u a d diti o n al ri g ht s t o li mit
                                                               s h ari n g. S e e b el o w f or m or e o n y o ur ri g ht s u n d er st at e l a w.

  D efi niti o n s
                                                               C o m p a ni e s r el at e d b y c o m m o n o w n er s hi p or c o ntr ol. T h e y c a n b e fi n a n ci al a n d
       Affili at e s                                           n o nfi n a n ci al c o m p a ni e s.
                                                                            O ur affili at e s i n cl u d e t h e m e m b er c o m p a ni e s of A m eri c a n I nt er n ati o n al
                                                                            Gr o u p, I n c.
       N o n affili at e s                                     C o m p a ni e s n ot r el at e d b y c o m m o n o w n er s hi p or c o ntr ol. T h e y c a n b e
                                                               fi n a n ci al a n d n o nfi n a n ci al c o m p a ni e s.
                                                                            AI G d o e s n ot s h ar e wit h n o n affili at e s s o t h e y c a n m ar k et t o y o u.
       J oi nt m ar k eti n g                                  A f or m al a gr e e m e nt b et w e e n n o n affili at e d fi n a n ci al c o m p a ni e s t h at t o g et h er
                                                               m ar k et fi n a n ci al pr o d u ct s or s er vi c e s t o y o u.
                                                                           O ur j oi nt m ar k eti n g p art n er s i n cl u d e c o m p a ni e s wit h w hi c h w e j oi ntl y
                                                                           off er i n s ur a n c e pr o d u ct s, s u c h a s a b a n k.

  Ot h er I m p ort a nt I nf or m ati o n
T hi s n oti c e i s pr o vi d e d b y A m eri c a n H o m e A s s ur a n c e C o m p a n y; AI G A s s ur a n c e C o m p a n y; AI G Pr o p ert y C a s u alt y C o m p a n y; AI G S p e ci alt y
I n s ur a n c e C o m p a n y; C o m m er c e a n d I n d u str y I n s ur a n c e C o m p a n y; Gr a nit e St at e I n s ur a n c e C o m p a n y; Illi n oi s N ati o n al I n s ur a n c e C o.; L e xi n gt o n
I n s ur a n c e C o m p a n y; AI U I n s ur a n c e C o m p a n y; N ati o n al U ni o n Fir e I n s ur a n c e C o m p a n y of Pitt s b ur g h, P a.; N ati o n al U ni o n Fir e I n s ur a n c e C o m p a n y
of V er m o nt; N e w H a m p s hir e I n s ur a n c e C o m p a n y; T h e I n s ur a n c e C o m p a n y of t h e St at e of P e n n s yl v a ni a; ( c oll e cti v el y t h e " AI G I n s ur a n c e
C o m p a ni e s "). T hi s n oti c e i s al s o pr o vi d e d b y c ert ai n m ar k eti n g s u b si di ari e s of AI G, i n cl u di n g M or ef ar M ar k eti n g, I n c., L L C, Tr a v el G u ar d Gr o u p,
I n c. a n d Li v etr a v el, I n c. w h o m ar k et i n s ur a n c e or n o n-i n s ur a n c e pr o d u ct s a n d s er vi c e s t o c o n s u m er s.

F or V er m o nt R e si d e nt s o nl y . W e will n ot di s cl o s e i nf or m ati o n a b o ut y o ur cr e dit w ort hi n e s s t o o ur affili at e s a n d will n ot di s cl o s e y o ur p er s o n al
i nf or m ati o n, fi n a n ci al i nf or m ati o n, cr e dit r e p ort, or h e alt h i nf or m ati o n t o n o n affili at e d t hir d p arti e s t o m ar k et t o y o u, ot h er t h a n a s p er mitt e d b y
V er m o nt l a w, u nl e s s y o u a ut h ori z e u s t o m a k e t h o s e di s cl o s ur e s. A d diti o n al i nf or m ati o n c o n c er ni n g o ur pri v a c y p oli ci e s c a n b e f o u n d u si n g t h e
c o nt a ct i nf or m ati o n a b o v e f or Q u e sti o n s.

F or C alif or ni a R e si d e nt s o nl y. W e will n ot s h ar e i nf or m ati o n w e c oll e ct a b o ut y o u wit h n o n affili at e d t hir d p arti e s, e x c e pt a s p er mitt e d b y
C alif or ni a l a w, s u c h a s t o pr o c e s s y o ur tr a n s a cti o n s or t o m ai nt ai n y o ur a c c o u nt.




                                                             © A m eri c a n I nt er n ati o n al Gr o u p, I n c. All ri g ht s r e s er v e d.                                             P a g e 2 of 3
  P C G- P RI V N O T ( 0 7/ 1 6)
 Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 67 of 92


  F or N e v a d a R e si d e nt s O nl y. W e ar e pr o vi di n g t hi s n oti c e p ur s u a nt t o N e v a d a st at e l a   w. Y o u m a y el e ct t o b e pl a c e d o n o ur i nt er n al
  D o N ot C all li st b y c o nt a cti n g u s a s li st e d a b o v e.          N e v a d a l a w r e q uir e s t h at w e    al s o pr o vi d e y o u wit h t h e f oll o wi n g c o nt a ct
  i nf or m ati o n: B ur e a u of C o n s u m er Pr ot e cti o n, Offi c e of t h e N e v a d a Att or n e y G e n er al,        5 5 5 E. W a s hi n gt o n Str e et, S uit e 3 9 0 0, L a s
  V e g a s, N V 8 9 1 0 1; P h o n e n u m b er: 7 0 2- 4 8 6- 3 1 3 2; e m ail: a gi nf o @ a g. n v. g o v.          You     m a y c o nt a ct t h e a p pli c a bl e c u st o m er s er vi c e
  d e p art m e nt u si n g t h e c o nt a ct i nf or m ati o n a b o v e or b y writi n g t o u s at Pri v a c y Offi c er,     1 7 5 W at er Str e et, 1 8t h Fl o or, N e w Y or k, N Y
  1 0 0 3 8.

   Y o u h a v e t h e ri g ht t o s e e a n d, if n e c e s s ar y, c orr e ct p er s o n al d at a. T hi s r e q uir e s a writt e n r e q u e st, b ot h t o s e e y o ur p er s o n al d at a a n d t o
r e q u e st c orr e cti o n. W e d o n ot h a v e t o c h a n g e o ur r e c or d s if w e d o n ot a gr e e wit h y o ur c orr e cti o n, b ut w e will pl a c e y o ur st at e m e nt i n o ur fil e.
If y o u w o ul d li k e a m or e d et ail e d d e s cri pti o n of o ur i nf or m ati o n pr a cti c e s a n d y o ur ri g ht s, pl e a s e writ e t o u s at: Pri v a c y Offi c er, 1 7 5 W at er
Str e et, 1 8t h Fl o or, N e w Y or k, N Y 1 0 0 3 8.




           P C G- P RI V N O T ( 0 7/ 1 6)                        © A m eri c a n I nt er n ati o n al Gr o u p, I n c. All ri g ht s r e s er v e d.                                      P a g e 3 of 3
     Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 68 of 92




                                                                    R e n e w al Pr e mi u m N oti c e
                                                                                        F L O RI D A

P oli c y N u m b er:                                                                                                  P oli c y P eri o d: 0 4/ 1 2/ 2 0 1 9 - 0 4/ 1 2/ 2 0 2 0
                                                                                                                       At 1 2: 0 1 A. M. st a n d ar d ti m e at y o ur m aili n g a d dr e s s s h o w n b el o w
P C G 0002403912
N a m e of I n s ur e d a n d M aili n g A d dr e s s:                                                                 A g e n c y N a m e, A d dr e s s, P h o n e # & C o d e:
R o b ert C Br o w n                                                                                                   Affl u e nt I n s Pr o gr a m- B o c a
6 9 0 0 N W 8 7t h A v e                                                                                               5 0 0 W. Br o w n D e er R o a d
P ar kl a n d, F L 3 3 0 6 7                                                                                           S uit e 1 0 1
                                                                                                                       Mil w a u k e e, WI 5 3 2 1 7

                                                                                                                       ( 8 7 7) 2 7 5- 2 3 3 5                                        0053623


L o c ati o n A d dr e s s:
6 9 0 0 N W 8 7t h A v e
P ar kl a n d, F L 3 3 0 6 7




T h e f oll o wi n g i s a br e a k d o w n of t h e pr e mi u m c h ar g e s a p pli c a bl e t o y o ur Fl ori d a H o m e o w n er s p oli c y a n d a n y r e s ulti n g
c h a n g e s, if a p pli c a bl e.

Y o ur p a y m e nt of t h e r e n e w al pr e mi u m i n di c at e s a c c e pt a n c e of t h e s e c h a n g e s.

St a n d ar d C o v er a g e s
All Ot h er P eril B a s e Pr e mi u m:
All Ot h er P eril B a s e Pr e mi u m pl u s A dj u st m e nt s:
H urri c a n e B a s e Pr e mi u m:
H urri c a n e B a s e Pr e mi u m pl u s A dj u st m e nt s:

All Ot h er P eril s u bt ot al       + H urri c a n e Pr e mi u m s u bt ot al:
All Ot h er P eril s u bt ot al       + H urri c a n e Pr e mi u m s u bt ot al pl u s A d diti o n al A dj u st m e nt s:

Li a bilit y:                                                                                                                                                         $ 3 5 5. 0 0
E n d or s e m e nt Pr e mi u m:                                                                                                                                      $ 1, 6 2 1. 0 0
T a x e s, F e e s a n d S ur c h ar g e s:                                                                                                                           $ 2. 0 0
A s s e s s m e nt s:
         F L E m er g e n c y M a n a g e m e nt a n d Pr e p ar e d n e s s S ur c h ar g e                                                                          $ 2. 0 0
T ot al Pr e mi u m:                                                                                                                                                  $ 9, 8 3 1. 0 0

T h e pr e mi u m a dj u st m e nt f or t hi s p oli c y d u e t o a c o v er a g e c h a n g e i s:
T h e pr e mi u m a dj u st m e nt f or t hi s p oli c y d u e t o a r at e i n cr e a s e i s:




P C H O- R P N- F L ( 0 1/ 0 9)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 69 of 92


                                 SI N K H O L E C O V E R A G E E X T E N SI O N - F L O RI D A

    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of
    t h e p oli c y a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n( s):
    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7


    It i s a gr e e d a n d u n d er st o o d t h at f or t h e pr e mi u m c h ar g e d:

    P art I - D E FI NI TI O N S i s a m e n d e d t o i n cl u d e t h e f oll o wi n g d efi niti o n:

         Si n k h ol e m e a n s a l a n df or m cr e at e d b y s u b si d e n c e of s oil, s e di m e nt, or r o c k a s
         u n d erl yi n g str at a ar e di s s ol v e d b y gr o u n d w at er. A si n k h ol e m a y f or m b y c oll a p s e i n-
         t o s u bt err a n e a n v oi d s cr e at e d b y di s s ol uti o n of li m e st o n e or d ol o st o n e or b y s u b si-
         d e n c e a s t h e s e str at a ar e di s s ol v e d.

         Si n k h ol e L o s s m e a n s str u ct ur al d a m a g e t o t h e b uil di n g, i n cl u di n g t h e f o u n d ati o n,
         c a u s e d b y si n k h ol e d a m a g e . C o nt e nt s c o v er a g e s h all a p pl y o nl y if t h er e i s str u ct ur al
         d a m a g e t o t h e b uil di n g c a u s e d b y si n k h ol e d a m a g e .

         Si n k h ol e D a m a g e m e a n s s ettl e m e nt or s y st e       m ati c w e a k e ni n g of t h e e art h s u p p ort-
         i n g s u c h pr o p ert y o nl y w h e n s u c h s ettl e m e nt      or s y st e m ati c w e a k e ni n g r e s ult s fr o m
         m o v e m e nt or r a v eli n g of s oil s, s e di m e nt s, or       r o c k m at eri al s i nt o s u bt err a n e a n v oi d s
         cr e at e d b y t h e eff e ct of w at er o n a li m e st o n e       or si mil ar r o c k f or m ati o n.


    P art II - P R O P E R T Y, C. A d diti o n al C o v er a g e s i s a m e n d e d t o i n cl u d e t h e f oll o wi n g:

         Si n k h ol e L o s s
         W e will c o v er dir e ct p h y si c al l o s s t o y o ur h o u s e or ot h er p er m a n e nt str u ct ur e( s) or
         t h e c o nt e nt s of eit h er ari si n g o ut of si n k h ol e d a m a g e . T hi s i n cl u d e s t h e c o st s i n-
         c urr e d t o st a bili z e t h e l a n d a n d b uil di n g a s w ell a s r e p air of t h e f o u n d ati o n.
         W e m a y pr o vi d e a pr of e s si o n al e n gi n e er or a pr of e s si o n al g e ol o gi st t o c o n d u ct t e st-
         i n g of t h e si n k h ol e t o v erif y it s e xi st e n c e. If a si n k h ol e l o s s i s v erifi e d, w e s h all p a y
         t o st a bili z e t h e l a n d a n d b uil di n g a n d r e p air t h e f o u n d ati o n i n a c c or d a n c e wit h t h e
         r e c o m m e n d ati o n s of t h e e n gi n e er a n d, i n c o n s ult ati o n wit h t h e p oli c y h ol d er, s u bj e ct
         t o t h e c o v er a g e a n d t er m s of t h e p oli c y.

         N e utr al E v al u ati o n

         F oll o wi n g r e c ei pt b y u s of a r e p ort fr o m a pr of e s si o n al e n gi n e er or pr of e s si o n al g e ol-
         o gi st o n t h e c a u s e of l o s s a n d r e c o m m e n d ati o n s f or st a bili zi n g t h e l a n d a n d b uil di n g
         a n d f o u n d ati o n r e p air s, or if w e d e n y y o ur cl ai m, eit h er p art y m a y fil e a r e q u e st wit h
         t h e Fl ori d a D e p art m e nt of Fi n a n ci al S er vi c e s (t h e D e p art m e nt) f or n e utr al e v al u ati o n
         i n a c c or d a n c e wit h t h e r ul e s e st a bli s h e d b y t h e D e p art m e nt. I n t hi s e v e nt, y o u a n d


    P C H O- S H C- F L ( 1 1/ 1 0)                                                                                  P a g e 1 of 2
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 70 of 92




         w e s h all m ut u all y s el e ct a n e utr al e v al u at or fr o m a li st m ai nt ai n e d b y t h e
         D e p art m e nt. If y o u a n d w e f ail t o a gr e e t o a n e utr al e v al u at or wit hi n 1 0
         b u si n e s s d a y s, t h e D e p art m e nt s h all a p p oi nt a n e utr al e v al u at or. T h e n e utr al
         e v al u ati o n c o nf er e n c e s h all b e h el d wit hi n 4 5 d a y s aft er r e c ei pt of t h e r e q u e st
         b y t h e D e p art m e nt. T h e r e c o m m e n d ati o n of t h e n e utr al e v al u at or will n ot b e
         bi n di n g o n y o u or u s. W e will p a y t h e c o st s a s s o ci at e d wit h t h e n e utr al
         e v al u ati o n. T h e M e di ati o n a n d A p pr ai s al c o n diti o n s d o n ot a p pl y t o di s p ut e d
         si n k h ol e cl ai m s.

         L e g al A cti o n A g ai n st U s

         N o a cti o n s h all b e br o u g ht a g ai n st u s u nl e s s t h e i n s ur e d p er s o n h a s c o m pli e d
         wit h t hi s p oli c y' s pr o vi si o n s, n or u ntil fi n al j u d g m e nt or a gr e e m e nt h a s s et t h e
         a m o u nt o n t h e in s ur e d p er s o n' s l e g al o bli g ati o n wit h u s. Y o u al s o a gr e e t o bri n g
         a n y a cti o n a g ai n st u s wit hi n fi v e ( 5) y e ar s aft er a l o s s o c c ur s, e x c e pt t h at t h e
         ti m e f or bri n gi n g a n y a cti o n a g ai n st u s i s e xt e n d e d f or a p eri o d of 6 0 d a y s
         f oll o wi n g t h e c o n cl u si o n of t h e n e utr al e v al u ati o n pr o c e s s or 5 y e ar s, w hi c h e v er
         i s l at er. N o o n e h a s t h e ri g ht t o j oi n u s i n a n y a cti o n a g ai n st a n y i n s ur e d p er s o n.



    P art II. P R O P E R T Y, D. E x cl u si o n s, E art h M o v e m e nt i s d el et e d a n d r e pl a c e d wit h
    t h e f oll o wi n g:

         E art h M o v e m e nt

         W e d o n ot c o v er a n y l o s s t o y o ur h o u s e or ot h er p er m a n e nt str u ct ur e s c a u s e d
         b y e art h m o v e m e nt i n cl u di n g v ol c a ni c er u pti o n s, l a n d sli d e s, m u dfl o w s, a n d t h e
         si n ki n g, ri si n g, or s hifti n g of l a n d. W e d o i n s ur e e n s ui n g c o v er e d l o s s d u e t o
         t h eft, fir e, gl a s s br e a k a g e or e x pl o si o n u nl e s s a n ot h er e x cl u si o n a p pli e s. T hi s
         e x cl u si o n d o e s n ot a p pl y t o l o s s c a u s e d b y si n k h ol e d a m a g e .




    P C H O- S H C- F L ( 1 1/ 1 0)                                                                          P a g e 2 of 2
      Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 71 of 92




AI G Pr o p ert y C a s u alt y C o m p a n y                                                           E n d or s e m e nt                         Eff e cti v e: 1 2/ 1 0/ 2 0 1 9
( N a m e of i s s ui n g c o m p a n y)


                                              P O LI C Y C H A N G E N O TI C E
                              P L E A S E S E E Y O U R R E VI S E D D E C L A R A TI O N S P A G E
Y o ur D e cl ar ati o n s P a g e s h o w s at a gl a n c e t h e c o v er a g e y o u h a v e a n d y o ur pr e mi u m. Y o ur D e cl ar ati o n s P a g e i s p art of
y o ur p oli c y. Pl e a s e r e a d y o ur p oli c y c ar ef ull y, i n cl u di n g y o ur D e cl ar ati o n s P a g e a n d a n y att a c h e d E n d or s e m e nt s, f or a
d e s cri pti o n of y o ur c o v er a g e.

P oli c y N u m b er:                                                                                               P oli c y P eri o d: 0 4/ 1 2/ 2 0 1 9 - 0 4/ 1 2/ 2 0 2 0
                                                                                                                    At 1 2: 0 1 A. M. st a n d ar d ti m e at y o ur m aili n g a d dr e s s s h o w n b el o w
P C G 0002403912

N a m e of I n s ur e d M aili n g A d dr e s s:                                                                    A g e n c y N a m e, A d dr e s s, P h o n e # & C o d e:
R o b ert C Br o w n                                                                                                Affl u e nt I n s Pr o gr a m ( B o c a)
6 9 0 0 N W 8 7t h A v e                                                                                            5 0 0 W. Br o w n D e er R o a d
P ar kl a n d, F L 3 3 0 6 7                                                                                        S uit e 1 0 1
                                                                                                                    Mil w a u k e e, WI 5 3 2 1 7

                                                                                                                    ( 8 7 7) 2 7 5- 2 3 3 5 - 0 0 5 3 6 2 3



Y O U R P O LI C Y H A S B E E N C H A N G E D

Eff e cti v e D at e: 1 2/ 1 0/ 2 0 1 9
S u m m ar y of C h a n g e:      D E L 2 l o c ati o n s, A D D 3 9 S h e p ar d s   Way



C h a n g e s t o A n n u al Pr e mi u m:
R e vi s e d A n n u al Pr e mi u m:             $ 9, 7 5 6. 0 0
Pr e mi u m c h ar g e f or e n d or s e m e nt: - $ 2 5. 0 0                               Fr o m: 1 2/ 1 0/ 2 0 1 9                T o: 0 4/ 1 2/ 2 0 2 0




P C H O- C H G N ( 0 7/ 0 1)
      Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 72 of 92




AI G Pr o p ert y C a s u alt y C o m p a n y
( N a m e of i s s ui n g c o m p a n y)                                                                                    E n d or s e m e nt                Eff e cti v e: 1 2/ 1 0/ 2 0 1 9


                                             Fl ori d a H o m e o w n er s D e cl ar ati o n s P a g e
Y o ur D e cl ar ati o n s P a g e s h o w s at a gl a n c e t h e c o v er a g e y o u h a v e a n d y o ur pr e mi u m. Y o ur D e cl ar ati o n s P a g e i s p art
of y o ur p oli c y. Pl e a s e r e a d y o ur p oli c y c ar ef ull y, i n cl u di n g y o ur D e cl ar ati o n s P a g e a n d a n y att a c h e d E n d or s e m e nt s,
f or a d e s cri pti o n of y o ur c o v er a g e.
P oli c y N u m b er:                                                                                             P oli c y P eri o d: 0 4/ 1 2/ 2 0 1 9 - 0 4/ 1 2/ 2 0 2 0
P C G 0002403912                                                                                                  At 1 2: 0 1 A. M. st a n d ar d ti m e at y o ur m aili n g a d dr e s s s h o w n b el o w


N a m e of I n s ur e d a n d M aili n g A d dr e s s:                                                                                  A g e n c y N a m e, A d dr e s s, P h o n e # & C o d e:
R o b ert C Br o w n                                                                                                                    Affl u e nt I n s Pr o gr a m ( B o c a)
6 9 0 0 N W 8 7t h A v e                                                                                                                5 0 0 W. Br o w n D e er R o a d
P ar kl a n d, F L 3 3 0 6 7                                                                                                            S uit e 1 0 1
                                                                                                                                        Mil w a u k e e, WI 5 3 2 1 7

                                                                                                                                        ( 8 7 7) 2 7 5- 2 3 3 5 - 0 0 5 3 6 2 3

Y O U        WI L L B E BI L L E D S E P A R A T E L Y F O R A N Y P R E MI U M D U E.
T h e ki n d of l o s s e s t h at ar e c o v er e d a n d a n y s p e ci al li mit s or d e d u cti bl e s t h at a p pl y, ar e e x pl ai n e d i n d et ail i n y o ur
P oli c y.
S u m m ar y of C o v er a g e b y L o c ati o n:


               6 9 0 0 N W 8 7t h A v e, P ar kl a n d, F L 3 3 0 6 7

                C O VE R A GE                                             P A Y M E N T B A SI S                                                                          C   O V E R A G E LI MI T
                D w elli n g                                              E xt e n d e d R e b uil di n g C o st                                                          $   2, 7 2 2, 7 0 0
                Ot h er P er m a n e nt Str u ct ur e s                   E xt e n d e d R e b uil di n g C o st                                                          $   1 9 9, 1 4 1
                C o nt e nt s                                             R e pl a c e m e nt C o st                                                                      $   1, 3 2 7, 6 1 0
                A d diti o n al Li vi n g E x p e n s e                                                                                                                   $   8 1 6, 8 1 0
                Li a bilit y                                                                                                                                              $   5 0 0, 0 0 0
                M e di c al P a y m e nt s                                                                                                                                $   1 0, 0 0 0
                R e b uil di n g t o C o d e ( L a w a n d Or di n a n c e - 3 0 %)                                                                                       $   8 1 6, 8 1 0
                                           F L E m er g e n c y M a n a g e m e nt a n d Pr e p ar e d n e s s S ur c h ar g e                                            $   2. 0 0
                                                                                                                                           L o c ati o n Pr e mi u m: $ 9, 7 5 6. 0 0




                   P C H O- D E C- F L H U R ( 1 1/ 1 0)
      Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 73 of 92




AI G Pr o p ert y C a s u alt y C o m p a n y
( N a m e of i s s ui n g c o m p a n y)


                         H o m e o w n er s L o c ati o n E xt e n si o n S c h e d ul e P a g e
           S u m m ar y of C o v er a g e b y L o c ati o n f or P oli c y: P C G 0 0 0 2 4 0 3 9 1 2

       D e d u cti bl e A p pli e d t o T hi s L o c ati o n:
       St a n d ar d ( All Ot h er P eril s): $ 5, 0 0 0

      H urri c a n e D e d u cti bl e: $ 5 4, 4 5 4 ( 2 % of H o u s e c o v er a g e )


      T HI S P O LI C Y C O N T AI N S A S E P A R A T E D E D U C TI B L E F O R
      H U R RI C A N E L O S S E S, W HI C H M A Y R E S U L T I N HI G H
      O U T- O F- P O C K E T E X P E N S E S T O Y O U.
      I nfl ati o n G u ar d – T h e a m o u nt of c o v er a g e of t h e h o u s e, c o nt e nt s a n d ot h er p er m a n e nt
      str u ct ur e s f or t h e a b o v e l o c ati o n will b e i n cr e a s e d a n n u all y b y 6. 1 0 % a p pli e d pr o r at a d uri n g
      t h e P oli c y P eri o d.


                F or m s a n d E n d or s e m e nt s Att a c h e d f or L o c ati o n:
                P   C H O- D E C- F L H U R ( 1 1/ 1 0), P C H O- F L ( 1 1/ 1 0), P C H O- F L H D ( 0 6/ 0 5), P C H O- F L- L O N O T ( 1 0/ 0 5)
                P   C G- C L N O ( 0 6/ 0 6), P C H O- D W L L ( 0 9/ 0 6), P C G- O F A C ( 1 0/ 1 3), P C H O- C H E C K LI S T- F L ( 0 7/ 1 0)
                P   C H O- F R D S G ( 0 9/ 0 6), P C H O-I E F ( 1 2/ 0 5), P C G- P RI V N O T ( 0 8/ 1 8), P C H O- L O N O A- F L ( 0 6/ 1 7)
                P   C H O- F L O O D N O T ( 0 9/ 0 6), P C H O- H D N O T ( 0 6/ 0 5), P C H O- H P D ( 0 6/ 0 5), P C H O- L M D S C ( 0 2/ 1 0)
                P   C H O- M VI- F L ( 0 1/ 1 2), P C H O- R P N- F L ( 0 1/ 0 9), P C H O- S H C- F L ( 1 1/ 1 0), P C H O- E B ( 0 9/ 0 6)
                9   1 2 2 2 P C G ( 0 9/ 1 6), P C H O- C H G N ( 0 7/ 0 1)

                Fir st M ort g a g e e       L o a n #: 3 0 1 0 0 2 3 5 4 1                           Second               Loan    #: 6 8 2 1 8 0 0 9 0 4 8 0 9 9
                                             J P M or g a n C h a s e B a n k N A                     M ort g a g e e      Bank    of A m eri c a, N A
                                             It s S u c c e s s or s A n d/ Or A s si g n s                                P O B   O X 961291
                                             (I S A O A) A n d/ Or A TI M A                                                F ort   W ort h, T X, 7 6 1 6 1, U S
                                             P O Box 1 0 0 5 6 4
                                             Fl or e n c e, S C, 2 9 5 0 2, U S




                2 7 2 4 M ai n Str e et              B ar n st a bl e M A 0 2 6 3 0
                C O VE R A GE                                                                                                             C O V E R A G E LI MI T
                Li a bilit y                                                                                                              $ 5 0 0, 0 0 0. 0 0
                M e di c al P a y m e nt s                                                                                                $ 1 0, 0 0 0. 0 0


                3 9 S h e p h er d s       Way          B ar n st a bl e M A 0 2 6 3 0
                C O VE R A GE                                                                                                             C O V E R A G E LI MI T
                Li a bilit y                                                                                                              $ 5 0 0, 0 0 0. 0 0
                M e di c al P a y m e nt s                                                                                                $ 1 0, 0 0 0. 0 0


                     P C H O- D E C- F L H U R ( 1 1/ 1 0)
      Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 74 of 92




AI G Pr o p ert y C a s u alt y C o m p a n y
( N a m e of i s s ui n g c o m p a n y)


                        H o m e o w n er s L o c ati o n E xt e n si o n S c h e d ul e P a g e
           S u m m ar y of C o v er a g e b y L o c ati o n f or P oli c y: P C G 0 0 0 2 4 0 3 9 1 2
                                                                                                        T ot al Pr e mi u m: $ 9, 7 5 6. 0 0




    A ut h ori z e d A g e nt' s Si g n at ur e:




                   P C H O- D E C- F L H U R ( 1 1/ 1 0)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 75 of 92



                                                 D E D U C TI B L E   W AI V E R F O R L A R G E L O S S E S


    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e p oli c y
    a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n( s):
      6 9 0 0 N W 8 7t h A v e
      P ar kl a n d, F L 3 3 0 6 7
    It i s a gr e e d a n d u n d er st o o d t h at f or t h e pr e mi u m c h ar g e d P art II - P R O P E R T Y. B. P a y m e nt of a L o s s ,
    D e d u cti bl e i s d el et e d a n d r e pl a c e d wit h t h e f oll o wi n g:

    D e d u cti bl e

    T h e d e d u cti bl e s h o w n o n t h e D e cl ar ati o n s P a g e i s t h e a m o u nt of a c o v er e d l o s s y o u will p a y f or
    e a c h o c c urr e n c e . T h e d e d u cti bl e d o e s n ot a p pl y t o a c o v er e d l o s s of m or e t h a n $ 5 0, 0 0 0. T hi s
    w ai v er of d e d u cti bl e d o e s n ot a p pl y t o:

         1. S p e ci al d e d u cti bl e s f or wi n d, h urri c a n e, h ail or e art h q u a k e; or
         2. S e p ar at e c o v er a g e d e d u cti bl e s c o nt ai n e d wit hi n t h e E q ui p m e nt Br e a k d o w n or Fr a u d S af e-
            g u ar d e n d or s e m e nt s.




    P C H O- D W L L ( 0 9/ 0 6)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 76 of 92

                                                    E Q UI P M E N T B R E A K D O W N C O V E R A G E


    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e p oli c y
    a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n:
         6 9 0 0 N W 8 7t h A v e
         P ar kl a n d, F L 3 3 0 6 7
    T h e f oll o wi n g a d diti o n al c o v er a g e i s a d d e d t o t h e AI G Pri v at e Cli e nt Gr o u p H o m e o w n er s p oli c y.

    A G REE ME N T

    W e will pr o vi d e t h e i n s ur a n c e d e s cri b e d i n t hi s e n d or s e m e nt i n c o m pli a n c e wit h all a p pli c a bl e
    pr o vi si o n s of t hi s p oli c y. T h e m o st w e will p a y f or l o s s, d a m a g e or e x p e n s e u n d er t hi s e n d or s e m e nt
    ari si n g fr o m a n y o n e a c ci d e nt i s $ 1 0 0, 0 0 0 C o v er a g e pr o vi d e d u n d er t hi s e n d or s e m e nt d o e s n ot
    i n cr e a s e a n y li mit of li a bilit y u n d er P art II, P R O P E R T Y.


    D E FI NI TI O N S

    T h e f oll o wi n g d efi niti o n s ar e a d d e d:
    1.           A c ci d e nt m e a n s s u d d e n a n d a c ci d e nt al:
                 a            m e c h a ni c al or el e ctri c al br e a k d o w n; or
                 b.           t e ari n g a p art, cr a c ki n g, b ur ni n g or b ul gi n g of a st e a m or h ot w at er h e ati n g s y st e m,
                              or a n air c o n diti o ni n g s y st e m;
                 t h at r e s ult s i n dir e ct p h y si c al d a m a g e t o c o v er e d e q ui p m e nt .

    2.            C o v er e d e q ui p m e nt
                  a.          C o v er e d e q ui p m e nt m e a n s pr o p ert y, ot h er t h a n c o nt e nt s , c o v er e d u n d er P art II --
                              P R O P E R T Y:
                              ( 1)        t h at g e n er at e s, tr a n s mit s or utili z e s e n er g y; or
                              ( 2)        w hi c h, d uri n g n or m al u s a g e, o p er at e s u n d er v a c u u m or pr e s s ur e, ot h er t h a n
                                          t h e w ei g ht of it s c o nt e nt s.
                  b.          N o n e of t h e f oll o wi n g i s c o v er e d e q ui p m e nt :
                              ( 1)        s u p p orti n g str u ct ur e, c a bi n et or c o m p art m e nt;
                              ( 2)        i n s ul ati n g m at eri al;
                              ( 3)        s e w er pi pi n g, b uri e d v e s s el s or pi pi n g, or pi pi n g f or mi n g a p art of a fir e
                                          pr ot e cti v e s pri n kl er s y st e m;
                              ( 4)        w at er pi pi n g ot h er t h a n b oil er f e e d w at er pi pi n g, b oil er c o n d e n s at e r et ur n
                                          pi pi n g or w at er pi pi n g f or mi n g a p art of a r efri g er ati n g or air c o n diti o ni n g
                                          s y st e m;
                              ( 5)        kit c h e n or l a u n dr y a p pli a n c e s, ot h er t h a n t h o s e p er m a n e ntl y i n st all e d,
                                          i n cl u di n g b ut n ot li mit e d t o, r efri g er at or, di s h w a s h er, o v e n, st o v e, cl ot h e s
                                          w a s h er or cl ot h e s dr y er; or
                              ( 6)        el e ctr o ni c e nt ert ai n m e nt or c o m p ut er e q ui p m e nt, i n cl u di n g b ut n ot li mit e d t o:
                                          ( a)         t el e vi si o n e q ui p m e nt i n cl u si v e of pl a s m a t el e vi si o n e q ui p m e nt;
                                          ( b)         st er e o e q ui p m e nt; or
                                          ( c)         a n y el e ctr o ni c c o m p o n e nt u s e d wit h s u c h el e ctr o ni c e nt ert ai n m e nt or
                                                       c o m p ut er e q ui p m e nt.
                                          C o v er e d e q ui p m e nt d o e s, h o w e v er, i n cl u d e p er m a n e ntl y i n st all e d wiri n g
                                          a s s o ci at e d wit h s u c h el e ctr o ni c e nt ert ai n m e nt or c o m p ut er e q ui p m e nt.




    P C H O- E B ( 0 9/ 0 6)                                                                                                            P a g e 1 of 3
               I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c., wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 77 of 92

    3.         O n e a c ci d e nt m e a n s: If a n i niti al a c ci d e nt c a u s e s ot h er a c ci d e nt s , all will b e c o n si d er e d o n e
               a c ci d e nt . All a c ci d e nt s t h at ar e t h e r e s ult of t h e s a m e e v e nt will b e c o n si d er e d o n e a c ci d e nt .

    P R OPE R T Y C O VE R A GE S

    1.         W e will p a y f or dir e ct p h y si c al d a m a g e t o c o v er e d e q ui p m e nt t h at i s t h e r e s ult of a n
               a c ci d e nt .

    2.         A d diti o n al Li vi n g E x p e n s e
               C o v er a g e f or A d diti o n al Li vi n g E x p e n s e, a s pr o vi d e d u n d er C. A d diti o n al C o v er a g e s, i s
               e xt e n d e d t o t h e c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt. W e                        will     pay up to
               $ 2 0, 0 0 0 p er a c ci d e nt u n d er t hi s c o v er a g e. W e will n ot p a y f or a n y e x p e n s e i n c urr e d b y y o u
               b e y o n d 3 0 d a y s aft er t h e a c ci d e nt e v e n if it t a k e s m or e t h a n 3 0 d a y s t o r e st or e y o ur
               r e si d e n c e t o a h a bit a bl e c o n diti o n or f or y o ur h o u s e h ol d t o p er m a n e ntl y l o c at e el s e w h er e.


    E X C L U SI O N S

    T h e f oll o wi n g e x cl u si o n s ar e a d d e d:
    1.           W e will n ot p a y u n d er t hi s e n d or s e m e nt f or l o s s, d a m a g e or e x p e n s e c a u s e d b y or r e s ulti n g
                 fr o m el e ctri c al p o w er s ur g e or br o w n o ut.

    2.         W e d o n ot c o v er u n d er t hi s e n d or s e m e nt a n y pr o p ert y t h at i s n ot       c o v er e d e q ui p m e nt .

    D E D U C TI B L E

    T h e f oll o wi n g d e d u cti bl e pr o vi si o n r e pl a c e s a n y ot h er d e d u cti bl e pr o vi si o n i n t h e p oli c y or o n t h e
    D e cl ar ati o n s P a g e wit h r e s p e ct t o l o s s c o v er e d u n d er t hi s e n d or s e m e nt.

    I n c a s e of a l o s s u n d er t hi s e n d or s e m e nt, w e will               p a y o nl y f or t h at p art of t h e l o s s o v er
    $ 5 0 0 . N o ot h er d e d u cti bl e a p pli e s t o t hi s c o v er a g e.

    T hi s d e d u cti bl e a p pli e s t o t h e aff e ct e d e q ui p m e nt r e g ar dl e s s of a n y ot h er d e d u cti bl e i n t hi s p oli c y or
    a n y ot h er p oli c y. Y o ur h o m e o w n er d e d u cti bl e will a p pl y t o a n y e n s ui n g l o s s, b ut will b e r e d u c e d b y
    t hi s d e d u cti bl e a m o u nt.


    C O N DI TI O N S

    T h e f oll o wi n g c o n diti o n s ar e a d d e d:
    1.           E n vir o n m e nt al, S af et y a n d Effi ci e n c y I m pr o v e m e nt s
                 If c o v er e d e q ui p m e nt r e q uir e s r e pl a c e m e nt d u e t o a n a c ci d e nt , w e will p a y y o ur a d diti o n al
                 c o st t o r e pl a c e wit h e q ui p m e nt t h at i s b ett er f or t h e e n vir o n m e nt, s af er or m or e effi ci e nt
                 t h a n t h e e q ui p m e nt b ei n g r e pl a c e d.
                 H o w e v er, w e will n ot p a y m or e t h a n 1 2 5 % of w h at t h e c o st w o ul d h a v e b e e n t o r e pl a c e
                 wit h li k e ki n d a n d q u alit y. T hi s c o n diti o n d o e s n ot i n cr e a s e a n y of t h e a p pli c a bl e li mit s.

    2.         P a y m e nt of a L o s s
               L o s s e s u n d er t hi s e n d or s e m e nt will b e s ettl e d a s f oll o w s:
               a.          O ur p a y m e nt f or d a m a g e d c o v er e d e q ui p m e nt will b e t h e s m all e st of:
                           ( 1)         T h e c o v er a g e li mit s h o w n f or E q ui p m e nt Br e a k d o w n;
                           ( 2)         T h e c o st t o r e p air t h e d a m a g e d c o v er e d e q ui p m e nt ;
                           ( 3)         T h e c o st t o r e pl a c e t h e d a m a g e d c o v er e d e q ui p m e nt o n t h e s a m e pr e mi s e s;
                                        or
                           ( 4)         T h e n e c e s s ar y a m o u nt a ct u all y s p e nt t o r e p air or r e pl a c e t h e d a m a g e d
                                        c o v er e d e q ui p m e nt .




    P C H O- E B ( 0 9/ 0 6)                                                                                                          P a g e 2 of 3
               I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c., wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 78 of 92
               b.         E x c e pt a s d e s cri b e d i n E n vir o n m e nt al, S af et y a n d Effi ci e n c y I m pr o v e m e nt s a b o v e,
                          y o u ar e r e s p o n si bl e f or t h e e xtr a c o st of r e pl a ci n g d a m a g e d c o v er e d e q ui p m e nt wit h
                          pr o p ert y of a b ett er ki n d or q u alit y or of a diff er e nt si z e or c a p a cit y.
               c.         If y o u d o n ot r e p air or r e pl a c e t h e d a m a g e d c o v er e d e q ui p m e nt wit hi n 2 4 m o nt h s,
                          aft er t h e d at e of t h e a c ci d e nt , t h e n w e will p a y o nl y t h e s m all er of t h e:
                          ( 1)        C o st it w o ul d h a v e t a k e n t o r e p air at t h e ti m e of t h e a c ci d e nt ; or
                          ( 2)        A ct u al c a s h v al u e at t h e ti m e of t h e a c ci d e nt .




    P C H O- E B ( 0 9/ 0 6)                                                                                                         P a g e 3 of 3
               I n cl u d e s c o p yri g ht e d m at eri al of I n s ur a n c e S er vi c e s Offi c e, I n c., wit h it s p er mi s si o n.
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 79 of 92




                                                 H U R RI C A N E D E D U C TI B L E

    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e
    p oli c y a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.
    A s r e s p e ct s t h e f oll o wi n g l o c ati o n
    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7



    F or t h e cr e dit gi v e n, it i s a gr e e d a n d u n d er st o o d t h at P art II. B. P a y m e nt of a L o s s , It e m 3.
    D e d u cti bl e i s a m e n d e d t o i n cl u d e t h e f oll o wi n g:

    W e will p a y o nl y t h at p art of t h e t ot al of h urri c a n e l o s s t o y o ur h o u s e, c o nt e nt s, a n d ot h er
    p er m a n e nt str u ct ur e s i n cl u di n g a d diti o n al c o v er a g e s t h at e x c e e d t h e h urri c a n e d e d u cti bl e
    st at e d o n y o ur D e cl ar ati o n s P a g e. T hi s d e d u cti bl e a p pli e s i n t h e e v e nt of dir e ct p h y si c al
    l o s s t o pr o p ert y c o v er e d u n d er t hi s p oli c y c a u s e d dir e ctl y or i n dir e ctl y b y h urri c a n e. S u c h
    d e d u cti bl e a p pli e s r e g ar dl e s s of a n y ot h er c a u s e or e v e nt c o ntri b uti n g c o n c urr e ntl y or i n
    a n y s e q u e n c e t o t h e l o s s. N o ot h er d e d u cti bl e pr o vi si o n i n t h e p oli c y a p pli e s t o dir e ct
    p h y si c al l o s s c a u s e d b y h urri c a n e.

    " H urri c a n e "   m e a n s a st or m s y st e m t h at h a s b e e n d e cl ar e d t o b e a h urri c a n e b y t h e
    N ati o n al H urri c a n e C e nt er of t h e N ati o n al W e at h er S er vi c e w hi c h:
        a. B e gi n s at t h e ti m e a h urri c a n e w at c h or w ar ni n g i s i s s u e d f or a n y p art of Fl ori d a
                b y t h e N ati o n al H urri c a n e C e nt er of t h e N ati o n al W e at h er S er vi c e;
        b. C o nti n u e s f or t h e p eri o d of ti m e d uri n g w hi c h t h e h urri c a n e c o n diti o n s e xi st
                a n y w h er e i n Fl ori d a; a n d
        c. E n d s 7 2 h o ur s f oll o wi n g t h e t er mi n ati o n of t h e l a st h urri c a n e w at c h or h urri c a n e
                w ar ni n g i s s u e d f or a n y p art of Fl ori d a b y t h e N ati o n al H urri c a n e C e nt er of t h e
                N ati o n al W e at h er S er vi c e.

    T h e h urri c a n e d e d u cti bl e will b e a p pli e d o n a n a n n u al b a si s t o all h urri c a n e l o s s e s t h at
    o c c ur d uri n g t h e c al e n d ar y e ar i n a n y o n e of t h e p oli ci e s i s s u e d b y u s or a n A m eri c a n
    I nt er n ati o n al Gr o u p m e m b er c o m p a n y f or t h e s a m e i n s ur e d l o c ati o n.

    F or s e c o n d a n d s u b s e q u e nt c o v er e d h urri c a n e l o s s e s o c c urri n g i n t h e s a m e c al e n d ar y e ar,
    t h e d oll ar a m o u nt of t h e h urri c a n e d e d u cti bl e will b e r e d u c e d b y all d e d u cti bl e a m o u nt s
    a p pli e d t o w ar d pri or c o v er e d l o s s e s d uri n g t h e s a m e c al e n d ar y e ar f or t h e s a m e i n s ur e d
    l o c ati o n. T h e gr e at er of t h e r e m ai ni n g h urri c a n e d e d u cti bl e or t h e all ot h er p eril d e d u cti bl e
    will a p pl y. T h e all ot h er p eril d e d u cti bl e will n ot b e w ai v e d f or a c o v er e d l o s s gr e at er t h a n
    $ 5 0, 0 0 0.

    If y o u h a v e c o v er e d h urri c a n e l o s s e s f or t hi s l o c ati o n i n a c al e n d ar y e ar u n d er m or e t h a n
    o n e p oli c y i s s u e d b y u s or a n A m eri c a n I nt er n ati o n al Gr o u p m e m b er c o m p a n y , y o ur
    h urri c a n e d e d u cti bl e will b e e q u al t o t h e gr e at e st d oll ar a m o u nt of a n y h urri c a n e d e d u cti bl e
    i n a n y o n e of t h e p oli ci e s f or t hi s l o c ati o n.

    Y o u ar e r e q uir e d t o r e p ort h urri c a n e l o s s e s t h at ar e b el o w t h e h urri c a n e d e d u cti bl e i n or d er
    t o a p pl y s u c h h urri c a n e l o s s e s t o s u b s e q u e nt h urri c a n e cl ai m s.
               I n cl u d e s c o p yri g ht e d m at eri al s fr o m I n s ur a n c e S er vi c e s Offi c e, I n c. wit h it s p er mi s si o n.
    P C H O- F L H D ( 0 6/ 0 5)                                                                                                                     1
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 80 of 92




    I n t h e e v e nt t h er e i s a h urri c a n e l o s s ( or l o s s e s) d uri n g a c al e n d ar y e ar a n d a l o w er
    h urri c a n e d e d u cti bl e i s t h e n p ur c h a s e d u n d er t h e n e w or r e n e w al p oli c y i n t h e s a m e
    c al e n d ar y e ar, t h e l o w er h urri c a n e d e d u cti bl e will n ot a p pl y u ntil J a n u ar y 1 of t h e
    f oll o wi n g c al e n d ar y e ar.




             I n cl u d e s c o p yri g ht e d m at eri al s fr o m I n s ur a n c e S er vi c e s Offi c e, I n c. wit h it s p er mi s si o n.
    P C H O- F L H D ( 0 6/ 0 5)                                                                                                                   2
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 81 of 92




          I M P O R T A N T N O TI C E R E G A R DI N G Y O U R H O M E O W N E R S P O LI C Y


    A s r e s p e ct s t h e f oll o wi n g l o c ati o n( s):

    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7


    Y O U R H O M E O W N E R S I N S U R A N C E P O LI C Y D O E S                N OT    P R O VI D E C O V E R A G E       F O R P R OPE R T Y
    D A M A GE C A U SE D B Y FL O O D .


    Fl o o d     m e a n s:

    1.    A g e n er al a n d t e m p or ar y c o n diti o n of p arti al or c o m pl et e i n u n d ati o n of n or m all y dr y l a n d ar e a
          fr o m:
          a. O v erfl o w of i nl a n d or ti d al w at er s;
          b. U n u s u al a n d r a pi d a c c u m ul ati o n or r u n off of s urf a c e w at er s fr o m a n y s o ur c e; or
          c. M u dfl o w . M u dfl o w m e a n s a ri v er of li q ui d a n d fl o wi n g m u d o c c urri n g o n l e v el or n e ar- l e v el
               s urf a c e s of n or m all y dr y l a n d ar e a s t h at h a v e n ot b e e n aff e ct e d b y l a n d sli d e, a s w h e n e art h
               i s c arri e d b y a c urr e nt of w at er. Ot h er e art h m o v e m e nt s, s u c h a s l a n d sli d e, sl o p e f ail ur e, or
               a s at ur at e d s oil m a s s m o vi n g b y li q ui dit y d o w n a sl o p e, ar e n ot m u dfl o w s . L a n d sli d e m e a n s
               t h e r a pi d m o v e m e nt of a m a s s of s oil d o w n sl o p e al o n g a c ur v e d or pl a n ar f ail ur e s urf a c e,
               wit h o ut d ef or m ati o n of t h e s oil str u ct ur e.



    2.    C oll a p s e or s u b si d e n c e of l a n d al o n g t h e s h or e of a l a k e or si mil ar b o d y of w at er a s a r e s ult of
          er o si o n or u n d er mi ni n g c a u s e d b y w a v e s or c urr e nt s of w at er e x c e e di n g a nti ci p at e d c y cli c al
          l e v el s t h at r e s ult i n a fl o o d a s d efi n e d i n 1. a. a b o v e.




    If y o u ar e i nt er e st e d i n p ur c h a si n g Fl o o d C o v er a g e o n t h e r e si d e n c e( s) li st e d a b o v e, y o ur a g e nt or
    br o k er c a n f a cilit at e t hi s p ur c h a s e o n y o ur b e h alf. F or f urt h er i nf or m ati o n, pl e a s e c o nt a ct y o ur
    a g e nt or br o k er.




    P C H O- F L O O D N O T ( 0 9/ 0 6)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 82 of 92




                                                      Fr a u d S af e G u ar d S       M
                                                                                           C o v er a g e

    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e p oli c y
    a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

                                                                    S C HE D ULE
                                            Li mit of I n s ur a n c e                                                  D e d u cti bl e
     Fr a u d, E m b e z zl e m e nt or     $ 3 0, 0 0 0. 0 0 ( e a c h e v e nt)                                       $ 2, 5 0 0
     F or g er y                            $ 3 0, 0 0 0. 0 0 ( e a c h i n s ur e d a n n u al a g gr e g at e)

     A T M R o b b er y                     $ 2, 5 0 0. 0 0     ( e a c h i n s ur e d)                                 N o d e d u cti bl e a p pli e s
                                            $ 2, 5 0 0. 0 0     ( e a c h i n s ur e d a n n u al a g gr e g at e)


     St ol e n I d e ntit y E v e nt        $ 3 0, 0 0 0. 0 0 ( e a c h e v e nt)                                       N o d e d u cti bl e a p pli e s
                                            $ 3 0, 0 0 0. 0 0 ( e a c h i n s ur e d a n n u al a g gr e g at e)


    It i s a gr e e d a n d u n d er st o o d t h at P A R T I - D E FI NI TI O N S h a s b e e n a m e n d e d t o i n cl u d e t h e f oll o wi n g:

    F or g er y m e a n s t h e si g ni n g of t h e n a m e of a n ot h er p er s o n or or g a ni z ati o n        wit h i nt e nt t o d e c ei v e; it
    d o e s n ot m e a n a si g n at ur e w hi c h c o n si st s i n w h ol e or i n p art of o n e' s o              w n n a m e si g n e d wit h or
    wit h o ut a ut h orit y, i n a n y c a p a cit y, f or a n y p ur p o s e. F or g er y will r e s ult            dir e ctl y fr o m f or g er y of
    c h e c k s, dr aft s, pr o mi s s or y n ot e s, or si mil ar writt e n pr o mi s e s, or d er s or             dir e cti o n s t o p a y a s u m
    c ert ai n i n m o n e y t h at ar e:
             a. M a d e or dr a w n b y or dr a w n u p o n y o u or a             f a mil y m e m b er; or
             b. M a d e or dr a w n b y o n e a cti n g a s y o ur or a           f a mil y m e m b er' s a g e nt;
                  or t h at ar e p ur p ort e d t o h a v e b e e n s o m a d e or dr a w n.

    Fr a u d or e m b e z zl e m e nt m e a n s:
             a. A n el e ctr o ni c, t el e gr a p hi c, c a bl e, t el et y p e, t el ef a c si mil e, t el e p h o n e, c o m p ut er, or m a g n eti c
                t a p e i n str u cti o n w hi c h p ur p ort s t o h a v e b e e n tr a n s mitt e d b y y o u or a f a mil y m e m b er , b ut
                w hi c h w a s i n f a ct fr a u d ul e ntl y tr a n s mitt e d b y s o m e o n e el s e wit h o ut y o ur or a f a mil y
                m e m b er' s k n o wl e d g e or c o n s e nt;
             b. A writt e n i n str u cti o n i s s u e d b y y o u or a f a mil y m e m b er , w hi c h w a s f or g e d or alt er e d b y
                s o m e o n e ot h er t h a n y o u or a f a mil y m e m b er wit h o ut y o ur or a f a mil y m e m b er' s
                k n o wl e d g e or c o n s e nt, or w hi c h p ur p ort s t o h a v e b e e n i s s u e d b y y o u or a f a mil y m e m b er
                b ut w a s i n f a ct fr a u d ul e ntl y i s s u e d wit h o ut y o ur or a f a mil y m e m b er' s k n o wl e d g e or
                c o n s e nt; or
             c. A n y ot h er i nt e nti o n al p er v er si o n of tr ut h b y s o m e o n e ot h er t h a n y o u or a f a mil y m e m b er
                p er p etr at e d i n or d er t o i n d u c e y o u or a f a mil y m e m b er t o p art wit h s o m et hi n g of v al u e.
    Fr a u d S af e g u ar d e v e nt m e a n s fr a u d, e m b e z zl e m e nt, or f or g er y, A T M r o b b er y, or st ol e n i d e ntit y
    e v e nt a s s et f ort h i n t hi s e n d or s e m e nt.

    Money        m e a n s:
             a. C urr e n c y, c oi n s a n d b a n k n ot e s i n c urr e nt u s e a n d h a vi n g a f a c e v al u e; a n d
             b. Tr a v el er s c h e c k s, r e gi st er c h e c k s a n d m o n e y or d er s.




    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                         P a g e 1 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 83 of 92




    Ot h er pr o p ert y m e a n s a n d i s li mit e d t o j e w elr y, pr e ci o u s m et al s,       a nti q u e s, fi n e art, c er a mi c s, f ur s,
    c oll e cti bl e s, a n d g e m st o n e s.

    R e st or ati o n S er vi c e s m e a n s t h o s e s er vi c e s p erf or m e d i n r e s p o n s e t o a st ol e n i d e ntit y e v e nt , a n d o n
    y o ur or a f a mil y m e m b er' s , b e h alf aft er r e c ei pt of a ut h ori z ati o n fr o m y o u or a f a mil y m e m b er ,
    i n cl u di n g b ut n ot li mit e d t o:
         1. Pr o vi di n g y o u or a f a mil y m e m b er wit h a p a c k a g e of i nf or m ati o n w hi c h i n cl u d e s a d e s cri pti o n
            of t h e r e s ol uti o n pr o c e s s, e d u c ati o n al arti cl e s, a n d g ui d a n c e f or a v oi di n g f ut ur e c o m pli-
            c ati o n s.
         2. N otif yi n g t h e t hr e e m aj or cr e dit b ur e a u s a n d pr o vi di n g a s si st a n c e wit h r e q u e sti n g t h at a fr a u d
            al ert b e pl a c e d o n y o ur or a f a mil y m e m b er' s cr e dit fil e s a n d aff e ct e d cr e dit a c c o u nt s.
         3. R e vi e wi n g y o ur or a f a mil y m e m b er' s cr e dit fil e s wit h           y o u or a f a mil y m e m b er       t o d et er mi n e
            t h e a c c ur a c y of t h e fil e a n d p ot e nti al ar e a s of fr a u d.
         4. N otif yi n g a s n e e d e d, y o ur or a f a mil y m e m b er' s aff e ct e d cr e dit or s, fi n a n ci al i n stit uti o n s, cr e dit
            c ar d c o m p a ni e s, utilit y pr o vi d er s, a n d m er c h a nt s of t h e i d e ntit y fr a u d.
         5. Pr o vi di n g i nf or m ati o n t o t h e F e d er al Tr a d e C o m mi s si o n ( F T C), a n d t o ot h er g o v er n m e nt a g e n-
            ci e s a s a p pr o pri at e.
         6. W h e n a p pr o pri at e, pr o vi di n g a s si st a n c e wit h        o bt ai ni n g a n d r e vi e wi n g y o ur S o ci al S e c urit y
            P er s o n al E ar ni n g s a n d B e n efit s St at e m e nt.
         7. Cr e ati n g a n d m ai nt ai ni n g a c a s e fil e t o d o c u m e nt t h e i d e ntit y fr a u d.
         8. W h e n a p pr o pri at e, pr o vi di n g ot h er a s si st a n c e w e mi g ht r e a s o n a bl y b e a bl e t o off er y o u or a
            f a mil y m e m b er o n a c a s e b y c a s e b a si s, a s d et er mi n e d i n o ur s ol e a n d a b s ol ut e di s cr eti o n.
         W e r e s er v e t h e ri g ht t o r ef u s e or t er mi n at e t h e pr o vi si o n of r e st or ati o n s er vi c e s w h er e y o u or a
         f a mil y m e m b er ar e d e e m e d t o b e c o m mitti n g fr a u d or ot h er ill e g al a ct s, m a ki n g u ntr u e
         st at e m e nt s, or f aili n g t o p erf or m y o ur or t h e f a mil y m e m b er' s p orti o n of t h e r e c o v er y pl a n.

    R o b b er y m e a n s t h e u nl a wf ul t a ki n g of pr o p ert y fr o m t h e c ar e a n d c u st o d y of a p er s o n, a c c o m-
    pli s h e d b y m e a n s of f or c e or f e ar.

    S e c uriti e s m e a n   n e g oti a bl e a n d n o n- n e g oti a bl e i n str u m e nt s or c o ntr a ct s r e pr e s e nti n g eit h er m o n e y
    or pr o p ert y .

    St ol e n i d e ntit y e v e nt m e a n s t h e ill e g al u s e of y o ur or a f a mil y m e m b er' s               n a m e, s o ci al s e c urit y
    n u m b er, or ot h er m et h o d of i d e ntit y wit h o ut p er mi s si o n.

    It i s a gr e e d a n d u n d er st o o d t h at P A R T III - LI A BI LI T Y h a s b e e n a m e n d e d t o i n cl u d e t h e f oll o wi n g:

    F R A U D S AFE G U A R D

    I n s uri n g A gr e e m e nt s

    A. Fr a u d, E m b e z zl e m e nt or F or g er y
         W e will p a y y o u or a f a mil y m e m b er f or l o s s of m o n e y, s e c uriti e s, or ot h er pr o p ert y u p t o t h e
         a p pli c a bl e Li mit s of I n s ur a n c e s h o w n i n t h e s c h e d ul e, r e s ulti n g dir e ctl y fr o m fr a u d, e m b e z-
         zl e m e nt, or f or g er y p er p etr at e d a g ai n st y o u or a f a mil y m e m b er d uri n g t h e P oli c y P eri o d. T h e
         l o s s m u st b e di s c o v er e d n ot l at er t h a n ni n et y ( 9 0) d a y s fr o m t h e e n d of t h e P oli c y P eri o d.
    B. A T M R o b b er y
         W e will p a y y o u or a f a mil y m e m b er , u p t o t h e a p pli c a bl e Li mit s of I n s ur a n c e s h o w n i n t h e
         s c h e d ul e, f or l o s s of m o n e y r e s ulti n g dir e ctl y fr o m a r o b b er y t h at o c c ur s wit hi n 1 0 0 f e et fr o m a n
         A ut o m ati c T ell er M a c hi n e ( A T M), i m m e di at el y aft er wit h dr a wi n g s u c h m o ni e s fr o m t h e s a m e
         A T M. T hi s c o v er a g e d o e s n ot a p pl y t o a n y ot h er l o s s of m o n e y or v al u a bl e s i n y o ur or a f a mil y
         m e m b er' s p o s s e s si o n r e s ulti n g fr o m t h e r o b b er y.




    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                       P a g e 2 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 84 of 92




    C. St ol e n I d e ntit y E v e nt
        W e will p a y C o st s a n d L e g al          C o st s,     a s s et f ort h b el o w i n P a y m e nt of L o s s f or a st ol e n i d e ntit y
        e v e nt , u p t o t h e a p pli c a bl e Li    mit s of     I n s ur a n c e s h o w n i n t h e s c h e d ul e, i n cl u di n g a st ol e n i d e ntit y
        e v e nt o c c urri n g o n or ari si n g      o ut of      t h e u s e of t h e I nt er n et. T h e st ol e n i d e ntit y e v e nt m u st o c c ur
        a n d b e di s c o v er e d d uri n g t h e    P oli c y    P eri o d.
        1. P a y m e nt of L o s s F or A St ol e n I d e ntit y E v e nt
            a.       C o st s

            1.     C o st s i n c urr e d b y y o u or a f a mil y m e m b er f or r e-fili n g a p pli c ati o n s f or l o a n s, gr a nt s,
                   ot h er cr e dit or d e bt i n str u m e nt s t h at ar e r ej e ct e d s ol el y b e c a u s e t h e l e n d er r e c ei v e d
                   fr o m a n y s o ur c e i n c orr e ct i nf or m ati o n a s a r e s ult of a st ol e n i d e ntit y e v e nt ;

            2.     C o st s f or    n ot ari zi n g affi d a vit s or ot h er si mil ar d o c u m e nt s, l o n g di st a n c e t el e p h o n e
                   c all s, a n d     p o st a g e r e a s o n a bl y i n c urr e d a s a r e s ult of y o ur or a f a mil y m e m b er’ s
                   eff ort s t o    r e p ort a st ol e n i d e ntit y e v e nt or a m e n d or r e ctif y r e c or d s a s t o y o ur or a
                   f a mil y m e     m b er’ s tr u e n a m e or i d e ntit y a s a r e s ult of a st ol e n i d e ntit y e v e nt ;

             3.    C o st s i n c urr e d b y y o u or a f a mil y m e m b er f or a m a xi m u m of si x ( 6) cr e dit r e p ort s
                   fr o m a n e ntit y a p pr o v e d b y u s. T h e fir st cr e dit r e p ort m a y n ot b e r e q u e st e d u ntil
                   aft er t h e di s c o v er y of a st ol e n i d e ntit y e v e nt ;

             4.    C o st s f or c o nt e sti n g t h e a c c ur a c y or c o m pl et e n e s s of a n y i nf or m ati o n c o nt ai n e d i n a
                   cr e dit r e p ort f oll o wi n g a st ol e n i d e ntit y e v e nt ;

             5.    A ct u al l o st w a g e s n ot t o e x c e e d $ 1 0, 0 0 0 t h at w o ul d h a v e b e e n e ar n e d i n t h e U nit e d
                   St at e s, w h et h er p arti al or w h ol e d a y s, f or ti m e r e a s o n a bl y a n d n e c e s s aril y t a k e n off
                   w or k a n d a w a y fr o m y o ur or a f a mil y m e m b er’ s w or k pr e mi s e s s ol el y a s a r e s ult of
                   y o ur or a f a mil y m e m b er’ s eff ort s t o a m e n d or r e ctif y r e c or d s a s t o y o ur or a f a mil y
                   m e m b er’ s tr u e n a m e or i d e ntit y a s a r e s ult of a st ol e n i d e ntit y e v e nt . A ct u al l o st
                   w a g e s i n cl u d e s r e m u n er ati o n f or v a c ati o n d a y s, di s cr eti o n ar y d a y s, fl o ati n g h oli d a y s,
                   a n d p ai d p er s o n al d a y s b ut n ot f or si c k d a y s or a n y c o st ari si n g fr o m ti m e t a k e n fr o m
                   s elf- e m pl o y m e nt. C o v er a g e i s li mit e d t o w a g e s l o st wit hi n t w el v e ( 1 2) m o nt h s aft er
                   y o ur or a f a mil y m e m b er’ s di s c o v er y of a st ol e n i d e ntit y e v e nt a n d i s li mit e d al s o t o
                   t h e a p pli c a bl e A g gr e g at e Li mit s of I n s ur a n c e s h o w n i n t h e s c h e d ul e.

              b. L e g al C o st s
              C o st s f or r e a s o n a bl e f e e s f or a n att or n e y a p p oi nt e d b y u s a n d r el at e d c o urt f e e s, i n c urr e d b y
              y o u or a f a mil y m e m b er wit h o ur c o n s e nt, f or:
                  1. A n y l e g al a cti o n br o u g ht a g ai n st y o u or a f a mil y m e m b er b y a cr e dit or or c oll e cti o n
                     a g e n c y or e ntit y a cti n g o n b e h alf of a cr e dit or f or n o n- p a y m e nt of g o o d s or s er vi c e s or
                     d ef a ult o n a l o a n a s a r e s ult of a st ol e n i d e ntit y e v e nt ;
                  2. R e m o vi n g a n y ci vil j u d g m e nt wr o n gf ull y           e nt er e d a g ai n st y o u or a f a mil y m e m b er          as a
                     r e s ult of a st ol e n i d e ntit y e v e nt ; a n d
                  3. Cri mi n al d ef e n s e f or c h ar g e s br o u g ht a g ai n st y o u or a f a mil y m e m b er                  a s a r e s ult of a
                     st ol e n i d e ntit y e v e nt .
        2. A d diti o n al C o v er a g e - St ol e n I d e ntit y E v e nt
        R e st or ati o n S er vi c e s
        W e will pr o vi d e y o u or a f a mil y m e m b er wit h r e st or ati o n s er vi c e s aft er a st ol e n i d e ntit y e v e nt .
        T h e st ol e n i d e ntit y e v e nt m u st o c c ur d uri n g t h e P oli c y P eri o d. R e st or ati o n s er vi c e s e x p e n s e s d o
        n ot r e d u c e t h e a m o u nt of li mit a v ail a bl e u n d er P a y m e nt of a L o s s f or a st ol e n i d e ntit y e v e nt .
    S p e ci al Li mit s of I n s ur a n c e
                  1. W e will o nl y p a y t h e a m o u nt of l o s s i n e x c e s s of a n y a p pli c a bl e D e d u cti bl e, u p t o t h e
                     a p pli c a bl e Li mit of I n s ur a n c e s h o w n i n t h e s c h e d ul e f or t h at c o v er a g e.
    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                             P a g e 3 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 85 of 92




                  2. T h e m o st w e will p a y e a c h i n s ur e d f or all l o s s r e s ulti n g fr o m fr a u d, e m b e z zl e m e nt, or
                     f or g er y i s t h e Fr a u d, E m b e z zl e m e nt, or F or g er y E a c h I n s ur e d A g gr e g at e Li mit s h o w n i n
                     t h e s c h e d ul e.
                  3. T h e m o st w e will p a y e a c h i n s ur e d f or all l o s s r e s ulti n g fr o m a st ol e n i d e ntit y e v e nt i s
                     t h e St ol e n I d e ntit y E a c h I n s ur e d A g gr e g at e Li mit s h o w n i n t h e s c h e d ul e.
                  4. T h e m o st w e will p a y e a c h i n s ur e d f or all l o s s r e s ulti n g fr o m a n A T M R o b b er y i s t h e
                     A T M R o b b er y E a c h I n s ur e d A g gr e g at e Li mit s h o w n i n t h e s c h e d ul e.
                  5. All l o s s ari si n g fr o m c o nti n u o u s, r e p e at e d, or r el at e d fr a u d s af e g u ar d e v e nt s will       be
                     tr e at e d a s o n e fr a u d s af e g u ar d e v e nt.
                  6. T h e m o st w e will p a y f or a n y l o s s i s t h e a p pli c a bl e Li mit of I n s ur a n c e. If, h o w e v er, a
                     l o s s:
                     a) E x c e e d s t h e a p pli c a bl e Li mit of I n s ur a n c e; a n d
                     b) T h er e i s m or e t h a n o n e i n s ur e d p er s o n cl ai mi n g a l o s s; a n d
                     c) T h e c o m bi n e d l o s s i s gr e at er t h a n t h e Li mit o f I n s ur a n c e f or a n y o n e i n s ur e d
                           p er s o n ; a n d
                     d) T h e aff e ct e d i n s ur e d p er s o n s c a n r e a s o n a bl y d e m o n str at e j oi nt o w n er s hi p of t h e
                           m o n e y, s e c uriti e s, or ot h er pr o p ert y ;
                     w e will p a y e a c h i n s ur e d p er s o n u p t o t h e a p pli c a bl e Li mit of I n s ur a n c e f or m o n e y,
                     s e c uriti e s, or ot h er pr o p ert y, u ntil t h e l o s s i s s ati sfi e d, b ut u n d er n o cir c u m st a n c e will
                     w e p a y:
                     a) m or e t h a n t h e a dj u st e d v al u e of t h e m o n e y, s e c uriti e s, or ot h er pr o p ert y; or
                     b) e a c h i n s ur e d p er s o n f or t h e s a m e m o n e y, s e c uriti e s or ot h er pr o p ert y , or p orti o n
                           t h er e of.
                  7. W e will n ot p a y f or l o s s f or a n y o c c urr e n c e of fr a u d, e m b e z zl e m e nt, or f or g er y u ntil
                     t h e a m o u nt of l o s s e x c e e d s t h e Fr a u d, E m b e z zl e m e nt, or F or g er y D e d u cti bl e s h o w n i n
                     t h e s c h e d ul e. A s e p ar at e Fr a u d, E m b e z zl e m e nt, or F or g er y D e d u cti bl e will a p pl y t o
                     e a c h i n s ur e d.
    It i s a gr e e d a n d u n d er st o o d t h at P A R T III - LI A BI LI T Y, E x cl u si o n s, h a s b e e n a m e n d e d t o i n cl u d e t h e
    f oll o wi n g:
    A s r e s p e ct s F R A U D S A F E G U A R D c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt:
    T hi s i n s ur a n c e d o e s n ot pr o vi d e c o v er a g e f or li a bilit y, d ef e n s e c o st s or a n y ot h er c o st or e x p e n s e
    f or:
    1. I nt e nti o n al L o s s
        W e d o n ot c o v er a n y l o s s f or a n y a ct c o m mitt e d at y o ur or a f a mil y m e m b er' s dir e cti o n or wit h
        y o ur or a f a mil y m e m b er' s k n o wl e d g e.
    2. Di s h o n e st A ct s
        W e d o n ot c o v er a n y l o s s ari si n g o ut of a n y di s h o n e st or cri mi n al a ct b y y o u or a          f a mil y m e m b er.
    3. C o nfi s c ati o n
        W e d o n ot c o v er a n y l o s s c a u s e d b y t h e c o nfi s c ati o n, d e str u cti o n, or s ei z ur e of pr o p ert y b y a n y
        g o v er n m e nt or p u bli c e ntit y or t h eir a ut h ori z e d r e pr e s e nt ati v e.
    4. C o m p ut er Err or
        W e d o n ot c o v er a n y l o s s r e s ulti n g fr o m a n err or i n c o m p ut er pr o gr a m mi n g or err or i n
        i n str u cti o n s t o a c o m p ut er.
    5. B u si n e s s Or Pr of e s si o n al S er vi c e s
        W e d o n ot c o v er a n y l o s s ari si n g o ut of a b u si n e s s or pr of e s si o n al s er vi c e e n g a g e d i n b y y o u or
        a f a mil y m e m b er.




    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                    P a g e 4 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 86 of 92




    6.    Pr o p ert y D a m a g e, B o dil y I nj ur y , or P er s o n al I nj ur y .
          W e d o n ot c o v er a n y     b o dil y i nj ur y , pr o p ert y d a m a g e , or p er s o n al i nj ur y.
    7. Fi n a n ci al G u ar a nt e e s
          W e d o n ot c o v er a n y g u ar a nt e e of t h e fi n a n ci al p erf or m a n c e of a n y fi n a n ci al i n str u m e nt or
          i n v e st m e nt v e hi cl e.
    8.    I n dir e ct L o s s
          W e d o n ot c o v er a n y l o s s t h at i s a n i n dir e ct r e s ult of a n y fr a u d g u ar d e v e nt i n cl u di n g b ut n ot
          li mit e d t o:
             1. Y o ur or a f a mil y m e m b er' s i n a bilit y t o r e ali z e i n c o m e t h at y o u w o ul d            h a v e r e ali z e d h a d
                t h er e b e e n n o l o s s or d a m a g e t o m o n e y, s e c uriti e s, or ot h er pr o p ert y;
             2. P a y m e nt of d a m a g e s of a n y t y p e f or w hi c h y o u or a f a mil y m e m b er ar e l e g all y li a bl e; or
             3. P a y m e nt of c o st s, f e e s or ot h er e x p e n s e s y o u or a f a mil y m e m b er i n c ur i n e st a bli s hi n g
                eit h er t h e e xi st e n c e or t h e a m o u nt of l o s s u n d er t hi s e n d or s e m e nt ot h er t h a n t h o s e s et
                f ort h u n d er t hi s e n d or s e m e nt.
    9.    L e g al E x p e n s e s
          E x p e n s e s r el at e d t o a n y l e g al a cti o n, e x c e pt a s s et f ort h i n t hi s e n d or s e m e nt r el at e d t o a st ol e n
          i d e ntit y e v e nt.
    1 0. G a m e s of C h a n c e
          A n y l o s s r e s ulti n g fr o m a n y g a m e of c h a n c e.
    1 1. F or g eri e s
          A n y f or g er y t h at i s el e ctr o ni c, di git al, or m e c h a ni c al.
    1 2. S er vi c e Di s p ut e s
          A n y l o s s ari si n g o ut of a n y di s p ut e or di s a gr e e m e nt c o n c er ni n g t h e q u alit y of g o o d s or s er vi c e s
          u nl e s s t h e l o s s ari s e s o ut of fr a u d, e m b e z zl e m e nt, or f or g er y .
    1 3. N ot-f or- Pr ofit Or g a ni z ati o n s
          A n y l o s s ari si n g o ut of t h e gi vi n g of a n y c o ntri b uti o n, d o n ati o n, r e stri ct e d gift, or p a y m e nt of
          a n y ki n d t o a n y n ot-f or- pr ofit or g a ni z ati o n.
    1 4. I n v e st m e nt L o s s D u e t o C or p or at e Fr a u d
          W e d o n ot c o v er a n y l o s s d u e t o t h e c h a n g e i n v al u e of s e c uriti e s i s s u e d b y a b u si n e s s w h er e
          l o s s r e s ult s dir e ctl y or i n dir e ctl y fr o m or all e g e s or i n v ol v e s i n a n y m a n n er w h at s o e v er, fr a u d,
          e m b e z zl e m e nt or f or g er y b y t h e b u si n e s s i n cl u di n g b ut n ot li mit e d t o it s Dir e ct or s or Offi c er s,
          w hi c h i s s u e d t h e s e c uriti e s .

    It i s a gr e e d a n d u n d er st o o d t h at P A R T I V - C O N DI TI O N S                 h a s b e e n a m e n d e d t o i n cl u d e t h e
    f oll o wi n g:

    A.    Y o ur or a F a mil y M e m b er' s        D uti e s Aft er a Fr a u d S af e g u ar d E v e nt
          I n t h e e v e nt of a Fr a u d S af e g u ar d E v e nt or l o s s y o u or a f a mil y m e m b er m u st:
          1. N otif y t h e p oli c e if a l a w m a y h a v e b e e n br o k e n;
          2. Pr o vi d e u s wit h        a p oli c e r e p ort or a r e p ort t h at w a s            s u b mitt e d t o t h e a p pr o pri at e ci vil
             a ut h oriti e s;
          3. Gi v e u s pr o m pt n oti c e of t h e l o s s;
          4. T a k e a cti o n t o a v oi d f ut ur e l o s s, i n cl u di n g s e c uri n g a n y r e si d e n c e, s af e g u ar di n g y o ur or a
             f a mil y m e m b er' s a s s et s a n d e n di n g y o ur or a f a mil y m e m b er' s b u si n e s s r el ati o n s hi p wit h a n y
             o n e r e s p o n si bl e f or a Fr a u d S af e g u ar d E v e nt ;



    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                       P a g e 5 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 87 of 92




        5. A s s o o n a s p o s si bl e, gi v e u s a d e s cri pti o n of h o w, w h e n, a n d w h er e t h e l o s s o c c urr e d a n d a
           d e s cri pti o n of t h e l o s s, i n cl u di n g a d e s cri pti o n of m o n e y , s e c uriti e s , a n d ot h er pr o p ert y ;
        6. If r e q u e st e d, p er mit u s t o q u e sti o n y o u a n d f a mil y m e m b er s u n d er o at h at s u c h ti m e s a s m a y
           b e r e a s o n a bl y r e q uir e d, a b o ut a n y m att er r el ati n g t o t hi s i n s ur a n c e or y o ur or a f a mil y
           m e m b er' s cl ai m, i n cl u di n g i n s p e cti o n of y o ur or a f a mil y m e m b er' s b o o k s a n d r e c or d s. I n
           s u c h e v e nt , y o ur or a f a mil y m e m b er' s st at e m e nt c o nt ai ni n g y o ur or a f a mil y m e m b er' s
           a n s w er s will b e si g n e d;
        7. S e n d u s a si g n e d, s w or n pr o of of l o s s or affi d a vit c o nt ai ni n g t h e i nf or m ati o n w e r e q u e st t o
           i n v e sti g at e t h e cl ai m. Y o u or a f a mil y m e m b er will d o t hi s wit hi n t hirt y ( 3 0) d a y s aft er o ur
           r e q u e st. W e will s u p pl y y o u or a f a mil y m e m b er wit h t h e n e c e s s ar y f or m s;
        8. I n t h e e v e nt of a cr e dit c ar d l o s s, i n a d diti o n t o all of t h e a b o v e, y o u or a f a mil y m e m b er will
           n otif y t h e cr e dit c ar d s er vi c e c o m p a n y or t h e i s s ui n g b a n k i m m e di at el y, b ut i n n o e v e nt n o
           l at er t h a n t w o ( 2) b u si n e s s d a y s aft er di s c o v er y;
        9. U p o n di s c o v er y of a n e v e nt of a l o s s i n v ol vi n g a n el e ctr o ni c f u n d tr a n sf er, i n a d diti o n t o all of
           t h e a b o v e, y o u or a f a mil y m e m b er will n otif y t h e s er vi c e pr o vi d er s a n d fi n a n ci al i n stit uti o n s
           i n v ol v e d i n t h e tr a n sf er i m m e di at el y, b ut i n n o e v e nt n o l at er t h a n t w o ( 2) b u si n e s s d a y s aft er
           di s c o v er y;
      1 0. Y o u or a f a mil y m e m b er         m u st   c o o p er at e wit h   u s i n i n v e sti g ati n g, e v al u ati n g a n d s ettli n g a
           cl ai m a n d h el p u s:
             a. E nf or c e a n y l e g al ri g ht s y o u, a f a mil y m e m b er      or w e m a y h a v e a g ai n st a n y o n e w h o        may
                b e li a bl e t o y o u or a f a mil y m e m b er;
             b. Att e n d d e p o siti o n s, h e ari n g s a n d tri al s; a n d
             c. S e c ur e a n d gi v e e vi d e n c e, a n d o bt ai n t h e att e n d a n c e of wit n e s s e s; a n d
      1 1. W e r e s er v e t h e ri g ht t o r e q u e st a n y ot h er r e a s o n a bl e d o c u m e nt or a cti o n of y o u or a f a mil y
           m e m b er .
    B. V al u ati o n
        1. S e c uriti e s
             I n t h e e v e nt of a l o s s of s e c uriti e s , w e m a y el e ct t o p a y y o u or a f a mil y m e m b er t h e c o st of
             r e pl a ci n g s u c h s e c uriti e s , d et er mi n e d b y t h e m ar k et v al u e at t h e ti m e of s u c h s ettl e m e nt. W e
             will n ot b e li a bl e f or m or e t h a n t h e a ct u al c a s h v al u e of t h e s e c uriti e s at t h e cl o s e of b u si n e s s
             o n t h e b u si n e s s d a y pr e c e di n g t h e d a y o n w hi c h t h e l o s s w a s di s c o v er e d. If o ur p a y m e nt i s
             n ot s uffi ci e nt t o i n d e m nif y y o u or a f a mil y m e m b er i n f ull f or t h e l o s s of s e c uriti e s , o ur
             li a bilit y i s li mit e d t o t h e r e pl a c e m e nt of or t h e p a y m e nt f or s u c h s e c uriti e s w hi c h e v er i s l e s s,
             b ut i n n o e v e nt will t h e p a y m e nt b e m or e t h a n t h e a p pli c a bl e Li mit of I n s ur a n c e.
        2. F or ei g n C urr e n c y
             I n t h e e v e nt of a l o s s of f or ei g n c urr e n c y, w e will b e li a bl e f or t h e U nit e d St at e s d oll ar
             e q ui v al e nt at t h e e x c h a n g e r at e p u bli s h e d i n t h e W all Str e et J o ur n al o n t h e d a y of t h e
             di s c o v er y of t h e l o s s.
        3. Ot h er Pr o p ert y
             I n e v e nt of l o s s of ot h er pr o p ert y , w e will n ot b e li a bl e f or m or e t h a n t h e a ct u al c a s h v al u e of
             t h e ot h er pr o p ert y o n t h e d at e of t h e di s c o v er y of t h e l o s s, or f or m or e t h a n t h e a ct u al c o st
             of r e p airi n g or of r e pl a ci n g s u c h pr o p ert y wit h pr o p ert y or m at eri al of li k e q u alit y a n d v al u e.




    P C H O- F R D S G ( 0 9/ 0 6)                                                                                                     P a g e 6 of 6
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 88 of 92




                                              I M P O R T A N T N O TI C E
                          M A N D A T O R Y H U R RI C A N E C O V E R A G E D E D U C TI B L E


    A s r e s p e ct s t h e f oll o wi n g l o c ati o n:
                                 6 9 0 0 N W 8 7t h A v e
                                 P ar kl a n d, F L 3 3 0 6 7



    Y o ur p oli c y i n cl u d e s a s e p ar at e d e d u cti bl e f or l o s s e s d u e t o t h e p eril of h urri c a n e. W e will
    p a y o nl y t h at p art of t h e t ot al t h at e x c e e d s t h e h urri c a n e d e d u cti bl e st at e d i n y o ur D e cl a-
    r ati o n s P a g e. T hi s d e d u cti bl e a p pli e s i n t h e e v e nt of dir e ct p h y si c al l o s s t o pr o p ert y c o v-
    er e d u n d er t hi s p oli c y c a u s e d dir e ctl y or i n dir e ctl y b y h urri c a n e. T h e h urri c a n e d e d u cti bl e
    will b e a p pli e d o n a n a n n u al b a si s t o all h urri c a n e l o s s e s t h at o c c ur d uri n g t h e c al e n d ar y e ar
    i n a n y of t h e p oli ci e s i s s u e d b y u s or a n A m eri c a n I nt er n ati o n al Gr o u p m e m b er c o m p a n y f or
    t h e s a m e i n s ur e d l o c ati o n.

    If y o ur h urri c a n e d e d u cti bl e i s r ef er e n c e d a s a p er c e nt a g e, t h e n t h e d oll ar a m o u nt of y o ur
    h urri c a n e d e d u cti bl e i s c al c ul at e d b y m ulti pl yi n g t h e s p e cifi c p er c e nt a g e b y t h e c o v er a g e
    li mit f or y o ur H o m e o w n er s f or t hi s l o c ati o n li st e d i n y o ur D e cl ar ati o n s P a g e.

    F or s e c o n d a n d s u b s e q u e nt c o v er e d h urri c a n e l o s s e s o c c urri n g i n t h e s a m e c al e n d ar y e ar,
    t h e d oll ar a m o u nt of t h e h urri c a n e d e d u cti bl e will b e r e d u c e d b y all h urri c a n e d e d u cti bl e
    a m o u nt s a p pli e d t o w ar d pri or c o v er e d h urri c a n e l o s s e s d uri n g t h e s a m e c al e n d ar y e ar f or
    t h e s a m e i n s ur e d l o c ati o n. T h e gr e at er of th e r e m ai ni n g h urri c a n e d e d u cti bl e or t h e all ot h er
    p eril d e d u cti bl e will a p pl y. T h e all ot h er p eril d e d u cti bl e will n ot b e w ai v e d f or a c o v er e d
    l o s s gr e at er t h a n $ 5 0, 0 0 0.

    If y o u h a v e c o v er e d h urri c a n e l o s s e s f or t hi s l o c ati o n i n a c al e n d ar y e ar u n d er m or e t h a n
    o n e p oli c y i s s u e d b y u s or a n A m eri c a n I nt er n ati o n al Gr o u p m e m b er c o m p a n y, y o ur
    h urri c a n e d e d u cti bl e will b e e q u al t o t h e gr e at e st d oll ar a m o u nt of a n y h urri c a n e d e d u cti bl e
    i n a n y o n e of t h e p oli ci e s f or t hi s l o c ati o n.

    Y o u ar e r e q uir e d t o r e p ort h urri c a n e l o s s e s t h at ar e b el o w t h e h urri c a n e d e d u cti bl e i n or d er
    t o a p pl y s u c h h urri c a n e l o s s e s t o s u b s e q u e nt h urri c a n e cl ai m s.

    I n t h e e v e nt t h er e i s a h urri c a n e l o s s ( or l o s s e s) d uri n g a c al e n d ar y e ar a n d a l o w er h urri-
    c a n e d e d u cti bl e i s t h e n p ur c h a s e d u n d er t h e n e w or r e n e w al p oli c y i n t h e s a m e c al e n d ar
    y e ar, t h e l o w er h urri c a n e d e d u cti bl e will n ot a p pl y u ntil J a n u ar y 1 of t h e f oll o wi n g c al e n-
    d ar y e ar.




    P C H O- H D N O T ( 0 6/ 0 5)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 89 of 92




                                         H U R RI C A N E P R O T E C TI V E D E VI C E S
    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of t h e
    p oli c y a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n
    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7



    It i s a gr e e d a n d u n d er st o o d t h at f or a pr e mi u m cr e dit, P art I V.       C O N DI TI O N S i s a m e n d e d t o i n cl u d e
    t h e f oll o wi n g:
    H urri c a n e Pr ot e cti v e D e vi c e s

    Y o u h a v e i n di c at e d t o u s t h at y o ur r e si d e n c e i s e q ui p p e d wit h h urri c a n e pr ot e cti v e d e vi c e s. We
    a c k n o wl e d g e t h e n e c e s sit y a n d b e n efit of st or m s h utt er s, pl y w o o d a n d ot h er att a c h a bl e c o v eri n g s
    r e p ort e d b y y o u a n d u s e d f or pr ot e cti v e p ur p o s e s.

    Y o u a gr e e t o:
          1. M ai nt ai n e a c h st or m s h utt er or ot h er st or m pr ot e cti v e d e vi c e i n w or ki n g or d er o n all e xt eri or
             gl a s s a n d s k yli g ht s of y o ur r e si d e n c e ;
          2. Cl o s e a n d s e c ur e all st or m s h utt er s or ot h er st or m pr ot e cti v e d e vi c e s b e gi n ni n g at t h e i s s u-
             a n c e of a h urri c a n e w at c h or w ar ni n g b y t h e N ati o n al H urri c a n e C e nt er c o v eri n g t h e ar e a
             w h er e y o ur r e si d e n c e i s l o c at e d a n d r e m ai n s e c ur e u ntil t h e N ati o n al H urri c a n e C e nt er
             di s c o nti n u e s t h e h urri c a n e w at c h or w ar ni n g;
          3. I nf or m u s pr o m ptl y of t h e alt er ati o n, di s a bl e m e nt, r e pl a c e m e nt, or r e m o v al of, or si g nifi c a nt
             d a m a g e t o, a n y st or m s h utt er or ot h er st or m pr ot e cti v e d e vi c e; a n d
          4. I nf or m u s pr o m ptl y of a n y alt er ati o n s or a d diti o n s t o e xi sti n g pr o p ert y o w n e d b y y o u or t h e
             c o n str u cti o n of a n y n e w pr o p ert y o w n e d b y y o u at y o ur r e si d e n c e .

    If t h e st or m s h utt er s, pl y w o o d a n d ot h er att a c h a bl e c o v eri n g s w hi c h w er e r e pr e s e nt e d t o u s a s
    b ei n g utili z e d f or pr ot e cti v e p ur p o s e s ar e n ot m ai nt ai n e d or a p pli e d pr o p erl y, a s st at e d a b o v e, i n
    pr e p ar ati o n f or a h urri c a n e l o s s, w e r e s er v e t h e ri g ht t o di s c o nti n u e t h e b e n efit of t hi s e n d or s e-
    m e nt, i n cl u di n g a n y r el at e d pr e mi u m cr e dit or pr e mi u m r e d u cti o n.




                I n cl u d e s c o p yri g ht e d m at eri al s fr o m I n s ur a n c e S er vi c e s Offi c e, I n c. wit h it s p er mi s si o n.


     P C H O- H P D ( 0 6/ 0 5)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 90 of 92




                             I N C R E A S E D E N S UI N G F U N GI              O R B A C T E RI A C O V E R A G E


           Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of
           t h e p oli c y a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

           A s r e s p e ct s t h e f oll o wi n g l o c ati o n( s):
           6 9 0 0 N W 8 7t h A v e
           P ar kl a n d, F L 3 3 0 6 7


           It i s a gr e e d a n d u n d er st o o d t h at:
           P A R T II - P R O P E R T Y C. A d diti o n al C o v er a g e s E n s ui n g F u n gi or B a ct eri a, i s d el et e d a n d
           r e pl a c e d wit h t h e f oll o wi n g:
                      E n s ui n g F u n gi or B a ct eri a
                      W e will p a y u p t o $ 5 0, 0 0 0 i n t ot al f or l o s s t o y o ur h o u s e, c o nt e nt s a n d ot h er
                      p er m a n e nt str u ct ur e s c a u s e d b y f u n gi or b a ct eri a r e s ulti n g fr o m a c o v er e d l o s s,
                      i n cl u di n g:
                      1.     T h e c o st t o r e m o v e, cl e a n- u p, r e m e di at e, c o nt ai n, tr e at, d et o xif y, n e utr ali z e,
                             f u n gi or b a ct eri a;
                      2. T h e c o st t o t e ar o ut a n d r e pl a c e a n y p art of t h e b uil di n g or ot h er c o v er e d
                          pr o p ert y a s n e e d e d t o g ai n a c c e s s t o t h e f u n gi or b a ct eri a;
                      3.     T h e c o st of t e sti n g or m o nit ori n g of air or pr o p ert y t o c o nfir m t h e a b s e n c e,
                             pr e s e n c e or l e v el of f u n gi or b a ct eri a w h et h er p erf or m e d pri or t o, d uri n g or
                             aft er r e m o v al, r e p air, r e st or ati o n or r e pl a c e m e nt. T h e c o st of s u c h t e sti n g
                             will b e pr o vi d e d o nl y t o t h e e xt e nt t h at t h er e i s a r e a s o n t o b eli e v e t h at t h er e
                             i s t h e pr e s e n c e of f u n gi or b a ct eri a; a n d
                      4.     U p t o $ 5, 0 0 0 f or t h e r e a s o n a bl e i n cr e a s e i n li vi n g e x p e n s e s i n c urr e d b y y o u
                             t o m ai nt ai n y o ur h o u s e h ol d' s u s u al st a n d ar d of li vi n g if y o ur r e si d e n c e i s u n-
                             i n h a bit a bl e. P a y m e nt will c o nti n u e f or t h e s h ort e st p eri o d of ti m e n e c e s s ar y
                             t o r e st or e y o ur r e si d e n c e t o a h a bit a bl e c o n diti o n.
                      T hi s i s t h e m o st w e will p a y r e g ar dl e s s of t h e n u m b er of o c c urr e n c e s, t h e n u m-
                      b er of l o c ati o n s i n s ur e d, or t h e n u m b er of cl ai m s m a d e. W e will n ot m a k e a n y
                      a d diti o n al p a y m e nt s f or e n s ui n g f u n gi or b a ct eri a u n d er a n y ot h er A d diti o n al
                      C o v er a g e.
                      T h e s e p a y m e nt s d o n ot i n cr e a s e t h e a m o u nt of c o v er a g e.




 P C H O-I E F ( 1 2/ 0 5)
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 91 of 92


                                 SI N K H O L E C O V E R A G E E X T E N SI O N - F L O RI D A

    Wit h r e s p e ct t o c o v er a g e pr o vi d e d b y t hi s e n d or s e m e nt, all pr o vi si o n s a n d c o n diti o n s of
    t h e p oli c y a p pl y u nl e s s t h e y ar e c h a n g e d b y t hi s e n d or s e m e nt.

    A s r e s p e ct s t h e f oll o wi n g l o c ati o n( s):
    6 9 0 0 N W 8 7t h A v e
    P ar kl a n d, F L 3 3 0 6 7


    It i s a gr e e d a n d u n d er st o o d t h at f or t h e pr e mi u m c h ar g e d:

    P art I - D E FI NI TI O N S i s a m e n d e d t o i n cl u d e t h e f oll o wi n g d efi niti o n:

         Si n k h ol e m e a n s a l a n df or m cr e at e d b y s u b si d e n c e of s oil, s e di m e nt, or r o c k a s
         u n d erl yi n g str at a ar e di s s ol v e d b y gr o u n d w at er. A si n k h ol e m a y f or m b y c oll a p s e i n-
         t o s u bt err a n e a n v oi d s cr e at e d b y di s s ol uti o n of li m e st o n e or d ol o st o n e or b y s u b si-
         d e n c e a s t h e s e str at a ar e di s s ol v e d.

         Si n k h ol e L o s s m e a n s str u ct ur al d a m a g e t o t h e b uil di n g, i n cl u di n g t h e f o u n d ati o n,
         c a u s e d b y si n k h ol e d a m a g e . C o nt e nt s c o v er a g e s h all a p pl y o nl y if t h er e i s str u ct ur al
         d a m a g e t o t h e b uil di n g c a u s e d b y si n k h ol e d a m a g e .

         Si n k h ol e D a m a g e m e a n s s ettl e m e nt or s y st e       m ati c w e a k e ni n g of t h e e art h s u p p ort-
         i n g s u c h pr o p ert y o nl y w h e n s u c h s ettl e m e nt      or s y st e m ati c w e a k e ni n g r e s ult s fr o m
         m o v e m e nt or r a v eli n g of s oil s, s e di m e nt s, or       r o c k m at eri al s i nt o s u bt err a n e a n v oi d s
         cr e at e d b y t h e eff e ct of w at er o n a li m e st o n e       or si mil ar r o c k f or m ati o n.


    P art II - P R O P E R T Y, C. A d diti o n al C o v er a g e s i s a m e n d e d t o i n cl u d e t h e f oll o wi n g:

         Si n k h ol e L o s s
         W e will c o v er dir e ct p h y si c al l o s s t o y o ur h o u s e or ot h er p er m a n e nt str u ct ur e( s) or
         t h e c o nt e nt s of eit h er ari si n g o ut of si n k h ol e d a m a g e . T hi s i n cl u d e s t h e c o st s i n-
         c urr e d t o st a bili z e t h e l a n d a n d b uil di n g a s w ell a s r e p air of t h e f o u n d ati o n.
         W e m a y pr o vi d e a pr of e s si o n al e n gi n e er or a pr of e s si o n al g e ol o gi st t o c o n d u ct t e st-
         i n g of t h e si n k h ol e t o v erif y it s e xi st e n c e. If a si n k h ol e l o s s i s v erifi e d, w e s h all p a y
         t o st a bili z e t h e l a n d a n d b uil di n g a n d r e p air t h e f o u n d ati o n i n a c c or d a n c e wit h t h e
         r e c o m m e n d ati o n s of t h e e n gi n e er a n d, i n c o n s ult ati o n wit h t h e p oli c y h ol d er, s u bj e ct
         t o t h e c o v er a g e a n d t er m s of t h e p oli c y.

         N e utr al E v al u ati o n

         F oll o wi n g r e c ei pt b y u s of a r e p ort fr o m a pr of e s si o n al e n gi n e er or pr of e s si o n al g e ol-
         o gi st o n t h e c a u s e of l o s s a n d r e c o m m e n d ati o n s f or st a bili zi n g t h e l a n d a n d b uil di n g
         a n d f o u n d ati o n r e p air s, or if w e d e n y y o ur cl ai m, eit h er p art y m a y fil e a r e q u e st wit h
         t h e Fl ori d a D e p art m e nt of Fi n a n ci al S er vi c e s (t h e D e p art m e nt) f or n e utr al e v al u ati o n
         i n a c c or d a n c e wit h t h e r ul e s e st a bli s h e d b y t h e D e p art m e nt. I n t hi s e v e nt, y o u a n d


    P C H O- S H C- F L ( 1 1/ 1 0)                                                                                  P a g e 1 of 2
Case 0:21-cv-61349-XXXX Document 1-1 Entered on FLSD Docket 06/30/2021 Page 92 of 92




         w e s h all m ut u all y s el e ct a n e utr al e v al u at or fr o m a li st m ai nt ai n e d b y t h e
         D e p art m e nt. If y o u a n d w e f ail t o a gr e e t o a n e utr al e v al u at or wit hi n 1 0
         b u si n e s s d a y s, t h e D e p art m e nt s h all a p p oi nt a n e utr al e v al u at or. T h e n e utr al
         e v al u ati o n c o nf er e n c e s h all b e h el d wit hi n 4 5 d a y s aft er r e c ei pt of t h e r e q u e st
         b y t h e D e p art m e nt. T h e r e c o m m e n d ati o n of t h e n e utr al e v al u at or will n ot b e
         bi n di n g o n y o u or u s. W e will p a y t h e c o st s a s s o ci at e d wit h t h e n e utr al
         e v al u ati o n. T h e M e di ati o n a n d A p pr ai s al c o n diti o n s d o n ot a p pl y t o di s p ut e d
         si n k h ol e cl ai m s.

         L e g al A cti o n A g ai n st U s

         N o a cti o n s h all b e br o u g ht a g ai n st u s u nl e s s t h e i n s ur e d p er s o n h a s c o m pli e d
         wit h t hi s p oli c y' s pr o vi si o n s, n or u ntil fi n al j u d g m e nt or a gr e e m e nt h a s s et t h e
         a m o u nt o n t h e in s ur e d p er s o n' s l e g al o bli g ati o n wit h u s. Y o u al s o a gr e e t o bri n g
         a n y a cti o n a g ai n st u s wit hi n fi v e ( 5) y e ar s aft er a l o s s o c c ur s, e x c e pt t h at t h e
         ti m e f or bri n gi n g a n y a cti o n a g ai n st u s i s e xt e n d e d f or a p eri o d of 6 0 d a y s
         f oll o wi n g t h e c o n cl u si o n of t h e n e utr al e v al u ati o n pr o c e s s or 5 y e ar s, w hi c h e v er
         i s l at er. N o o n e h a s t h e ri g ht t o j oi n u s i n a n y a cti o n a g ai n st a n y i n s ur e d p er s o n.



    P art II. P R O P E R T Y, D. E x cl u si o n s, E art h M o v e m e nt i s d el et e d a n d r e pl a c e d wit h
    t h e f oll o wi n g:

         E art h M o v e m e nt

         W e d o n ot c o v er a n y l o s s t o y o ur h o u s e or ot h er p er m a n e nt str u ct ur e s c a u s e d
         b y e art h m o v e m e nt i n cl u di n g v ol c a ni c er u pti o n s, l a n d sli d e s, m u dfl o w s, a n d t h e
         si n ki n g, ri si n g, or s hifti n g of l a n d. W e d o i n s ur e e n s ui n g c o v er e d l o s s d u e t o
         t h eft, fir e, gl a s s br e a k a g e or e x pl o si o n u nl e s s a n ot h er e x cl u si o n a p pli e s. T hi s
         e x cl u si o n d o e s n ot a p pl y t o l o s s c a u s e d b y si n k h ol e d a m a g e .




    P C H O- S H C- F L ( 1 1/ 1 0)                                                                          P a g e 2 of 2
